Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21      Page 1 of 246 PageID 17139




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 54
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21   Page 2 of 246 PageID 17140
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21   Page 3 of 246 PageID 17141
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21   Page 4 of 246 PageID 17142
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21   Page 5 of 246 PageID 17143
Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 1 of 14
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 6 of 246 PageID 17144



 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110
 Counsel for Highland Capital Management, L.P.
                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:                                                       §
                                                              § Chapter 11
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                              § Case No. 19-34054-sgj11
                                                              §
                                  Debtor.
                                                              §

            DEBTOR’S THIRD AMENDED WITNESS AND EXHIBIT LIST WITH
          RESPECT TO CONFIRMATION HEARING HELD ON FEBRUARY 3, 2021

          Highland Capital Management, L.P. (the “Debtor”) submits the following third amended

 witness and exhibit list with respect to the hearing to confirm the Fifth Amended Plan of

 Reorganization of Highland Capital Management, L.P. [Docket No. 1472] which was set for

 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


 THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021                     PAGE 1 OF 14
 DOCS_NY:42031.4 36027/002

                                                                                               014182
     Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 2 of 14
     Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 7 of 246 PageID 17145



       hearing at 9:30 a.m. (Central Time) on February 3, 2021 (the “Hearing”) in the above-styled

       bankruptcy case (the “Bankruptcy Case”).

               A.       Witnesses:

                        1.         James P. Seery, Jr.;

                        2.         John S. Dubel;

                        3.         James Dondero;

                        4.         Marc Tauber, a representative of Aon plc;

                        5.         Patrick M. Leathem (by certification filed at Docket No. 1772);

                        6.         Any witness identified by or called by any other party; and

                        7.         Any witness necessary for rebuttal.

               B.       Exhibits:

     Letter                                          Exhibit                                Offered       Admitted

                      Motion for Order Imposing Temporary Restrictions on
A.                    Debtor’s Ability, as Portfolio Manager, to Initiate Sales by
                      Non-Debtor CLO Vehicles [Docket No. 1528]

B.                    Transcript of 12/16/20 Hearing

                      Order Denying Motion for Order Imposing Temporary
C.                    Restrictions on Debtor’s Ability, as Portfolio Manager, to
                      Initiate Sales by Non-Debtor CLO Vehicles [dkt 1605]

D.                    Email from James Romey dated September 29, 2020

                      Structural and Steel Products UCC Presentation dated
E.
                      September 29, 2020
                      Aberdeen Loan Funding Offering Memorandum dated as of
F.
                      March 27, 2008

G.                    Aberdeen Loan Funding Indenture dated as of March 27, 2008

                      Aberdeen Loan Funding Supplemental Indenture No. 1 dated
H.
                      as of March 27, 2008



       THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021                PAGE 2 OF 14
       DOCS_NY:42031.4 36027/002

                                                                                                 014183
     Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 3 of 14
     Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 8 of 246 PageID 17146



     Letter                                     Exhibit                              Offered     Admitted

                      Aberdeen Loan Funding Preference Shares Paying Agency
I.
                      Agreement dated as of March 27, 2008
                      Aberdeen Loan Funding Servicing Agreement dated as of March
J.
                      27, 2008
                      Brentwood CLO Offering Memorandum dated as of December
K.
                      18, 2006

L.                    Brentwood CLO Indenture dated as of December 21, 2006

                      Brentwood CLO Preference Shares Paying Agency Agreement
M.
                      Dated as of December 21, 2006
                      Brentwood CLO Servicing Agreement dated as of December 21,
N.
                      2006
                      Eastland CLO Offering Memorandum dated as of March 13,
O.
                      2007

P.                    Eastland CLO Indenture dated as of March 13, 2007

                      Eastland CLO Preference Shares Paying Agency Agreement
Q.
                      Dated as of March 13 2007

R.                    Eastland CLO Servicing Agreement dated as of March 13, 2007

                      Gleneagles CLO Offering Memorandum dated as of October
S.
                      7, 2005

T.                    Gleneagles CLO Indenture dated as of October 13, 2005

                      Gleneagles CLO Portfolio Management Agreement dated as of
U.
                      October 13, 2005
                      Gleneagles CLO Preference Shares Paying Agency Agreement
V.
                      Dated as of October 13, 2005
                      Grayson CLO Offering Memorandum dated as of November
W.
                      28, 2006

X.                    Grayson CLO Indenture dated as of November 30, 2006




       THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021       PAGE 3 OF 14
       DOCS_NY:42031.4 36027/002

                                                                                       014184
      Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 4 of 14
      Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 9 of 246 PageID 17147



      Letter                                     Exhibit                              Offered     Admitted

                       Grayson CLO Preference Shares Paying Agency Agreement
Y.
                       dated as of November 30, 2006
                       Grayson CLO Servicing Agreement dated as of November 30,
Z.
                       2006
                       Grayson CLO Amendment No. 1 to Servicing Agreement dated
AA.
                       as of October 2, 2007
                       Greenbriar CLO Offering Memorandum dated as of December
BB.
                       18, 2007

CC.                    Greenbriar CLO Indenture dated as of December 20, 2007

                       Greenbriar CLO Preference Shares Paying Agency Agreement
DD.
                       Dated as of December 20, 2007
                       Greenbriar CLO Servicing Agreement dated as of December 20,
EE.
                       2007

FF.                    Jasper CLO Offering Memorandum dated as of June 27, 2005

                       Jasper CLO Amended and Restated Portfolio Management
GG.
                       Agreement dated as of November 30, 2005

HH.                    Jasper CLO Indenture dated as of June 29, 2005

                       Jasper CLO Preference Shares Paying Agency Agreement
II.
                       dated as of June 29,2005
                       Liberty CLO Offering Memorandum dated as of December 7,
JJ.
                       2005

KK.                    Liberty CLO Indenture dated as of December 8, 2005

                       Liberty CLO Class E Certificate Paying Agency Agreement
LL.
                       dated as of December 8, 2005
                       Liberty CLO Portfolio Management Agreement dated as of
MM.
                       December 8, 2005
                       Red River CLO Offering Memorandum dated as of July 31,
NN.
                       2006




        THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021       PAGE 4 OF 14
        DOCS_NY:42031.4 36027/002

                                                                                        014185
      Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 5 of 14
      Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 10 of 246 PageID 17148



  Letter                                        Exhibit                              Offered     Admitted


OO.                   Red River CLO Indenture dated as of August 3, 2006

                      Red River CLO Amendment No. 1 to Indenture dated as of
PP.
                      October 2, 2007
                      Red River CLO Preference Shares Paying Agency Agreement
QQ.
                      dated as of August 3, 2006
                      Red River CLO Servicing Agreement dated as of August 3,
RR.
                      2006
                      Red River CLO Amendment No. 1 to Servicing Agreement
SS.
                      dated as of October 2, 2007

TT.                   Rockwall CLO Offering Circular (Notes) dated May 8, 2006

                      Rockwall CLO Offering Circular (Preferred Share) dated May
UU.
                      8, 2006

VV.                   Rockwall CLO Indenture dated as of May 10, 2006

                      Rockwall CLO Amendment No. 1 to Indenture dated as of
WW.
                      October 2, 2007
                      Rockwall CLO Preference Shares Paying and Agency
XX.
                      Agreement dated as of May 10, 2006

YY.                   Rockwall CLO Servicing Agreement dated as of May 10, 2006

                      Rockwall CLO Amendment No. 1 to Servicing Agreement
ZZ.
                      dated as of October 2, 2007

AAA.                  Rockwall CLO II Offering Circular (Notes) dated May 8, 2007

                      Rockwall CLO II Offering Circular (Preferred Share) dated
BBB.
                      May 8, 2007

CCC.                  Rockwall CLO II Indenture dated as of May 9, 2007

                      Rockwall CLO II Preference Shares Paying and Agency
DDD.
                      Agreement dated as of May 9, 2007




       THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021       PAGE 5 OF 14
       DOCS_NY:42031.4 36027/002

                                                                                       014186
       Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 6 of 14
       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 11 of 246 PageID 17149



   Letter                                         Exhibit                             Offered     Admitted

                       Rockwall CLO II Servicing Agreement dated as of May 9,
EEE.
                       2007
                       Southfork CLO Offering Memorandum dated as of March 9,
FFF.
                       2005

GGG.                   Southfork CLO Indenture dated as of March 15, 2005

                       Southfork CLO Portfolio Management Agreement dated as of
HHH.
                       March 15, 2005
                       Southfork CLO Preference Shares Paying Agency Agreement
III.
                       dated as of March 15, 2005

                       Stratford CLO Offering Memorandum dated as of October 22,
JJJ.
                       2007

KKK.                   Stratford CLO Indenture dated as of October 25, 2007

                       Stratford CLO Preference Shares Paying and Agency
LLL.
                       Agreement dated as of October 25, 2007
                       Stratford CLO Servicing Agreement dated as of October 25,
MMM.
                       2007

NNN.                   Valhalla CLO Offering Circular dated as of August 17, 2004


OOO.                   Valhalla CLO Indenture dated as of August 18, 2004

                       Valhalla CLO Supplemental Indenture dated as of July 25,
PPP.
                       2016
                       Valhalla CLO Reference Portfolio Management Agreement
QQQ.
                       dated as of August 1, 2016
                       Westchester CLO Offering Memorandum dated as of May 30,
RRR.
                       2007

SSS.                   Westchester CLO Indenture dated as of May 31, 2007

                       Westchester CLO Preference Shares Paying Agency
TTT.
                       Agreement dated as of May31,2007




        THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021       PAGE 6 OF 14
        DOCS_NY:42031.4 36027/002

                                                                                        014187
    Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 7 of 14
    Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 12 of 246 PageID 17150



   Letter                                          Exhibit                             Offered     Admitted

                       Westchester CLO Servicing Agreement dated as of May 31,
UUU.
                       2007
                       NexPoint Strategic Opportunities Fund, Form N-2 Registration
VVV.
                       Statement, filed August 27, 2019
                       NexPoint Strategic Opportunities Fund, Form DEF-14A Proxy
WWW.
                       Statement, filed July 10, 2020
                       NexPoint Capital, Inc., Form 497 Prospectus Supplement, filed
XXX.
                       March 14, 2018
                       NexPoint Capital, Inc. Form DEF-14A Proxy Statement, filed
YYY.
                       April 22, 2020
                       Highland Income Fund, Form 497 Prospectus Supplement,
ZZZ.
                       filed July 29, 2019
                       Highland Income Fund, Form DEF-14A Proxy Statement,
AAAA.
                       filed April 22, 2020
                       Written Consent of the General Partner of Highland Capital
BBBB.
                       Management, L.P., Effective September 21, 2020

CCCC.                  List of Board Memberships

                       Response to K&L Gates LLP dated December 22, 2020
DDDD.
                       [Dondero Deposition Exhibit 12]
                       Response to K&L Gates LLP dated December 23, 2020
EEEE.
                       [Dondero Deposition Exhibit 13]
                       Letter from K&L Gates to J. Pomerantz dated December 31,
FFFF.
                       2020
                       Response to Letter from K&L Gates to J. Pomerantz dated
GGGG.
                       December 31, 2020
                       Highland CLO Funding Articles of Incorporation [TO BE
HHHH.
                       OFFERED UNDER SEAL]
                       Highland CLO Funding Members Agreement [TO BE
IIII.
                       OFFERED UNDER SEAL]
                       Highland CLO Funding Offering Memorandum [TO BE
JJJJ.
                       OFFERED UNDER SEAL]




        THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021        PAGE 7 OF 14
        DOCS_NY:42031.4 36027/002

                                                                                         014188
  Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 8 of 14
  Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 13 of 246 PageID 17151



  Letter                                     Exhibit                              Offered     Admitted

                   Highland CLO Funding Portfolio Management Agreement
KKKK.
                   [TO BE OFFERED UNDER SEAL]
                   Highland CLO Funding Subscription and Transfer Agreement
LLLL.
                   [TO BE OFFERED UNDER SEAL]

MMMM.              Liquidation Analysis [Docket No. 1473]


NNNN.              AVYA Stock Price Data


OOOO.              SKY Stock Price Data


PPPP.              HCMLP - Previous Day Trades 01/29/20 [REDACTED]


QQQQ.              HCMLP - Previous Day Trades 02/10/20 [REDACTED]


RRRR.              HCMLP - Previous Day Trades 02/14/20 [REDACTED]


SSSS.              HCMLP - Previous Day Trades 04/15/20 [REDACTED]


TTTT.              HCMLP - Previous Day Trades 04/17/20 [REDACTED]


UUUU.              HCMLP - Previous Day Trades 08/27/20 [REDACTED]


VVVV.              HCMLP - Previous Day Trades 09/02/20 [REDACTED]


WWWW.              HCMLP - Previous Day Trades 10/07/20 [REDACTED]


XXXX.              HCMLP - Previous Day Trades 10/08/20 [REDACTED]


YYYY.              HCMLP - Previous Day Trades 10/09/20 [REDACTED]


ZZZZ.              HCMLP - Previous Day Trades 11/24/20 [REDACTED]




    THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021       PAGE 8 OF 14
    DOCS_NY:42031.4 36027/002

                                                                                    014189
    Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 9 of 14
    Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 14 of 246 PageID 17152



   Letter                                          Exhibit                             Offered     Admitted


AAAAA.                  Jefferies Trade Confirmations 12/18/20


BBBBB.                  Jefferies Trade Confirmations 12/21/20


CCCCC.                  Jefferies Trade Confirmations 12/22/20


DDDDD.                  Jefferies Trade Confirmations 12/30/20


EEEEE.                  Jefferies Trade Confirmations 12/31/20


FFFFF.                  Strand Advisors Bylaws


GGGGG.                  Strand Advisors First Amendment to Bylaws


HHHHH.                  Strand Advisors Certificate of Ownership


IIIII.                  Strand Advisors Written Consent


JJJJJ.                  Strand Advisors Stock Certificate No. 1


KKKKK.                  Strand Advisors Broker/Agent’s Letter of Authorization


LLLLL.                  Strand Advisors – James Seery Director Agreement


MMMMM.                  Strand Advisors – John Dubel Director Agreement


NNNNN.                  Strand Advisors – Hon Russell Nelms Director Agreement


OOOOO.                  Final Operating Protocols [Docket No. 354-1]

                        Article: Highland Capital Says Ch. 11 Trustee Worst Possible
PPPPP.
                        Option (Law360 January 16, 2020)




         THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021       PAGE 9 OF 14
         DOCS_NY:42031.4 36027/002

                                                                                         014190
  Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 10 of 14
  Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 15 of 246 PageID 17153



  Letter                                       Exhibit                                 Offered      Admitted

                   Order Approving Settlement with Official Committee of
                   Unsecured Creditors Regarding Governance of the Debtor and
QQQQQ.
                   Procedures for Operations in the Ordinary Course [Docket No.
                   339]
                   Acis Capital Management , L.P. - Court's Ruling on Plan
RRRRR.
                   Confirmation (August 30, 2018)

SSSSS.             Highland – Dondero Related Entities Demonstrative

                   Schedule of receivables for the identified objecting entities (as
TTTTT.
                   of 11.30.20)
                   Highland Capital Management Fund Advisors, L.P. Second
UUUUU.
                   Amended and Restated Shared Services Agreement
                   Notice of Termination of Highland Capital Management Fund
VVVVV.             Advisors, L.P. Second Amended and Restated Shared Services
                   Agreement
                   NexPoint Advisors, L.P. Amended and Restated Shared
WWWWW.
                   Services Agreement
                   Notice of Termination of NexPoint Advisors, L.P. Amended
XXXXX.
                   and Restated Shared Services Agreement
                   NexBank Third Amended and Restated Shared Services
YYYYY.
                   Agreement
                   Notice of Termination of NexBank Third Amended and
ZZZZZ.
                   Restated Shared Services Agreement
                   NexPoint Real Estate Advisors, L.P. Amended and Restated
AAAAAA.
                   Shared Services Agreement
                   Notice of Termination of NexPoint Real Estate Advisors, L.P.
BBBBBB.
                   Amended and Restated Shared Services Agreement

CCCCCC.            Notice of Termination of NexBank Sub-servicing Agreement


DDDDDD.            Legal Entities List (Q2 2020) [REDACTED]


EEEEEE.            Highland - Demonstrative on Post-Effective Date Org Chart


FFFFFF.            HCMLP Deferred Bonus Plan



    THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021            PAGE 10 OF 14
    DOCS_NY:42031.4 36027/002

                                                                                         014191
   Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 11 of 14
   Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 16 of 246 PageID 17154



   Letter                                      Exhibit                              Offered      Admitted


GGGGGG.              HCMLP Template agreement for awards under the plan


HHHHHH.              HCMLP Annual Bonus Plan


IIIIII.              Seery Handwritten Note


JJJJJJ.              Marketing Summary


KKKKKK.              Strand D&O Proposal


LLLLLL.              Disclosure Statement Order [Docket No. 1476]


MMMMMM.              Order Appointing James Seery as CEO [Docket No. 854]


NNNNNN.              Voting Certification [Docket No. 1772]


OOOOOO.              Plan Supplement [Docket Nos. 1389, 1606, 1656]


PPPPPP.              Motion to Appoint Trustee [Docket No. 271]


QQQQQQ.              Order Denying Motion to Appoint Trustee [Docket No. 428]


RRRRRR.              Transcript of 01/09/20 Hearing


SSSSSS.              Transcript of 10/27/20 Hearing


TTTTTT.              Transcript of 10/28/20 Hearing


UUUUUU.              Transcript of 12/10/20 Hearing


VVVVVV.              Isaac D. Leventon Proof of Claim No. 184




      THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021       PAGE 11 OF 14
      DOCS_NY:42031.4 36027/002

                                                                                      014192
   Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 12 of 14
   Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 17 of 246 PageID 17155



   Letter                                      Exhibit                              Offered      Admitted


WWWWWW.              Scott B. Ellington Proof of Claim No. 192


XXXXXX.              James P Seery Curriculum Vitae [Docket No. 281-2]


YYYYYY.              John Dubel Curriculum Vitae [Docket No. 281-2]


ZZZZZZ.              Hon Russell Nelms Resume

                     Highland Multi Strategy Credit Fund, Ltd. Statement of Value
AAAAAAA.
                     and Activity (10.01.20 – 10.31.20) [REDACTED]

BBBBBBB.             Highland Income Fund Semi-Annual Report (06.30.20)


CCCCCCC.             Legal Entities List (12.24.19) [REDACTED]


DDDDDDD.             Plan Projections


EEEEEEE.             Plan Analysis

                     Docket, Joshua and Jennifer Terry v. Highland Capital
FFFFFFF.             Management, L.P., James Dondero and Thomas Surgent (Case
                     No. DC- 16-11396)
                     Docket, NWCC, LLC v. Highland CLO Management, LLC, et
GGGGGGG.
                     al., Index No. 654195/2018 (N.Y. Sup. Ct. 2018)
                     Docket, In re Acis Capital Management, L.P., Case No. 18-
HHHHHHH.
                     30264-sgj11 (Bankr. N.D. Tex.)
                     Docket, In re Acis Capital Management GP, LLC, Case No.
IIIIIII.
                     18-30265-sgj11 (Bankr. N.D. Tex.)
                     Docket, In re Highland Capital Management, L.P., Case No.
JJJJJJJ.
                     19-34054-sgj11 (Bankr. N.D. Tex.)
                     Docket, UBS Securities vs. Highland Capital Management,
KKKKKKK.
                     L.P., Index No. 0650097/2009
                     Docket, UBS Securities vs. Highland Capital Management,
LLLLLLL.
                     L.P., Index No. 0650752/2010




      THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021       PAGE 12 OF 14
      DOCS_NY:42031.4 36027/002

                                                                                      014193
  Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 13 of 14
  Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 18 of 246 PageID 17156



  Letter                                       Exhibit                               Offered      Admitted

         Docket, Redeemer Committee of the Highland Crusader Fund
MMMMMMM. v. Highland Capital Management, L.P. (Chancery Court,
         Delaware, C.A. No. 12533-VCG)
                   Docket, Daugherty v. Highland Capital Management, L.P.
NNNNNNN.
                   (Chancery Court, Delaware, C.A. No. 2017-0488-MTZ)

OOOOOOO.           Court Admitted Exhibits for January 21, 2020 Hearing

                   Debtor’s Notice of Filing of Plan Supplement to the Fifth
PPPPPPP.           Amended Plan of Reorganization of Highland Capital
                   Management, L.P. (as Modified) [Docket No. 1875]
                   Stipulation in Support of Settlement with Committee
QQQQQQQ.
                   Regarding Governance and Procedures [Docket No. 338]
                   Debtor’s Omnibus Reply to Objections to Confirmation of the
                   Fifth Amended Plan of Reorganization of Highland Capital
RRRRRRR.
                   Management L.P. (With Technical Modifications) [Docket No.
                   1807]
                   Email exchange between Gregory Demo, Amy Anderson, and
SSSSSSS.
                   Joseph Bain re HCM Issuers [REDACTED]
                   Statement of Financial Affairs, with any amendments,
TTTTTTT.
                   filed in 19-34054 [Docket No. 248]
                   Schedules filed in 19-34054, with any amendments [Docket
UUUUUUU.
                   No. 247]
                   Any document entered or filed in the Bankruptcy Case,
VVVVVVV.
                   including any exhibits thereto
                   Any document entered or filed in the Debtor’s chapter 11
WWWWWWW.
                   bankruptcy case, including any exhibits thereto
                   All exhibits necessary for impeachment and/or rebuttal
XXXXXXX.
                   purposes
                   All exhibits identified by or offered by any other party at the
YYYYYYY.
                   Hearing




    THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021          PAGE 13 OF 14
    DOCS_NY:42031.4 36027/002

                                                                                       014194
Case 19-34054-sgj11 Doc 1895 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 14 of 14
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 19 of 246 PageID 17157



 Dated: February 4, 2021.                   PACHULSKI STANG ZIEHL & JONES LLP

                                            Jeffrey N. Pomerantz (CA Bar No.143717)
                                            Ira D. Kharasch (CA Bar No. 109084)
                                            John A. Morris (NY Bar No. 2405397)
                                            Gregory V. Demo (NY Bar 5371992)
                                            Hayley R. Winograd (NY Bar No. 5612569)
                                            10100 Santa Monica Blvd., 13th Floor
                                            Los Angeles, CA 90067
                                            Telephone: (310) 277-6910
                                            Facsimile: (310) 201-0760
                                            E-mail:    jpomerantz@pszjlaw.com
                                                       ikharasch@pszjlaw.com
                                                       jmorris@pszjlaw.com
                                                       gdemo@pszjlaw.com


                                            -and-

                                            HAYWARD PLLC

                                            /s/ Zachery Z. Annable
                                            Melissa S. Hayward
                                            Texas Bar No. 24044908
                                            MHayward@HaywardFirm.com
                                            Zachery Z. Annable
                                            Texas Bar No. 24053075
                                            ZAnnable@HaywardFirm.com
                                            10501 N. Central Expy, Ste. 106
                                            Dallas, Texas 75231
                                            Tel: (972) 755-7100
                                            Fax: (972) 755-7110

                                           Counsel for Highland Capital Management, L.P.




  THIRD AMENDED WITNESS AND EXHIBIT LIST FOR HEARING HELD ON FEBRUARY 3, 2021    PAGE 14 OF 14
  DOCS_NY:42031.4 36027/002

                                                                                014195
Case 19-34054-sgj11 Doc 1895-1 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 1 of 49
 Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 20 of 246 PageID 17158



                           EXHIBIT PPPPPPP




                                                                      014196
Case
 Case19-34054-sgj11
       19-34054-sgj11Doc
                      Doc1895-1
                          1875 Filed
                                Filed 02/01/21
                                      02/04/21 Entered
                                               Entered 02/01/21
                                                       02/04/21 16:22:31
                                                                13:25:35 Page
                                                                            Page 12 of
                                                                                     of 449
                                                               Docket #1875 Date Filed: 02/01/2021
 Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 21      of 246 PageID 17159



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, TX 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor-in-Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )


           DEBTOR’S NOTICE OF FILING OF PLAN SUPPLEMENT TO THE FIFTH
             AMENDED PLAN OF REORGANIZATION OF HIGHLAND CAPITAL
                        MANAGEMENT, L.P. (AS MODIFIED)

           PLEASE TAKE NOTICE that on January 22, 2021, the Debtor filed the Fifth Amended

  Plan of Reorganization of Highland Capital Management, L.P. (as Modified) [Docket No. 1808]

  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_NY:42174.4 36027/002                                              ¨1¤}HV5"!                  )a«
                                                                                                014197
                                                                             1934054210201000000000009
Case
 Case19-34054-sgj11
       19-34054-sgj11Doc
                      Doc1895-1
                          1875 Filed
                                Filed 02/01/21
                                      02/04/21 Entered
                                               Entered 02/01/21
                                                       02/04/21 16:22:31
                                                                13:25:35 Page
                                                                         Page 23 of
                                                                                 of 449
 Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 22 of 246 PageID 17160



  (as subsequently amended and/or modified, the “Plan”). 2

             PLEASE TAKE FURTHER NOTICE that Highland Capital Management, L.P., the

  above-captioned debtor and debtor-in-possession (the “Debtor”), filed the Disclosure Statement

  for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. on

  November 24, 2020 [Docket No. 1473] (the “Disclosure Statement”).

             PLEASE TAKE FURTHER NOTICE that attached as Exhibit C to the Disclosure

  Statement was the Debtor’s Liquidation Analysis/Financial Projections.

             PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A are the

  Debtor’s amended Liquidation Analysis/Financial Projections (the “Amended Liquidation

  Analysis/Financial          Projections”),     which      supersede     the    Liquidation      Analysis/Financial

  Projections filed on November 24, 2020, with the Disclosure Statement.

             PLEASE TAKE FURTHER NOTICE that a prior version of the Amended Liquidation

  Analysis/Financial Projections was provided to parties in interests on January 28, 2021, in

  advance of the deposition of James P. Seery, Jr., the Debtor’s Chief Executive Officer and Chief

  Restructuring Officer, and that the Amended Liquidation Analysis/Financial Projections differ

  from such version in two respects:

             x    The Amended Liquidation Analysis/Financial Projections include the settlement in
                  principle between UBS and the Debtor, which provides for UBS receiving a Class 8
                  (General Unsecured Claim) of $50,000,000 and a Class 9 (Subordinated Claim) of
                  $25,000,000. The prior Liquidation Analysis/Financial Projections included a Class 8
                  (General Unsecured Claim) in the amount of $94,761,076 pursuant to the Court’s
                  order temporarily allowing the UBS claim in that amount for voting purposes; and

             x    The Debtor inadvertently understated the aggregate amount of Class 8 (General
                  Unsecured Claims) by $4,392,937, which error is corrected in the Amended
                  Liquidation Analysis/Financial Projections.

             PLEASE TAKE NOTICE that the Debtor hereby files the documents included herewith

  2
      All capitalized terms used but not defined herein have the meanings given to them in the Plan.


                                                              2
  DOCS_NY:42174.4 36027/002

                                                                                                       014198
Case
 Case19-34054-sgj11
       19-34054-sgj11Doc
                      Doc1895-1
                          1875 Filed
                                Filed 02/01/21
                                      02/04/21 Entered
                                               Entered 02/01/21
                                                       02/04/21 16:22:31
                                                                13:25:35 Page
                                                                         Page 34 of
                                                                                 of 449
 Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 23 of 246 PageID 17161



  as Exhibits DD-FF (collectively, the “Fifth Plan Supplement”) as Exhibits DD-FF to the Plan:

                   Exhibit DD: Schedule of Retained Causes of Action (supersedes Exhibits E, L,
                               and Q);

                   Exhibit EE: Revisions to Form of Claimant Trust Agreement (amends Exhibit
                               R); and

                   Exhibit FF:    Schedule of Contracts and Leases to Be Assumed (supersedes
                                  Exhibit H, I, and X). 3

          PLEASE TAKE NOTICE that the Debtor hereby gives notice of supplemental

  amendments (the “Plan Amendments”) to the Plan, which are set forth in the redlined excerpts of

  the Plan attached hereto as Exhibit B.

                                 [Remainder of Page Intentionally Blank]




  3
   The Schedule of Contracts and Leases includes an agreement with Bloomberg Finance, L.P. (“Bloomberg”). The
  Debtor is currently in discussions with Bloomberg regarding the assumption of such agreement.


                                                      3
  DOCS_NY:42174.4 36027/002

                                                                                             014199
Case
 Case19-34054-sgj11
       19-34054-sgj11Doc
                      Doc1895-1
                          1875 Filed
                                Filed 02/01/21
                                      02/04/21 Entered
                                               Entered 02/01/21
                                                       02/04/21 16:22:31
                                                                13:25:35 Page
                                                                         Page 45 of
                                                                                 of 449
 Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 24 of 246 PageID 17162



  Dated: February 1, 2021.              PACHULSKI STANG ZIEHL & JONES LLP

                                        Jeffrey N. Pomerantz (CA Bar No.143717)
                                        Ira D. Kharasch (CA Bar No. 109084)
                                        Gregory V. Demo (NY Bar No. 5371992)
                                        10100 Santa Monica Boulevard, 13th Floor
                                        Los Angeles, CA 90067
                                        Telephone: (310) 277-6910
                                        Facsimile: (310) 201-0760
                                        Email: jpomerantz@pszjlaw.com
                                        ikharasch@pszjlaw.com
                                        gdemo@pszjlaw.com

                                        -and-

                                        HAYWARD PLLC

                                        /s/ Zachery Z. Annable
                                        Melissa S. Hayward
                                        Texas Bar No. 24044908
                                        Zachery Z. Annable
                                        Texas Bar No. 24053075
                                        ZAnnable@HaywardFirm.com
                                        10501 N. Central Expy, Ste. 106
                                        Dallas, Texas 75231
                                        Tel: (972) 755-7100
                                        Fax: (972) 755-7110

                                        Counsel for the Debtor and Debtor-in-Possession




                                          4
  DOCS_NY:42174.4 36027/002

                                                                            014200
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1895-1
                         1875-1Filed
                               Filed02/04/21
                                     02/01/21 Entered
                                              Entered02/04/21
                                                      02/01/2113:25:35
                                                               16:22:31 Page
                                                                        Page61of
                                                                               of49
                                                                                  8
 Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 25 of 246 PageID 17163



                                 EXHIBIT A




                                                                     014201
                    Case
                    Case19-34054-sgj11
                         19-34054-sgj11Doc
                                       Doc1895-1
                                           1875-1Filed
                                                 Filed02/04/21
                                                       02/01/21 Entered
                                                                Entered02/04/21
                                                                        02/01/2113:25:35
                                                                                 16:22:31 Page
                                                                                          Page72of
                                                                                                 of49
                                                                                                    8


Highland Capital Management, L.P.
Disclaimer For Financial Projections




  This document includes financial projections for July 2020 through December 2022 (the “Projections”) for Highland Capital Management, L.P.
“Company”). These Projections have been prepared by DSI with input from management at the Company. The historical information utilized in these
Projections has not been audited or reviewed for accuracy by DSI.
  This document includes certain statements, estimates and forecasts provided by the Company with respect to the Company’s anticipated future
performance. These estimates and forecasts contain significant elements of subjective judgment and analysis that may or may not prove to be accurate
or correct. There can be no assurance that these statements, estimates and forecasts will be attained and actual outcomes and results may differ
materially from what is estimated or forecast herein.
   These Projections should not be regarded as a representation of DSI that the projected results will be achieved.
   Management may update or supplement these Projections in the future, however, DSI expressly disclaims any obligation to update its report.
   These Projections were not prepared with a view toward compliance with published guidelines of the Securities and Exchange Commission or the
American Institute of Certified Public Accountants regarding historical financial statements, projections or forecasts.
                                                                                                                                                       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21
                                                                                                                                                       Page 26 of 246 PageID 17164




                                                                                                                                                   2/1/2021
                                                                                                                                  014202
                                         Case
                                         Case19-34054-sgj11
                                              19-34054-sgj11Doc
                                                            Doc1895-1
                                                                1875-1Filed
                                                                      Filed02/04/21
                                                                            02/01/21 Entered
                                                                                     Entered02/04/21
                                                                                             02/01/2113:25:35
                                                                                                      16:22:31 Page
                                                                                                               Page83of
                                                                                                                      of49
                                                                                                                         8



Highland Capital Management, L.P.
Statement of Assumptions




       A.    Plan effective date is March 1, 2021
       B.    All investment assets are sold by December 31, 2022.
       C.    All demand notes are collected in the year 2021; 3 term notes defaulted and have been demanded based on default provisions; payment estimated in 2021
       D.    Dugaboy term note with maturity date beyond 12/31/2022 are sold in Q1 2022; in the
               interim interest income and principal payments are not collected due to prepayment on note
       E.    Fixed assets currently used in daily operations are sold in June 2021 for $0
       F.    Highland bonus plan has been terminated in accordance with its terms. Accrual for employee bonuses as of January 2021 are reversed and not paid.
       G.    All Management advisory or shared service contracts are terminated on their terms by the effective date or shortly thereafter
       H.    Post-effective date, the reorganized Debtor would retain up to ten HCMLP employees (or hire similar employees) to help monetize the remaining assets.
        I.   Litigation Trustee budget is $6,500,000.
       J.    Unrealized gains or losses are not recorded on a monthly basis; all gains or losses are recorded as realized gains or losses upon sale of asset.
       K.    Plan does not provide for payment of interest to Class 8 holders of general unsecured claims, as set forth in the Plan. If holders of general unsecured claims receive 100%
               of their allowed claims, they would then be entitled to receive interest at the federal judgement rate, prior to any funds being available for claims or
               interest of junior priority.
       L.    Plan assumes zero allowed claims for IFA and Hunter Mountain Investment Trust ("HM").
      M.     Claim amounts listed in Plan vs. Liquidation schedule are subject to change; claim amounts in Class 8 assume $0 for IFA and HM, $50.0 million for UBS and $45 million HV.
               Assumes RCP claims will offset against HCMLP's interest in fund and will not be paid from Debtor assets
       N.    With the exception of Class 2 - Frontier, Classes 1-7 will be paid in full within 30 days of effective date.
       O.    Class 7 payout limited to 85% of each individual creditor claim or in the aggregate $13.15 million. Plan currently projects Class 7 payout of $10.3 million.
                                                                                                                                                                                           Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




       P.    See below for Class 8 estimated payout schedule; payout is subject to certain assets being monetized by payout date (no Plan requirement to do so):
                             o By September 30, 2021 - $50,000,000
                             o By March 31, 2022 – additional $50,000,000
                             o By June 30, 2022 – additional $25,000,000
                             o All remaining proceeds are assumed to be paid out on or soon after all remaining assets are monetized.
      Q.     Assumptions subject to revision based on business decision and performance of the business
                                                                                                                                                                                           Page 27 of 246 PageID 17165




                                                                                                                                                                                       2/1/2021

                                                                                                                                                                      014203
                                Case
                                Case19-34054-sgj11
                                     19-34054-sgj11Doc
                                                   Doc1895-1
                                                       1875-1Filed
                                                             Filed02/04/21
                                                                   02/01/21 Entered
                                                                            Entered02/04/21
                                                                                    02/01/2113:25:35
                                                                                             16:22:31 Page
                                                                                                      Page94of
                                                                                                             of49
                                                                                                                8




Highland Capital Management, L.P.
Plan Analysis Vs. Liquidation Analysis
(US $000's)

                                                                                                                            Plan Analysis                Liquidation Analysis
  Estimated cash on hand at 1/31/2020                                                                                $                   24,290      $                    24,290
  Estimated proceeds from monetization of assets [1][2]                                                                                257,941                           191,946
  Estimated expenses through final distribution[1][3]                                                                                   (59,573)                         (41,488)
 Total estimated $ available for distribution                                                                                          222,658                           174,748
 Less: Claims paid in full
   Unclassified [4]                                                                                                                       (1,080)                           (1,080)
   Administrative claims [5]                                                                                                             (10,574)                          (10,574)
   Class 1 - Jefferies Secured Claim                                                                                                         -                                 -
   Class 2 - Frontier Secured Claim [6]                                                                                                   (5,781)                           (5,781)
   Class 3 - Other Secured Claims                                                                                                            (62)                              (62)
   Class 4 – Priority Non-Tax Claims                                                                                                         (16)                              (16)
   Class 5 - Retained Employee Claims                                                                                                        -                                 -
   Class 6 - PTO Claims [5]                                                                                                                  -                                 -
   Class 7 – Convenience Claims [7][8]                                                                                                   (10,280)                              -
 Subtotal                                                                                                                                (27,793)                          (17,514)
 Estimated amount remaining for distribution to general unsecured claims                                                                194,865                           157,235
 % Distribution to Class 7 (Class 7 claims included in Class 8 in Liquidation scenario)                                                  85.00%                               0.00%
 Class 8 – General Unsecured Claims [8][10]                                                                                             273,219                           286,100
 Subtotal                                                                                                                               273,219                           286,100
 % Distribution to general unsecured claims                                                                                               71.32%                              54.96%
 Estimated amount remaining for distribution                                                                                                 -                                  -
 Class 9 – Subordinated Claims                                                                                             no distribution                  no distribution
                                                                                                                                                                                                   Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




 Class 10 – Class B/C Limited Partnership Interests                                                                        no distribution                  no distribution
 Class 11 – Class A Limited Partnership Interest                                                                           no distribution                  no distribution

 Footnotes:
 [1] Assumes chapter 7 Trustee will not be able to achieve same sales proceeds as Claimant Trustee
   Assumes Chapter 7 Trustee engages new professionals to help liquidate assets and terminates any management agreements with funds or CLOS
 [2] Sale of investment assets, sale of fixed assets, collection of accounts receivable and interest receivable; Plan includes revenue from managing CLOs
 [3] Estimated expenses through final distribution exclude non-cash expenses:
   Depreciation of $462 thousand in 2021; Bad debt of $124K in 2021
 [4] Unclassified claims include payments for priority tax claims and settlements with previously approved by the Bankruptcy Court
 [5] Represents $4.7 million in unpaid professional fees, $4.5 million in timing of payments to vendors and $1.2 million to pay PTO
 [6] Debtor will pay all unpaid interest estimated at $253 thousand of Frontier on effective date and continue to pay interest quarterly at 5.25% until Frontier's collateral is sold
 [7] Claims payout limited to 85% of each individual creditor claim or limited to a total class payout of $13.15 million
 [8] Plan: Class 7 includes $1.2 million estimate for aggregate contract rejections damage; Liquidation Class 8 includes $2.0 million for estimated rejection damages
 [10] Class estimates $0 allowed claim for the following creditors: IFA and HM; assumes RCP claims offset against HCMLP interest in RCP fund
   UBS claim included at $50.0 million.
 Notes:
                                                                                                                                                                                                   Page 28 of 246 PageID 17166




 All claim amounts are estimated as of February 1, 2020 and subject to change


                                                                                                                                                                                                 2/1/2021

                                                                                                                                                                                        014204
                                                                    Case
                                                                    Case 19-34054-sgj11
                                                                         19-34054-sgj11 Doc
                                                                                        Doc 1875-1
                                                                                            1895-1 Filed
                                                                                                   Filed 02/01/21
                                                                                                         02/04/21 Entered
                                                                                                                  Entered 02/01/21
                                                                                                                          02/04/21 16:22:31
                                                                                                                                   13:25:35 Page
                                                                                                                                            Page 510ofof8
                                                                                                             49



Highland Capital Management, L.P.
Balance Sheet
(US $000's)

                                                                                   4              7                10                14            17            20            23                27                30                33                36
                                                                         Actual        Actual         Forecast --->
                                                                         Jun-20        Sep-20             Dec-20            Mar-21        Jun-21        Sep-21        Dec-21            Mar-22            Jun-22            Sep-22            Dec-22
  Assets
   Cash and Cash Equivalents                                         $     14,994 $        5,888 $            31,047    $     10,328 $      40,063 $      42,833 $     135,137      $     80,733 $          72,238 $          69,368 $             -
   Other Current Assets                                                    13,182         13,651              13,784          15,172        14,671        14,220         9,943             8,268             8,417             8,567               -
   Investment Assets                                                      320,912        305,961            283,812          280,946       233,234       171,174        47,503            47,503            25,888            25,888               -
   Net Fixed Assets                                                         3,055          2,823               2,592           1,348           -             -             -                 -                 -                 -                 -
  TOTAL ASSETS                                                       $    352,142 $      328,323 $          331,235     $    307,793 $     287,968 $     228,227 $     192,583      $    136,504 $         106,542 $         103,823 $             -

  Liabilities
   Post-petition Liabilities                                         $    142,730 $      135,597 $          131,230     $     12,891 $      10,249 $      10,503 $         -        $        -        $        -        $        -        $        -
   Pre-petition Liabilities                                                 9,861          9,884              10,000             -             -             -             -                 -                 -                 -                 -
   Claims
     Unclassified                                                              -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 1 – Jefferies Secured Claim                                         -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 2 - Frontier Secured Claim                                          -              -                  -             5,528           -             -             -                 -                 -                 -                 -
     Class 3 - Other Secured Claims                                            -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 4 – Priority Non-Tax Claims                                         -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 5 – Retained Employee Claims                                        -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 6 - PTO Claims                                                      -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 7 – Convenience Claims                                              -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 8 – General Unsecured Claims                                        -              -                  -           273,219       273,219       223,219       223,219           173,219           148,219           148,219            78,354
     Class 9 – Subordinated Claims [1]                                         -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 10 – Class B/C Limited Partnership Interests                        -              -                  -               -             -             -             -                 -                 -                 -                 -
                                                                                                                                                                                                                                                              Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




     Class 11 – Class A Limited Partnership Interests                          -              -                  -               -             -             -             -                 -                 -                 -                 -
   Claim Payable                                                            9,861          9,884              10,000         278,747       273,219       223,219       223,219           173,219           148,219           148,219            78,354
  TOTAL LIABILITIES                                                  $    152,591        145,481            141,230          291,639       283,468       233,723       223,219           173,219           148,219           148,219            78,354

  Partners' Capital                                                       199,551        182,842            190,005           16,154         4,500        (5,495)      (30,636)          (36,715)          (41,677)          (44,396)          (78,354)
  TOTAL LIABILITIES AND PARTNERS' CAPITAL                            $    352,142 $      328,323 $          331,235     $    307,793 $     287,968 $     228,227 $     192,583      $    136,504 $         106,543 $         103,823 $             -

[1] Class 9 has $60 million of subordinated claims; Debtor anticipates no distributions to Class 9
                                                                                                                                                                                                                                                              Page 29 of 246 PageID 17167




                                                                                                                                                                                                                                                            2/1/2021

                                                                                                                                                                                                                                          014205
                                                                            Case
                                                                            Case 19-34054-sgj11
                                                                                 19-34054-sgj11 Doc
                                                                                                Doc 1875-1
                                                                                                    1895-1 Filed
                                                                                                           Filed 02/01/21
                                                                                                                 02/04/21 Entered
                                                                                                                          Entered 02/01/21
                                                                                                                                  02/04/21 16:22:31
                                                                                                                                           13:25:35 Page
                                                                                                                                                    Page 611ofof8
                                                                                                                     49



Highland Capital Management, L.P.
Profit/Loss
(US $000's)


                                                                                               Actual          Actual         Forecast --->
                                                                                          Jan 2020 to June 3 month ended    3 month ended                     3 month ended    3 month ended    3 month ended    3 month ended
                                                                                             2020 Total      Sept 2020         Dec 2020        Total 2020        Mar 2021         Jun 2021        Sept 2021         Dec 2021           Total 2021
 Revenue
  Management Fees                                                                         $        6,572 $         1,949 $           2,804     $   11,325     $       1,329 $           856 $            856 $            856      $          3,897
  Shared Service Fees                                                                              7,672           3,765             3,788         15,225             1,373              45               45              -                   1,463
  Other Income                                                                                     3,126             538               340          4,004               316             274              -                -                     591
 Total revenue                                                                            $       17,370 $         6,252 $           6,931     $   30,554     $       3,018 $          1,176 $           901 $            856      $          5,951

 Operating Expenses [1]                                                                           13,328           9,171             9,399         31,899            12,168            4,897            3,973            3,333               24,371

 Income/(loss) From Operations                                                            $        4,042 $        (2,918) $          (2,468)   $    (1,345)   $      (9,149) $        (3,722) $        (3,072) $        (2,477)    $        (18,420)

 Professional Fees                                                                                17,522           7,707             8,351         33,581             7,478            6,583            2,268            1,810               18,138

 Other Income/(Expenses) [2]                                                                       2,302           1,518             1,059          4,879          (156,042)            326               (93)              29             (155,781)

 Operating Gain/(Loss)                                                                    $      (11,178) $       (9,107) $          (9,761)   $   (30,046)   $    (172,669) $        (9,978) $        (5,433) $        (4,259)    $       (192,339)

 Realized and Unrealized Gain/(Loss)
  Other Realized Gains/(Loss)                                                                        -               -                  -              -             (1,013)             522              -                -                   (491)
  Net Realized Gain/(Loss) on Sale of Investment                                                 (28,418)          1,549             (8,850)       (35,719)            (168)          (2,198)          (4,563)          (7,581)             (14,510)
  Net Change in Unrealized Gain/(Loss) of Investments                                            (29,929)         (7,450)             4,523        (32,857)             -                -                -                -                    -
  Net Realized Gain /(Loss) from Equity Method Investees                                             -               -                 (364)          (364)             -                -                -            (13,301)             (13,301)
  Net Change in Unrealized Gain /(Loss) from Equity Method Investees                             (80,782)         (1,700)               -          (82,482)             -                -                -                -                    -
 Total Realized and Unrealized Gain/(Loss)                                                $     (139,129) $       (7,601) $          (4,692)   $ (151,422)    $      (1,182) $        (1,675) $        (4,563) $       (20,882)    $        (28,302)
                                                                                                                                                                                                                                                    Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




 Net Income                                                                               $     (150,307) $      (16,708) $        (14,453)    $ (181,468)    $    (173,851) $       (11,654) $        (9,996) $       (25,141)    $       (220,641)

 Footnotes:
 [1] Operating expenses include an adjustment in January 2021 to account
    for expenses that have not been accrued or paid prior to effective date.
 [2] Other income and expenses of $197.3 million in Q1 2021 includes:
   [a] $209.7 million was expensed to record for the increase of
     allowed claims.
   [b] Income of $11.7 million for the accrued, but unpaid payroll liability related to
      the Debtor's deferred bonus programs amount written-off.
                                                                                                                                                                                                                                                    Page 30 of 246 PageID 17168




                                                                                                                                                                                                                                               2/1/2021

                                                                                                                                                                                                                                  014206
                                                                       Case
                                                                       Case 19-34054-sgj11
                                                                            19-34054-sgj11 Doc
                                                                                           Doc 1875-1
                                                                                               1895-1 Filed
                                                                                                      Filed 02/01/21
                                                                                                            02/04/21 Entered
                                                                                                                     Entered 02/01/21
                                                                                                                             02/04/21 16:22:31
                                                                                                                                      13:25:35 Page
                                                                                                                                               Page 712ofof8
                                                                                                                49



Highland Capital Management, L.P.
Profit/Loss
(US $000's)


                                                                                    Forecast --->
                                                                                  3 month ended     3 month ended    3 month ended    3 month ended
                                                                                     Mar 2022          Jun 2022        Sept 2022         Dec 2022          Total 2022          Plan
 Revenue
  Management Fees                                                                 $          580 $           580 $            580 $            580     $          2,318    $          6,215
  Shared Service Fees                                                                        -               -                -                -                    -                 1,463
  Other Income                                                                               -               -                -                -                    -                   591
 Total revenue                                                                    $          580 $           580 $            580 $            580     $          2,318    $          8,269

 Operating Expenses                                                                        3,635            2,679            1,739            6,425              14,478          38,849

 Income/(loss) From Operations                                                   $        (3,056) $       (2,099) $        (1,159) $        (5,846)   $        (12,160)   $     (30,580)

 Professional Fees                                                                         2,921            2,761            1,461            2,176               9,318          27,455

 Other Income/(Expenses)                                                                   (103)            (101)            (100)            (350)               (654)        (156,434)

 Operating Gain/(Loss)                                                            $        (6,079) $       (4,961) $        (2,719) $        (8,371)   $        (22,131)   $    (214,470)

 Realized and Unrealized Gain/(Loss)
  Other Realized Gains/(Loss)                                                                 -               -                -            (25,587)            (25,587)         (26,078)
  Net Realized Gain/(Loss) on Sale of Investment                                              -               -                -                -                   -            (14,510)
  Net Change in Unrealized Gain/(Loss) of Investments                                         -               -                -                -                   -                -
  Net Realized Gain /(Loss) from Equity Method Investees                                      -               -                -                -                   -            (13,301)
  Net Change in Unrealized Gain /(Loss) from Equity Method Investees                          -               -                -                -                   -                -
 Total Realized and Unrealized Gain/(Loss)                                        $           -     $         -      $         -      $     (25,587)   $        (25,587)   $     (53,889)
                                                                                                                                                                                                         Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




 Net Income                                                                       $        (6,079) $       (4,961) $        (2,719) $       (33,958)   $        (47,718)   $    (268,359)
                                                                                                                                                                                                         Page 31 of 246 PageID 17169




                                                                                                                                                                                                       2/1/2021

                                                                                                                                                                                              014207
                                                         Case
                                                         Case 19-34054-sgj11
                                                              19-34054-sgj11 Doc
                                                                             Doc 1875-1
                                                                                 1895-1 Filed
                                                                                        Filed 02/01/21
                                                                                              02/04/21 Entered
                                                                                                       Entered 02/01/21
                                                                                                               02/04/21 16:22:31
                                                                                                                        13:25:35 Page
                                                                                                                                 Page 813ofof8
                                                                                                  49



Highland Capital Management, L.P.
Cash Flow Indirect
(US $000's)


                                                             Forecast ---->
                                                                 Sep-20       Dec-20           Mar-21       Jun-21       Sep-21       Dec-21           Mar-22       Jun-22       Sep-22       Dec-22
 Net (Loss) Income                                            $    (16,708) $   (14,453)   $    (173,851) $   (11,654) $    (9,996) $   (25,141)   $      (6,079) $    (4,961) $    (2,719) $   (33,958)
 Cash Flow from Operating Activity
 (Increase) / Decrease in Cash
   Depreciation and amortization                                      231           231              231          231          -            -               -             -            -            -
   Other realized (gain)/ loss                                        -             -              1,013         (522)         -            -               -             -            -         25,587
   Investment realized (gain)/ loss                                (1,549)        9,214              168        2,198        4,563       20,882             -             -            -            -
   Unrealized (gain) / loss                                        (9,150)        4,523              -            -            -            -               -             -            -            -
   (Increase) Decrease in Current Assets                             (470)         (133)          (1,388)         501          450        4,277           1,675          (149)        (150)         908
   Increase (Decrease) in Current Liabilities                      (7,110)       (4,251)         (44,172)      (2,643)         255      (10,503)            -             -            -            -
 Net Cash Increase / (Decrease) - Operating Activities            (34,757)       (4,868)        (217,998)     (11,889)      (4,727)     (10,485)          (4,404)      (5,110)      (2,870)      (7,463)


 Cash Flow From Investing Activities
  Proceeds from Sale of Fixed Assets                                  -             -                -            -            -            -                -            -            -            -
  Proceeds from Investment Assets                                  25,650        30,027            2,698       47,152       57,498      102,788              -         21,616          -          7,960
 Net Cash Increase / (Decrease) - Investing Activities             25,650        30,027            2,698       47,152       57,498      102,788              -         21,616          -          7,960

 Cash Flow from Financing Activities
  Claims payable                                                      -             -           (73,997)          -            -            -                -            -            -            -
  Claim reclasses/(paid)                                              -             -           278,747        (5,528)     (50,000)         -            (50,000)     (25,000)         -        (69,865)
  Maple Avenue Holdings                                               -             -            (4,975)          -            -            -                -            -            -            -
                                                                                                                                                                                                    Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




  Frontier Note                                                       -             -            (5,195)          -            -            -                -            -            -            -
 Net Cash Increase / (Decrease) - Financing Activities                -             -           194,580        (5,528)     (50,000)         -            (50,000)     (25,000)         -        (69,865)

 Net Change in Cash                                          $     (9,107) $     25,159    $     (20,719) $    29,735 $      2,770 $     92,303    $    (54,404) $     (8,495) $    (2,870) $   (69,368)
 Beginning Cash                                                    14,994         5,888           31,047       10,328       40,063       42,833         135,137        80,733       72,238       69,368
 Ending Cash                                                 $      5,888 $      31,047    $      10,328 $     40,063 $     42,833 $    135,137    $     80,733 $      72,238 $     69,368 $        -
                                                                                                                                                                                                    Page 32 of 246 PageID 17170




                                                                                                                                                                                                 2/1/2021

                                                                                                                                                                                   014208
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1875-2
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 114ofof7
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 33 of 246 PageID 17171



                                  EXHIBIT B




                                                                       014209
        Case
        Case 19-34054-sgj11
             19-34054-sgj11 Doc
                            Doc 1875-2
                                1895-1 Filed
                                       Filed 02/01/21
                                             02/04/21 Entered
                                                      Entered 02/01/21
                                                              02/04/21 16:22:31
                                                                       13:25:35 Page
                                                                                Page 215ofof7
                                                 49
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21                             Page 34 of 246 PageID 17172

                      61.      “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
         Final Term Sheet [D.I. 354].

                          62.     “Exculpated Parties” means, collectively, (i) the Debtor and its successors
         and assigns, direct and indirect majority-owned subsidiaries, and the Managed Funds, (ii) the
         Employees, (iii) Strand, (iv) the Independent Directors, (v) the Committee, (vi) the members of
         the Committee (in their official capacities), (vii) the Professionals retained by the Debtor and the
         Committee in the Chapter 11 Case, (viii) the CEO/CRO; and (ix) the Related Persons of each of
         the parties listed in (iv) through (viii); provided, however, that, for the avoidance of doubt, none
         of James Dondero, Mark Okada, NexPoint Advisors, L.P. (and any of its subsidiaries and
         managed entities), the Charitable Donor Advised Fund, L.P. (and any of its subsidiaries,
         including CLO Holdco, Ltd., and managed entities), Highland CLO Funding, Ltd. (and any of its
         subsidiaries, members, and managed entities), Highland Capital Management Fund Advisors,
         L.P. (and any of its subsidiaries and managed entities), NexBank, SSB (and any of its
         subsidiaries), the Hunter Mountain Investment Trust (or any trustee acting for the trust), the
         Dugaboy Investment Trust (or any trustee acting for the trust), or Grant Scott is included in the
         term “Exculpated Party.”

                         63.    “Executory Contract” means a contract to which the Debtor is a party that
         is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

                        64.     “Exhibit” means an exhibit annexed hereto or to the Disclosure Statement
         (as such exhibits are amended, modified or otherwise supplemented from time to time), which
         are incorporated by reference herein.

                        65.    “Federal Judgment Rate” means the post-judgment interest rate set forth
         in 28 U.S.C. § 1961 as of the Effective Date.

                      66.      “File” or “Filed” or “Filing” means file, filed or filing with the
         Bankruptcy Court or its authorized designee in the Chapter 11 Case.

                         67.     “Final Order” means an order or judgment of the Bankruptcy Court,
         which is in full force and effect, and as to which the time to appeal, petition for certiorari, or
         move for a new trial, reargument or rehearing has expired and as to which no appeal, petition for
         certiorari, or other proceedings for a new trial, reargument or rehearing shall then be pending or
         as to which any right to appeal, petition for certiorari, new trial, reargument, or rehearing shall
         have been waived in writing in form and substance satisfactory to the Debtor, the Reorganized
         Debtor, or the Claimant Trustee, as applicable, or, in the event that an appeal, writ of certiorari,
         new trial, reargument, or rehearing thereof has been sought, such order of the Bankruptcy Court
         shall have been determined by the highest court to which such order was appealed, or certiorari,
         new trial, reargument or rehearing shall have been denied and the time to take any further appeal,
         petition for certiorari, or move for a new trial, reargument or rehearing shall have expired;
         provided, however, that the possibility that a motion under Rule 60 of the Federal Rules of Civil
         Procedure, or any analogous rule under the Bankruptcy Rules, may be Filed with respect to such
         order shall not preclude such order from being a Final Order.




          9
                                                         9




                                                                                              014210
        Case
        Case 19-34054-sgj11
             19-34054-sgj11 Doc
                            Doc 1875-2
                                1895-1 Filed
                                       Filed 02/01/21
                                             02/04/21 Entered
                                                      Entered 02/01/21
                                                              02/04/21 16:22:31
                                                                       13:25:35 Page
                                                                                Page 316ofof7
                                                 49
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21                         Page 35 of 246 PageID 17173

                       126.   “Strand” means Strand Advisors, Inc., the Debtor’s general partner.

                        127. “Sub-Servicer” means a third-party selected by the Claimant Trustee to
         service or sub-service the Reorganized Debtor Assets.

                        128. “Sub-Servicer Agreement” means the agreement that may be entered into
         providing for the servicing of the Reorganized Debtor Assets by the Sub-Servicer.

                        129. “Subordinated Claim” means any Claim that is subordinated to the
         Convenience Claims and General Unsecured Claims pursuant to 11 U.S.C. § 510 oran order
         entered by the Bankruptcy Court (including any other court having jurisdiction over the Chapter
         11 Case) after notice and a hearing.

                        130. “Subordinated Claimant Trust Interests” means the Claimant Trust
         Interests to be distributed to Holders of Allowed Subordinated Claims under the Plan, which
         such interests shall be subordinated in right and priority to the Claimant Trust Interests
         distributed to Holders of Allowed General Unsecured Claims as provided in the Claimant Trust
         Agreement.

                       131. “Trust Distribution” means the transfer of Cash or other property by the
         Claimant Trustee to the Claimant Trust Beneficiaries.

                       132.   “Trustees” means, collectively, the Claimant Trustee and Litigation
         Trustee.

                       133.   “UBS” means, collectively, UBS Securities LLC and UBS AG London
         Branch.

                        134. “Unexpired Lease” means a lease to which the Debtor is a party that is
         subject to assumption or rejection under section 365 of the Bankruptcy Code.

                         135. “Unimpaired” means, with respect to a Class of Claims or Equity Interests
         that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

                        136. “Voting Deadline” means the date and time by which all Ballots to accept
         or reject the Plan must be received in order to be counted under the under the Order of the
         Bankruptcy Court approving the Disclosure Statement as containing adequate information
         pursuant to section 1125(a) of the Bankruptcy Code and authorizing the Debtor to solicit
         acceptances of the Plan.

                       137.   “Voting Record Date” means November 23, 2020.




         16
                                                      16




                                                                                          014211
        Case
        Case 19-34054-sgj11
             19-34054-sgj11 Doc
                            Doc 1875-2
                                1895-1 Filed
                                       Filed 02/01/21
                                             02/04/21 Entered
                                                      Entered 02/01/21
                                                              02/04/21 16:22:31
                                                                       13:25:35 Page
                                                                                Page 417ofof7
                                                 49
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21                               Page 36 of 246 PageID 17174

         Professional Fee Claim Objection Deadline. Each Holder of an Allowed Professional Fee Claim
         will be paid by the Debtor or the Claimant Trust, as applicable, in Cash within ten (10) Business
         Days of entry of the order approving such Allowed Professional Fee Claim.

                 On the Effective Date, the Claimant Trustee shall establish the Professional Fee Reserve.
         The Professional Fee Reserve shall vest in the Claimant Trust and shall be maintained by the
         Claimant Trustee in accordance with the Plan and Claimant Trust Agreement. The Claimant
         Trust shall fund the Professional Fee Reserve on the Effective Date in an estimated amount
         determined by the Debtor in good faith prior to the Confirmation Date and that approximates the
         total projected amount of unpaid Professional Fee Claims on the Effective Date. Following the
         payment of all Allowed Professional Fee Claims, any excess funds in the Professional Fee
         Reserve shall be released to the Claimant Trust to be used for other purposes consistent with the
         Plan and the Claimant Trust Agreement.

         C.     Priority Tax Claims

                 On or as soon as reasonably practicable after the later of (i) the Initial Distribution Date if
         such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
         on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
         Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
         and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtor: (a) Cash in
         an amount of a total value as of the Effective Date of the Plan equal to the amount of such
         Allowed Priority Tax Claim, (b) in accordance with section 1129(a)(9)(C) of the Bankruptcy
         Code, or (b) if paid over time, payment of such Allowed Priority Tax Claim in accordance with
         section 1129(a)(9)(C) of the Bankruptcy Code; or (c) such other less favorable treatment as
         agreed to in writing by the Debtor and such Holder. Payment of statutory fees due pursuant to
         28 U.S.C. § 1930(a)(6) will be made at all appropriate times until the entry of a final decree;
         provided, however, that the Debtor may prepay any or all such Claims at any time, without
         premium or penalty.

                                             ARTICLE III.
                                  CLASSIFICATION AND TREATMENT OF
                                CLASSIFIED CLAIMS AND EQUITY INTERESTS

         A.     Summary

                 All Claims and Equity Interests, except Administrative Expense Claims and Priority Tax
         Claims, are classified in the Classes set forth below. In accordance with section 1123(a)(1) of
         the Bankruptcy Code, Administrative Expense Claims, and Priority Tax Claims have not been
         classified.

                 The categories of Claims and Equity Interests listed below classify Claims and Equity
         Interests for all purposes including, without limitation, confirmation and distribution pursuant to
         the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems
         a Claim or Equity Interest to be classified in a particular Class only to the extent that the Claim
         or Equity Interest qualifies within the description of that Class and will be deemed classified in a
         different Class to the extent that any remainder of such Claim or Equity Interest qualifies within


         18
                                                         18




                                                                                                 014212
        Case
        Case 19-34054-sgj11
             19-34054-sgj11 Doc
                            Doc 1875-2
                                1895-1 Filed
                                       Filed 02/01/21
                                             02/04/21 Entered
                                                      Entered 02/01/21
                                                              02/04/21 16:22:31
                                                                       13:25:35 Page
                                                                                Page 518ofof7
                                                 49
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21                            Page 37 of 246 PageID 17175

         I.     Special Provision Governing Unimpaired Claims

                 Except as otherwise provided in the Plan, nothing under the Plan will affect the Debtor’s
         rights in respect of any Unimpaired Claims, including, without limitation, all rights in respect of
         legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims.

         J.     Subordinated Claims

                 The allowance, classification, and treatment of all Claims under the Plan shall take into
         account and conform to the contractual, legal, and equitable subordination rights relating thereto,
         whether arising under general principles of equitable subordination, section 510(b) of the
         Bankruptcy Code, or otherwise. Under section 510 of the Bankruptcy Code, uponUpon written
         notice and hearing, the Debtor the Reorganized Debtor, and the Claimant Trustee reserve the
         right to seek entry of an order by the Bankruptcy Court to re-classify or to subordinate any Claim
         in accordance with any contractual, legal, or equitable subordination relating thereto, and the
         treatment afforded any Claim under the Plan that becomes a subordinated Claim at any time shall
         be modified to reflect such subordination.

                                           ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THIS PLAN

         A.     Summary

               As discussed in the Disclosure Statement, the Plan will be implemented through (i) the
         Claimant Trust, (ii) the Litigation Sub-Trust, and (iii) the Reorganized Debtor.

                 On the Effective Date, all Class A Limited Partnership Interests, including the Class A
         Limited Partnership Interests held by Strand, as general partner, and Class B/C Limited
         Partnerships in the Debtor will be cancelled, and new Class A Limited Partnership Interests in
         the Reorganized Debtor will be issued to the Claimant Trust and New GP LLC – a
         newly-chartered limited liability company wholly-owned by the Claimant Trust. The Claimant
         Trust, as limited partner, will ratify New GP LLC’s appointment as general partner of the
         Reorganized Debtor, and on and following the Effective Date, the Claimant Trust will be the
         Reorganized Debtor’s limited partner and New GP LLC will be its general partner. The
         Claimant Trust, as limited partner, and New GP LLC, as general partner, will execute the
         Reorganized Limited Partnership Agreement, which will amend and restate, in all respects, the
         Debtor’s current Limited Partnership Agreement. Following the Effective Date, the Reorganized
         Debtor will be managed consistent with the terms of the Reorganized Limited Partnership
         Agreement by New GP LLC. The sole managing member of New GP LLC will be the Claimant
         Trust, and the Claimant Trustee will be the sole officer of New GP LLC on the Effective Date.

                Following the Effective Date, the Claimant Trust will administer the Claimant Trust
         Assets pursuant to this Plan and the Claimant Trust Agreement, and the Litigation Trustee will
         pursue, if applicable, the Estate Claims pursuant to the terms of the Litigation Sub-Trust
         Agreement and the Plan. The Reorganized Debtor will administer the Reorganized Debtor
         Assets and, if needed, with the utilization of a Sub-Servicer, which administration will include,
         among other things, managing the wind down of the Managed Funds.


         25
                                                        25




                                                                                             014213
        Case
        Case 19-34054-sgj11
             19-34054-sgj11 Doc
                            Doc 1875-2
                                1895-1 Filed
                                       Filed 02/01/21
                                             02/04/21 Entered
                                                      Entered 02/01/21
                                                              02/04/21 16:22:31
                                                                       13:25:35 Page
                                                                                Page 619ofof7
                                                 49
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21                            Page 38 of 246 PageID 17176

                 Notwithstanding anything herein to the contrary, the Debtor shall assume or reject that
         certain real property lease with Crescent TC Investors L.P. (“Landlord”) for the Debtor’s
         headquarters located at 200/300 Crescent Ct., Suite #700, Dallas, Texas 75201 (the “Lease”) in
         accordance with the notice to Landlord, procedures and timing required by 11 U.S.C. §365(d)(4),
         as modified by that certain Agreed Order Granting Motion to Extend Time to Assume or Reject
         Unexpired Nonresidential Real Property Lease [Docket No. 1122].

         B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

                 Any Executory Contract or Unexpired Lease not assumed or rejected on or before the
         Confirmation Date shall be deemed rejected, pursuant to the Confirmation Order. Any Person
         asserting a Rejection Claim shall File a proof of claim within thirty days of the
         EffectiveConfirmation Date. Any Rejection Claims that are not timely Filed pursuant to this
         Plan shall be forever disallowed and barred. If one or more Rejection Claims are timely Filed,
         the Claimant Trustee may File an objection to any Rejection Claim.

                Rejection Claims shall be classified as General Unsecured Claims and shall be treated in
         accordance with ARTICLE III of this Plan.

         C.     Cure of Defaults for Assumed or Assigned Executory Contracts and Unexpired
                Leases

                 Any monetary amounts by which any Executory Contract or Unexpired Lease to be
         assumed or assigned hereunder is in default shall be satisfied, under section 365(b)(1) of the
         Bankruptcy Code, by the Debtor upon assumption or assignment thereof, by payment of the
         default amount in Cash as and when due in the ordinary course or on such other terms as the
         parties to such Executory Contracts may otherwise agree. The Debtor may serve a notice on the
         Committee and parties to Executory Contracts or Unexpired Leases to be assumed or assigned
         reflecting the Debtor’s or Reorganized Debtor’s intention to assume or assign the Executory
         Contract or Unexpired Lease in connection with this Plan and setting forth the proposed cure
         amount (if any).

                If a dispute regarding (1) the amount of any payments to cure a default, (2) the ability of
         the Debtor, the Reorganized Debtor, or any assignee to provide “adequate assurance of future
         performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
         Contract or Unexpired Lease to be assumed or assigned or (3) any other matter pertaining to
         assumption or assignment, the cure payments required by section 365(b)(1) of the Bankruptcy
         Code will be made following the entry of a Final Order or orders resolving the dispute and
         approving the assumption or assignment.

                 Assumption or assignment of any Executory Contract or Unexpired Lease pursuant to the
         Plan or otherwise and full payment of any applicable cure amounts pursuant to this ARTICLE
         V.C shall result in the full release and satisfaction of any cure amounts, Claims, or defaults,
         whether monetary or nonmonetary, including defaults of provisions restricting the change in
         control or ownership interest composition or other bankruptcy-related defaults, arising under any
         assumed or assigned Executory Contract or Unexpired Lease at any time prior to the effective
         date of assumption or assignment. Any and all Proofs of Claim based upon Executory Contracts


         39
                                                       39




                                                                                            014214
        Case
        Case 19-34054-sgj11
             19-34054-sgj11 Doc
                            Doc 1875-2
                                1895-1 Filed
                                       Filed 02/01/21
                                             02/04/21 Entered
                                                      Entered 02/01/21
                                                              02/04/21 16:22:31
                                                                       13:25:35 Page
                                                                                Page 720ofof7
                                                 49
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21                           Page 39 of 246 PageID 17177

                    forth in the Plan Documents; (ii) the provisions of the Confirmation Order and this
                    Plan are nonseverable and mutually dependent; (iii) the implementation of this Plan
                    in accordance with its terms is authorized; (iv) pursuant to section 1146 of the
                    Bankruptcy Code, the delivery of any deed or other instrument or transfer order, in
                    furtherance of, or in connection with this Plan, including any deeds, bills of sale, or
                    assignments executed in connection with any disposition or transfer of Assets
                    contemplated under this Plan, shall not be subject to any Stamp or Similar Tax; and
                    (v) the vesting of the Claimant Trust Assets in the Claimant Trust and the
                    Reorganized Debtor Assets in the Reorganized Debtor, in each case as of the
                    Effective Date free and clear of liens and claims to the fullest extent permissible
                    under applicable law pursuant to section 1141(c) of the Bankruptcy Code except with
                    respect to such Liens, Claims, charges and other encumbrances that are specifically
                    preserved under this Plan upon the Effective Date.

                x   All documents and agreements necessary to implement this Plan, including without
                    limitation, the Reorganized Limited Partnership Agreement, the Claimant Trust
                    Agreement, and the New GP LLC Documents, in each case in form and substance
                    reasonably acceptable to the Debtor and the Committee, shall have (a) been tendered
                    for delivery, and (b) been effected by, executed by, or otherwise deemed binding
                    upon, all Entities party thereto and shall be in full force and effect. All conditions
                    precedent to such documents and agreements shall have been satisfied or waived
                    pursuant to the terms of such documents or agreements.

                x   All authorizations, consents, actions, documents, approvals (including any
                    governmental approvals), certificates and agreements necessary to implement this
                    Plan, including, without limitation, the Reorganized Limited Partnership Agreement,
                    the Claimant Trust Agreement, and the New GP LLC Documents, shall have been
                    obtained, effected or executed and delivered to the required parties and, to the extent
                    required, filed with the applicable governmental units in accordance with applicable
                    laws and any applicable waiting periods shall have expired without any action being
                    taken or threatened by any competent authority that would restrain or prevent
                    effectiveness or consummation of the Restructuring.

                x   The Debtor shall have obtained applicable directors’ and officers’ insurance coverage
                    that is acceptable to each of the Debtor, the Committee, the Claimant Trust Oversight
                    Committee, the Claimant Trustee and the Litigation Trustee.

                x   The Professional Fee Reserve shall be funded pursuant to this Plan in an amount
                    determined by the Debtor in good faith.

         B.     Waiver of Conditions

                 The conditions to effectiveness of this Plan set forth in this ARTICLE VIII (other than
         that the Confirmation Order shall have been entered) may be waived in whole or in part by the
         Debtor (and, to the extent such condition requires the consent of the Committee, the consent of
         the Committee) and any applicable parties in Section VII.A of this Plan, without notice, leave or
         order of the Bankruptcy Court or any formal action other than proceeding to confirm or


         47
                                                       47




                                                                                            014215
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1875-3
                         1895-1Filed
                                Filed02/01/21
                                      02/04/21 Entered
                                                Entered02/01/21
                                                        02/04/2116:22:31
                                                                 13:25:35 Page
                                                                           Page121
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 40 of 246 PageID 17178



                                 EXHIBIT DD




                                                                        014216
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1875-3
                         1895-1Filed
                                Filed02/01/21
                                      02/04/21 Entered
                                                Entered02/01/21
                                                        02/04/2116:22:31
                                                                 13:25:35 Page
                                                                           Page222
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 41 of 246 PageID 17179



                                   Schedule of Causes of Action

  The Causes of Action shall include, without limitation, any cause of action based on the
  following:

  breach of fiduciary duties, breach of duty of care, breach of duty of loyalty, usurpation of
  corporate opportunities, breach of implied covenant of good faith and fair dealing, conversion,
  misappropriation of assets, misappropriation of trade secrets, unfair competition, breach of
  contract, breach of warranty, fraud, constructive fraud, negligence, gross negligence, fraudulent
  conveyance, fraudulent transfer, fraudulent misrepresentation, negligent misrepresentation,
  fraudulent concealment, fraudulent inducement, tortious interference, quantum meruit, unjust
  enrichment, abuse of process, alter ego, substantive consolidation, recharacterization, business
  disparagement, indemnity, claims for recovery of distributions or dividends, claims for
  indemnification, promissory estoppel, quasi-contract claims, any counterclaims, equitable
  subordination, avoidance actions provided for under sections 544 or 547 of the Bankruptcy
  Code, claims brought under state law, claims brought under federal law, claims under any
  common-law theory of tort or law or equity, and any claims similar in nature to the foregoing
  claims.

  The Causes of Action shall include, without limitation, any cause of action against the following
  persons and entities:

  James Dondero, Mark Okada, Grant Scott, John Honis, any current or former insider of the
  Debtor, the Dugaboy Investment Trust, Charitable DAF Holdco, Ltd, Hunter Mountain
  Investment Trust, Nexbank Capital, Inc. Highland Capital Management Services, Inc., NexPoint
  Advisors GP, LLC, NexPoint Advisors, L.P., Strand Advisors XVI, Inc., Highland Capital
  Management Fund Advisors, L.P., NexAnnuity Holdings, Inc., the entities listed on the attached
  Annex 1 hereto, any current or former employee of the Debtor, and any entity directly or
  indirectly owned, controlled, or operated for the benefit of the foregoing persons or entities.

  The Causes of Action shall include, without limitation, any cause of action arising from the
  following transactions:

  The transfer of ownership interests in the Debtor to Hunter Mountain Investment Trust, the
  creation or transfer of any notes receivable from the Debtor or from any entity related to the
  Debtor, the creation or transfer of assets to or from any charitable foundation or trust, the
  formation, performance, or breach of any contract for the Debtor to provide investment
  management, support services, or any other services, and the distribution of assets or cash from
  the Debtor to partners of the Debtor.




                                                                                     014217
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1875-3
                         1895-1Filed
                                Filed02/01/21
                                      02/04/21 Entered
                                                Entered02/01/21
                                                        02/04/2116:22:31
                                                                 13:25:35 Page
                                                                           Page323
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 42 of 246 PageID 17180



                                              Annex 1

  11 Estates Lane, LLC                              Acis CLO Value Fund II Charitable DAF Ltd.
  1110 Waters, LLC                                  Acis CMOA Trust
  140 Albany, LLC                                   Advisors Equity Group LLC
  1525 Dragon, LLC                                  Alamo Manhattan Hotel I, LLC
  17720 Dickerson, LLC                              (Third Party)
  1905 Wylie LLC                                    Allenby, LLC
  2006 Milam East Partners GP, LLC                  Allisonville RE Holdings, LLC
  2006 Milam East Partners, L.P.                    AM Uptown Hotel, LLC
  201 Tarrant Partners, LLC                         Apex Care, L.P
  2014 Corpus Weber Road LLC                        Asbury Holdings, LLC (fka HCSLR
  2325 Stemmons HoldCo, LLC                         Camelback Investors (Delaware), LLC)
  2325 Stemmons Hotel Partners, LLC                 Ascendant Advisors
  2325 Stemmons TRS, Inc.                           Atlas IDF GP, LLC
  300 Lamar, LLC                                    Atlas IDF, LP
  3409 Rosedale, LLC                                BB Votorantim Highland Infrastructure, LLC
  3801 Maplewood, LLC                               BDC Toys Holdco, LLC
  3801 Shenandoah, L.P.                             Beacon Mountain, LLC
  3820 Goar Park LLC                                Bedell Trust Ireland Limited (Charitable trust
  400 Seaman, LLC                                   account)
  401 Ame, L.P.                                     Ben Roby (third party)
  4201 Locust, L.P.                                 BH Equities, LLC
  4312 Belclaire, LLC                               BH Heron Pointe, LLC
  5833 Woodland, L.P.                               BH Hollister, LLC
  5906 DeLoache, LLC                                BH Willowdale Manager, LLC
  5950 DeLoache, LLC                                Big Spring Partners, LLC
  7758 Ronnie, LLC                                  Blair Investment Partners, LLC
  7759 Ronnie, LLC                                  Bloomdale, LLC
  AA Shotguns, LLC                                  Brave Holdings III Inc.
  Aberdeen Loan Funding, Ltd.                       Brentwood CLO, Ltd.
  Acis CLO 2017-7 Ltd                               Brentwood Investors Corp.
  Acis CLO Management GP, LLC                       Brian Mitts
  Acis CLO Management GP, LLC (fka Acis             Bristol Bay Funding Ltd.
  CLO Opportunity Funds GP, LLC)                    Bristol Bay Funding, Ltd.
  Acis CLO Management Holdings, L.P.                BVP Property, LLC
  Acis CLO Management Intermediate Holdings         C-1 Arbors, Inc.
  I, LLC                                            C-1 Cutter's Point, Inc.
  Acis CLO Management Intermediate Holdings         C-1 Eaglecrest, Inc.
  II, LLC                                           C-1 Silverbrook, Inc.
  Acis CLO Management, LLC (fka Acis CLO            Cabi Holdco GP, LLC
  Opportunity Funds SLP, LLC)                       Cabi Holdco I, Ltd
  Acis CLO Trust                                    Cabi Holdco I, Ltd.




                                                                                      014218
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1875-3
                         1895-1Filed
                                Filed02/01/21
                                      02/04/21 Entered
                                                Entered02/01/21
                                                        02/04/2116:22:31
                                                                 13:25:35 Page
                                                                           Page424
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 43 of 246 PageID 17181


  Cabi Holdco, L.P.                            David c. Hopson
  California Public Employees' Retirement      De Kooning, Ltd.
  System                                       deKooning, Ltd.
  Camelback Residential Investors, LLC         DFA/BH Autumn Ridge, LLC
  Camelback Residential Investors, LLC         Dolomiti, LLC
  (fka Sevilla Residential Partners, LLC)      DrugCrafters, L.P.
  Camelback Residential Partners, LLC          Dugaboy Investment Trust
  Capital Real Estate - Latitude, LLC          Dugaboy Management, LLC
  Castle Bio Manager, LLC                      Dugaboy Project Management GP, LLC
  Castle Bio, LLC                              Eagle Equity Advisors, LLC
  Cayco Admin Ltd.                             Eames, Ltd.
  Cayco Insolvency Ltd.                        Eastland CLO, Ltd.
  CG Works, Inc.                               Eastland Investors Corp.
  CG Works, Inc.                               EDS Legacy Heliport, LLC
  (fka Common Grace Ventures, Inc.)            EDS Legacy Partners Owner, LLC
  Charitable DAF Fund, L.P.                    EDS Legacy Partners, LLC
  Charitable DAF GP, LLC                       Empower Dallas Foundation, Inc.
  Charitable DAF HoldCo, Ltd                   ENA 41, LLC
  Charitable DAF HoldCo, Ltd.                  Entegra Strat Superholdco, LLC
  Claymore Holdings, LLC                       Entegra-FRO Holdco, LLC
  CLO HoldCo, Ltd                              Entegra-FRO Superholdco, LLC
  CLO Holdco, Ltd.                             Entegra-HOCF Holdco, LLC
  Corbusier, Ltd.                              Entegra-NHF Holdco, LLC
  Cornerstone Healthcare Group Holding, Inc.   Entegra-NHF Superholdco, LLC
  Corpus Weber Road Member LLC                 Entegra-RCP Holdco, LLC
  CP Equity Hotel Owner, LLC                   Estates on Maryland Holdco, LLC
  CP Equity Land Owner, LLC                    Estates on Maryland Owners SM, Inc.
  CP Equity Owner, LLC                         Estates on Maryland Owners, LLC
  CP Hotel TRS, LLC                            Estates on Maryland, LLC
  CP Land Owner, LLC                           Falcon E&P Four Holdings, LLC
  CP Tower Owner, LLC                          Falcon E&P One, LLC
  CRE - Lat, LLC                               Falcon E&P Opportunities Fund, L.P.
  Credit Suisse, Cayman Islands Branch         Falcon E&P Opportunities GP, LLC
  Crossings 2017 LLC                           Falcon E&P Royalty Holdings, LLC
  Crown Global Insurance Company (third        Falcon E&P Six, LLC
  party)                                       Falcon E&P Two, LLC
  Dallas Cityplace MF SPE Owner LLC            Falcon Four Midstream, LLC
  Dallas Lease and Finance, L.P.               Falcon Four Upstream, LLC
  Dana Scott Breault                           Falcon Incentive Partners GP, LLC
  James Dondero
                                               Falcon Incentive Partners, LP
  Reese Avry Dondero
  Jameson Drue Dondero                         Falcon Six Midstream, LLC
                                               Flamingo Vegas Holdco, LLC (fka Cabi
  Dana Sprong (Third Party)                    Holdco, LLC)




                                                                             014219
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1875-3
                         1895-1Filed
                                Filed02/01/21
                                      02/04/21 Entered
                                                Entered02/01/21
                                                        02/04/2116:22:31
                                                                 13:25:35 Page
                                                                           Page525
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 44 of 246 PageID 17182


  Four Rivers Co-Invest GP, LLC                   GAF REIT, LLC
  Four Rivers Co-Invest, L.P.                     GAF Toys Holdco, LLC
  FRBH Abbington SM, Inc.                         Gardens of Denton II, L.P.
  FRBH Abbington, LLC                             Gardens of Denton III, L.P.
  FRBH Arbors, LLC                                Gleneagles CLO, Ltd.
  FRBH Beechwood SM, Inc.                         Goverannce RE, Ltd.
  FRBH Beechwood, LLC                             Governance Re, Ltd.
  FRBH C1 Residential, LLC                        Governance, Ltd.
  FRBH Courtney Cove SM, Inc.                     Grant Scott
  FRBH Courtney Cove, LLC                         Grant Scott, Trustee of The SLHC Trust
  FRBH CP, LLC                                    Grayson CLO, Ltd.
  FRBH Duck Creek, LLC                            Grayson Investors Corp.
  FRBH Eaglecrest, LLC                            Greater Kansas City Community Foundation
  FRBH Edgewater JV, LLC                          (third party)
  FRBH Edgewater Owner, LLC                       Greenbriar CLO, Ltd.
  FRBH Edgewater SM, Inc.                         Greg Busseyt
  FRBH JAX-TPA, LLC                               Gunwale LLC
  FRBH Nashville Residential, LLC                 Gunwale, LLC
  FRBH Regatta Bay, LLC                           Hakusan, LLC
  FRBH Sabal Park SM, Inc.                        Hammark Holdings LLC
  FRBH Sabal Park, LLC                            Hampton Ridge Partners, LLC
  FRBH Silverbrook, LLC                           Harko, LLC
  FRBH Timberglen, LLC                            Harry Bookey/Pam Bookey (third party)
  FRBH Willow Grove SM, Inc.                      Haverhill Acquisition Co., LLC
  FRBH Willow Grove, LLC                          Haygood, LLC
  FRBH Woodbridge SM, Inc.                        HB 2015 Family LP (third party)
  FRBH Woodbridge, LLC                            HCBH 11611 Ferguson, LLC
  Freedom C1 Residential, LLC                     HCBH Buffalo Pointe II, LLC
  Freedom Duck Creek, LLC                         HCBH Buffalo Pointe III, LLC
  Freedom Edgewater, LLC                          HCBH Buffalo Pointe, LLC
  Freedom JAX-TPA Residential, LLC                HCBH Hampton Woods SM, Inc.
  Freedom La Mirage, LLC                          HCBH Hampton Woods, LLC
  Freedom LHV LLC                                 HCBH Overlook SM, Inc.
  Freedom Lubbock LLC                             HCBH Overlook, LLC
  Freedom Miramar Apartments, LLC                 HCBH Rent Investors, LLC
  Freedom Sandstone, LLC                          HCMS Falcon GP, LLC
  Freedom Willowdale, LLC                         HCMS Falcon, L.P.
  Fundo de Investimento em Direitos Creditorios   HCO Holdings, LLC
  BB Votorantim Highland Infraestrutura           HCOF Preferred Holdings, L.P.
  G&E Apartment REIT The Heights at Olde          HCOF Preferred Holdings, LP
  Towne, LLC                                      HCOF Preferred Holdings, Ltd.
  G&E Apartment REIT The Myrtles at Olde          HCRE 1775 James Ave, LLC
  Towne, LLC                                      HCRE Addison TRS, LLC




                                                                                014220
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1875-3
                         1895-1Filed
                                Filed02/01/21
                                      02/04/21 Entered
                                                Entered02/01/21
                                                        02/04/2116:22:31
                                                                 13:25:35 Page
                                                                           Page626
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 45 of 246 PageID 17183


  HCRE Addison, LLC (fka HWS Addison, LLC)    HFP CDO Construction Corp.
                                              HFP GP, LLC
  HCRE Hotel Partner, LLC (fka HCRE HWS       HFRO Sub, LLC
  Partner, LLC)                               Hibiscus HoldCo, LLC
  HCRE Las Colinas TRS, LLC                   Highland - First Foundation Income Fund
  HCRE Las Colinas, LLC (fka HWS Las          Highland 401(k) Plan
  Colinas, LLC)                               Highland 401K Plan
  HCRE Plano TRS, LLC                         Highland Argentina Regional Opportunity
  HCRE Plano, LLC (fka HWS Plano, LLC)        Fund GP, LLC
  HCREF-I Holding Corp.                       Highland Argentina Regional Opportunity
  HCREF-II Holding Corp.                      Fund, L.P.
  HCREF-III Holding Corp.                     Highland Argentina Regional Opportunity
  HCREF-IV Holding Corp.                      Fund, Ltd.
  HCREF-IX Holding Corp.                      Highland Argentina Regional Opportunity
  HCREF-V Holding Corp.                       Master Fund, L.P.
  HCREF-VI Holding Corp.                      Highland Brasil, LLC
  HCREF-VII Holding Corp.                     Highland Capital Brasil Gestora de Recursos
  HCREF-VIII Holding Corp.                    (fka Highland Brasilinvest Gestora de
  HCREF-XI Holding Corp.                      Recursos, LTDA; fka HBI Consultoria
                                              Empresarial, LTDA)
  HCREF-XII Holding Corp.
  HCREF-XIII Holding Corp.                    Highland Capital Management (Singapore) Pte
  HCREF-XIV Holding Corp.                     Ltd
  HCREF-XV Holding Corp.                      Highland Capital Management AG
  HCSLR Camelback Investors (Cayman), Ltd.    Highland Capital Management AG
  HCSLR Camelback, LLC                        (Highland Capital Management SA)
  HCT Holdco 2 Ltd.                           (Highland Capital Management Ltd)
  HCT Holdco 2, Ltd.                          Highland Capital Management Fund Advisors,
  HE 41, LLC                                  L.P.
  HE Capital 232 Phase I Property, LLC        Highland Capital Management Fund Advisors,
  HE Capital 232 Phase I, LLC                 L.P. (fka Pyxis Capital, L.P.)
  HE Capital Asante, LLC                      Highland Capital Management Korea Limited
  HE Capital Fox Trails, LLC                  Highland Capital Management Latin America,
  HE Capital KR, LLC                          L.P.
  HE Capital, LLC                             Highland Capital Management LP Retirement
  HE CLO Holdco, LLC                          Plan and Trust
  HE Mezz Fox Trails, LLC                     Highland Capital Management Multi-Strategy
  HE Mezz KR, LLC                             Insurance Dedicated Fund, L.P.
  HE Peoria Place Property, LLC               Highland Capital Management Real Estate
  HE Peoria Place, LLC                        Holdings I, LLC
  Heron Pointe Investors, LLC                 Highland Capital Management Real Estate
  Hewett's Island CLO I-R, Ltd.               Holdings II, LLC
  HFP Asset Funding II, Ltd.                  Highland Capital Management Services, Inc.
  HFP Asset Funding III, Ltd.                 Highland Capital Management, L.P.




                                                                              014221
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1875-3
                         1895-1Filed
                                Filed02/01/21
                                      02/04/21 Entered
                                                Entered02/01/21
                                                        02/04/2116:22:31
                                                                 13:25:35 Page
                                                                           Page727
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 46 of 246 PageID 17184


  Highland Capital Management, L.P. Charitable    Highland Credit Opportunities CDO Asset
  Fund                                            Holdings, L.P.
  Highland Capital Management, L.P.               Highland Credit Opportunities CDO
  Retirement Plan and Trust                       Financing, LLC
  Highland Capital Management, L.P., as trustee   Highland Credit Opportunities CDO, Ltd.
  of Acis CMOA Trust and nominiee for and on      Highland Credit Opportunities Holding
  behalf of Highland CLO Assets Holdings          Corporation
  Limited
                                                  Highland Credit Opportunities Japanese Feeder
  Highland Capital Management, L.P., as trustee   Sub-Trust
  of Highland Latin America Trust and nominee     Highland Credit Opportunities Japanese Unit
  for and on behalf of Highland Latin America     Trust (Third Party)
  LP, Ltd.
                                                  Highland Credit Strategies Fund, L.P.
  Highland Capital Management, L.P., as trustee   Highland Credit Strategies Fund, Ltd.
  of Highland Latin America Trust and nominiee    Highland Credit Strategies Holding
  for and on behalf of Highland Latin America     Corporation
  LP, Ltd.                                        Highland Credit Strategies Holding
                                                  Corporation
  Highland Capital Management, LP
  Highland Capital Management, LP Charitable      Highland Credit Strategies Master Fund, L.P.
  Fund                                            Highland Dallas Foundation, Inc.
  Highland Capital Multi-Strategy Fund, LP        Highland Dynamic Income Fund GP, LLC
  Highland Capital of New York, Inc.              Highland Dynamic Income Fund GP, LLC (fka
                                                  Highland Capital Loan GP, LLC)
  Highland Capital Special Allocation, LLC
  Highland CDO Holding Company                    Highland Dynamic Income Fund, L.P.
  Highland CDO Opportunity Fund GP, L.P.          Highland Dynamic Income Fund, L.P.
                                                  (fka Highland Capital Loan Fund, L.P.)
  Highland CDO Opportunity Fund, L.P.
  Highland CDO Opportunity Fund, Ltd.             Highland Dynamic Income Fund, Ltd.
  Highland CDO Opportunity GP, LLC                Highland Dynamic Income Fund, Ltd.
                                                  (fka Highland Loan Fund, Ltd.)
  Highland CDO Opportunity Master Fund, L.P.
  Highland CDO Trust                              Highland Dynamic Income Master Fund, L.P.
  Highland CLO 2018-1, Ltd.                       Highland Dynamic Income Master Fund, L.P.
                                                  (fka Highland Loan Master Fund, L.P.)
  Highland CLO Assets Holdings Limited
  Highland CLO Funding, Ltd.                      Highland Employee Retention Assets LLC
  Highland CLO Funding, Ltd.                      Highland Energy Holdings, LLC
  Highland CLO Funding, Ltd. (fka Acis Loan       Highland Energy MLP Fund (fka Highland
  Funding, Ltd.)                                  Energy and Materials Fund)
  Highland CLO Gaming Holdings, LLC               Highland Equity Focus Fund, L.P.
  Highland CLO Holdings Ltd.                      Highland ERA Management, LLC
  Highland CLO Holdings, Ltd. (as of 12.19.17)    Highland eSports Private Equity Fund
  Highland CLO Management Ltd.                    Highland Financial Corp.
  Highland CLO Trust                              Highland Financial Partners, L.P.
  Highland Credit Opportunities CDO Asset         Highland Fixed Income Fund
  Holdings GP, Ltd.                               Highland Flexible Income UCITS Fund
                                                  Highland Floating Rate Fund




                                                                                   014222
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1875-3
                         1895-1Filed
                                Filed02/01/21
                                      02/04/21 Entered
                                                Entered02/01/21
                                                        02/04/2116:22:31
                                                                 13:25:35 Page
                                                                           Page828
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 47 of 246 PageID 17185


  Highland Floating Rate Opportunites Fund       Highland Multi Strategy Credit Fund, L.P. (fka
  Highland Floating Rate Opportunities Fund      Highland Credit Opportunities Fund, L.P., fka
  Highland Fund Holdings, LLC                    Highland Credit Opportunities CDO, L.P.)
  Highland Funds I
  Highland Funds II                              Highland Multi Strategy Credit Fund, Ltd.
  Highland Funds III                             Highland Multi Strategy Credit Fund, Ltd. (fka
  Highland GAF Chemical Holdings, LLC            Highland Credit Opportunities Fund, Ltd.)
  Highland General Partner, LP                   Highland Multi Strategy Credit GP, LLC
  Highland Global Allocation Fund                Highland Multi Strategy Credit GP, LLC (fka
  Highland Global Allocation Fund                Highland Credit Opportunities CDO GP, LLC)
  (fka Highland Global Allocation Fund II)
  Highland GP Holdings, LLC                      Highland Multi-Strategy Fund GP, LLC
  Highland HCF Advisor Ltd.                      Highland Multi-Strategy Fund GP, LP
  Highland HCF Advisor, Ltd., as Trustee for     Highland Multi-Strategy IDF GP, LLC
  and on behalf of Acis CLO Trust, as nominee    Highland Multi-Strategy Master Fund, L.P.
  for and on behalf of Highland CLO Funding,     Highland Multi-Strategy Master Fund, LP
  Ltd. (as of 3.29.18)
                                                 Highland Multi-Strategy Onshore Master
  Highland Healthcare Equity Income and          SubFund II, LLC
  Growth Fund                                    Highland Multi-Strategy Onshore Master
  Highland iBoxx Senior Loan ETF                 Subfund, LLC
  Highland Income Fund                           Highland Opportunistic Credit Fund
  Highland Income Fund (fka Highland             Highland Park CDO 1, Ltd.
  Floating Rate Opportunities Fund)              Highland Park CDO I, Ltd.
  Highland Kansas City Foundation, Inc.          Highland Premier Growth Equity Fund
  Highland Latin America Consulting, Ltd.        Highland Premium Energy & Materials Fund
  Highland Latin America GP, Ltd.                Highland Prometheus Feeder Fund I, L.P.
  Highland Latin America LP, Ltd.                Highland Prometheus Feeder Fund I, LP
  Highland Latin America Trust                   Highland Prometheus Feeder Fund II, L.P.
  Highland Legacy Limited                        Highland Prometheus Feeder Fund II, LP
  Highland LF Chemical Holdings, LLC             Highland Prometheus Master Fund, L.P.
  Highland Loan Funding V, LLC                   Highland Receivables Finance I, LLC
  Highland Loan Funding V, Ltd.                  Highland Restoration Capital Partners GP,
  Highland Long/Short Equity Fund                LLC
  Highland Long/Short Healthcare Fund            Highland Restoration Capital Partners Master,
  Highland Marcal Holding, Inc.                  L.P.
  Highland Merger Arbitrage Fund                 Highland Restoration Capital Partners
  Highland Multi Strategy Credit Fund GP, L.P.   Offshore, L.P.
  Highland Multi Strategy Credit Fund GP, L.P.   Highland Restoration Capital Partners, L.P.
  (fka Highland Credit Opportunities CDO GP,     Highland Santa Barbara Foundation, Inc.
  L.P.)                                          Highland Select Equity Fund GP, L.P.
  Highland Multi Strategy Credit Fund, L.P.      Highland Select Equity Fund, L.P.
                                                 Highland Select Equity GP, LLC
                                                 Highland Select Equity Master Fund, L.P.




                                                                                  014223
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1875-3
                         1895-1Filed
                                Filed02/01/21
                                      02/04/21 Entered
                                                Entered02/01/21
                                                        02/04/2116:22:31
                                                                 13:25:35 Page
                                                                           Page929
                                                                                 of of
                                                                                    18
 Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 48 of 246 PageID 17186


  Highland Small-Cap Equity Fund                John L. Holt, Jr.
  Highland Socially Responsible Equity Fund     John R. Sears, Jr.
  Highland Socially Responsible Equity Fund     Karisopolis, LLC
  (fka Highland Premier Growth Equity Fund)     Keelhaul LLC
                                                KHM Interests, LLC (third party)
  Highland Special Opportunities Holding        Kuilima Montalban Holdings, LLC
  Company                                       Kuilima Resort Holdco, LLC
  Highland SunBridge GP, LLC                    KV Cameron Creek Owner, LLC
  Highland Tax-Exempt Fund                      Lakes at Renaissance Park Apartments
  Highland TCI Holding Company, LLC             Investors, L.P.
  Highland Total Return Fund                    Lakeside Lane, LLC
  Highland’s Roads Land Holding Company,        Landmark Battleground Park II, LLC
  LLC                                           Lane Britain
  Hinduja Bank (Switzerland) Ltd                Larry K. Anders
  Hirst, Ltd.                                   LAT Battleground Park, LLC
  HMCF PB Investors, LLC                        LAT Briley Parkway, LLC
  HMx2 Investment Trust                         Lautner, Ltd.
  (Matt McGraner)                               Leawood RE Holdings, LLC
  Hockney, Ltd.                                 Liberty Cayman Holdings, Ltd.
  HRT North Atlanta, LLC                        Liberty CLO Holdco, Ltd.
  HRT Timber Creek, LLC                         Liberty CLO, Ltd.
  HRTBH North Atlanta, LLC                      Liberty Sub, Ltd.
  HRTBH Timber Creek, LLC                       Long Short Equity Sub, LLC
  Huber Funding LLC                             Longhorn Credit Funding LLC
  Hunter Mountain Investment Trust              Longhorn Credit Funding LLC - A
  HWS Investors Holdco, LLC                     Longhorn Credit Funding LLC - B
  Internal Investors                            Longhorn Credit Funding LLC (LHB)
  Intertrust                                    Longhorn Credit Funding, LLC
  James D. Dondero                              Lurin Real Estate Holdings V, LLC
  Reese Avry Dondero                            Maple Avenue Holdings, LLC
  Jameson Drue Dondero                          MaplesFS Limited
  James Dondero                                 Marc C. Manzo
  James Dondero and Mark Okada                  Mark and Pam Okada Family Trust - Exempt
  James Dondero                                 Descendants' Trust
  Reese Avry Dondero                            Mark and Pam Okada Family Trust - Exempt
  Jameson Drue Dondero                          Trust #2
  Japan Trustee Services Bank, Ltd.             Mark and Pamela Okada Family Trust -
  Jasper CLO, Ltd.                              Exempt Descendants' Trust
  Jewelry Ventures I, LLC                       Mark and Pamela Okada Family Trust -
  JMIJM, LLC                                    Exempt Descendants' Trust #2
  Joanna E. Milne Irrevocable Trust dated Nov   Mark and Pamela Okada Family Trust -
  25 1998 (third party)                         Exempt Trust #2
  John Honis                                    Mark K. Okada




                                                                               014224
Case 19-34054-sgj11 Doc 1895-1
                        1875-3 Filed 02/04/21
                                     02/01/21 Entered 02/04/21
                                                      02/01/21 13:25:35
                                                               16:22:31 Page 30
                                                                             10 of
Case 3:21-cv-00538-N Document 26-54 Filed18 06/09/21 Page 49 of 246 PageID 17187
                                         49


 Mark Okada                                  NexPoint Capital, Inc. (fka NexPoint Capital,
 Mark Okada and Pam Okada                    LLC)
 Mark Okada and Pam Okada, as joint owners   NexPoint CR F/H DST, LLC
 Mark Okada/Pamela Okada                     NexPoint Credit Strategies Fund
 Markham Fine Jewelers, L.P.                 NexPoint Discount Strategies Fund
 Markham Fine Jewelers, LP                   (fka NexPoint Discount Yield Fund)
 Matt McGraner                               NexPoint DRIP
 Meritage Residential Partners, LLC          NexPoint Energy and Materials Opportunities
 MGM Studios HoldCo, Ltd.                    Fund (fka NexPoint Energy Opportunities
 Michael Rossi                               Fund)
 ML CLO XIX Sterling (Cayman), Ltd.          NexPoint Event-Driven Fund
 N/A                                         (fkaNexPoint Merger Arbitrage Fund)
 Nancy Dondero                               NexPoint Flamingo DST
 NCI Apache Trail LLC                        NexPoint Flamingo Investment Co, LLC
 NCI Assets Holding Company LLC              NexPoint Flamingo Leaseco, LLC
 NCI Country Club LLC                        NexPoint Flamingo Manager, LlC
 NCI Fort Worth Land LLC                     NexPoint Flamingo Property Manager, LlC
 NCI Front Beach Road LLC                    NexPoint Healthcare Opportunities Fund
 NCI Minerals LLC                            NexPoint Hospitality Trust
 NCI Royse City Land LLC                     NexPoint Hospitality, Inc.
 NCI Stewart Creek LLC                       NexPoint Hospitality, LLC
 NCI Storage, LLC                            NexPoint Insurance Distributors, LLC
 Neil Labatte                                NexPoint Insurance Solutions GP, LLC
 Neutra, Ltd.                                NexPoint Insurance Solutions GP, LLC
 New Jersey Tissue Company Holdco, LLC       (fka Highland Capital Insurance Solutions GP,
 (fka Marcal Paper Mills Holding Company,    LLC)
 LLC)                                        NexPoint Insurance Solutions, L.P.
 NexAnnuity Holdings, Inc.                   (fka Highland Capital Insurance Solutions,
 NexBank Capital Trust I                     L.P.)
 NexBank Capital, Inc.                       NexPoint Latin American Opportunities Fund
 NexBank Land Advisors, Inc.                 NexPoint Legacy 22, LLC
 NexBank Securities Inc.                     NexPoint Lincoln Porte Equity, LLC
 NexBank Securities, Inc.                    NexPoint Lincoln Porte Manager, LLC
                                             NexPoint Lincoln Porte, LLC
 NexBank SSB                                 (fka NREA Lincoln Porte, LLC)
 NexBank Title, Inc.                         NexPoint Multifamily Capital Trust, Inc.
 (dba NexVantage Title Services)             NexPoint Multifamily Capital Trust, Inc.
 NexBank, SSB                                (fka NexPoint Multifamily Realty Trust, Inc.,
 NexPoint Advisors GP, LLC                   fka Highland Capital Realty Trust, Inc.)
 NexPoint Advisors, L.P.                     NexPoint Multifamily Operating Partnership,
 NexPoint Capital REIT, LLC                  L.P.
 NexPoint Capital, Inc.                      NexPoint Peoria, LLC
                                             NexPoint Polo Glen DST




                                                                               014225
Case 19-34054-sgj11 Doc 1895-1
                        1875-3 Filed 02/04/21
                                     02/01/21 Entered 02/04/21
                                                      02/01/21 13:25:35
                                                               16:22:31 Page 31
                                                                             11 of
Case 3:21-cv-00538-N Document 26-54 Filed18 06/09/21 Page 50 of 246 PageID 17188
                                         49


 NexPoint Polo Glen Holdings, LLC               NexPoint Securities, Inc.
 NexPoint Polo Glen Investment Co, LLC          (fka Highland Capital Funds Distributor, Inc.)
 NexPoint Polo Glen Leaseco, LLC                (fka Pyxis Distributors, Inc.)
 NexPoint Polo Glen Manager, LLC                NexPoint Strategic Income Fund
 NexPoint RE Finance Advisor GP, LLC            (fka NexPoint Opportunistic Credit Fund, fka
 NexPoint RE Finance Advisor, L.P.              NexPoint Distressed Strategies Fund)
 NexPoint Real Estate Advisors GP, LLC          NexPoint Strategic Opportunities Fund
 NexPoint Real Estate Advisors II, L.P.         NexPoint Strategic Opportunities Fund
 NexPoint Real Estate Advisors II, L.P.         (fka NexPoint Credit Strategies Fund)
 NexPoint Real Estate Advisors III, L.P.        NexPoint Texas Multifamily Portfolio DST
 NexPoint Real Estate Advisors IV, L.P.         (fka NREA Southeast Portfolio Two, DST)
 NexPoint Real Estate Advisors V, L.P.          NexPoint WLIF I Borrower, LLC
 NexPoint Real Estate Advisors VI, L.P.         NexPoint WLIF I, LLC
 NexPoint Real Estate Advisors VII GP, LLC      NexPoint WLIF II Borrower, LLC
 NexPoint Real Estate Advisors VII, L.P.        NexPoint WLIF II, LLC
 NexPoint Real Estate Advisors VIII, L.P.       NexPoint WLIF III Borrower, LLC
 NexPoint Real Estate Advisors, L.P.            NexPoint WLIF III, LLC
 NexPoint Real Estate Capital, LLC              NexPoint WLIF, LLC (Series I)
 NexPoint Real Estate Capital, LLC (fka         NexPoint WLIF, LLC (Series II)
 Highland Real Estate Capital, LLC, fka         NexPoint WLIF, LLC (Series III)
 Highland Multifamily Credit Fund, LLC)         NexStrat LLC
 NexPoint Real Estate Finance OP GP, LLC        NexVest, LLC
 NexPoint Real Estate Finance Operating         NexWash LLC
 Partnership, L.P.                              NFRO REIT Sub, LLC
 NexPoint Real Estate Finance, Inc.             NFRO TRS, LLC
 NexPoint Real Estate Opportunities, LLC        NHF CCD, Inc.
 NexPoint Real Estate Opportunities, LLC (fka   NHT 2325 Stemmons, LLC
 Freedom REIT LLC)                              NHT Beaverton TRS, LLC
 NexPoint Real Estate Partners, LLC             (fka NREA Hotel TRS, Inc.)
 (fka HCRE Partners, LLC)                       NHT Beaverton, LLC
 NexPoint Real Estate Partners, LLC (fka        NHT Bend TRS, LLC
 HCRE Partners, LLC)                            NHT Bend, LLC
 NexPoint Real Estate Strategies Fund           NHT Destin TRS, LLC
 NexPoint Residential Trust Inc.                NHT Destin, LLC
 NexPoint Residential Trust Operating           NHT DFW Portfolio, LLC
 Partnership GP, LLC                            NHT Holdco, LLC
 NexPoint Residential Trust Operating           NHT Holdings, LLC
 Partnership, L.P.                              NHT Intermediary, LLC
 NexPoint Residential Trust Operating           NHT Nashville TRS, LLC
 Partnership, L.P.                              NHT Nashville, LLC
 NexPoint Residential Trust, Inc.               NHT Olympia TRS, LLC
                                                NHT Olympia, LLC
                                                NHT Operating Partnership GP, LLC




                                                                                 014226
Case 19-34054-sgj11 Doc 1895-1
                        1875-3 Filed 02/04/21
                                     02/01/21 Entered 02/04/21
                                                      02/01/21 13:25:35
                                                               16:22:31 Page 32
                                                                             12 of
Case 3:21-cv-00538-N Document 26-54 Filed18 06/09/21 Page 51 of 246 PageID 17189
                                         49


 NHT Operating Partnership II, LLC          NREA Gardens Springing LLC
 NHT Operating Partnership, LLC             NREA Gardens Springing Manager, LLC
 NHT Salem, LLC                             NREA Gardens, DST
 NHT SP Parent, LLC                         NREA Hidden Lake Investment Co, LLC
 NHT SP TRS, LLC                            NREA Hue Investors, LLC
 NHT SP, LLC                                NREA Keystone Investors, LLC
 NHT Tigard TRS, LLC                        NREA Meritage Inc.
 NHT Tigard, LLC                            NREA Meritage Investment Co, LLC
 NHT TRS, Inc.                              NREA Meritage Leaseco, LLC
 NHT Uptown, LLC                            NREA Meritage Manager, LLC
 NHT Vancouver TRS, LLC                     NREA Meritage Property Manager, LLC
 NHT Vancouver, LLC                         NREA Meritage, DST
 NLA Assets LLC                             NREA Oaks Investors, LLC
 NMRT TRS, Inc.                             NREA Retreat Investment Co, LLC
 NREA Adair DST Manager, LLC                NREA Retreat Leaseco, LLC
 NREA Adair Investment Co, LLC              NREA Retreat Manager, LLC
 NREA Adair Joint Venture, LLC              NREA Retreat Property Manager, LLC
 NREA Adair Leaseco Manager, LLC            NREA Retreat, DST
 NREA Adair Leaseco, LLC                    NREA SE MF Holdings LLC
 NREA Adair Property Manager LLC            NREA SE MF Holdings, LLC
 NREA Adair, DST                            NREA SE MF Investment Co, LLC
 NREA Ashley Village Investors, LLC         NREA SE MF Investment Co, LLC
 NREA Cameron Creek Investors, LLC          NREA SE Multifamily LLC
 NREA Cityplace Hue Investors, LLC          NREA SE Multifamily, LLC
 NREA Crossing Investors LLC                NREA SE One Property Manager, LLC
 NREA Crossings Investors, LLC              NREA SE Three Property Manager, LLC
 NREA Crossings Ridgewood Coinvestment,     NREA SE Two Property Manager, LLC
 LLC (fka NREA Crossings Ridgewood          NREA SE1 Andros Isles Leaseco, LLC
 Investors, LLC)                            NREA SE1 Andros Isles Manager, LLC
 NREA DST Holdings, LLC                     NREA SE1 Andros Isles, DST
 NREA El Camino Investors, LLC              (Converted from DK Gateway Andros, LLC)
 NREA Estates Inc.                          NREA SE1 Arborwalk Leaseco, LLC
 NREA Estates Investment Co, LLC            NREA SE1 Arborwalk Manager, LLC
 NREA Estates Leaseco, LLC                  NREA SE1 Arborwalk, DST
 NREA Estates Manager, LLC                  (Converted from MAR Arborwalk, LLC)
 NREA Estates Property Manager, LLC         NREA SE1 Towne Crossing Leaseco, LLC
 NREA Estates, DST                          NREA SE1 Towne Crossing Manager, LLC
 NREA Gardens DST Manager LLC               NREA SE1 Towne Crossing, DST
 NREA Gardens DST Manager, LLC              (Converted from Apartment REIT Towne
 NREA Gardens Investment Co, LLC            Crossing, LP)
 NREA Gardens Leaseco Manager, LLC          NREA SE1 Walker Ranch Leaseco, LLC
 NREA Gardens Leaseco, LLC                  NREA SE1 Walker Ranch Manager, LLC
 NREA Gardens Property Manager, LLC




                                                                         014227
Case 19-34054-sgj11 Doc 1895-1
                        1875-3 Filed 02/04/21
                                     02/01/21 Entered 02/04/21
                                                      02/01/21 13:25:35
                                                               16:22:31 Page 33
                                                                             13 of
Case 3:21-cv-00538-N Document 26-54 Filed18 06/09/21 Page 52 of 246 PageID 17190
                                         49


 NREA SE1 Walker Ranch, DST                  NREA SOV Investors, LLC
 (Converted from SOF Walker Ranch Owner,     NREA Uptown TRS, LLC
 L.P.)                                       NREA VB I LLC
 NREA SE2 Hidden Lake Leaseco, LLC           NREA VB II LLC
 NREA SE2 Hidden Lake Manager, LLC           NREA VB III LLC
 NREA SE2 Hidden Lake, DST                   NREA VB IV LLC
 NREA SE2 Hidden Lake, DST                   NREA VB Pledgor I LLC
 (Converted from SOF Hidden Lake SA Owner,   NREA VB Pledgor I, LLC
 L.P.)                                       NREA VB Pledgor II LLC
 NREA SE2 Vista Ridge Leaseco, LLC           NREA VB Pledgor II, LLC
 NREA SE2 Vista Ridge Manager, LLC           NREA VB Pledgor III LLC
 NREA SE2 Vista Ridge, DST                   NREA VB Pledgor III, LLC
 NREA SE2 Vista Ridge, DST                   NREA VB Pledgor IV LLC
 (Converted from MAR Vista Ridge, L.P.)      NREA VB Pledgor IV, LLC
 NREA SE2 West Place Leaseco, LLC            NREA VB Pledgor V LLC
 NREA SE2 West Place Manager, LLC            NREA VB Pledgor V, LLC
 NREA SE2 West Place, DST                    NREA VB Pledgor VI LLC
 (Converted from Landmark at West Place,     NREA VB Pledgor VI, LLC
 LLC)                                        NREA VB Pledgor VII LLC
 NREA SE3 Arboleda Leaseco, LLC              NREA VB Pledgor VII, LLC
 NREA SE3 Arboleda Manager, LLC              NREA VB SM, Inc.
 NREA SE3 Arboleda, DST                      NREA VB V LLC
 (Converted from G&E Apartment REIT          NREA VB VI LLC
 Arboleda, LLC)                              NREA VB VII LLC
 NREA SE3 Fairways Leaseco, LLC              NREA Vista Ridge Investment Co, LLC
 NREA SE3 Fairways Manager, LLC              NREC AR Investors, LLC
 NREA SE3 Fairways, DST                      NREC BM Investors, LLC
 (Converted from MAR Fairways, LLC)          NREC BP Investors, LLC
 NREA SE3 Grand Oasis Leaseco, LLC           NREC Latitude Investors, LLC
 NREA SE3 Grand Oasis Manager, LLC           NREC REIT Sub, Inc.
 NREA SE3 Grand Oasis, DST                   NREC TRS, Inc.
 (Converted from Landmark at Grand Oasis,    NREC WW Investors, LLC
 LP)                                         NREF OP I Holdco, LLC
 NREA Southeast Portfolio One Manager, LLC   NREF OP I SubHoldco, LLC
 NREA Southeast Portfolio One, DST           NREF OP I, L.P.
 NREA Southeast Portfolio One, DST           NREF OP II Holdco, LLC
 NREA Southeast Portfolio Three Manager,     NREF OP II SubHoldco, LLC
 LLC                                         NREF OP II, L.P.
 NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub TRS, LLC
 NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub, LLC
 NREA Southeast Portfolio Two Manager, LLC   NREF OP IV, L.P.
 NREA Southeast Portfolio Two, DST           NREO NW Hospitality Mezz, LLC
 NREA Southeast Portfolio Two, LLC           NREO NW Hospitality, LLC




                                                                          014228
Case 19-34054-sgj11 Doc 1895-1
                        1875-3 Filed 02/04/21
                                     02/01/21 Entered 02/04/21
                                                      02/01/21 13:25:35
                                                               16:22:31 Page 34
                                                                             14 of
Case 3:21-cv-00538-N Document 26-54 Filed18 06/09/21 Page 53 of 246 PageID 17191
                                         49


 NREO Perilune, LLC                         NXRT Radbourne Lake, LLC
 NREO SAFStor Investors, LLC                NXRT Rockledge, LLC
 NREO TRS, Inc.                             NXRT Sabal Palms, LLC
 NRESF REIT Sub, LLC                        NXRT SM, Inc.
 NXRT Abbington, LLC                        NXRT Steeplechase, LLC
 NXRT Atera II, LLC                         NXRT Stone Creek, LLC
 NXRT Atera, LLC                            NXRT Summers Landing GP, LLC
 NXRT AZ2, LLC                              NXRT Summers Landing LP, LLC
 NXRT Barrington Mill, LLC                  NXRT Torreyana, LLC
 NXRT Bayberry, LLC                         NXRT Vanderbilt, LLC
 NXRT Bella Solara, LLC                     NXRT West Place, LLC
 NXRT Bella Vista, LLC                      NXRTBH AZ2, LLC
 NXRT Bloom, LLC                            NXRTBH Barrington Mill Owner, LLC
 NXRT Brandywine GP I, LLC                  NXRTBH Barrington Mill SM, Inc.
 NXRT Brandywine GP I, LLC                  NXRTBH Barrington Mill, LLC
 NXRT Brandywine GP II, LLC                 NXRTBH Bayberry, LLC
 NXRT Brandywine GP II, LLC                 NXRTBH Cityview, LLC
 NXRT Brandywine LP, LLC                    NXRTBH Colonnade, LLC
 NXRT Brandywine LP, LLC                    NXRTBH Cornerstone Owner, LLC
 NXRT Brentwood Owner, LLC                  NXRTBH Cornerstone SM, Inc.
 NXRT Brentwood, LLC                        NXRTBH Cornerstone, LLC
 NXRT Cedar Pointe Tenant, LLC              NXRTBH Dana Point SM, Inc.
 NXRT Cedar Pointe, LLC                     NXRTBH Dana Point, LLC
 NXRT Cityview, LLC                         NXRTBH Foothill SM, Inc.
 NXRT Cornerstone, LLC                      NXRTBH Foothill, LLC
 NXRT Crestmont, LLC                        NXRTBH Heatherstone SM, Inc.
 NXRT Crestmont, LLC                        NXRTBH Heatherstone, LLC
 NXRT Enclave, LLC                          NXRTBH Hollister Tenant, LLC
 NXRT Glenview, LLC                         NXRTBH Hollister, LLC
 NXRT H2 TRS, LLC                           NXRTBH Madera SM, Inc.
 NXRT Heritage, LLC                         NXRTBH Madera, LLC
 NXRT Hollister TRS LLC                     NXRTBH McMillan, LLC
 NXRT Hollister, LLC                        NXRTBH North Dallas 3, LLC
 NXRT LAS 3, LLC                            NXRTBH Old Farm II, LLC
 NXRT Master Tenant, LLC                    NXRTBH Old Farm Tenant, LLC
 NXRT Nashville Residential, LLC            NXRTBH Old Farm, LLC
 NXRT Nashville Residential, LLC (fka       NXRTBH Radbourne Lake, LLC
 Freedom Nashville Residential, LLC)        NXRTBH Rockledge, LLC
 NXRT North Dallas 3, LLC                   NXRTBH Sabal Palms, LLC
 NXRT Old Farm, LLC                         NXRTBH Steeplechase, LLC
 NXRT Pembroke Owner, LLC                   (dba Southpoint Reserve at Stoney Creek)-VA
 NXRT Pembroke, LLC                         NXRTBH Stone Creek, LLC
 NXRT PHX 3, LLC                            NXRTBH Vanderbilt, LLC




                                                                           014229
Case 19-34054-sgj11 Doc 1895-1
                        1875-3 Filed 02/04/21
                                     02/01/21 Entered 02/04/21
                                                      02/01/21 13:25:35
                                                               16:22:31 Page 35
                                                                             15 of
Case 3:21-cv-00538-N Document 26-54 Filed18 06/09/21 Page 54 of 246 PageID 17192
                                         49


 NXRTBH Versailles SM, Inc.                       PWM1 Holdings, LLC
 NXRTBH Versailles, LLC                           PWM1, LLC
 Oak Holdco, LLC                                  RADCO - Bay Meadows, LLLP
 Oaks CGC, LLC                                    RADCO - Bay Park, LLLP
 Okada Family Revocable Trust                     RADCO NREC Bay Meadows Holdings, LLC
 Oldenburg, Ltd.                                  RADCO NREC Bay Park Holdings, LLC
 Pam Capital Funding GP Co. Ltd.                  Ramarim, LLC
 Pam Capital Funding, L.P.                        Rand Advisors Series I Insurance Fund
 PamCo Cayman Ltd.                                Rand Advisors Series II Insurance Fund
 Park West 1700 Valley View Holdco, LLC           Rand Advisors, LLC
 Park West 2021 Valley View Holdco, LLC           Rand PE Fund I, L.P.
 Park West Holdco, LLC                            Rand PE Fund I, L.P. - Series 1
 Park West Portfolio Holdco, LLC                  Rand PE Fund Management, LLC
 Participants of Highland 401K Plan               Rand PE Holdco, LLC
 Patrick Willoughby-McCabe                        Realdania
 PCMG Trading Partners XXIII, L.P.                Red River CLO, Ltd.
 PCMG Trading Partners XXIII, LP                  Red River Investors Corp.
 PDK Toys Holdco, LLC                             Riverview Partners SC, LLC
 Pear Ridge Partners, LLC                         Rockwall CDO II Ltd.
 Penant Management GP, LLC                        Rockwall CDO II, Ltd.
 Penant Management LP                             Rockwall CDO, Ltd.
 PensionDanmark Holding A/S                       Rockwall Investors Corp.
 PensionDanmark                                   Rothko, Ltd.
 Pensionsforsikringsaktieselskab                  RTT Bella Solara, LLC
 Peoria Place Development, LLC                    RTT Bloom, LLC
 (30% cash contributions - profit participation   RTT Financial, Inc.
 only)                                            RTT Hollister, LLC
 Perilune Aero Equity Holdings One, LLC           RTT Rockledge, LLC
 Perilune Aviation LLC                            RTT Torreyana, LLC
 PetroCap Incentive Holdings III. L.P.            SALI Fund Partners, LLC
 PetroCap Incentive Partners II GP, LLC           SAS Management
 PetroCap Incentive Partners II, L.P.             SAS Asset Recovery Ltd.
 PetroCap Incentive Partners III GP, LLC
 PetroCap Incentive Partners III, LP              San Diego County Employees Retirement
 PetroCap Management Company LLC                  Association
 PetroCap Partners II GP, LLC                     Sandstone Pasadena Apartments, LLC
 PetroCap Partners II, L.P.                       Sandstone Pasadena, LLC
 PetroCap Partners III GP, LLC                    Santa Barbara Foundation (third party)
 PetroCap Partners III, L.P.                      Saturn Oil & Gas LLC
 Pharmacy Ventures I, LLC                         SBC Master Pension Trust
 Pharmacy Ventures II, LLC                        Scott Matthew Siekielski
 Pollack, Ltd.                                    SE Battleground Park, LLC
 Powderhorn, LLC                                  SE Battleground Park, LLC




                                                                                   014230
Case 19-34054-sgj11 Doc 1895-1
                        1875-3 Filed 02/04/21
                                     02/01/21 Entered 02/04/21
                                                      02/01/21 13:25:35
                                                               16:22:31 Page 36
                                                                             16 of
Case 3:21-cv-00538-N Document 26-54 Filed18 06/09/21 Page 55 of 246 PageID 17193
                                         49


 SE Glenview, LLC                               SE Oak Mill II Owner, LLC (fka SCG Atlas
 SE Governors Green Holdings, L.L.C.            Oak Mill II, L.L.C.)
 SE Governors Green Holdings, L.L.C.            SE Oak Mill II REIT, LLC
 (fka SCG Atlas Governors Green Holdings,       SE Oak Mill II REIT, LLC (fka SCG Atlas Oak
 L.L.C.)                                        Mill II REIT, L.L.C.)
 SE Governors Green I, LLC                      SE Oak Mill II, LLC
 SE Governors Green II, LLC                     SE Oak Mill II, LLC
 SE Governors Green II, LLC                     SE Quail Landing, LLC
 SE Governors Green REIT, L.L.C.                SE River Walk, LLC
 SE Governors Green REIT, L.L.C.                SE Riverwalk, LLC
 (fka SCG Atlas Governors Green REIT, L.L.C.)   SE SM, Inc.
                                                SE Stoney Ridge Holdings, L.L.C. (fka SCG
 SE Governors Green, LLC                        Atlas Stoney Ridge Holdings, L.L.C.)
 (fka SCG Atlas Governors Green, L.L.C.)        SE Stoney Ridge Holdings, LLC
 SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
 SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
 SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
 SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
 SE Heights at Olde Towne, LLC                  SE Stoney Ridge REIT, L.L.C. (fka SCG Atlas
 SE Heights at Olde Towne, LLC                  Stoney Ridge REIT, L.L.C.)
 SE Lakes at Renaissance Park GP I, LLC         SE Stoney Ridge REIT, LLC
 SE Lakes at Renaissance Park GP II, LLC        SE Stoney Ridge, LLC (fka SCG Atlas Stoney
 SE Lakes at Renaissance Park GP II, LLC        Ridge, L.L.C.)
 SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
 SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
 SE Multifamily Holdings LLC                    Sentinel Re Holdings, Ltd.
 SE Multifamily Holdings, LLC                   Sentinel Reinsurance Ltd.
 SE Multifamily REIT Holdings LLC               Sentinel Reinsurance Limited
 SE Myrtles at Olde Towne, LLC                  SFH1, LLC
 SE Myrtles at Olde Towne, LLC                  SFR WLIF I, LLC
 SE Oak Mill I Holdings, LLC                    (fka NexPoint WLIF I, LLC)
 SE Oak Mill I Holdings, LLC (fka SCG Atlas     SFR WLIF II, LLC
 Oak Mill I Holdings, L.L.C.)                   (NexPoint WLIF II, LLC)
 SE Oak Mill I Owner, LLC (fka SCG Atlas        SFR WLIF III, LLC
 Oak Mill I, L.L.C.)                            (NexPoint WLIF III, LLC)
 SE Oak Mill I REIT, LLC                        SFR WLIF Manager, LLC
 SE Oak Mill I REIT, LLC (fka SCG Atlas Oak     (NexPoint WLIF Manager, LLC)
 Mill I REIT, L.L.C.)                           SFR WLIF, LLC
 SE Oak Mill I, LLC                             (NexPoint WLIF, LLC)
 SE Oak Mill I, LLC                             SFR WLIF, LLC Series I
 SE Oak Mill II Holdings, LLC                   SFR WLIF, LLC Series II
 SE Oak Mill II Holdings, LLC (fka SCG Atlas    SFR WLIF, LLC Series III
 Oak Mill II Holdings, L.L.C.)                  SH Castle BioSciences, LLC




                                                                               014231
Case 19-34054-sgj11 Doc 1895-1
                        1875-3 Filed 02/04/21
                                     02/01/21 Entered 02/04/21
                                                      02/01/21 13:25:35
                                                               16:22:31 Page 37
                                                                             17 of
Case 3:21-cv-00538-N Document 26-54 Filed18 06/09/21 Page 56 of 246 PageID 17194
                                         49


 Small Cap Equity Sub, LLC                        The Mark and Pamela Okada Family Trust -
 Socially Responsible Equity Sub, LLC             Exempt Descendants' Trust
 SOF Brandywine I Owner, L.P.                     The Mark and Pamela Okada Family Trust -
 SOF Brandywine II Owner, L.P.                    Exempt Trust #2
 SOF-X GS Owner, L.P.                             The Ohio State Life Insurance Company
 Southfork Cayman Holdings, Ltd.                  The Okada Family Foundation, Inc.
 Southfork CLO, Ltd.                              The Okada Insurance Rabbi Trust
 Specialty Financial Products Designated          The SLHC Trust
 Activity Company (fka Specialty Financial        The Trustees of Columbia University in the
 Products Limited)                                City of New York
 Spiritus Life, Inc.                              The Twentysix Investment Trust
 SRL Sponsor LLC                                  (Third Party Investor)
 SRL Whisperwod LLC                               Thomas A. Neville
 SRL Whisperwood Member LLC                       Thread 55, LLC
 SRL Whisperwood Venture LLC                      Tihany, Ltd.
 SSB Assets LLC                                   Todd Travers
 Starck, Ltd.                                     Tranquility Lake Apartments Investors, L.P.
 Stemmons Hospitality, LLC                        Tuscany Acquisition, LLC
 Steve Shin                                       Uptown at Cityplace Condominium
 Stonebridge Capital, Inc.                        Association, Inc.
 Stonebridge-Highland Healthcare Private          US Gaming OpCo, LLC
 Equity Fund                                      US Gaming SPV, LLC
 Strand Advisors III, Inc.                        US Gaming, LLC
 Strand Advisors IV, LLC                          Valhalla CLO, Ltd.
 Strand Advisors IX, LLC                          VB GP LLC
 Strand Advisors V, LLC                           VB Holding, LLC
 Strand Advisors XIII, LLC                        VB One, LLC
 Strand Advisors XVI, Inc.                        VB OP Holdings LLC
 Strand Advisors, Inc.                            VBAnnex C GP, LLC
 Stratford CLO, Ltd.                              VBAnnex C Ohio, LLC
 Summers Landing Apartment Investors, L.P.        VBAnnex C, LP
 Term Loan B                                      Ventoux Capital, LLC
 (10% cash contributions - profit participation   (Matt Goetz)
 only)                                            VineBrook Annex B, L.P.
 The Dallas Foundation                            VineBrook Annex I, L.P.
 The Dallas Foundation (third party)              VineBrook Homes Merger Sub II LLC
 The Dondero Insurance Rabbi Trust                VineBrook Homes Merger Sub LLC
 The Dugaboy Investment Trust                     VineBrook Homes OP GP, LLC
 The Dugaboy Investment Trust U/T/A Dated         VineBrook Homes Operating Partnership, L.P.
 Nov 15, 2010                                     VineBrook Homes Trust, Inc.
 The Get Good Non-Exempt Trust No. 1              VineBrook Partners I, L.P.
 The Get Good Non-Exempt Trust No. 2              VineBrook Partners II, L.P.
 The Get Good Trust                               VineBrook Properties, LLC




                                                                                   014232
Case 19-34054-sgj11 Doc 1895-1
                        1875-3 Filed 02/04/21
                                     02/01/21 Entered 02/04/21
                                                      02/01/21 13:25:35
                                                               16:22:31 Page 38
                                                                             18 of
Case 3:21-cv-00538-N Document 26-54 Filed18 06/09/21 Page 57 of 246 PageID 17195
                                         49


 Virginia Retirement System
 Vizcaya Investment, LLC
 Wake LV Holdings II, Ltd.
 Wake LV Holdings, Ltd.
 Walter Holdco GP, LLC
 Walter Holdco I, Ltd.
 Walter Holdco, L.P.
 Warhol, Ltd.
 Warren Chang
 Westchester CLO, Ltd.
 William L. Britain
 Wright Ltd.
 Wright, Ltd.
 Yellow Metal Merchants, Inc.




                                                                     014233
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1875-4
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 139ofof2
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 58 of 246 PageID 17196



                                 EXHIBIT EE




                                                                       014234
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1875-4
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 240ofof2
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 59 of 246 PageID 17197



 accounting or seek approval of any court with respect to the administration of the Claimant Trust,
 or as a condition for managing any payment or distribution out of the Claimant Trust Assets.

                 (b)    The Claimant Trustee shall provide quarterly reporting to the Oversight
 Board and Claimant Trust Beneficiaries of (i) the status of the Claimant Trust Assets, (ii) the
 balance of Cash held by the Claimant Trust (including in each of the Claimant Trust Expense
 Reserve and Disputed Claim Reserve), (iii) the determination and any re-determination, as
 applicable, of the total amount allocated to the Disputed Claim Reserve, (iv) the status of
 Disputed Claims and any resolutions thereof, (v) the status of any litigation, including the pursuit
 of the Causes of Action, (vi) the Reorganized Debtor’s performance, and (vii) operating
 expenses; provided, however, that the Claimant Trustee may, with respect to any Member of the
 Oversight Board or Claimant Trust Beneficiary, redact any portion of such reports that relate to
 such Entity’s Claim or Equity Interest, as applicable and any reporting provided to Claimant
 Trust Beneficiaries may be subject to such Claimant Trust Beneficiary’s agreement to maintain
 confidentiality with respect to any non-public information.

                 (c)     The Claimant Trustee may dispose some or all of the books and records
 maintained by the Claimant Trustee at the later of (i) such time as the Claimant Trustee
 determines, with the unanimous consent of the Oversight Board, that the continued possession or
 maintenance of such books and records is no longer necessary for the benefit of the Claimant
 Trust, or (ii) upon the termination and winding up of the Claimant Trust under Article IX of this
 Agreement; provided, however, the Claimant Trustee shall not dispose of any books and records
 related to the Estate Claims or Employee Claims without the consent of the Litigation Trustee.
 Notwithstanding the foregoing, the Claimant Trustee shall cause the Reorganized Debtor and its
 subsidiaries to retain such books and records, and for such periods, as are required to be retained
 pursuant to Section 204-2 of the Investment Advisers Act or any other applicable laws, rules, or
 regulations.

        3.13    Compensation and Reimbursement; Engagement of Professionals.

                (a)     Compensation and Expenses.

                        (i)     Compensation. As compensation for any services rendered by the
 Claimant Trustee in connection with this Agreement, the Claimant Trustee shall receive
 compensation of $150,000 per month (the “Base Salary”). Within the first forty-five days
 following the Confirmation Date, the Claimant Trustee, on the one hand, and the Committee, if
 prior to the Effective Date, or the Oversight Board, if on or after the Effective Date, on the other,
 will negotiate go-forward compensation for the Claimant Trustee which will include (a) the Base
 Salarya base salary, (b) a success fee, and (c) severance.

                       (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
 of the Claimant Trustee in the performance of his or her duties hereunder, shall be reimbursed as
 Claimant Trust Expenses paid by the Claimant Trust.




 19
                                                                                       014235
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1875-5
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 141ofof9
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 60 of 246 PageID 17198



                                 EXHIBIT FF




                                                                       014236
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 1875-5
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 242ofof9
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 61 of 246 PageID 17199




                              Schedule of Contracts and Leases to Be Assumed

 1.      Advisory Services Agreement, dated November 21, 2011, effective June 20, 2011, by and
         between Carey International, Inc., and Highland Capital Management, L.P.
 2.      Amended and Restated Advisory Services Agreement, dated March 4, 2013, by and
         between Trussway Holdings, Inc., and Highland Capital Management, L.P.
 3.      Reference Portfolio Management Agreement, dated March 4, 2004, by and between
         Highland Capital Management, L.P., and Citibank N.A.
 4.      Advisory Services Agreement, dated May 25, 2011, by and between CCS Medical, Inc.,
         and Highland Capital Management, L.P.
 5.      Amended and Restated Advisory Services Agreement, dated February 28, 2013, by and
         between Cornerstone Healthcare Group Holding, Inc., and Highland Capital
         Management, L.P.
 6.      Prime Brokerage Agreement by and between Jefferies LLC and Highland Capital
         Management, L.P., dated May 24, 2013.
 7.      Amended and Restated Shared Services Agreement, dated August 21, 2015, by and
         between Highland Capital Management, L.P., and Falcon E&P Opportunities GP, LLC.
 8.      Amended and Restated Administrative Services Agreement, effective as of August 21,
         2015, by and between Highland Capital Management, L.P., and Petrocap Partners II GP,
         LLC.
 9.      Office Lease, between Crescent Investors, L.P., and Highland Capital Management, L.P.
 10.     Paylocity Corporation Services Agreement, between Highland Capital Management,
         L.P., and Paylocity Corporation, dated November 19, 2012.
 11.     Electronic Trading Services Agreement, between SunTrust Robinson Humphrey Inc., and
         Highland Capital Management, L.P., dated February 6, 2019.
 12.     Letter Agreement, between FTI Consulting, Inc., and Highland Capital Management,
         L.P., dated November 19, 2018.
 13.     Administrative Services Agreement, dated January 1, 2018, between Highland Capital
         Management, L.P., and Liberty Life Assurance Company of Boston.
 14.     Electronic Communications: Customer Authorization & Indemnification, between
         Highland Capital Management, L.P., and The Bank of New York Mellon Corporation,
         dated August 9, 2016.
 15.     Letter Agreement, dated August 9, 2016, Electronic Access Terms and Conditions, by
         and between The Bank of New York Mellon Trust Company, N.A., and Highland Capital
         Management, L.P.
 16.     Shared Services Agreement by and between Highland HCF Advisor, Ltd., and Highland
         Capital Management, L.P., dated effective October 27, 2017.


 DOCS_NY:41790.1 36027/002
 DOCS_DE:232636.3 36027/002

                                                                                 014237
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1875-5
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 343ofof9
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 62 of 246 PageID 17200



 17.     Sub-Advisory Agreement, by and between Highland HCF Advisors, Ltd., and Highland
         Capital Management, dated effective October 27, 2017.
 18.     Collateral Management Agreement, dated November 2, 2006, by and between Highland
         Credit Opportunities CDO Ltd. and Highland Capital Management, L.P.
 19.     Management Agreement, dated November 15, 2007, between Highland Restoration
         Capital Partners, L.P., Highland Restoration Capital Partners Offshore, L.P., Highland
         Restoration Capital Partners Master L.P., Highland Restoration Capital Partners GP,
         LLC, and Highland Capital Management, L.P.
 20.     Investment Management Agreement, between Highland Capital Multi-Strategy Fund,
         L.P., and Highland Capital Management, L.P., dated July 31, 2006.
 21.     Investment Management Agreement, between Highland Capital Multi-Strategy Master
         Fund, L.P., and Highland Capital Management, L.P., dated July 31, 2006.
 22.     Management Agreement, dated August 22, 2007, between and among Highland Capital
         Management, L.P., and Walkers Fund Services Limited, as trustee of Highland Credit
         Opportunities Japanese Unit Trust.
 23.     Third Amended and Restated Investment Management Agreement, by and among
         Highland Multi Strategy Credit Fund, Ltd., Highland Multi Strategy Credit Fund, L.P.,
         and Highland Capital Management, L.P., dated November 1, 2013.
 24.     Investment Management Agreement, dated March 31, 2015, by and among Highland
         Select Equity Master Fund, L.P., Highland Select Equity Fund GP, L.P., and Highland
         Capital Management, L.P.
 25.     Amended and Restated Investment Management Agreement, dated February 27, 2017, by
         and among Highland Prometheus Master Fund L.P., Highland Prometheus Feeder Fund I,
         L.P., Highland Prometheus Feeder Fund II, L.P., Highland SunBridge GP, LLC, and
         Highland Capital Management, L.P.
 26.     Servicing Agreement, dated December 20, 2007, by and among Greenbriar CLO, Ltd.,
         and Highland Capital Management, L.P.
 27.     Investment Management Agreement, dated November 1, 2007, by and between Longhorn
         Credit Funding, LLC, and Highland Capital Management, L.P. (as amended)
 28.     Reference Portfolio Management Agreement, dated August 1, 2016, by and between
         Highland Capital Management, L.P., and Valhalla CLO, Ltd.
 29.     Collateral Servicing Agreement, dated December 20, 2006, by and among Highland Park
         CDO I, Ltd., and Highland Capital Management, L.P.
 30.     Portfolio Management Agreement, dated March 15, 2005, by and among Southfork CLO
         Ltd., and Highland Capital Management, L.P.
 31.     Amended and Restated Portfolio Management Agreement, dated November 30, 2005, by
         and among Jaspar CLO Ltd., and Highland Capital Management, L.P.
 32.     Servicing Agreement, dated May 31, 2007, by and among Westchester CLO, Ltd., and
         Highland Capital Management, L.P.


 DOCS_NY:41790.1 36027/002                     2
 DOCS_DE:232636.3 36027/002

                                                                                 014238
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 1875-5
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 444ofof9
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 63 of 246 PageID 17201



 33.     Servicing Agreement, dated May 10, 2006, by and among Rockwall CDO Ltd. and
         Highland Capital Management, L.P. (as amended)
 34.     Portfolio Management Agreement, dated December 8, 2005, by and between Liberty
         CLO, Ltd., and Highland Capital Management, L.P.
 35.     Servicing Agreement, dated March 27, 2008, by and among Aberdeen Loan Funding,
         Ltd., and Highland Capital Management, L.P.
 36.     Servicing Agreement, dated May 9, 2007, by and among Rockwall CDO II Ltd. and
         Highland Capital Management, L.P.
 37.     Collateral Management Agreement, by and between, Highland Loan Funding V Ltd. and
         Highland Capital Management, L.P., dated August 1, 2001.
 38.     Collateral Management Agreement, dated August 18, 1999, by and between Highland
         Legacy Limited and Highland Capital Management, L.P.
 39.     Servicing Agreement, dated November 30, 2006, by and among Grayson CLO Ltd., and
         Highland Capital Management, L.P. (as amended)
 40.     Servicing Agreement, dated October 25, 2007, by and among Stratford CLO Ltd., and
         Highland Capital Management, L.P.
 41.     Servicing Agreement, dated August 3, 2006, by and among Red River CLO Ltd., and
         Highland Capital Management, L.P. (as amended)
 42.     Servicing Agreement, dated December 21, 2006, by and among Brentwood CLO, Ltd.,
         and Highland Capital Management, L.P.
 43.     Servicing Agreement, dated March 13, 2007, by and among Eastland CLO Ltd., and
         Highland Capital Management, L.P.
 44.     Portfolio Management, Agreement, dated October 13, 2005, by and among Gleneagles
         CLO, Ltd., and Highland Capital Management, L.P.
 45.     AT&T Managed Internet Service, between Highland Capital Management, L.P. and
         AT&T Corp., dated February 24, 2015.
 46.     ViaWest, Master Service Agreement, dated October 3, 2011, between Highland Capital
         Management, L.P. and ViaWest
 47.     Stockholders’ Agreement, dated April 15, 2005, by and between American Banknote
         Corporation and Highland Capital Management, L.P.
 48.     Stockholders’ Agreement and Amendment No. 1, dated January 25, 2011, by and
         between Carey Holdings, Inc. and Highland Capital Management, L.P.
 49.     Stockholders’ Agreement and Amendment, dated March 24, 2010, by and between
         Cornerstone Healthcare Group Holding, Inc. and Highland Capital Management, L.P.
 50.     Members’ Agreement and Amendment, dated November 15, 2017, by and between
         Highland CLO Funding, Ltd. and Highland Capital Management, L.P.
 51.     Stock Purchase and Sale Agreement and Amendment, dated January 16, 2013, by and
         between Progenics Pharmaceuticals, Inc. and Highland Capital Management, L.P.


 DOCS_NY:41790.1 36027/002                    3
 DOCS_DE:232636.3 36027/002

                                                                              014239
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1875-5
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 545ofof9
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 64 of 246 PageID 17202



 52.     Stockholders’ Agreement and Amendments, dated October 24, 2008, by and between
         JHT Holdings, Inc. and Highland Capital Management, L.P.
 53.     Amended and Restated Limited Partnership Agreement of Highland Dynamic Income
         Fund, L.P., dated February 25, 2013, by and between Highland Dynamic Income Fund
         GP, LLC and Highland Capital Management, L.P.
 54.     Highland Multi-Strategy Fund, L.P. Limited Partnership Agreement, dated July 6, 2006,
         by and between Highland Multi-Strategy Fund GP, L.P. and Highland Capital
         Management, L.P.
 55.     Operating Agreement of HE Capital, LLC (as amended), dated September 27, 2007, by
         and between ENA Capital, LLC Ellman Management Group, Inc. and Highland Capital
         Management, L.P.
 56.     Limited Liability Company Agreement of Highland Multi-Strategy Onshore Master
         SubFund II, LLC, dated February 27, 2007, by and between Highland Multi-Strategy
         Master Fund, L.P. and Highland Capital Management, L.P.
 57.     Limited Liability Company Agreement of Highland Multi-Strategy Onshore Master
         SubFund, LLC, dated July 19, 2006, by and between Highland Multi-Strategy Master
         Fund, L.P. and Highland Capital Management, L.P.
 58.     Highland Capital Management, L.P., Limited Liability Company Agreement of Highland
         Receivables Finance 1, LLC, by and between Highland Capital Management, L.P. and
         Highland Capital Management, L.P.
 59.     Agreement of Limited Partnership of Highland Restoration Capital Partners, L.P. and
         Amendments, dated November 6, 2007, by and between Highland Restoration Capital
         Partners GP, LLC and Highland Capital Management, L.P.
 60.     Agreement of Limited Partnership of Highland Select Equity Fund GP, L.P., dated
         October 2005, by and between Highland Select Equity Fund GP, LLC and Highland
         Capital Management, L.P.
 61.     Agreement of Limited Partnership of Penant Management LP, dated December 12, 2012,
         by and between Penant Management GP, LLC and Highland Capital Management, L.P.
 62.     Agreement of Limited Partnership of Petrocap Incentive Partners III, LP, dated April 12,
         2018, by and between Petrocap Incentive Partners III GP, LLC, Petrocap Incentive
         Holdings III, LP and Highland Capital Management, L.P.
 63.     Amended and Restated Agreement of Limited Partnership of Petrocap Partners II, LP,
         dated October 30, 2014, by and between Petrocap Partners II GP, LLC, Petrocap
         Incentive Partners II, LP and Highland Capital Management, L.P.
 64.     Agreement of Limited Partnership of Highland Credit Opportunities CDO GP, L.P.,
         dated December 29, 2005, by and between Highland Credit Opportunities CDO GP, LLC
         and Highland Capital Management, L.P.
 65.     Fourth Amended and Restated Limited Partnership Agreement of Highland Multi
         Strategy Credit Fund, L.P., dated November 1, 2014, by and between Highland Multi
         Strategy Credit Fund GP, L.P. and Highland Capital Management, L.P.


 DOCS_NY:41790.1 36027/002                      4
 DOCS_DE:232636.3 36027/002

                                                                                   014240
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1875-5
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 646ofof9
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 65 of 246 PageID 17203



 66.     DUO Security, 2 factor authentication, by and between DUO Security and Highland
         Capital Management, L.P.
 67.     GoDaddy Domain Registrations, by and between GoDaddy and Highland Capital
         Management, L.P.
 68.     Highland Loan Fund, Ltd. et al, Investment Management Agreement, dated July 31,
         2001, by and between Highland Loan Fund, Ltd. et al and Highland Capital Management,
         L.P.
 69.     E Mailflow Monitoring, by and between Mxtoolbox and Highland Capital Management,
         L.P.
 70.     Cloud single sign on for HR related employee login, by and between Onelogin and
         Highland Capital Management, L.P.
 71.     Collateral Management Agreement, dated May 19, 1998, by and between Pam Capital
         Funding LP, Ranger Asset Mgt LP and Highland Capital Management, L.P.
 72.     Collateral Management Agreement, dated August 6, 1997, by and between Pamco
         Cayman Ltd., Ranger Asset Mgt LP and Highland Capital Management, L.P.
 73.     Order Addenda, dated January 28, 2020, by and between CenturyLink Communications,
         LLC and Highland Capital Management, L.P.
 74.     Service Agreement (as amended), dated April 1, 2005, by and between Intex Solutions,
         Inc. and Highland Capital Management, L.P.
 75.     Amendment No. 1 to Servicing Agreement, October 2, 2007, between Highland Capital
         Management, L.P. and Red River CLO Ltd. et al
 76.     Interim Collateral Management Agreement, June 15, 2005, between Highland Capital
         Management, L.P. and Rockwall CDO Ltd
 77.     Amendment No. 1 to Servicing Agreement, October 2, 2007, between Highland Capital
         Management, L.P. and Rockwall CDO Ltd
 78.     Collateral Servicing Agreement dated December 20, 2006, between Highland Capital
         Management, L.P. and Highland Park CDO I, Ltd.; The Bank of New York Trust
         Company, National Association
 79.     Representations and Warranties Agreement, dated December 20, 2006, between Highland
         Capital Management, L.P. and Highland Park CDO I, Ltd.
 80.     Collateral Administration Agreement, dated March 27, 2008, between Highland Capital
         Management, L.P. and Aberdeen Loan Funding, Ltd.; State Street Bank and Trust
         Company
 81.     Collateral Administration Agreement, dated December 20, 2007, between Highland
         Capital Management, L.P. and Greenbriar CLO, Ltd.; State Street Bank and Trust
         Company
 82.     Collateral Acquisition Agreement, dated March 13, 2007, between Highland Capital
         Management, L.P. and Eastland CLO, Ltd



 DOCS_NY:41790.1 36027/002                    5
 DOCS_DE:232636.3 36027/002

                                                                               014241
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1875-5
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 747ofof9
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 66 of 246 PageID 17204



 83.     Collateral Administration Agreement, dated March 13, 2007, between Highland Capital
         Management, L.P. and Eastland CLO, Ltd. and Investors Bank and Trust Company
 84.     Collateral Administration Agreement, dated October 13, 2005, between Highland Capital
         Management, L.P. and Gleneagles CLO, Ltd.; JPMorgan Chase Bank, National
         Association
 85.     Collateral Acquisition Agreement, dated November 30, 2006, between Highland Capital
         Management, L.P. and Grayson CLO, Ltd.
 86.     Collateral Administration Agreement, dated November 30, 2006, between Highland
         Capital Management, L.P. and Grayson CLO, Ltd.; Investors Bank & Trust Company
 87.     Collateral Acquisition Agreement, dated August 3, 2006, between Highland Capital
         Management, L.P. and Red River CLO, Ltd.
 88.     Collateral Administration Agreement, dated August 3, 2006, between Highland Capital
         Management, L.P. and Red River CLO, Ltd.; U.S. Bank National Association
 89.     Master Warehousing and Participation Agreement, dated April 19, 2006, between
         Highland Capital Management, L.P. and Red River CLO Ltd.; Highland Special
         Opportunities Holding Company
 90.     Master Warehousing and Participation Agreement, dated February 2, 2006, between
         Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5 Funding, LLC;
         IXIS Financial Products Inc.
 91.     Master Warehousing and Participation Agreement (Amendment No. 2), dated May 5,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 92.     Master Warehousing and Participation Agreement (Amendment No. 1), dated April 12,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 93.     Master Warehousing and Participation Agreement (Amendment No. 3), dated June 22,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 94.     Master Warehousing and Participation Agreement (Amendment No. 4), dated July 17,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 95.     Collateral Administration Agreement, dated February 2, 2006, between Highland Capital
         Management, L.P. and Red River CLO Ltd.; U.S. Bank National Association; IXIS
         Financial Products Inc.
 96.     Collateral Administration Agreement, dated April 18, 2006, between Highland Capital
         Management, L.P. and Red River CLO Ltd.; Highland Special Opportunities Holding
         Company; U.S. Bank National Association
 97.     Master Participation Agreement, dated June 5, 2006, between Highland Capital
         Management, L.P. and Red River CLO Ltd.; Grand Central Asset Trust



 DOCS_NY:41790.1 36027/002                     6
 DOCS_DE:232636.3 36027/002

                                                                                014242
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1875-5
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 848ofof9
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 67 of 246 PageID 17205



 98.     A&R Asset Acquisition Agreement, dated July 18, 2001, between Highland Capital
         Management, L.P. and Salomon Smith Barney Inc.; Highland Loan Funding V Ltd.
 99.     A&R Master Participation Agreement, dated July 18, 2001, between Highland Capital
         Management, L.P. and Salomon Brothers Holding Company; Highland Loan Funding V
         Ltd.
 100.    Collateral Acquisition Agreement, dated June 29, 2005, between Highland Capital
         Management, L.P. and Jasper CLO Ltd.
 101.    Collateral Administration Agreement, dated June 29, 2005, between Highland Capital
         Management, L.P. and Jasper CLO Ltd.; JPMorgan Chase Bank, National Association
 102.    Master Warehousing and Participation Agreement, dated March 24, 2005, between
         Highland Capital Management, L.P. and Jasper CLO Ltd; MMP-5 Funding, LLC; and
         IXIS Financial Products Inc.
 103.    Master Warehousing and Participation Agreement (Amendment No. 1), dated May 16,
         2005, between Highland Capital Management, L.P. and Jasper CLO Ltd; MMP-5
         Funding, LLC; and IXIS Financial Products Inc.
 104.    Securities Account Control Agreement, dated June 29, 2005, between Highland Capital
         Management, L.P. and Highland CDO Opportunity Fund, Ltd.; JPMorgan Chase Bank,
         National Association
 105.    Collateral Administration Agreement, dated December 8, 2005, between Highland
         Capital Management, L.P. and Liberty CLO Ltd.
 106.    Collateral Administration Agreement, dated May 10, 2006, between Highland Capital
         Management, L.P. and Rockwall CDO Ltd; JPMorgan Chase Bank, National Association
 107.    Collateral Administration Agreement, dated May 9, 2007, between Highland Capital
         Management, L.P. and Rockwall CDO II, Ltd.; Investors Bank & Trust Company
 108.    Collateral Administration Agreement, dated March 15, 2005, between Highland Capital
         Management, L.P. and Southfork CLO Ltd.; JPMorgan Chase Bank, National
         Association
 109.    Collateral Administration Agreement, dated October 25, 2007, between Highland Capital
         Management, L.P. and Stratford CLO Ltd.; State Street
 110.    Collateral Administration Agreement, dated August 18, 2004, between Highland Capital
         Management, L.P. and Valhalla CLO, Ltd.; JPMorgan Chase Bank
 111.    Extension/Buy-Out Agreement, dated August 18, 2004, between Highland Capital
         Management, L.P. and Citigroup Financial Products Inc.; Citigroup Global Markets Inc.
 112.    Collateral Acquisition Agreement, dated May 31, 2007, between Highland Capital
         Management, L.P. and Westchester CLO, Ltd.
 113.    Collateral Administration Agreement, dated May 31, 2007, between Highland Capital
         Management, L.P. and Westchester CLO, Ltd.; Investors Bank & Trust Company
 114.    Collateral Administration Agreement, dated December 21, 2006, between Highland
         Capital Management, L.P. and Brentwood CLO, Ltd.; Investors Bank & Trust Company


 DOCS_NY:41790.1 36027/002                     7
 DOCS_DE:232636.3 36027/002

                                                                                014243
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1875-5
                        1895-1 Filed
                               Filed 02/01/21
                                     02/04/21 Entered
                                              Entered 02/01/21
                                                      02/04/21 16:22:31
                                                               13:25:35 Page
                                                                        Page 949ofof9
Case 3:21-cv-00538-N Document 26-54 Filed49 06/09/21 Page 68 of 246 PageID 17206



 115.       Indemnification and Guaranty Agreement between Highland Capital Management,
            Strand Advisors, Inc. and James Seery
 116.       Indemnification and Guaranty Agreement between Highland Capital Management,
            Strand Advisors, Inc. and John Dubel
 117.       Indemnification and Guaranty Agreement between Highland Capital Management,
            Strand Advisors, Inc. and Russell Nelms
 118.       Colocation Service Order dated October 14, 2019 between Highland Capital
            Management and Dawn US Holdings, LLC d/b/a Evoque Date Center Solutions
 119.       Tradesuite Web Module Services/Agreement between Highland Capital Management and
            DTCC ITP LLC
 120.       Bloomberg (Terminal) Agreement No. 306371 between Highland Capital Management
            and Bloomberg Finance, L.P. 1
 121.       Master Service Agreement between Highland Capital Management and Via West
 122.       Amendment to Bloomberg Order Management System Addendum and Bloomberg Order
            Management System Schedule of Services Account No. 167969 between Highland
            Capital Management and Bloomberg Finance, L.P.
 123.       Fourth Amendment to Software License and Services Agreement between Highland
            Capital Management and Markit WSO Corporation
 124.       Master Services Agreement, First Amendment to Master Services Agreement, Second
            Amendment and Restatement of Master Services Agreement between Highland Capital
            Management and Siepe Services, LLC
 125.       Internet Agreement Account No. 831-000-7888-651 between Highland Capital
            Management and AT&T
 126.       Landline Fax Agreement Account No. 831-000-2532-176 between Highland Capital
            Management and AT&T
 127.       Amazon Web Services Account No. 353534426569 between Highland Capital
            Management and Amazon Web Service, Inc.
 128.       Website Hosting Agreement                Account No. 325667 between Highland Capital
            Management and WP Engine




 1
     The Debtor is currently in discussions with Bloomberg regarding the assumption of this agreement.

 DOCS_NY:41790.1 36027/002                                 8
 DOCS_DE:232636.3 36027/002

                                                                                                     014244
Case 19-34054-sgj11 Doc 1895-2 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 1 of
                                        126 06/09/21 Page 69 of 246 PageID 17207
Case 3:21-cv-00538-N Document 26-54 Filed



                        EXHIBIT RRRRRRR




                                                                    014245
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                              Page1 of2106
                                                                                         of
                                                                Docket #1807 Date Filed: 01/22/2021
Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 70    of 246 PageID 17208



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

  In re:                                                  §
                                                          §
  HIGHLAND CAPITAL MANAGEMENT,                            § Case No. 19-34054
  L.P.,1                                                  § Chapter 11
                                                          §
  Debtor.                                                 §
                                                          §

                DEBTOR’S OMNIBUS REPLY TO OBJECTIONS
            TO CONFIRMATION OF THE FIFTH AMENDED PLAN OF
       REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT L.P. (WITH
                      TECHNICAL MODIFICATIONS)




  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


  DOCS_SF:104855.7 36027/002                                             ¨1¤}HV5!6                  ,^«
                                                                                                014246
                                                                             1934054210122000000000012
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                2 of3106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 71 of 246 PageID 17209




                                                     TABLE OF CONTENTS

                                                                                                                                    Page
  INTRODUCTION ......................................................................................................................... 1
  OBJECTIONS................................................................................................................................ 3
            I.         Objections Addressed in the Memorandum ........................................................... 3
            II.        The Plan Impermissibly Allows for Set Off .......................................................... 4
            III.       The Plan Impermissibly Allows Assumption or Rejection After
                       Confirmation .......................................................................................................... 6
            IV.        The Attack on the Plan’s Release Is Baseless........................................................ 6
                       A.         Debtor Release Provisions ......................................................................... 6
                       B.         Objections and Responses.......................................................................... 7
            V.         The Court Has Already Exculpated the Independent Directors and their
                       agents For Negligence Pursuant to the January 9, 2020 Settlement Order
                       and, to the Extent Not Covered Therein, the Plan’s Exculpation Provisions
                       Effectuate Essential Protections for Estate Fiduciaries and their agents,
                       and Are Fully Supported by the Bankruptcy Code and Applicable Law. ........... 11
                       A.         The Settlement Order Already Exculpates the Independent
                                  Directors and Their Agents from Claims of Negligence and Those
                                  Protections Should Be Continued Post-Confirmation ............................. 12
                       B.         Plan Exculpation Provisions .................................................................... 14
                       C.         Pacific Lumber ......................................................................................... 16
                       D.         Exculpation of the Exculpated Parties Is Permissible and Not
                                  Prohibited by Pacific Lumber. ................................................................. 19
                       E.         Approval of the Exculpation Provisions Is a Legitimate Exercise of
                                  the Court’s Powers and Follows Directly from the Findings and
                                  Conclusions the Court Must Make to Confirm a Plan ............................. 24
            VI.        The Plan Injunction Is Appropriate and is Narrowly Tailored to Effectuate
                       the Plan and related provisions of the bankruptcy code. ..................................... 28
                       A.         Plan Injunction Provisions ....................................................................... 29
                       B.         Objections ................................................................................................ 32
                       C.         An Injunction against Interfering with the Implementation and
                                  Consummation of the Plan Is Both Common and Appropriate. .............. 33
                       D.         The Injunction Is Not a Disguised Non-Debtor Third-Party
                                  Release. .................................................................................................... 35




  DOCS_SF:104855.7 36027/002                                             i
                                                                                                                              014247
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                3 of4106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 72 of 246 PageID 17210



                    E.         The Injunction Does Not Prevent the Holders of Claims or Equity
                               Interests from Enforcing Rights Arising under the Plan or
                               Confirmation Order. ................................................................................. 37
           VII.     The Gatekeeper Provision Is Necessary and Appropriate, and Supported
                    by Applicable Law. .............................................................................................. 38
                    A.         The Gatekeeper Provision ........................................................................ 38
                    B.         The Gatekeeper Provision Is Permissible under Sections 105,
                               1123(b)(6), and 1141(a), (b) and (c) of the Bankruptcy Code. ................ 39
                    C.         The Gatekeeper Provision Is not an Impermissible Extension of the
                               Post-Confirmation Jurisdiction of the Bankruptcy Court. ....................... 44
                    D.         The Gatekeeper Provision Is Consistent with the Barton Doctrine. ........ 51
                    E.         The Gatekeeper Provision Is a Necessary and Appropriate Shield
                               against the Actions of Dondero and his Related Entities. ........................ 54
           VIII.    the exception to discharge does not apply ........................................................... 55
           IX.      The Senior Employee Objection .......................................................................... 57
                    A.         The Senior Employee Objection Should Be Overruled ........................... 57
                    B.         Background Related to Senior Employees .............................................. 58
                    C.         Treatment of Senior Employee Claims Under Plan ................................. 62
                    D.         Plan Solicitation ....................................................................................... 63
                    E.         The Plan Does Not Violate Section 1123(a)(4) ....................................... 64
                    F.         The Senior Employees Are Not Permitted to Make Convenience
                               Class Election........................................................................................... 66
                    G.         Convenience Class Election Is Unavailable Because Senior
                               Employee’s GUC Claims Cannot Be Split Under Applicable
                               Bankruptcy Law ....................................................................................... 66
                    H.         Convenience Class Election Is Unavailable Because Senior
                               Employee’s GUC Claims Cannot Be Split Under Disclosure
                               Statement Order for Voting Purposes ...................................................... 68
                    I.         Even if Convenience Claim Election Were Available, Convenience
                               Claim Election Does Not Impact Voting ................................................. 69
           X.       The HCMFA/NPA Gates Objection .................................................................... 70
                    A.         The HMCFA/NPA Objection, the CLO Holdco Objection, and
                               NREP Joinder Should Be Overruled........................................................ 72
                    B.         The CLO Objectors Cannot Override the CLOs’ Consent to
                               Assumption .............................................................................................. 74
                    C.         The CLO Objectors Lack Standing to Object to the Plan ........................ 76



                                                                    ii
  DOCS_SF:104855.7 36027/002

                                                                                                                       014248
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                4 of5106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 73 of 246 PageID 17211



                       D.         Even if the CLO Objectors Had Standing and the Management
                                  Contracts Were Not Assignable, the Debtor Could Assume Them
                                  Because the Actual Test Applies in the Fifth Circuit ............................... 82
                       E.         Even if the CLO Objectors Have Standing and the Hypothetical
                                  Test Applies, the Management Agreements Are Assignable................... 86
                       F.         The Inadequate Assurance of Future Performance Objection is
                                  Meritless ................................................................................................... 90
                       G.         The “Impermissible Partial Assignment” Objection is Meritless ............ 92
            XI.        State Taxing Authority Objection ........................................................................ 92
            XII.       IRS Objection....................................................................................................... 93
  CONCLUSION ............................................................................................................................ 99




                                                                        iii
  DOCS_SF:104855.7 36027/002

                                                                                                                              014249
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                5 of6106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 74 of 246 PageID 17212




                                                TABLE OF AUTHORITIES

                                                                                                                              Page(s)
                                                               CASES

  Ad Hoc Comm. of Non-Consenting Creditors v. Peabody Energy Corp.
     (In re Peabody Energy Corp.),
     933 F.3d 918 (8th Cir. 2019) .................................................................................................... 65
  Bank of N.Y. Trust Co. v. Official Unsecured Creditors’ Comm.
     (In re Pac. Lumber Co.),
     584 F.3d 229 (5th Cir. 2009) .................................................................................................... 64
  Bonneville Power Admin. v. Mirant Corp.
     (In re Mirant Corp.),
     440 F.3d 238 (5th Cir. 2006) .................................................................................................... 83
  Cajun Elec. Members Comm. v. Mabey
     (In re Cajun Elec. Power Coop., Inc.),
     230 B.R. 693 (Bankr. M.D. La. 1999) ................................................................................ 84, 85
  Cargill, Inc. v. Nelson (In re LGX, LLC),
     2005 Bankr. LEXIS 2072 (10th Cir. Oct. 31, 2005) ................................................................. 75
  Concord Square Apartments v. Ottawa Properties
     (In re Concord Square Apartments),
     174 B.R. 71 (Bankr. S.D. Ohio 1994)....................................................................................... 67
  CWCapital Cobalt VR Ltd. v. CWCapital Invs. LLC,
     2018 U.S. Dist. LEXIS 90174, at *12 (S.D.N.Y. May 23, 2018)............................................. 88
  Figter Ltd. v. Teachers Ins. Annuity Ass’n (In re Figter Ltd.),
     118 F.3d 635, 640-641 (9th Cir. 1997) ..................................................................................... 67
  Goldstein v. SEC,
     451 F.3d 873 (D.C. Cir. 2006) .................................................................................................. 71
  Hertz Corp. v. ANC Rental Corp.
     (In re ANC Rental Corp.),
     278 B.R. 714 (Bankr. D. Del. 2002) ............................................................................. 74, 75, 80
  Hertz Corp. v. ANC Rental Corp.
     (In Re ANC Rental Corp.),
     280 B.R. 808 (D. Del. 2002) ..................................................................................................... 75
  In re Acequia, Inc.,
     787 F.2d 1352 (9th Cir. 1986) .................................................................................................. 65
  In re ANC Rental Corp.,
     277 B.R. 226 (Bankr. D. Del. 2002) ......................................................................................... 89
  In re Gilbert,
     104 B.R. 206 (Bankr. W.D. Mo. 1989) .................................................................................... 67
  In re Hartec Enters., Inc.,
     117 B.R. 865 (Bankr. W.D. Tex. 1990) .................................................................................... 85

                                                                    iv
  DOCS_SF:104855.7 36027/002

                                                                                                                     014250
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                6 of7106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 75 of 246 PageID 17213



  In re Irwin Yacht Sales, Inc.,
     164 B.R. 678 (Bankr. M.D. Fla. 1994) ..................................................................................... 75
  In re Jacobsen,
     465 B.R. 102 (Bankr. N.D. Miss. 2011) ................................................................................... 84
  In re Jones,
     2012 Bankr. LEXIS 1076, *7 (Bankr. M.D. Ga. 2012) ............................................................ 67
  In re Latham Lithographic Corp.,
     107 F.2d 749 (2d Cir. 1939) ..................................................................................................... 67
  In re Lil’ Things, Inc.,
     220 B.R. 583 (Bankr. N.D. Tex. 1998) ..................................................................................... 84
  In re Lindell Drop Forge Co.,
     111 B.R. 137 (Bankr. W.D. Mich. 1990).................................................................................. 66
  In re Riverside Nursing Home,
     43 B.R. 682 (Bankr. S.D.N.Y. 1984) ........................................................................................ 75
  In re Virgin Offshore USA, Inc.,
     No. 13-79, 2013 U.S. Dist. LEXIS 128995, at *15 (E.D. La. Sep. 10, 2013) .......................... 84
  In re Visser,
     232 B.R. 362 (Bankr. N.D. Tex. 1999) ..................................................................................... 66
  Mabey v. Sw. Elec. Power Co.
     (In re Cajun Elec. Power Coop., Inc.),
     150 F.3d 503 (5th Cir. 1998) .................................................................................................... 65
  Riemer & Braunstein LLP v. DeGiacomo
     (A & E 128 North Corp.),
     528 B.R. 190, 199 (1st Cir. B.A.P. 2015) ................................................................................. 66
  Texaco Inc. v. Louisiana Land & Exploration Co.,
     136 B.R. 658 (Bankr. M.D. La.1992) ................................................................................. 84, 85
                                                               STATUTES

  11 U.S.C. § 365 ....................................................................................................................... 83, 86
                                                     OTHER AUTHORITIES

  American Century Companies, Inc./JP Morgan & Co. Incorporated, Staff No-Action Letter
    (12/23/1997).............................................................................................................................. 89
  Investment Management Staff Issues of Interest,
    http://www.sec.gov/divisions/investment/issues-of-interest.shtml [June 5, 2012]................... 89




                                                                        v
  DOCS_SF:104855.7 36027/002

                                                                                                                            014251
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                7 of8106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 76 of 246 PageID 17214




           The above-captioned debtor and debtor-in-possession (the “Debtor”) files this omnibus

  reply to the objections (this “Reply”) to the Debtor’s Fifth Amended Plan of Reorganization of

  Highland Capital Management, L.P. (with technical modifications)2 (as modified, amended, or

  supplemented from time to time, the “Plan”). Concurrently herewith, the Debtor has filed its

  Debtor’s Memorandum of Law in Support of Confirmation of the Fifth Amended Plan of

  Reorganization of Highland Capital Management L.P. (the “Memorandum”). To the extent the

  Debtor is unable to consensually resolve the Objections, the Debtor respectfully requests that the

  Bankruptcy Court overrule any remaining or pending Objections as of the Confirmation Hearing

  and confirm the Plan.

                                            INTRODUCTION

           1.       The Debtor received twelve objections to confirmation of the Plan, inclusive of

  joinders (collectively, the “Objections” and each objecting party, an “Objector”). As discussed

  in greater detail in the Memorandum, seven of the twelve objections were filed by Mr. Dondero

  either individually or via his related entities (collectively, the “Dondero Entities”). Exhibit A

  lists the Dondero Entities and their relationships to each other.3 The following are the Objections

  filed by the Dondero Entities:

           x        James Dondero’s Objection to Fifth Amended Plan of Reorganization of
                    Highland Capital Management, L.P. [Docket No. 1661];

           x        Objection to Confirmation of the Debtor’s Fifth Amended Plan of Reorganization
                    (filed by Get Good Trust, The Dugaboy Investment Trust) [Docket No. 1667] (the
                    “Dugaboy Objection”);


  2
   Unless otherwise noted, capitalized terms used in this Reply have the meanings ascribed in the Plan.
  3
    As set forth in the Memorandum, none of the Dondero Entities, including the NexPoint RE Entities (defined
  below), has an actual economic interest in the Estate.


  DOCS_SF:104855.7 36027/002                          1
                                                                                             014252
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                8 of9106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 77 of 246 PageID 17215



           x        Senior Employees’ Limited Objection to Debtor’s Fifth Amended Plan of
                    Reorganization (filed by Scott Ellington, Thomas Surgent, Frank Waterhouse,
                    Isaac Leventon) [Docket No. 1669] (the “Senior Employee Objection”);4

           x        Objection to Confirmation of Fifth Amended Plan of Reorganization of Highland
                    Capital Management, L.P. (filed by Highland Capital Management Fund
                    Advisors, L.P., Highland Fixed Income Fund, Highland Funds I and its series,
                    Highland Funds II and its series, Highland Global Allocation Fund, Highland
                    Healthcare Opportunities Fund, Highland Income Fund, Highland Merger
                    Arbitrate Fund, Highland Opportunistic Credit Fund, Highland Small-Cap Equity
                    Fund, Highland Socially Responsible Equity Fund, Highland Total Return Fund,
                    Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint Capital,
                    Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities
                    Fund) [Docket No. 1670] (the “NPA/HCMFA Objection”);5

           x        NexPoint Real Estate Partners LLC’s Objection to Debtor’s Fifth Amended Plan
                    of Reorganization (filed by NexPoint Real Estate Partners LLC f/k/a HCRE
                    Partners LLC) [Docket No. 1673] (the “NREP Objection”);

           x        CLO Holdco, Ltd.’s Joinder to Objection to Confirmation of Fifth Amended Plan
                    of Reorganization of Highland Capital Management, L.P. and Supplemental
                    Objections to Plan Confirmation [Docket No. 1675] (the “CLOH Objection”);
                    and

           x        NexBank’s Objection to Debtor’s Fifth Amended Plan of Reorganization (filed by
                    NexBank Title, Inc., NexBank Securities, Inc., NexBank Capital, Inc., and
                    NexBank) [Docket No. 1676] (the “NexBank Objection”).


           2.       That leaves the following as the only non-Dondero related Objections:

           x        Objection of Dallas County, City of Allen, Allen ISD, City of Richardson, and
                    Kaufman County to Confirmation of the Fifth Amended Plan of Reorganization of
                    Highland Capital Management, L.P. [Docket No. 1662] (the “State Taxing
                    Authority Objection”);



  4
    Subsequent to the filing of the Senior Employee Objection, Mr. Waterhouse and Mr. Surgent reached an agreement
  with the Debtor and will withdraw their objections to the Plan.
  5
    The NPA/HCMFA Objection is joined (1) by CLO Holdco, Ltd., through the CLOH Objection, and (2) by the
  following Dondero-controlled entities: NexPoint Real Estate Finance Inc., NexPoint Real Estate Capital, LLC,
  NexPoint Residential Trust, Inc., NexPoint Hospitality Trust, NexPoint Real Estate Partners, LLC, NexPoint
  Multifamily Capital Trust, Inc., VineBrook Homes Trust, Inc., NexPoint Real Estate Advisors, L.P., NexPoint Real
  Estate Advisors II, L.P., NexPoint Real Estate Advisors III, L.P., NexPoint Real Estate Advisors IV, L.P., NexPoint
  Real Estate Advisors V, L.P., NexPoint Real Estate Advisors VI, L.P., NexPoint Real Estate Advisors VII, L.P.,
  NexPoint Real Estate Advisors VIII, L.P., and any funds advised by the foregoing (collectively, the “NexPoint RE
  Entities”) [Docket No. 1677] (the “NPRE Joinder”).

                                                          2
  DOCS_SF:104855.7 36027/002

                                                                                                    014253
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1807
                       1895-2
                            Filed
                               Filed
                                  01/22/21
                                     02/04/21Entered
                                               Entered
                                                     01/22/21
                                                       02/04/21
                                                              18:52:03
                                                                13:25:35Page
                                                                          Page
                                                                             9 of
                                                                                10106
                                                                                   of
Case 3:21-cv-00538-N Document 26-54 Filed126 06/09/21 Page 78 of 246 PageID 17216



           x        Limited Objection of Jack Yang and Brad Borud to Fifth Amended Plan of
                    Reorganization of Highland Capital Management, L.P. [Docket No. 1666];

           x        United States’ (IRS) Limited Objection to Debtor’s Fifth Amended Plan of
                    Reorganization [Docket No. 1668] (the “IRS Objection”);

           x        United States Trustee’s Limited Objection to Confirmation of Debtor’s Fifth
                    Amended Plan of Reorganization [Docket No. 1671] (the “UST Objection”); and

           x        Patrick Hagaman Daugherty’s Objection to Confirmation of Fifth Amended Plan
                    of Reorganization [Docket No. 1678].


  As of the date hereof, the Date is working to resolve certain of the non-Dondero related

  Objections.

           3.       To avoid duplication, this Reply does not address each objection individually.

  Rather, it is organized by substantive objection where possible because of the cross-over in the

  issues raised in the Objections. Also, as discussed below, where the Debtor has addressed an

  Objection in the Memorandum, the response is not repeated here. However, parts of the Senior

  Employee Objection, the NPA/HCMFA Objection, State Taxing Authority Objection, and the

  IRS Objection, are addressed individually below. A summary chart addressing each Objection

  and the Debtor’s response thereto is attached as Exhibit B.

                                            OBJECTIONS

  I.       OBJECTIONS ADDRESSED IN THE MEMORANDUM

           4.       The Memorandum addresses the Debtor’s compliance with the statutory

  requirements of sections 1123 and 1129 of the Bankruptcy Code. As part of the analysis in the

  Memorandum, the Debtor addresses the portions of the Objections alleging that the Debtor failed

  to comply with and/or violated the statutory provisions set forth in sections 1123 and 1129 of the

  Bankruptcy Code. Specifically, the Debtor addresses the arguments that (i) the Plan provides for

                                                   3
  DOCS_SF:104855.7 36027/002

                                                                                      014254
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                10 of
                                                                                   11106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 79 of 246 PageID 17217




  improper subordination; (ii) the Disputed Claims Reserve violates due process; (iii) the Plan does

  not satisfy the “best interests test;” (iv) the Plan impermissibly provides no Bankruptcy Court

  oversight of post-effective date transactions; (v) the elimination of vacant classes does not allow

  for post-Effective Date reclassification of Claims; (vi) the Plan violates the absolute priority rule;

  (vii) the Plan does not disclose the insiders or the compensation of insiders retained post-

  Effective Date; (viii) the Plan impermissibly allows modifications to the Plan without

  Bankruptcy Court approval; and (ix) the Plan is not final because the Plan Supplement is not

  final.

  II.      THE PLAN IMPERMISSIBLY ALLOWS FOR SET OFF

           5.       The NREP Objection and the NexBank Objection erroneously contend that

  Article VI.M of the Fifth Amended Plan provides for “improper set-off of unidentified claims.”

  NREP Obj. ¶¶ 11-13; NexBank Obj. ¶¶ 10-12. The challenged language in the NREP Objection

  and the NexBank Objection is as follows:

           The Distribution Agent may, to the extent permitted under applicable law, set off
           against any Allowed Claim and any distributions to be made pursuant to this Plan
           on account of such Allowed Claim, the claims, rights and causes of action of any
           nature that the Debtor, the Reorganized Debtor, or the Distribution Agent may
           hold against the Holder of such Allowed Claim…. Any Holder of an Allowed
           Claim subject to such setoff reserves the right to challenge any such setoff in the
           Bankruptcy Court or any other court with jurisdiction with respect to such
           challenge.

  Plan, Art. VI.M.

           6.       Article VI.M of the Plan accords with Bankruptcy Code section 558 (formerly

  section 541(e)), which provides that “[t]he estate shall have the benefit of any defense available

  to the debtor as against any entity other than the estate, including statutes of limitation, statutes


                                                    4
  DOCS_SF:104855.7 36027/002

                                                                                         014255
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                11 of
                                                                                   12106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 80 of 246 PageID 17218




  of frauds, usury, and other personal defenses.” 11 U.S.C. § 558; see In re Braniff Airways, Inc.,

  42 B.R. 443, 447 (Bankr. N.D. Tex. 1984) (a debtor in possession may exercise setoff rights

  pursuant to Bankruptcy Code section 558 (then section 541(e)); In re Circuit City Stores, Inc.,

  2009 Bankr. LEXIS 4011 (Bankr. E.D. Va. Dec. 3, 2009) (same); In re Women First Healthcare,

  Inc., 345 B.R. 131, 135 (Bankr. D. Del. 2006) (same); In re PSA, Inc., 277 B.R. 51, 53 (Bankr.

  D. Del. 2002) (same); Second Pa. Real Estate Corp. v. Papercraft Corp. (In re Papercraft

  Corp.), 127 B.R. 346, 350 (Bankr. W.D. Pa. 1991) (same).

           7.       In support of the argument that the provision is improper, the NREP Objection

  and the NexBank Objection contend that Bankruptcy Code section 553 and cases construing that

  provision limit parties’ right of setoff in bankruptcy only to prepetition claims. NREP Obj. ¶¶

  11-13; NexBank Obj. ¶¶ 10-12. However, the issue of the scope of the Distribution Agent’s

  setoff rights and the application of section 553 is not even adjudicated by the Plan.6 Rather, on

  its face, the Plan states that the Distribution Agent may exercise setoff rights only “to the extent

  permitted by law.” Thus, it does not purport to expand setoff rights of the Distribution Agent

  beyond what is permitted by the Bankruptcy Code but only preserves whatever setoff rights the

  estate has – no more and no less. Moreover, as quoted above, it expressly preserves the right of

  creditors to challenge any setoff that the Distribution Agent seeks to take.

           8.       Accordingly, whether the Distribution Agent may take any specific setoffs is

  reserved by the Plan for another day. The NREP Objection and the NexBank Objections on this

  issue are not well-taken, and both such objections should be overruled.

  6
    The Debtor reserves its rights with respect to the applicability of section 553 to the Distribution Agent’s preserved
  rights of setoff, if any.

                                                            5
  DOCS_SF:104855.7 36027/002

                                                                                                        014256
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                12 of
                                                                                   13106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 81 of 246 PageID 17219



  III.     THE PLAN IMPERMISSIBLY ALLOWS ASSUMPTION OR REJECTION
           AFTER CONFIRMATION

           9.       The NPA/HCMFA Objection contends that the Plan violates section 365(d)(2)

  because it allows the Debtor to assume or rejection executory contracts or unexpired leases on or

  prior to the Effective Date. While the Debtor believes that the original language in the Plan is

  defensible, the Debtor has elected to amend the Plan to clarify that all executory contracts and

  leases must be assumed or rejected on or prior to the Confirmation Date.

  IV.      THE ATTACK ON THE PLAN’S RELEASE IS BASELESS.

           A.       Debtor Release Provisions

           10.      Article IX of the Plan provides for releases only by the Debtor, its Estate, and the

  Reorganized Debtor (including their successors, the Claimant Trust and the Litigation Sub-Trust)

  of any and all Causes of Action, including any derivative claims that might be asserted on behalf

  of, or in the name of, the Debtor, that the Debtor or the Estate could otherwise assert against the

  Released Parties7 (the “Debtor Release”). The Debtor Release is the product of extensive good

  faith, arm’s-length negotiations and complies fully with the Bankruptcy Code and prevailing law.

  The Debtor Release provides:

           On and after the Effective Date, each Released Party is deemed to be, hereby
           conclusively, absolutely, unconditionally, irrevocably, and forever released and
           discharged by the Debtor and the Estate, in each case on behalf of themselves
           and their respective successors, assigns, and representatives, including, but not
           limited to, the Claimant Trust and the Litigation Sub-Trust from any and all
           Causes of Action, including any derivative claims, asserted on behalf of the
           Debtor, whether known or unknown, foreseen or unforeseen, matured or
           unmatured, existing or hereafter arising, in law, equity, contract, tort or otherwise,

  7
    The “Released Parties” under the Plan are: (i) the Independent Directors; (ii) Strand (solely from the date of the
  appointment of the Independent Directors through the Effective Date); (iii) the CEO/CRO; (iv) the Committee; (v)
  the members of the Committee (in their official capacities); (vi) the Professionals retained by the Debtor and the
  Committee in the Chapter 11 Case; and (vii) the Employees. Plan, Art. I.B., Def. 111.

                                                           6
  DOCS_SF:104855.7 36027/002

                                                                                                     014257
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                13 of
                                                                                   14106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 82 of 246 PageID 17220



           that the Debtor or the Estate would have been legally entitled to assert in their
           own right (whether individually or collectively) or on behalf of the holder of any
           Claim against, or Interest in, a Debtor or other Person.

  Plan, Art. IX.D (emphasis added.)

           11.      The Debtor Release releases, among others, the Independent Directors (each of

  whom was appointed by the Bankruptcy Court post-petition), Strand (solely from January 9,

  2020, the date of the appointment of the Independent Directors, through the Effective Date), the

  CEO/CRO (who is also an Independent Director and whose role was expanded to include the

  CEO/CRO role on July 16, 2020), the Committee and its members in their official capacities, the

  Professionals retained with this Court’s approval by the Debtor or by the Committee and, to a

  more limited extent, the Employees.8

           12.      The Debtor Release is a release of the Released Parties by the Debtor, the Estate

  and their successors on account of Causes of Action that belong to the Debtor or the Estate,

  whether directly or derivatively. The Debtor Release does not release any Causes of Action of

  any person other than the Debtor, the Estate and their successors and does not release any

  claims that could not have been asserted by the Debtor or the Estate prior to the Effective

  Date.

           B.       Objections and Responses

           13.      Three parties in interest have objected to the Debtor Release. The Dugaboy

  Objection objects to the Debtor Release under the mistaken view that the Claimant Trust and

  Litigation Sub-Trust are (in Dugaboy’s view) granting releases of claims that have not yet arisen,



  8
   The Debtor Release contains restrictions on the releases of the Employees, as may be determined by the Claimant
  Trust Oversight Committee. Plan, Art. IX.D.

                                                         7
  DOCS_SF:104855.7 36027/002

                                                                                                  014258
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                14 of
                                                                                   15106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 83 of 246 PageID 17221




  i.e., causes of action of the Claimant Trust and Litigation Sub-Trust that arise after the Effective

  Date against the Released Parties. See Dugaboy Objection at p. 9. The U.S. Trustee Objection

  erroneously argues the Debtor Release is an impermissible non-consensual third-party release.

  See UST Objection at pp. 2-3.       The Senior Employee Objection objects to the Debtor Release

  because the Senior Employees believe that the Debtor should not be able to condition a release of

  the Senior Employees on concessions not required of other Employees obtaining a release. See

  Senior Employee Objections at p. 3.

           14.      Both Dugaboy and the U.S. Trustee misread the Debtor Release provision. The

  Claimant Trust and Litigation Sub-Trust are included solely in their capacity as “successors,

  assigns and representatives” of the Debtor and the Estate, and the Debtor Release applies solely

  to Causes of Action that the Debtor or the Estate themselves would have against the Released

  Parties (whether a direct claim or a derivative claim, but in either case, only Causes of Action

  owned by the Debtor or the Estate). By its express terms, the Debtor Release does not apply to

  any future claims or Causes of Action that the Claimant Trust or the Litigation Sub-Trust would

  have in its own right, based on post-Effective Date acts or omissions, rather than as a successor

  to or assignee of Causes of Action of the Debtor and the Estate.

           15.      The U.S. Trustee’s contention that the Debtor Release provision includes a third-

  party release is incorrect. The Debtor Release applies only to claims held by the Debtor and the

  Estate, on behalf of themselves and each of their successors, assigns and representatives in favor

  of the Released Parties. Any direct claims and causes of action owned by any other person are

  not released by the Debtor Release, and nothing in the language of the provision implicates any


                                                    8
  DOCS_SF:104855.7 36027/002

                                                                                       014259
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                15 of
                                                                                   16106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 84 of 246 PageID 17222




  non-derivative claims or causes of action that any third party might have against any of the

  Released Parties.

           16.      The Senior Employees’ objection to the proposed Debtor Release also is devoid

  of merit. As discussed at length, in Section IX, herein, Employees are not entitled, either

  contractually or legally, to any release. Nor does a release given to one Employee entitle any

  other employee to a similar release. Releases are discretionary and can be provided, in an

  exercise of discretion, to persons who have provided consideration to the Debtor and the Estate.

  Unlike the other Released Parties, the Senior Employees have not yet fully provided that

  consideration. As the Court is aware, the Committee and the Court have consistently voiced

  concerns regarding the potential release of the Employees, and specifically, the Senior

  Employees.        The Plan resolves these concerns by imposing significant restrictions and

  affirmative requirements for any Employee to obtain the benefit of the Debtor Release and

  additional requirements for the Senior Employees to do so. See Plan, Art. IX.D.

           17.      The Bankruptcy Code explicitly provides for and sanctions the inclusion of debtor

  releases in plans. Section 1123(b)(3)(A) of the Bankruptcy Code states clearly that a chapter 11

  plan may provide for “the settlement or adjustment of any claim or interest belonging to the

  debtor or to the estate.” The Debtor Release is an essential quid pro quo for the Released

  Parties’ significant contributions to the Debtor’s restructuring, which has been highly complex

  and contentious. There are multiple precedents in which courts have approved releases by a

  debtor’s estate of its own claims against a far more extensive group of persons than those




                                                    9
  DOCS_SF:104855.7 36027/002

                                                                                       014260
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                16 of
                                                                                   17106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 85 of 246 PageID 17223




  included here.9 The Committee and its members (who are Released Parties), who have had over

  a year to investigate potential claims against the Employees, among others, fully support the

  Debtor Release as to the other identified Released Parties.

           18.      It is also important to bear in mind that the Debtor Release applies to claims of

  the Debtor or the Estate against the Released Parties that others might purport to assert

  derivatively on behalf of the Debtor or the Estate. To the extent that Released Parties have

  indemnification rights against the Debtor, the assertion of such derivative claims – no matter

  how specious – would trigger claims for indemnification that would deplete the assets available

  for distribution to creditors. Moreover, regardless of such rights of indemnification, the assertion

  of such purported derivative claims on behalf of the Debtor would subject the Debtor to the costs

  – both economic, in terms of legal fees, and of the time and distraction of personnel – that would

  result from becoming embroiled in such derivative litigation – again, no matter how specious the

  claim.

           19.      Both the U.S. Trustee and Dugaboy erroneously cite Pacific Lumber10 for the

  proposition that releases of third parties – even by the debtor – are always impermissible.

  Pacific Lumber, however, did not involve the release of claims by a debtor. The issue addressed

  in Pacific Lumber was whether a bankruptcy court could approve injunction and exculpation

  provisions in a plan that effectively mandated that holders of claims release, or be precluded


  9
     See, e.g., In re Bigler LP, 442 B.R. 537, 547 (Bankr. S.D. Tex. 2010) (plan release provisions were acceptable
  settlement under § 1123(b)(3) because the debtors and the estate were releasing claims that were property of the
  estate); In re Heritage Org., LLC, 375 B.R. 230, 259 (Bankr. N.D. Tex. 2007); In re Mirant Corp., 348 B.R. 725,
  737-39 (Bankr. N.D. Tex. 2006); In re Gen. Homes Corp., 134 B.R. 853, 861 (Bankr. S.D. Tex. 1991).
  10
     Bank of New York Trust Co., NA v. Official Unsecured Creditors’ Committee (In re Pacific Lumber Co.), 584 F.3d
  229, 251-253 (5th Cir. 2009) (“Pacific Lumber”)

                                                         10
  DOCS_SF:104855.7 36027/002

                                                                                                  014261
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                17 of
                                                                                   18106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 86 of 246 PageID 17224




  from imposing liability on, non-debtor third parties. Nothing in Pacific Lumber prevents a

  debtor or its estate on its own behalf and on behalf of assignees and successors created pursuant

  to a plan, from releasing its own claims against third parties. Indeed, any such ruling would be

  directly contrary to the express provisions of section 1123(b)(3)(A).

           20.      The Debtor Release is a customary plan provision consistent with the business

  judgement rule, is fair and equitable and in the best interest of the Estate and its creditors and

  should be approved. No party that has objected to it has cited any case or statutory basis for

  preventing a debtor and its successors from releasing the debtor’s own claims against third

  parties, or has demonstrated any basis for believing that any claims of the Debtor or the Estate

  even exist against the Released Parties.

  V.       THE COURT HAS ALREADY EXCULPATED THE INDEPENDENT
           DIRECTORS AND THEIR AGENTS FOR NEGLIGENCE PURSUANT TO THE
           JANUARY 9, 2020 SETTLEMENT ORDER AND, TO THE EXTENT NOT
           COVERED THEREIN, THE PLAN’S EXCULPATION PROVISIONS
           EFFECTUATE ESSENTIAL PROTECTIONS FOR ESTATE FIDUCIARIES AND
           THEIR AGENTS, AND ARE FULLY SUPPORTED BY THE BANKRUPTCY
           CODE AND APPLICABLE LAW.

           21.      Exculpation provisions effectuate the entitlement of court-supervised fiduciaries

  to qualified immunity for their actions. See, e.g., In re PWS Holding Corp., 228 F.3d 224, 246

  (3d Cir. 2000); In re A.P.I., Inc., 331 B.R. 828, 868 (Bankr. D. Minn. 2005), aff'd sub

  nom., OneBeacon Am. Ins. Co. v. A.P.I., Inc., No. CIV. 06-167 (JNE), 2006 U.S. Dist. LEXIS

  34297 (D. Minn. May 25, 2006); Pan Am Corp. v. Delta Air Lines, Inc., 175 B.R. 438, 514

  (S.D.N.Y. 1994). Such provisions also allow the parties to a chapter 11 case “to engage in the

  give-and-take of the bankruptcy proceeding without fear of subsequent litigation over any


                                                   11
  DOCS_SF:104855.7 36027/002

                                                                                       014262
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                18 of
                                                                                   19106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 87 of 246 PageID 17225




  potentially negligent actions in those proceedings” and, on that rationale, have even been

  approved when necessary to protect non-fiduciary participants in the chapter 11 process.

  Blixseth v. Credit Suisse, 961 F.3d 1074, 1084 (9th Cir. 2020).

           22.      As discussed in detail below, the Settlement Order11 previously entered by this

  Court has already exculpated the Independent Directors and their agents from potential

  negligence claims. Accordingly, as it relates to the Independent Directors and their agents, the

  Plan’s Exculpation Provisions simply respect the integrity of the Settlement Order. Moreover, it

  would be a mistake to construe Pacific Lumber as categorically prohibiting exculpation

  provisions. In fact, Pacific Lumber itself expressly endorsed a plan provision exculpating the

  committee and its members. For the reasons set forth below, exculpating the Exculpated Parties

  in respect of their post-petition services for the Estate is entirely consistent with Pacific Lumber,

  other applicable law, and the purposes and policies of chapter 11. Exculpation is particularly

  appropriate in this case to stem the tide of frivolous and vexatious litigation against the

  Exculpated Parties which Dondero and his Related Entities are seeking so desperately to

  continue to pursue.

           A.       The Settlement Order Already Exculpates the Independent Directors and
                    Their Agents from Claims of Negligence and Those Protections Should Be
                    Continued Post-Confirmation

           23.      The Objectors challenge the Exculpation Provisions on the grounds that they

  constitute an impermissible third-party release that is prohibited by Pacific Lumber. What the

  11
    See, Order Approving Settlement with Official Committee of Unsecured Creditors Regarding Governance of the
  Debtor and Procedures for Operations in the Ordinary Course entered January 9, 2020 [D.I. 339] (the “Settlement
  Order”) and Order Approving Debtor’s Motion under Bankruptcy Code Sections 105(a) and 363(b) for
  Authorization to Retain James P. Seery, Jr., as Chief Executive Officer, Chief Restructuring Officer and Foreign
  Representative Nunc Pro Tunc To March 15, 2020 entered July 16, 2020 [D.I. 854].

                                                        12
  DOCS_SF:104855.7 36027/002

                                                                                                  014263
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                19 of
                                                                                   20106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 88 of 246 PageID 17226




  Objectors ignore, however, is that this Court has already exculpated the Independent Directors

  and their agents for negligence pursuant to the terms of the Settlement Order – a final order to

  which Dondero agreed as a means of avoiding the appointment of a chapter 11 trustee, and

  which has been in place for over a year and was never appealed by any of the Objectors, all of

  whom had notice of it.12 Accordingly, the Court should reject Objectors challenge to exculpation

  of the Independent Directors and their agents as a collateral attack on the Settlement Order which

  is indisputably a final order of this Court.13

           24.      Paragraph 10 of the Settlement Order expressly provides:

           No entity may commence or pursue a claim or cause of action of any kind
           against any Independent Director, any Independent Director’s agents, or any
           Independent Director’s advisors relating in any way to the Independent Director’s
           role as an independent director of Strand without the Court (i) first determining
           after notice that such claim or cause of action represents a colorable claim of
           willful misconduct or gross negligence against Independent Director, any
           Independent Director’s agents, or any Independent Director’s advisors and (ii)
           specifically authorizing such entity to bring such claim. The Court will have sole
           jurisdiction to adjudicate any such claim for which approval of the Court to
           commence or pursue has been granted.


  Settlement Order, ¶ 10 (emphasis added). Thus, as to the Independent Directors and their agents,

  they have already been exculpated for negligence, and the Plan Exculpation Provisions simply

  preserve the necessary protections and standard of liability already established by the Court for

  these court-appointed fiduciaries by final order which continues in effect pursuant to the plan.14


  12
     See Republic Supply Co. v. Shoaf, 815 F.2d 1046 (5th Cir. 1987) (res judicata barred a debtor from bringing a
  claim that was specifically and expressly released by a confirmed reorganization plan because the debtor failed to
  object to the release at confirmation and was now collaterally attacking the release).
  13
     See Miller v. Meinhard-Commercial Corp., 462 F.2d 358, 360 (5th Cir. 1972) (“[e]ven though an action has an
  independent purpose and contemplates some other relief, it is a collateral attack if it must in some fashion overrule a
  previous judgment.”).
  14
     See Plan, Art. IX.H (Paragraphs 9 and 10 of the Settlement Order remain in effect post-Confirmation).

                                                            13
  DOCS_SF:104855.7 36027/002

                                                                                                        014264
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                20 of
                                                                                   21106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 89 of 246 PageID 17227




           25.      Unlike in Pacific Lumber, the Independent Directors (which include the

  CEO/CRO) are not prepetition officers and directors of the Debtor. The Independent Directors

  were appointed post-petition by the Court pursuant to the Settlement Order as an urgent measure

  to address serious concerns raised by the Committee as to extensive breaches of fiduciary duty

  and lack of disinterestedness by the Debtor’s prepetition management. In recognition of the

  extraordinarily complex, litigious and volatile situation the Independent Directors were getting

  into, the Court expressly exculpated the Independent Directors (including the CEO/CRO) and

  their agents from claims for negligence in connection with their actions in the case.

           B.       Plan Exculpation Provisions

           26.      Article IX.C of the Plan addresses the exculpation of certain Exculpated Parties15

  and provides that each Exculpated Party shall be exculpated from any Cause of Action arising

  out of acts or omissions in connection with this chapter 11 case and certain related transactions,

  except for any acts or omissions that are determined by Final Order to have constituted bad faith,

  fraud, willful misconduct, criminal misconduct, or gross negligence (the “Exculpation

  Provisions”). Although the Exculpation Provisions apply to Strand and certain Employees, the

  Exculpation Provisions apply solely with respect to actions taken by Strand and such Employees



  15
     The Plan defines the “Exculpated Parties” as: (i) the Debtor and its successors and assigns, direct and indirect
  majority-owned subsidiaries, and the Managed Funds, (ii) the Employees, (iii) Strand, (iv) the Independent
  Directors, (v) the Committee, (vi) the members of the Committee (in their official capacities), (vii) the Professionals
  retained by the Debtor and the Committee in the Chapter 11 Case, (viii) the CEO/CRO, and (ix) the Related Persons
  of each of the parties listed in (iv) through (viii); provided, however, that, for the avoidance of doubt, none of James
  Dondero, Mark Okada, NexPoint Advisors, L.P. (and any of its subsidiaries and managed entities), the Charitable
  Donor Advised Fund, L.P. (and any of its subsidiaries, including CLO Holdco, Ltd., and managed entities),
  Highland CLO Funding, Ltd. (and any of its subsidiaries, members, and managed entities), Highland Capital
  Management Fund Advisors, L.P. (and any of its subsidiaries and managed entities), NexBank, SSB (and any of its
  subsidiaries), the Hunter Mountain Investment Trust (or any trustee acting for the trust), the Dugaboy Investment
  Trust (or any trustee acting for the trust), or Grant Scott is included in the term “Exculpated Party.”

                                                            14
  DOCS_SF:104855.7 36027/002

                                                                                                        014265
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                21 of
                                                                                   22106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 90 of 246 PageID 17228




  from and after the date of the post-petition appointment of the Independent Directors, through

  the Effective Date of the Plan, and expressly exclude James Dondero and a number of other

  specified entities.16 The provision provides:

           Subject in all respects to ARTICLE XII.D of this Plan, to the maximum extent
           permitted by applicable law, no Exculpated Party will have or incur, and each
           Exculpated Party is hereby exculpated from, any claim, obligation, suit, judgment,
           damage, demand, debt, right, Cause of Action, remedy, loss, and liability for
           conduct occurring on or after the Petition Date in connection with or arising out of
           (i) the filing and administration of the Chapter 11 Case; (ii) the negotiation and
           pursuit of the Disclosure Statement, the Plan, or the solicitation of votes for, or
           confirmation of, the Plan; (iii) the funding or consummation of the Plan
           (including the Plan Supplement) or any related agreements, instruments, or other
           documents, the solicitation of votes on the Plan, the offer, issuance, and Plan
           Distribution of any securities issued or to be issued pursuant to the Plan, including
           the Claimant Trust Interests, whether or not such Plan Distributions occur
           following the Effective Date; (iv) the implementation of the Plan; and (v) any
           negotiations, transactions, and documentation in connection with the foregoing
           clauses (i)-(v); provided, however, the foregoing will not apply to (a) any acts or
           omissions of an Exculpated Party arising out of or related to acts or omissions that
           constitute bad faith, fraud, gross negligence, criminal misconduct, or willful
           misconduct or (b) Strand or any Employee other than with respect to actions taken
           by such Entities from the date of appointment of the Independent Directors
           through the Effective Date. This exculpation shall be in addition to, and not in
           limitation of, all other releases, indemnities, exculpations, any other applicable
           law or rules, or any other provisions of this Plan, including ARTICLE IV.C.2,
           protecting such Exculpated Parties from liability.


           27.      An exculpation provision differs from a release.17 An exculpation provision sets a

  standard of liability that absolves a person from liability for ordinary negligence, but not from

  liability for more egregious conduct. In this respect, it is consistent with the duty of care and

  duty of loyalty standards of the business judgment rule that protects business entities and

  16
     To the extent there is any conflict between the descriptions of the Exculpation Provisions herein and the Plan, the
  Plan shall control.
  17
     See In re PWS Holding Corp., 228 F.3d 224, 246 (3d Cir. 2000) (holding that an exculpation provision “is
  apparently a commonplace provision in Chapter 11 plans,” does not affect the liability of these parties, but rather
  states the standard of liability under the Code, and as it exculpated the named parties for actions during the course of
  the case did not implicate section 524(e).)

                                                            15
  DOCS_SF:104855.7 36027/002

                                                                                                        014266
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                22 of
                                                                                   23106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 91 of 246 PageID 17229




  individual fiduciaries from liability when their actions are taken within their authority and good

  faith.18

             28.    Various objections have been raised to the inclusion of the Exculpation Provisions

  in the Plan. Each of the Objectors argues that, except with regard to the Committee and its

  Professionals, the Exculpation Provisions are impermissible based upon their misunderstanding

  and overly-broad reading of the opinion of the Fifth Circuit in Pacific Lumber.19

             C.     Pacific Lumber

             29.    Because every argument relied upon by the Objectors as to the permissibility of

  the Exculpation Provisions is premised on Pacific Lumber, it is important to analyze exactly

  what the Fifth Circuit actually held based on the appeal and the briefing before it. The portion of

  the Pacific Lumber opinion addressing non-debtor exculpation and releases is less than two

  pages long and, when appropriately construed, is inapposite to this case, except insofar as it

  approved the exculpation of the creditors’ committee and its members.

             30.    In Pacific Lumber, a prepetition secured creditor joined with a competitor of one

  of the debtors to propose a chapter 11 plan (the “MRC/Marathon Plan”). The MRC/Marathon

  Plan included a provision that exculpated the plan proponents, the reorganized debtors, the

  unsecured creditors’ committee and each of their respective professionals, officers and directors

  from liability (other than for willful misconduct and gross negligence) relating to proposing,

  implementing and administering the chapter 11 plan. The bankruptcy court approved the

  18
     See Bernard S. Sharfman, Importance of the Business Judgement Rule, Harvard Law School Forum on Corporate
  Governance, posted at https://corpgov.law.harvard.edu/2017/01/19/the-importance-of-the-business-judgment-rule/
  19
     The Objectors acknowledge the Fifth Circuit expressly held that the exculpation of the unsecured creditors’
  committee and its members and professionals was appropriate. Therefore, the Exculpation Provisions as applied to
  these parties will not be discussed further herein.

                                                        16
  DOCS_SF:104855.7 36027/002

                                                                                                  014267
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                23 of
                                                                                   24106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 92 of 246 PageID 17230




  discharges, releases, exculpations and injunctions pursuant to sections 105, 524, 1123(a)(5) and

  1129.

           31.      The appellants were an indenture trustee and certain bondholders who had voted

  against the MRC/Marathon Plan and were the unsuccessful proponents of a competing plan

  which, incidentally, contained non-debtor third-party releases and exculpation provisions

  identical in scope to those in the MRC/Marathon Plan.20 On appeal, the Fifth Circuit either

  affirmed or dismissed on mootness grounds in respect of every issue raised on appeal, other than

  the release and exculpation provisions. While the issues on appeal had been broadly worded,21

  the only issue in respect of the release and exculpation provisions actually briefed by the

  appellants was the impropriety of the release and exculpation provisions for the benefit of the

  non-debtor plan proponents and the committee.22

           32.      The Fifth Circuit relied exclusively on section 524(e) of the Bankruptcy Code for

  its observation that non-consensual releases or exculpations of non-debtors are not allowed, even

  for actions taken during the case. Id. at 252-3. Section 524 is entitled “Effect of discharge” and

  subsection 524(e) provides that a “discharge of a debt of a debtor does not affect the liability of


  20
     See First Amended Chapter 11 Plan for Scotia Pacific Company LLC proposed by the Bank of New York Trust
  Company, N.A., as Indenture Trustee for the Timber Notes (as modified on April 28, 2008) [In re: Scotia
  Development LLC, et al., Case No. 07-20027, U.S. Bankruptcy Court for the S.D. Tex., D.I. 2774], Sections 10.1,
  10.3 and 10.4.
  21
     See The Indenture Trustee’s Statement of Issues on Appeal of the Order Confirming the MRC/Marathon Plan [In
  re: Scotia Development LLC, et al., Case No. 07-20027, U.S. Bankruptcy Court for the S.D. Tex., D.I. 3431] at p. 4,
  Issue No. 18.
  22
     See Brief of Appellants [Bank of New York Trust Co., NA v. Official Unsecured Creditors’ Committee, Case
  No.08-40746, U.S. Court of Appeals for the Fifth Circuit, August 25, 2008], at pp. 55-56 (“The Plan contains an
  expansive “Exculpation Clause” which purports to release claims of non-consenting creditors against numerous non-
  debtors, including “officers, directors, professionals, members, agents and employees” of MRC, Marathon and the
  Committee. . . . Having obtained confirmation of the Plan through the erroneous means set forth above, the Plan
  Proponents propose to use this overbroad release language to exonerate themselves.”) (emphasis added; record
  cites omitted)

                                                          17
  DOCS_SF:104855.7 36027/002

                                                                                                    014268
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                24 of
                                                                                   25106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 93 of 246 PageID 17231




  any other entity on . . . such debt.” Thus, on its face, section 524(e), only prohibits a plan from

  discharging obligations of third parties who are liable with the debtor on its debts. The Fifth

  Circuit focused on co-liability for “pre-petition debts,”23 yet applied the prohibition to causes of

  action for “any negligent conduct that occurred during the course of the bankruptcy.”24

              33.    Notably, the briefing on the issue presented to the Fifth Circuit had dealt with the

  impropriety of the exculpation of the non-debtor plan proponents and the committee, but not

  with the officers and directors of the Debtor. Thus, to the extent the Fifth Circuit included the

  debtor’s officers and directors in its discussion, that discussion constituted mere dicta.

              34.    Although the Fifth Circuit ruled that section 524(e) did not support exculpation

  for certain persons, such as the non-debtor plan proponents in that case, the Court did not treat

  section 524(e) as an absolute bar to exculpation provisions in a plan that were supportable by

  other sections of the Bankruptcy Code, by other applicable law or by legitimate policy

  considerations relating to the chapter 11 process.          In approving the exculpation as to the

  committee and its members, the court cited to the qualified immunity of committees under

  section 1103(c) of the Bankruptcy Code and to an important policy concern regarding the effect

  of denying exculpation on the chapter 11 process: “actions ‘against committee members in their

  capacity as such should be discouraged. If members of the committee can be sued by persons

  unhappy with the committee’s performance during the case or unhappy with the outcome of the

  case, it will be extremely difficult to find members to serve on an official committee.’ The



  23
       Id. at 252.
  24
       Id.

                                                      18
  DOCS_SF:104855.7 36027/002

                                                                                          014269
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                25 of
                                                                                   26106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 94 of 246 PageID 17232




  Creditors' Committee and its members are the only disinterested volunteers among the parties

  sought to be released here.” Id., at 252 (cites omitted).

           35.      The Debtor is, of course, not asking this court to override the Fifth Circuit’s

  holding in Pacific Lumber. Rather, as discussed below, the facts of this case are such that the

  rationale applied by the Fifth Circuit to permit exculpation of the committee and its members

  fully supports the Plan Exculpation Provisions. The need for exculpation has already been

  recognized by this Court in the Settlement Order. Furthermore, as the Pacific Lumber ruling was

  based solely on section 524(e), nothing in that opinion precludes approval of the Exculpation

  Provisions pursuant to other provisions of the Bankruptcy Code or other applicable law.

           D.       Exculpation of the Exculpated Parties Is Permissible and Not Prohibited by
                    Pacific Lumber.

           36.      The propriety of the Plan Exculpation Provisions should be considered as they

  apply to each respective Exculpated Party.

           37.      The Debtor. The Debtor and its successors and assigns are entitled to the

  relief embodied in the Exculpation Provision. With exceptions not applicable here, the Debtor,

  as debtor in possession, has all the rights and powers of a trustee. 11 U.S.C. § 1107(a).

  Accordingly, the Debtor’s right to qualified immunity is co-extensive with that of a trustee.

  Moreover, granting the Debtor such relief falls squarely within the “fresh start” principles

  underlying the Bankruptcy Code. See 11 U.S.C. §§ 524 and 1141. The Claimant Trust and

  Litigation Sub-Trust are successors to and assigns of the Debtor, and thus, to the extent

  applicable to the scope of the Exculpation Provisions, should be similarly protected. In the

  context of this Plan, the Claimant Trust and Litigation Sub-Trust are court-approved fiduciaries

                                                   19
  DOCS_SF:104855.7 36027/002

                                                                                     014270
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                26 of
                                                                                   27106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 95 of 246 PageID 17233




  whose sole purpose is to operate the Debtor’s business for a limited period of time to effectuate

  an orderly monetization of the Debtor’s assets and pay the claims of creditors.                             Post-

  Confirmation, the Debtor and its successors are entitled to exculpation.

           38.      The Independent Directors.              Even if the Settlement Order did not plainly

  provide the Independent Directors with exculpation, in the context of this case, the Independent

  Directors are akin to committee members and the same rationale the Fifth Circuit used in Pacific

  Lumber to uphold the exculpation of committee members applies to the Independent Directors.

  The use of independent directors has become commonplace in large complex commercial cases,

  both on the eve of bankruptcy25 and post-petition,26 especially where there are allegations of

  mismanagement, breaches of fiduciary duty or other conflicts that cast shadows on the

  relationship between the debtor in possession and its creditors, who question whether existing

  officers and directors can faithfully perform their fiduciary duties as the face of the debtor in

  possession.27 Independent directors tend to be either experienced restructuring professionals

  25
     Some examples of major bankruptcy cases in which independent directors have been appointed just prior to
  bankruptcy, usually due to accounting irregularities and other events that resulted in distrust of management by
  major creditor constituencies, include: Neiman Marcus Group, Inc. (S.D. Tex); WorldCom (S.D. N.Y.); Sears (S.D.
  N.Y.); California Pizza Kitchen (S.D. Tex.); PG&E Corp. (N.D. Cal.); Adelphia Communication Corp. (S.D. N.Y.);
  Station Casinos (D. Nev.); and Cengage Learning Centers (E.D. N.Y.)
  26
     See Regina Kelbon and Michael DeBaecke, Appointment of Independent Directors on the Eve of Bankruptcy: Why
  the Growing Trend, paper prepared for the Penn. Bar Institute 19th Annual Bankruptcy Institute, June 27, 2014, at
  pp. 17-23, available at
  https://www.blankrome.com/siteFiles/publications//B3795676DF921A7E3BED8A9F15E7FDF3.pdf (discussing use
  of independent directors both pre- and post-petition and certain cases utilizing same).
  27
     See, e.g., In re Natrol, Inc., Case No. 14-22446 (Bankr. D. Del.) Motion and Order Appointing Independent
  Directors [Docket Nos. 248 and 305] (independent directors appointed to settle motion for appointment of trustee by
  large creditor); In re 4 West Holdings, Inc., Case No. 18-30777 (Bankr. N.D. Tex) Motion and Order Appointing
  Independent Directors [Docket Nos. 311 and 383] (independent director appointed to review propriety of certain
  settlements and business and marketing plan); In re Synergy Pharmaceuticals, Inc., Case No. 18-14010 (Bankr.
  S.D.N.Y.) Motion and Stipulation and Order Appointing Independent Directors [Docket Nos. 373 and 553]
  (independent directors appointed because of pending shareholder derivative actions against prepetition board
  members); In re Zohar III, Corp., Case No. 18-10512 (Bankr. D. Del.) Order Appointing Independent Director
  [Docket No. 267] (independent director appointed as part of a mediated settlement over sale of a portfolio of
  financial services entity debtor]; In re Interlogic Outsourcing, Inc., Case No. 19-31444 (Bankr. N.D. Ind.) Motion

                                                          20
  DOCS_SF:104855.7 36027/002

                                                                                                    014271
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                27 of
                                                                                   28106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 96 of 246 PageID 17234




  (attorneys or financial advisors) or seasoned industry professionals with immaculate corporate

  records. Reliance on the use of independent directors has thus become a critical tool in proper

  corporate governance and restoring creditor confidence in management in modern day corporate

  restructurings. Failure to protect independent directors from claims of ordinary negligence will

  discourage sophisticated restructuring personnel from accepting appointment to such roles and

  will have a substantial negative effect on the efficacy of the chapter 11 process and the efficient

  realization of its purposes and goals.

           39.      The Independent Directors appointed in this case are persons of such stature, as

  they include a former bankruptcy judge, former commercial bankruptcy practitioners and a

  person with expertise in hedge fund operations. As indicated by the Fifth Circuit in Pacific

  Lumber, if estate fiduciaries who are “disinterested volunteers” can be sued for actions taken

  during the course of a case pursuant to the Bankruptcy Code and under judicial supervision,

  qualified people would not serve, and the integrity of the chapter 11 process would be

  compromised.        This policy concern is particularly acute where, as here, the Independent

  Directors undertook their duties in the midst of a highly contentious and litigious case.

           40.      In this case, the Independent Directors also are analogous to bankruptcy trustees.

  Section 1107(a) of the Bankruptcy Code provides that a debtor in possession has all of the rights

  and powers, and substantially all of the duties, of a bankruptcy trustee, and the case law makes it

  clear that the debtor in possession and its officers and directors serve in the same fiduciary

  capacity as a trustee. The Independent Directors were approved by the court to serve as post-


  and Order Appointing Independent Directors [Docket Nos. 198 and 394] (independent director appointed for general
  corporate oversight).

                                                        21
  DOCS_SF:104855.7 36027/002

                                                                                                  014272
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                28 of
                                                                                   29106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 97 of 246 PageID 17235




  petition fiduciaries in this case in order to resolve insistent and urgent demands for the

  appointment of a trustee to supplant the prepetition directors and senior officers. In fact, the

  Court denied the U.S. Trustee’s motion seeking appointment of a chapter 11 trustee based

  primarily on its approval of the Independent Directors to act as court-supervised fiduciaries for

  the Debtor and the Estate – the functional equivalent of a chapter 11 trustee.            It is well

  established that trustees have qualified immunity for acts taken within the scope of their

  appointment. Boullion v. McClanahan, 639 F.2d 213, 214 (5th Cir. 1981). Like trustees, the

  Independent Directors are estate fiduciaries. In re Houston Regional Sports Network, L.P., 505

  B.R. 468, 481-82 (Bankr. S.D. Tex. 2014) (directors of a non-debtor general partner owe

  fiduciary duties to the estate of a debtor limited partnership and the fiduciary duties to the estate

  are paramount.)

           41.      For the same reasons that the Fifth Circuit upheld the exculpation of committee

  members in Pacific Lumber, and pursuant to sections 105, 1106, 1107, 1123, and 1129 of the

  Bankruptcy Code and the related applicable non-bankruptcy law governing the immunity and

  exculpation of fiduciaries, none of which were actually addressed in Pacific Lumber, the

  Exculpation Provisions should be approved as to the Independent Directors and CEO/CRO.

           42.      Professionals. The Debtor’s Professionals are entitled to exculpation. See, In re

  Ondova Ltd. Co. v. Sherman, 914 F.3d 990 (5th Cir. 2019) (protecting counsel for trustee from

  suit when acting pursuant to direction of its client within the scope of its employment); Harris v.

  Wittman (In re Harris), 590 F.3d 730 (9th Cir. 2009)(same). There is no distinction in the

  Bankruptcy Code between counsel for a trustee and counsel for a debtor in possession – both are


                                                   22
  DOCS_SF:104855.7 36027/002

                                                                                        014273
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                29 of
                                                                                   30106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 98 of 246 PageID 17236




  subject to court approval of their retention, both serve as counsel to estate fiduciaries and both

  are subject to their actions and compensation being reviewed and approved by the Court.28

           43.      Additionally, under applicable Texas law, attorneys are immune from civil

  liability to non-clients for actions taken in connection with representing a client in litigation. See

  Cantey Hanger, LLP v. Byrd, 467 S.W.3d 477, 481 (Tex. 2015); see also Troice v. Proskauer

  Rose, L.L.P., 816 F.3d 341 (5th Cir. 2016) (dismissing securities fraud litigation brought by third

  parties against counsel for certain companies related to Ponzi scheme perpetrator Allen

  Stanford).

           44.      Strand. It is appropriate to include Strand in the Exculpation Provisions. Strand

  is the Debtor’s general partner, and the Independent Directors are the directors of Strand. Strand

  should be protected to the same extent as the Debtor and the Independent Directors, and for the

  same reasons. See In re Houston Reg’l Sports Network, L.P., (directors of a non-debtor general

  partner owe fiduciary duties to the estate of a debtor limited partnership and the fiduciary duties

  to the estate are paramount.) In regard to Strand, the Exculpation Provisions apply solely with

  respect to actions taken by Strand from and after the date of the post-petition appointment of the

  Independent Directors, through the Effective Date of the Plan.

           45.      Employees. The Employees, as agents of the Independent Directors, are already

  covered by the Settlement Order’s exculpation provision for acts taken in furtherance of and

  28
     See Osherow v. Ernst & Young, LLP (In re Intelogic Trace, Inc.), 200 F.3d 382 (5th Cir. 2000) (order approving
  final fee application of court-appointed professional was res judicata in respect of subsequent lawsuit by trustee
  alleging malpractice and negligence where potential claims were known to trustee at the time of final fee
  hearing.). See also, Southmark Corp. v. Coopers & Lybrand (In re Southmark Corp.), 163 F.3d 925 at 931 (5th
  Cir.), cert. denied, 527 U.S. 1004 (1999) (judgment in bankruptcy court lawsuit brought by reorganized debtor
  seeking fee disgorgement against accountant for debtor for failure to disclose relationship with potential litigant was
  res judicata in respect of subsequent state court lawsuit by debtor for malpractice).

                                                           23
  DOCS_SF:104855.7 36027/002

                                                                                                       014274
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                30 of
                                                                                   31106
                                                                                      of
 Case 3:21-cv-00538-N Document 26-54 Filed 126 06/09/21 Page 99 of 246 PageID 17237




  under the direction and supervision of the Independent Directors in administering, managing and

  operating the Debtors. However, even if the Employees were not already covered by the

  Settlement Order, it would be appropriate to include the Employees in the Exculpation

  Provisions. The Exculpation Provisions apply to the Employees solely with respect to actions

  taken by the Employees from and after the date of the post-petition appointment of the

  Independent Directors, through the Effective Date of the Plan.

             E.       Approval of the Exculpation Provisions Is a Legitimate Exercise of the
                      Court’s Powers and Follows Directly from the Findings and Conclusions the
                      Court Must Make to Confirm a Plan

             46.      The Debtor is seeking approval of the Exculpation Provisions in its Plan pursuant

  to sections 105, 1106, 1107, 1123, and 1129 of the Bankruptcy Code; the qualified immunity of

  bankruptcy trustees and their agents, and the correlative qualified immunity of debtors in

  possession; the related applicable non-bankruptcy law on immunity and exculpation of

  fiduciaries; and the strong policy reasons offered by the Fifth Circuit as to committee members,

  which apply to the Independent Directors in the same way as the Fifth Circuit applied them to

  committee members. The Bankruptcy Code makes it clear that “any appropriate provision not

  inconsistent with the applicable provisions of this title” may be included in a chapter 11

  plan. 29

             47.      The Fifth Circuit’s Pacific Lumber ruling denying exculpation to certain parties

  was based on section 524(e). Some recent court decisions approving exculpation provisions

  have held, however, that in dealing with complex and litigious bankruptcy cases, section 524(e)


  29
       11 U.S.C. § 1123(b)(6).

                                                     24
  DOCS_SF:104855.7 36027/002

                                                                                         014275
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                31 of
                                                                                   32106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 100 of 246 PageID 17238




  is not a bar to setting a standard of liability that limits liability for negligence for acts taken

  during the course of the case in furtherance of the purpose of chapter 11. For example, in

  Blixseth,30 the Ninth Circuit (which generally does not permit third-party releases in plans)

  determined that the exculpation clause at issue did not implicate section 524(e) because it related

  to post-petition actions that occurred during the bankruptcy process, and did not implicate any

  potential liability on prepetition debts of the debtor. The Court further explained that, despite

  prior Ninth Circuit decisions disproving third-party releases relating to such prepetition debts of

  the debtor, exculpation provisions with third-party releases are permissible because chapter 11

  cases are often “highly litigious” where “oxes [sic] are gored” and such releases limited in time

  and scope “allow the settling parties. . . to engage in the give-and-take of the bankruptcy

  proceeding without fear of subsequent litigation over any potentially negligent actions in those

  proceedings.” Id. at 1084. Finally, the court held, as many of its sister circuits have held, that

  under sections 105(a) and 1123 “the bankruptcy court here had the authority to approve an

  exculpation clause intended to trim subsequent litigation over acts taken during the bankruptcy

  proceedings and so render the Plan viable.” Id. Significantly, the creditor whose exculpation

  was at issue in Blixseth was not even an estate fiduciary. Id. at 1081.

             48.      Another court recently dealing with exculpation issues discussed the need for an

  appropriately-constructed exculpation of estate fiduciaries and exculpation relating to court

  approved transactions in order to preserve the basic integrity of the chapter 11 process. In In re

  Aegean Marine Petroleum Network, Inc., 599 B.R. 717 (Bankr. S.D.N.Y 2019), the bankruptcy


  30
       961 F.3d 1074 (9th Cir. 2020)

                                                     25
  DOCS_SF:104855.7 36027/002

                                                                                        014276
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                32 of
                                                                                   33106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 101 of 246 PageID 17239




  court was presented with a broad exculpation clause in a plan that protected not only court-

  supervised fiduciaries, but also entities such as the acquirer, the acquirer’s professionals, the pre-

  and post-petition lenders and the indenture trustees. As here, the exculpation provision pertained

  to acts and omissions taken in connection with and during the bankruptcy case, but excluded acts

  of fraud, willful misconduct or gross negligence.

           49.      The court declined to approve the exculpation provision as written, holding that it

  was overly broad, but nevertheless provided significant guidance on what an appropriate

  exculpation provision should provide:

           I think that a proper exculpation provision is a protection not only of court-
           supervised fiduciaries, but also of court-supervised and court-approved
           transactions. If this Court has approved a transaction as being in the best
           interests of the estate and has authorized the transaction to proceed, then the
           parties to those transactions should be not be subject to claims that effectively
           seek to undermine or second-guess this Court’s determinations. In the absence of
           gross negligence or intentional wrongdoing, parties should not be liable for doing
           things that the Court authorized them to do and that the Court decided were
           reasonable things to do. Cf. Airadigm Commc'ns., Inc. v. FCC (In Re Airadigm
           Communs., Inc.), 519 F.3d 640, 655-57 (7th Cir. 2008) (approving a plan
           provision that exculpated an entity that funded a plan from liability arising out of
           or in connection with the confirmation of the Plan, except for willful
           misconduct); In re Granite Broad. Corp., 369 B.R. 120, 139 (Bankr. S.D.N.Y.
           2007) (approving exculpation provision that was limited to conduct during the
           bankruptcy case and noting that the effect of the provision is to require “that any
           claims in connection with the bankruptcy case be raised in the case and not be
           saved for future litigation.”).


  599 B.R. at 720-721 (emphasis added).           The Exculpation Provisions in the Plan here are

  consistent with the policy-based and chapter 11 process-based guidelines provided by Judge

  Wiles in Aegean Marine, in that they apply to court-supervised fiduciaries and transactions

  entered into under the auspices of the court.



                                                    26
  DOCS_SF:104855.7 36027/002

                                                                                         014277
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                33 of
                                                                                   34106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 102 of 246 PageID 17240




           50.      Additionally, the bankruptcy court’s power to approve an exculpation provision in

  a chapter 11 plan flows naturally from the fact that it cannot confirm a chapter 11 plan unless it

  finds that the proponent of the plan has complied with the applicable provisions of the

  Bankruptcy Code and the plan has been proposed in good faith. 31 The plan is the culmination

  of the chapter 11 case. By confirming a plan and making the “good faith” finding, the court is

  determining that the plan proponent (usually, the debtor) and its officers and directors have acted

  appropriately throughout the case, consistent with their fiduciary duties and have been

  administering, managing and operating the debtor in accordance with the provisions of the

  Bankruptcy Code and applicable law.32 Once the court makes its good faith finding, it is

  appropriate to set the standard of liability of the fiduciaries (and, as in Blixseth, other parties)

  involved in the formulation of that chapter 11 plan. 33

           51.      An exculpation provision appropriately prevents future collateral attacks against

  fiduciaries of the debtor’s estate. Here, the Exculpation Provisions are appropriate because they

  provide protection to those parties who served as post-petition court-approved fiduciaries during

  the restructuring process – relief that in this litigious case, as all participants are painfully aware,

  is indispensable. The Exculpation Provisions are in consideration for services rendered, hard

  work, and perseverance in the face of threats to professional reputation and bodily harm. The

  Exculpation Provisions should be approved, and the objections, asserted for the most part by the




  31
     See 11 U.S.C. § 1129(a)(2) and (3).
  32
     See 11 U.S.C. § 1129(a).
  33
     See PWS, 228 F.3d at 246-247 (observing that creditors providing services to the debtors are entitled to a “limited
  grant of immunity . . . for actions within the scope of their duties . . . .”).

                                                           27
  DOCS_SF:104855.7 36027/002

                                                                                                       014278
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                34 of
                                                                                   35106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 103 of 246 PageID 17241




  very individual and entities that have created the need for such provisions by turning this case

  into a war zone, should be overruled.

  VI.      THE PLAN INJUNCTION IS APPROPRIATE AND IS NARROWLY TAILORED
           TO EFFECTUATE THE PLAN AND RELATED PROVISIONS OF THE
           BANKRUPTCY CODE.

           52.      The Court should approve the injunction provisions (the “Injunction” or

  “Injunction Provisions”), set forth in Article IX.F of the Plan. This is because the Injunction

  Provisions are necessary and appropriate to enable the Debtor and its successors to carry out, and

  obtain the benefits of, the provisions of the Bankruptcy Code relating to the Plan and the proper

  implementation and consummation of the Plan. Approval of the requested Injunction Provisions

  is well within this Court’s powers.

           53.      The Objectors have objected to the Injunction Provisions on several grounds. The

  Debtor has reviewed the Injunction Provisions and revised them to address certain of the

  Objectors’ concerns as follows:

           x        The Injunction and Gatekeeper Provisions have been narrowed to apply only to
                    Enjoined Parties.34

           x        The Independent Directors are no longer included in the second paragraph of the
                    Injunction.

           x        The Reorganized Debtor and the Claimant Trust have been deleted from the
                    second paragraph of the Injunction in order to eliminate any potential confusion
                    that they were included in any capacity other than as successors to the Debtor,
                    which is now clarified in the third paragraph of the Injunction.

  34
     “Enjoined Parties” means (i) all Entities who have held, hold, or may hold Claims against or Equity Interests in
  the Debtor (whether or not proof of such Claims or Equity Interests has been filed and whether or not such Entities
  vote in favor of, against or abstain from voting on the Plan or are presumed to have accepted or deemed to have
  rejected the Plan), (ii) James Dondero (“Dondero”), (iii) any Entity that has appeared and/or filed any motion,
  objection, or other pleading in this Chapter 11 Case regardless of the capacity in which such Entity appeared and
  any other party in interest, (iv) any Related Entity, and (v) the Related Persons of each of the foregoing. Plan, Art.
  I.B., Def. 56 (new definition in the Plan (as amended)).

                                                           28
  DOCS_SF:104855.7 36027/002

                                                                                                       014279
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                35 of
                                                                                   36106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 104 of 246 PageID 17242



           x        The Injunction is subject to parties’ rights to set off to the extent permitted post-
                    confirmation under sections 553 and 1141 of the Bankruptcy Code.

           x        The Gatekeeper Provision has been amended to clarify the actions for which
                    parties must first seek the approval of the Bankruptcy Court to pursue.

           x        The grant of exclusive jurisdiction over the merits previously contained in the
                    Gatekeeper Provision has been removed, and the Gatekeeper Provision has been
                    modified to provide that if the Bankruptcy Court, as gatekeeper, decides an action
                    can be brought, the Bankruptcy Court will adjudicate that action on the merits
                    only to the extent the court has jurisdiction to do so.

           x        Articles IX.G and H of the Plan have been modified to clarify the duration of the
                    automatic stay and other injunctions which are either currently in effect or
                    contained in the Plan.


           54.      The Injunction Provision, as modified, merely implement and enforce the Plan’s

  discharge, release, and Exculpation Provisions and related provisions of the Bankruptcy Code

  and enjoin the Enjoined Parties from commencing or maintaining actions to interfere with the

  implementation or consummation of the Plan. The Injunction Provisions are a necessary part of

  the Plan because they protect the Plan implementation provisions required to monetize the

  Debtor’s assets and pursue the Causes of Action, all of which has been vociferously and

  continually opposed and litigated by Dondero and his numerous Related Entities, with such

  vexatious opposition likely to continue post-confirmation. Several parties – principally Dondero,

  Dugaboy and his Related Entities – have objected to the Injunction, which is not surprising

  because Dondero and his Related Entities undoubtedly intend to continue their litigation crusade

  against the Debtor and its successors after confirmation of the Plan.

           A.       Plan Injunction Provisions

           55.      Section IX.F of the Plan is entitled “Injunction” and applies post-Effective Date.

  The Injunction contains three distinct provisions:


                                                     29
  DOCS_SF:104855.7 36027/002

                                                                                          014280
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                36 of
                                                                                   37106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 105 of 246 PageID 17243




           56.      Paragraph 1, as amended, provides:
                    Upon entry of the Confirmation Order, all holders of Claims and
                    Equity Interests and other parties in interest, along with their respective
                    Related Persons, Enjoined Parties are and shall be permanently
                    enjoined, on and after the Effective Date, from taking any actions to
                    interfere with the implementation or consummation of the Plan.


           57.      As revised, paragraphs 2 and 3 provide:

           Except as expressly provided in the Plan, the Confirmation Order, or a
           separate order of the Bankruptcy Court, all Entities who have held, hold, or
           may hold Claims against or Equity Interests in the Debtor (whether proof of such
           Claims or Equity Interests has been filed or not and whether or not such Entities
           vote in favor of, against or abstain from voting on the Plan or are presumed to
           have accepted or deemed to have rejected the Plan) and other parties in interest,
           along with their respective Related Persons, are Enjoined Parties are and shall
           be permanently enjoined, on and after the Effective Date, with respect to
           such any Claims and Equity Interests, from directly or indirectly (i)
           commencing, conducting, or continuing in any manner, directly or indirectly
           any suit, action, or other proceeding of any kind (including any proceeding in
           a judicial, arbitral, administrative or other forum) against or affecting the
           Debtor, the Independent Directors, the Reorganized Debtor, or the Claimant
           Trust or the property of any of the Debtor, the Independent Directors, the
           Reorganized Debtor, or the Claimant Trust, (ii) enforcing, levying, attaching
           (including any prejudgment attachment), collecting, or otherwise recovering,
           enforcing, or attempting to recover or enforce, by any manner or means,
           whether directly or indirectly, any judgment, award, decree, or order against
           the Debtor, the Independent Directors, the Reorganized Debtor, or the Claimant
           Trust or the property of any of the Debtor, the Independent Directors, the
           Reorganized Debtor, or the Claimant Trust, (iii) creating, perfecting, or
           otherwise enforcing in any manner, directly or indirectly, any security
           interest, lien or encumbrance of any kind against the Debtor, the Independent
           Directors, the Reorganized Debtor, or the Claimant Trust or the property of any
           of the Debtor, the Independent Directors, the Reorganized Debtor, or the
           Claimant Trust, (iv) asserting any right of setoff, directly or indirectly, against
           any obligation due from to the Debtor Independent Directors, the Reorganized
           Debtor, or the Claimant Trust or against property or interests in property of
           any of the Debtor, Independent Directors, the Reorganized Debtor, or the
           Claimant Trust the Debtor, except to the limited extent permitted under
           Sections 553 and 1141 of the Bankruptcy Code, and (v) acting or proceeding
           in any manner, in any place whatsoever, that does not conform to or comply
           with the provisions of the Plan.

           The injunctions set forth herein shall extend to, and apply to any act of the
           type set forth in any of clauses (i)-(v) of the immediately preceding

                                                    30
  DOCS_SF:104855.7 36027/002

                                                                                        014281
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                37 of
                                                                                   38106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 106 of 246 PageID 17244



           paragraph against any successors of the Debtor, including, but not limited to,
           the Reorganized Debtor, the Litigation Sub-Trust, and the Claimant Trust
           and their respective property and interests in property.

  Plan, Art. IX.F.


           58.      As amended, paragraph 4 of Section IX.F contains a gatekeeper provision (the

  “Gatekeeper Provision”) which provides:

           Subject in all respects to ARTICLE XII.D, no Entity Enjoined Party may
           commence or pursue a claim or cause of action of any kind against any
           Protected Party that arose or arises from or is related to the Chapter 11
           Case, the negotiation of this the Plan, the administration of the Plan or
           property to be distributed under the Plan, the wind down of the business of
           the Debtor or Reorganized Debtor, the administration of the Claimant Trust
           or the Litigation Sub-Trust, or the transactions in furtherance of the
           foregoing without the Bankruptcy Court (i) first determining, after notice
           and a hearing, that such claim or cause of action represents a colorable claim
           of any kind, including, but not limited to, negligence, bad faith, criminal
           misconduct, willful misconduct, fraud, or gross negligence against a
           Protected Party and (ii) specifically authorizing such Entity Enjoined Party
           to bring such claim or cause of action against any such Protected Party;
           provided, however, the foregoing will not apply to a claim or cause of action
           against Strand or against any Employee other than with respect to actions
           taken, respectively, by Strand or by such Entities Employee from the date of
           appointment of the Independent Directors through the Effective Date. As set
           forth in ARTICLE XI, the The Bankruptcy Court will have sole and
           exclusive jurisdiction to determine whether a claim or cause of action is
           colorable and, only to the extent legally permissible and as provided for in
           ARTICLE XI, shall have jurisdiction to adjudicate any such claim for which
           approval of the Bankruptcy Court to commence or pursue has been granted
           the underlying colorable claim or cause of action.

  Plan, Art. IX.F.

           59.      To the extent an Enjoined Party believes it has any claims against a Protected

  Party, such Enjoined Party must first seek permission of the Bankruptcy Court to file such action

  and demonstrate that the claims it seeks to assert are colorable claims. Subject to certain carve

  outs, Protected Parties are defined collectively as:



                                                   31
  DOCS_SF:104855.7 36027/002

                                                                                     014282
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                38 of
                                                                                   39106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 107 of 246 PageID 17245



           (i) the Debtor and its successors and assigns, direct and indirect majority-owned
           subsidiaries, and the Managed Funds, (ii) the Employees, (iii) Strand, (iv) the
           Reorganized Debtor, (v) the Independent Directors, (vi) the Committee, (vii) the
           members of the Committee (in their official capacities), (viii) the Claimant Trust,
           (ix) the Claimant Trustee, (x) the Litigation Sub-Trust, (xi) the Litigation Trustee,
           (xii) the members of the Claimant Trust Oversight Committee (in their official
           capacities), (xiii) New GP LLC, (xiv) the Professionals retained by the Debtor and
           the Committee in the Chapter 11 Case, (xv) the CEO/CRO; and (xvi) the Related
           Persons of each of the parties listed in (iv) through (xv); . . . .


  Plan, Art. I.B. Def. 105.        If the Bankruptcy Court determines a claim is colorable, the

  Bankruptcy Court will make a separate determination as to whether it has jurisdiction to

  adjudicate such claim on its merits in accordance with the terms of the Plan and applicable law.

           B.       Objections

           60.      A number of parties, including Dondero and many of his affiliated, controlled or

  influenced entities, object to the Injunction Provisions (as identified in the chart of objections

  attached as Exhibit B). The Objectors all raise similar arguments and allege:

           x        The Injunction is ambiguous and overly-broad because the meaning of the phrase
                    “implementation and consummation of the plan” is unclear.

           x        The Injunction operates post-effective date and enjoins post-confirmation claims
                    against non-debtor third parties for post confirmation conduct.

           x        The Injunction is a disguised non-debtor third party release.

           x        The Injunction Provisions prevent holders of Claims and Equity Interests from
                    enforcing rights created by the Plan after the Effective Date.

           x        The Gatekeeper Provision effectuates an impermissible extension of the
                    jurisdiction of the Bankruptcy Court.


           61.      As summarized above and discussed more fully below, the Injunction Provisions,

  as amended, have addressed certain of these arguments. The remaining objections, however,




                                                     32
  DOCS_SF:104855.7 36027/002

                                                                                         014283
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                39 of
                                                                                   40106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 108 of 246 PageID 17246




  lack merit and are based on either a misreading of the actual Injunction Provisions or a

  misstatement of applicable law. Each objection will be addressed below.

           C.       An Injunction against Interfering with the Implementation                              and
                    Consummation of the Plan Is Both Common and Appropriate.

           62.      Certain objectors argue that the first paragraph of the Plan Injunction, which

  enjoins all holders of Claims or Equity Interests and other parties in interest, along with their

  Related Persons, from taking any action to interfere with the “implementation or consummation

  of the Plan,” is overly-broad and ambiguous because the meaning of the phrase “implementation

  and consummation of the plan” is somehow unclear. These objections are specious.

           63.      An injunction in aid of the effectuation of a confirmed plan is typically included

  in a plan and confirmation order to prevent actions to impede or frustrate the plan proponent’s

  necessary and appropriate actions after confirmation to effectuate the plan and carry out the

  court’s confirmation order. The Injunction is supported by the express provisions of sections

  1123(a)(5), 1123(b)(6), 1141(a), 1141(c), and 1142. The Injunction effectuates the purposes of

  plan confirmation and chapter 11 and preserves and protects the integrity of the chapter 11

  process and the court’s orders.

           64.      The terms “implementation” and “consummation” are neither vague nor overly-

  broad; they are both terms found in the text of chapter 11 of the Bankruptcy Code and are well

  understood – and injunctions against interfering with them are common features of plans

  confirmed throughout the country, including in this District.35 Section 1123(a)(5) expressly

  35
    See, e.g., In re Tuesday Morning Corp. (Case No. 20-31476, Bankr. N.D. Tex.) Debtor’s Second Amended Plan of
  Reorganization [D.I. 1913-1] attached to Order Confirming the Revised Second Amended Joint Plan of
  Reorganization, at pp. 90-91/137; In re CHC Group, Ltd. (Case No. 16-31854, Bankr. N.D. Tex.) Debtors’ Fourth
  Amended Joint Amended Chapter 11 Plan of Reorganization Pursuant to Chapter 11 of the United States

                                                       33
  DOCS_SF:104855.7 36027/002

                                                                                                014284
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                40 of
                                                                                   41106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 109 of 246 PageID 17247




  mandates that “a plan shall . . . provide adequate means for the plan’s implementation”

  (emphasis added) and contains a non-exclusive list of what means that could include.                     In

  compliance with section 1123(a)(5), this Plan expressly sets out the means for its

  “implementation.” See Plan, Article IV: Implementation of Plan. See also 11 U.S.C. § 1142.

  The Injunction would enjoin any interference with these implementation steps.

           65.      The word “consummation” is also found in the Bankruptcy Code and has been

  discussed by numerous courts.               For example, section 1101(2) defines “substantial

  consummation” of a plan to be (A) the transfer of the assets to be transferred under the plan; (B)

  the assumption by the debtor or the successor to the debtor of the management of all of the

  property dealt with by the plan; and (C) commencement of distribution under the plan. Of

  course, the term “consummation,” without the qualifier “substantial,” is more expansive and

  would extend, for example, to the completion of distributions under the Plan and the disposition

  of all of the property dealt with by the Plan. See, e.g., United States Brass Corp. v. Travelers

  Ins. Group, Inc. (In re United States Brass Corp.), 301 F.3d 296, 305 (5th Cir. 2002)

  (distinguishing “substantial consummation” of a plan from final consummation of a plan, which

  occurs after the effective date when the plan distributions are concluded.)

           66.      This portion of the Injunction merely prevents holders of Claims or Equity

  Interests and other Enjoined Parties from interfering with the actions the Debtor, and its

  successors, the Reorganized Debtor, the Claimant Trust and the Litigation Sub-Trust must take



  Bankruptcy Code [D.I. 1671-1, attached to Findings of Fact and Conclusions of Law, and Order Confirming the
  Debtors’ Fourth Amended Joint Amended Chapter 11 Plan of Reorganization Pursuant to Chapter 11 of the United
  States Bankruptcy Code, Sec. 10.5.

                                                      34
  DOCS_SF:104855.7 36027/002

                                                                                              014285
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                41 of
                                                                                   42106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 110 of 246 PageID 17248




  to effectuate the terms of the Plan after the Plan is confirmed by the Court. There is nothing

  nefarious or unusual about this provision and it should be approved.

           D.       The Injunction Is Not a Disguised Non-Debtor Third-Party Release.

           67.      The Injunction does not contain a non-debtor third-party release. As set forth in

  the Plan, as amended, the Debtor has provided clarification to address the concerns of the

  Objectors who interpreted the prior provision to effectuate a non-debtor third-party release. The

  amended second and third paragraphs of the Injunction prevent the Enjoined Parties from taking

  the enumerated actions on or after the Effective Date against the Debtor or its successors, the

  Reorganized Debtor, the Claimant Trust and the Litigation Sub-Trust, or against the property of

  the Debtor, or its successors, the Reorganized Debtor, the Claimant Trust and the Litigation Sub-

  Trust, except as set forth in the Plan or in the Confirmation Order. The Debtor has eliminated

  the Independent Directors from these provisions of the Injunction. As revised, nothing in this

  section of the Injunction does anything more than prevent the Enjoined Parties from taking

  actions that do not comply with or conform to the provisions of the Plan, and limit holders of

  Claims and Equity Interests with respect to such Claims and Equity Interests to the recoveries

  provided under the Plan, all as contemplated by sections 1123(b)(6) and 1141 in respect of

  claims or interests arising either prepetition or post-petition. The ultimate goal of a chapter 11

  case is for a debtor to confirm a plan which, after confirmation, effectively channels all claims

  and interests of creditors and interest holders to the treatment provided for the pre- and post-

  petition claims and interests under the plan, and limits the liability of the debtor (including the




                                                   35
  DOCS_SF:104855.7 36027/002

                                                                                       014286
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                42 of
                                                                                   43106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 111 of 246 PageID 17249




  “reorganized debtor”) and any successor that receives property of the debtor dealt with by the

  plan (such as a plan trust) to the liability imposed by that treatment.

           68.      Sections 1123 and 1129 of the Bankruptcy Code require a plan to describe how it

  will treat the claims of creditors and the interests of equity holders, both those that existed

  prepetition and those that arise during the course of a case. The purpose of the Injunction is to

  protect the Debtor and its successors under the Plan – the Reorganized Debtor, the Claimant

  Trust and the Litigation Sub-Trust –against litigation to pursue the very same prepetition and

  post-petition claims and interests that are being treated under the Plan. As described below,

  providing the protection of the Injunction to all of such entities is both legal and appropriate.

           69.      As to the Debtor, the Injunction is appropriate, because it implements the

  injunctive relief the Bankruptcy Code affords the Debtor, whether or not it gets a discharge, as a

  result of plan confirmation. If the Debtor is entitled to the discharge as contemplated by the

  Plan, then it is accorded the injunction provided by sections 1141(d) and 524(a). But even if the

  Debtor does not receive a discharge then, pursuant to section 362(c)(2)(A), the automatic stay

  will remain in effect until the case is closed, and the Injunction is in aid of that stay. Moreover,

  pursuant to section 1141(c) of the Bankruptcy Code, because all of the Debtor’s property is

  “dealt with by the plan,” all of that property will be “free and clear of all claims and interests . . .

  .,” both as to property retained by the Debtor, and property transferred to its successors.

  Accordingly, the Injunction is an appropriate means of enforcing section 1141(c).

           70.      Nothing in the Injunction effectuates a third-party release in contravention of

  section 524(e) of the Bankruptcy Code. As to the “Reorganized Debtor,” this term simply means


                                                    36
  DOCS_SF:104855.7 36027/002

                                                                                           014287
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                43 of
                                                                                   44106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 112 of 246 PageID 17250




  the Debtor on and after the Effective Date. See Plan, Art. I.B., Definition 112. The Reorganized

  Debtor, therefore, should be entitled to the same injunctive relief as the Debtor. To hold

  otherwise would be illogical.

           71.      The Claimant Trust and Litigation Sub-Trust are successors to the Debtor – both

  in structure and in assets. Neither the Claimant Trust nor the Litigation Sub-Trust come into

  existence until the Effective Date, and thus, the only liability they could have to the holders of

  Claims and Equity Interests would be the liability to treat such Claims and Equity Interests as set

  forth in the Plan. All of the property of the Claimant Trust and Litigation Sub-Trust is property

  of the Debtor and the Estate that these Trusts will receive from the Debtor and the Estate

  pursuant to the Plan on the Effective Date and is “dealt with” by the Plan. Accordingly, under

  section 1141(c), that property will be received and held by the Claimant Trust and the Litigation

  Sub-Trust “free and clear of all claims and interests of creditors and equity security holders.”

  Paragraph 2 of the Injunction is in aid of this provision and, in the words of section 105, is

  “necessary or appropriate to carry out the provisions of” the Bankruptcy Code, i.e., section

  1141(c).

           E.       The Injunction Does Not Prevent the Holders of Claims or Equity Interests
                    from Enforcing Rights Arising under the Plan or Confirmation Order.

           72.      The Injunction does not prevent holders of Claims or Equity Interests from

  enforcing, after the Effective Date, rights arising under the Plan or the Confirmation Order. The

  scope of the Injunction is specifically subject to the Plan, the Confirmation Order and any other

  order of the Court. Thus, the right of the holder of a Claim or Equity Interest to receive its plan

  distributions, as set out in the Plan, is not impacted – such persons are merely enjoined from

                                                   37
  DOCS_SF:104855.7 36027/002

                                                                                      014288
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                44 of
                                                                                   45106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 113 of 246 PageID 17251




  taking the enumerated actions to enforce their Claims or Equity Interests outside of the Plan

  process and treatment. If, for example, the Claimant Trust made distributions to certain creditors

  but not others, those who did not receive their distribution, would be free to enforce the

  provisions of the Plan contract. This is clear from the language of the Injunction, which begins

  “[e]xcept as expressly provided in the Plan, the Confirmation Order, or a separate order of the

  Bankruptcy Court. . . .” Plan, Art. IX.F.

           73.      The Injunction is not a third-party release, does not prevent enforcement of the

  provisions of the Plan itself, and is neither vague nor overly-broad. The Court should overrule

  the objections and approve the Injunction in aid of the consummation and administration of the

  Plan as appropriate and consistent with sections 362, 1123 and 1141 of the Bankruptcy Code.

  VII.     THE GATEKEEPER PROVISION IS NECESSARY AND APPROPRIATE, AND
           SUPPORTED BY APPLICABLE LAW.

           A.       The Gatekeeper Provision

           74.      Paragraph 4 of Section IX.F contains neither a release nor an injunction. Rather,

  Paragraph 4 contains a provision that requires any Enjoined Party that believes it has any claims

  against a Protected Party “that arose or arises from or is related to the Chapter 11 Case, the

  negotiation of the Plan, the administration of the Plan or property to be distributed under

  the Plan, the wind down of the business of the Debtor or Reorganized Debtor, the

  administration of the Claimant Trust or the Litigation Sub-Trust, or the transactions in

  furtherance of the foregoing” to first seek leave from the Bankruptcy Court to pursue such

  alleged claims and present evidence as to why it believes it has a colorable claim against the




                                                   38
  DOCS_SF:104855.7 36027/002

                                                                                       014289
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                45 of
                                                                                   46106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 114 of 246 PageID 17252




  Protected Person. As discussed below, provisions such as this one, which have been referred to

  as “gatekeeper” or “channeling” provisions, are neither uncommon nor impermissible.

           75.      It should come as no surprise that Dondero and his cohorts are the only ones who

  object to the Gatekeeper Provision. The last thing they want is for a court that has had the

  misfortune of familiarizing itself with their antics to pass on the bona fides of any new tactics

  and lawsuits they may conjure up to stymie this case. However, as set forth below, their

  challenges to this Court’s power and jurisdiction to pre-screen if their new lawsuits are colorable

  represent wishful thinking.

           B.       The Gatekeeper Provision Is Permissible under Sections 105, 1123(b)(6), and
                    1141(a), (b) and (c) of the Bankruptcy Code.

           76.      The Gatekeeper Provision is a legitimate exercise of this Court’s powers under

  sections 105,36 1123(b)(6),37 and 1141(a), (b) and (c).38 The Bankruptcy Court serves as the

  literal guardian at the gate – determining whether a litigant has a colorable claim and may pass

  36
     Section 105 is entitled “Power of court” and provides: (a) The court may issue any order, process, or judgment
  that is necessary or appropriate to carry out the provisions of this title. No provision of this title providing for the
  raising of an issue by a party in interest shall be construed to preclude the court from, sua sponte, taking any action
  or making any determination necessary or appropriate to enforce or implement court orders or rules, or to prevent an
  abuse of process.
  37
     Section 1123(b)(6) provides: (b) Subject to subsection (a) of this section, a plan may— (6) include any other
  appropriate provision not inconsistent with the applicable provisions of this title.
  38
     Section 1141 is entitled “Effect of confirmation” and provides, in relevant part:
            (a) Except as provided in subsections (d)(2) and (d)(3) of this section, the provisions of a
            confirmed plan bind the debtor, any entity issuing securities under the plan, any entity acquiring
            property under the plan, and any creditor, equity security holder, or general partner in the debtor,
            whether or not the claim or interest of such creditor, equity security holder, or general partner is
            impaired under the plan and whether or not such creditor, equity security holder, or general partner
            has accepted the plan.
            (b) Except as otherwise provided in the plan or the order confirming the plan, the confirmation of
            a plan vests all of the property of the estate in the debtor.
            (c) Except as provided in subsections (d)(2) and (d)(3) of this section and except as otherwise
            provided in the plan or in the order confirming the plan, after confirmation of a plan, the property
            dealt with by the plan is free and clear of all claims and interests of creditors, equity security
            holders, and of general partners in the debtor.

                                                            39
  DOCS_SF:104855.7 36027/002

                                                                                                        014290
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                46 of
                                                                                   47106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 115 of 246 PageID 17253




  through the gate to the applicable clerk of court and file a lawsuit. The Debtor recognizes that a

  Gatekeeper Provision is not found in every chapter 11 plan. However, this case is not a typical

  case. Indeed, recognizing the need for, and importance of, this role under the facts of this case,

  the Court previously entered the Settlement Order (agreed to by Dondero) which itself contains a

  gatekeeper provision protecting the Independent Directors. The purpose of the Gatekeeper

  Provision in the Plan is to insulate the Protected Persons, many of whom will be either

  successors to the Debtor or the fiduciaries charged with continuing the administration of the

  Debtor’s property and causes of action post-Effective Date (which essentially involves the wind-

  down of the business, the monetization of the Debtor’s assets and the distribution of the proceeds

  of same to pay the Claims of legitimate creditors), from non-stop, vexatious litigation in multiple

  jurisdictions over every conceivable action they take to implement and consummate the Plan.

           77.      Based upon the history and record of this case – including increased activity

  during the past several weeks – this Court is well aware of the reality of that threat and risk in

  this case.     During the course of this case, many of the significant actions taken by the

  Independent Directors have been challenged, litigated and appealed. Moreover, Dondero has

  interfered with the Debtor’s business operations, resulting in the Court’s entry of a Temporary

  Restraining Order and Preliminary Injunction against him.39 A hearing on the Debtor’s Motion

  to Hold Dondero in Contempt is scheduled for February 5, 2021. The Independent Directors,

  CEO/CRO, Employees, Committee and its members, and the Professionals of the Debtor and the


  39
    Highland Capital Management, L.P. v. James D. Dondero (In re Highland Capital Management, L.P), Adv. No.
  20-03190 (Bankr. N.D. Tex), December 10, 2020 Order Granting Debtor’s Motion for Temporary Restraining
  Order against James D. Dondero [D.I. 10] and January 11, 2021 Order Granting Debtor’s Motion for Preliminary
  Injunction against James D. Dondero [D.I. 59].

                                                      40
  DOCS_SF:104855.7 36027/002

                                                                                              014291
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                47 of
                                                                                   48106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 116 of 246 PageID 17254




  Committee have been harassed and threatened by Dondero and his Related Entities. There is no

  reason to believe these litigious tactics, threats and intimidation will cease post-Confirmation and

  post-Effective Date; and their unchecked continuance will seriously impair the ability of the

  Claimant Trust and the Litigation Sub-Trust to implement and effectuate the Plan and carry out

  the orders of this Court. The Gatekeeper Provision is essential to the confirmation of this Plan

  and the efficient effectuation and consummation of the Plan post-Effective Date.

           78.      The need for the Gatekeeper Provision is illustrated by the fact that the

  Independent Directors would not have been able to obtain Directors’ & Officers’ insurance

  coverage, upon their appointment, in the absence of the Settlement Order.            Insurers were

  unwilling to underwrite coverage without a broad exclusion restricting any type of coverage for

  the Independent Directors if the Settlement Order did not contain the exculpation and gatekeeper

  provision found in Paragraph 10 of the Settlement Order. Similarly, the Claimant Trustee, the

  Litigation Trustee and the Claimant Trust Oversight Board will not be able to obtain coverage

  for the period of time after the Effective Date without a similar gatekeeper provision.

  Accordingly, the failure to approve the Gatekeeper Provision as part of the Plan will completely

  frustrate the Debtor’s ability to carry out the Plan and Confirmation Order.

           79.      Gatekeeper provisions are not some new creative attempt to circumvent

  limitations on bankruptcy court jurisdiction or restrictions on non-consensual third-party

  releases. They are utilized by many courts to provide a single clearing court to determine

  whether a claim is colorable or appropriate under the applicable facts of the main case. For

  example, in the Madoff cases, the bankruptcy court has served as the gatekeeper for determining


                                                  41
  DOCS_SF:104855.7 36027/002

                                                                                       014292
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                48 of
                                                                                   49106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 117 of 246 PageID 17255




  whether claims of certain creditors against certain Madoff feeder funds are direct claims (claims

  which may be brought by the creditor) or derivative claims (claims which either can only be

  brought by the Madoff post-confirmation liquidating trust or have already been settled by the

  trust.)40 In the General Motors cases, certain issues arose post-effective date in regard to defects

  in ignition switches. Questions arose as to whether the causes of action arising from those

  defects were such that “New GM” had liability for them, notwithstanding that it had purchased

  the assets of the debtor “Old GM” free and clear. The bankruptcy court serves as a gatekeeper

  for this litigation, determining whether a lawsuit can go forward against New GM or is more

  properly dealt with as a claim against Old GM.41

           80.      Gatekeeper or channeling provisions similar to this one, and in some instances,

  more extensive than the proposed Gatekeeper Provision in this Plan, have been approved by

  other courts in this district. In In re Pilgrim's Pride Corp., 2010 Bankr. LEXIS 72 (Bankr. N.D.

  Tex. January 14, 2010), Judge Lynn, after concluding that Pacific Lumber precluded the court

  from granting certain requested releases and exculpations, determined that nothing in Pacific

  Lumber prevented the court from retaining exclusive jurisdiction over some of the suits against

  third parties which might otherwise have been covered by the third party protections. Id. at *16-

  17. Judge Lynn then expressly held that the bankruptcy court would “channel to itself any

  claims that may be asserted against Debtors’ management (including their boards of directors

  and Chief Restructuring Officer) and the professionals based upon their conduct in pursuit of


  40
     See, e.g., Sec. Investor Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC, 546 B.R. 284 (Bankr. S.D.N.Y. 2016)
  (discussion of court’s gatekeeper function).
  41
     See, e.g., In re Motors Liquidation Co., 541 B.R. 104 (Bankr. S.D.N.Y. 2015) (discussing court’s gatekeeper
  function); In re Motors Liquidation Co., 568 B.R. 217 (Bankr. S.D.N.Y. 2017) (same).

                                                        42
  DOCS_SF:104855.7 36027/002

                                                                                                 014293
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                49 of
                                                                                   50106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 118 of 246 PageID 17256




  their responsibilities during the Chapter 11 Cases.” Id. at *18, 20-21. In furtherance of this, the

  confirmation order provided that the court “shall retain exclusive jurisdiction over any suit

  brought on any claim or causes of action related to the Chapter 11 Cases that exists as of the

  Effective Date against a Committee; any member of a Committee; any Committee's

  Professionals; Debtors; Reorganized Debtors; or any Protected Person for conduct pertaining to

  Debtors during the Chapter 11 Cases, and that any entity wishing to bring such suit shall do so in

  this court;” Id. (emphasis added). Thus, in Pilgrim’s Pride, the court approved a broad retention

  of exclusive jurisdiction to adjudicate the ultimate merits of certain types of suits against

  protected parties, rather than merely a gatekeeper provision.

           81.      Other courts in this district have agreed with Judge Lynn and ordered similarly.

  See, e.g., In re CHC Group, Ltd. (Case No. 16-31854, Bankr. N.D. Tex.) Debtors’ Fourth

  Amended Joint Chapter 11 Plan of Reorganization [D.I. 1671-1, attached to Findings of Fact

  and Conclusions of Law, and Order Confirming the Debtors’ Fourth Amended Joint Chapter 11

  Plan of Reorganization], Section 10.8(b) at p. 57 (court retained exclusive jurisdiction to hear

  claims against any “Protected Party,” including any claims “in connection with or arising out of .

  . . the administration of this Plan or the property to be distributed under this Plan, . . . or the

  transactions in furtherance of the foregoing, . . . .”) (emphasis added).

           82.      In regard to the Independent Directors, the proposed Gatekeeper Provision is a

  continuation of the provision set forth in Paragraph 10 of the Settlement Order, which, by its

  terms never expires and is expressly to remain in effect after the Effective Date under the Plan.

  Moreover, because of the Independent Directors’ rights of indemnification against the Debtor,


                                                   43
  DOCS_SF:104855.7 36027/002

                                                                                      014294
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                50 of
                                                                                   51106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 119 of 246 PageID 17257




  the Gatekeeper Provision serves the important function of protecting assets that would otherwise

  be available for distribution to creditors from being depleted by indemnification claims resulting

  from the assertion of frivolous claims against the Independent Directors.

           83.      As to the remaining Protected Parties, the Gatekeeper Provision is a valid exercise

  of the Court’s authority under sections 105 and 1123(b)(6) to prevent the Protected Parties from

  being embroiled in frivolous litigation designed to derail implementation of the Plan.

  Importantly, if, in the exercise of its gatekeeper role, the Bankruptcy Court were to determine

  that a colorable claim exists, then it would allow the prosecution of such claim and the filing of

  the lawsuit in the court with applicable jurisdiction.42

           C.       The Gatekeeper Provision Is not an Impermissible Extension of the Post-
                    Confirmation Jurisdiction of the Bankruptcy Court.

           84.      Nor is the Gatekeeper Provision an impermissible extension of the post-

  confirmation jurisdiction of the bankruptcy court. As discussed above, the Debtor modified the

  Gatekeeper Provision to eliminate the provision that granted the Bankruptcy Court exclusive

  jurisdiction to hear any claim that the Court allows to pass through the gate. The Gatekeeper

  Provision requires a putative plaintiff to obtain Bankruptcy Court approval prior to bringing an

  action and is in aid of the Court’s enforcement of the Confirmation Order and the Plan. It is

  supported by sections 1141(a), (b) and (c), and thus, by section 105. As amended, nothing in the

  Gatekeeper Provision is determinative of the jurisdiction of the Court over any particular claim

  or cause of action. The Gatekeeper Provision only requires the court to determine if a claim is


  42
     Texas & P. R. Co. v. Gulf, C. & S. F. R. Co., 270 U.S. 266, 274 (1926) (Court always has jurisdiction to determine
  its own jurisdiction).

                                                           44
  DOCS_SF:104855.7 36027/002

                                                                                                      014295
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                51 of
                                                                                   52106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 120 of 246 PageID 17258




  colorable. This is a determination commonly made by bankruptcy courts in the analogous

  context of determining whether a creditors’ committee should be granted standing to file

  litigation on behalf of a recalcitrant debtor. See, e.g., Louisiana World Exposition v. Federal Ins.

  Co., 858 F.2d 233 (5th Cir. 1988) (court must determine that claim is colorable before

  authorizing a committee to sue in the stead of the debtor). Thus, the Bankruptcy Court has the

  jurisdiction to determine if a claim is colorable.

           85.      Section 1142(b) provides that post-confirmation, the bankruptcy court may direct

  any parties to “perform any act” necessary for the consummation of the plan). See United States

  Brass Corp. v. Travelers Ins. Group, Inc. (In re United States Brass Corp.), 301 F.3d 296, 305

  (5th Cir. 2002) (holding that bankruptcy court had jurisdiction to determine whether arbitration

  could be used to liquidate claims post-effective date; while the plan had been substantially

  consummated, it had not been fully consummated, the dispute related directly to the plan, the

  outcome would affect the parties’ post confirmation rights and responsibilities and the

  proceeding would impact compliance with, or completion of the plan; specifically referencing

  section 1142(b)).

           86.      Several objectors attempt to rely on Bank of La. v. Craig's Stores of Texas, Inc.

  (In re Craig's Stores of Tex., Inc.), 266 F.3d 388, 390 (5th Cir.         2001) to argue that the

  bankruptcy court cannot exercise a gatekeeper role and adjudicate matters related to the

  administration of the case and the plan. In fact the opposite is true. In Craig’s Stores, the Fifth

  Circuit expressly recognized that post-confirmation bankruptcy jurisdiction continues to exist

  for “matters pertaining to the implementation or execution of the plan.” Id. at 390 (citing In re


                                                       45
  DOCS_SF:104855.7 36027/002

                                                                                       014296
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                52 of
                                                                                   53106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 121 of 246 PageID 17259




  Fairfield Communities, Inc., 142 F.3d 1093, 1095 (8th Cir. 1998); In re Johns-Manville Corp., 7

  F.3d 32, 34 (2d Cir. 1993) (emphasis added).

           87.      Craig's Stores did not involve a gatekeeper provision necessary to enable the

  debtor to implement its plan.43 In contrast to Craig’s Stores, the Plan provision that Dondero and

  other Objectors are challenging pertains to the Court’s jurisdiction over matters specifically in

  aid of the implementation and effectuation of the Plan – acting as gatekeeper – and does not

  implicate an improper extension of bankruptcy court jurisdiction. As previously explained, the

  Gatekeeper Provision is necessary to obtain insurance coverage for the Claimant Trustee, the

  Litigation Trustee, and the members of the Claimant T rust Oversight Board – all of whom will

  play critical roles in the implementation of the Plan. Moreover, unchecked rampant litigation

  against the Protected Persons, many of whom have indemnification rights against the Debtor,

  Reorganized Debtor or Claimant Trust would predictably engulf the Reorganized Debtor and

  Claimant Trust negatively impacting their ability to effectuate and implement the Plan and

  wasting valuable resources. See, In re Farmland Industries, Inc., 567 F.3d 1010, 1020 (8th Cir.

  2010) (bankruptcy court had “related to” jurisdiction over a claim by a disgruntled bidder against

  the post-effective date liquidating trustee because the estate was actually paying legal fees of the

  non-debtor defendants under the estate’s indemnification obligations.); see also Buffets, Inc. v.




  43
    In Craig’s Stores, the issue was whether the court could hear a post-confirmation action brought by the debtor for
  damages against a bank that was administering the debtor’s post-confirmation private label credit card program
  under an agreement that had been assumed by the debtor in its chapter 11 plan. On appeal, the Fifth Circuit held
  that the bankruptcy court did not have jurisdiction to hear the dispute, reasoning that (1) the debtor’s claim
  principally dealt with post-confirmation relations between the parties, (2) no facts or law derived from the
  reorganization or the plan were necessary to the claim, and (3) the claim did not bear on the interpretation or
  execution of the debtor’s plan. Id. at 391.

                                                          46
  DOCS_SF:104855.7 36027/002

                                                                                                     014297
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                53 of
                                                                                   54106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 122 of 246 PageID 17260




  Leischow, 732 F.3d 889 (8th Cir. 2013) (related-to jurisdiction existed where bankruptcy estate

  was obligated to indemnify non-debtor defendants for attorney's fees and other amounts).

           88.      In addition, Craig’s Stores did not involve a liquidating chapter 11 plan, and this

  case does involve such a plan. There is persuasive case law, including this Court’s decision in

  TMXS Real Estate (discussed below) and circuit-level authority, holding that the scope of the

  bankruptcy court’s post-confirmation jurisdiction in the case of a liquidating chapter 11 plan is

  broader than that in the case of a chapter 11 plan that is not a liquidating plan.

           89.      In Boston Regional Med. Ctr., Inc. v. Reynolds (In re Boston Regional Med. Ctr.,

  Inc.), 410 F.3d 100 (1st Cir. 2005), the debtor, a charitable hospital, brought an adversary

  proceeding against a testator trust, seeking to compel payment from the trust of an amount

  allegedly due to the hospital as a residual beneficiary under the trust. The testator had died

  prepetition, but before the estate’s assets were distributed, and the litigation was filed after

  confirmation of the debtor’s liquidating plan of reorganization because the hospital had been

  unaware it was a beneficiary under the trust. The trustee had argued that the bankruptcy court

  had no residual jurisdiction over the debtor’s lawsuit against the trustee because the plan had

  been confirmed, but the bankruptcy court found it had “related to” jurisdiction.

           90.      The First Circuit first analyzed the long line of cases (including Craig’s Stores)

  which hold that after a debtor emerges from bankruptcy, it enters the marketplace and is no

  longer under the aegis of the bankruptcy court. Id. at 106-107. The court did not end its analysis

  there, however, but dug deeper into the significant distinctions between a liquidating plan and a

  true reorganization.         Under a liquidating plan, the debtor is not really re-entering the


                                                    47
  DOCS_SF:104855.7 36027/002

                                                                                         014298
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                54 of
                                                                                   55106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 123 of 246 PageID 17261




  marketplace; rather its “sole purpose is to wind up its affairs, convert its assets to cash, and pay

  creditors a pro rata dividend.” Id. at 107. Thus, while a reorganized debtor may have litigation

  that clearly is outside the scope of its prior bankruptcy proceeding, that is generally not the case

  with a liquidating debtor. The court determined that 28 U.S.C. § 1334 had to be applied in

  conjunction with the applicable facts of the case, and jurisdiction was appropriate. Id. A

  “liquidating debtor exists for the singular purpose of executing an order of the bankruptcy court.

  Any litigation involving such a debtor thus relates much more directly to a proceeding under title

  11.” Id.

           91.      This Court has also recognized the jurisdictional distinction between liquidating

  plans and operational reorganizations. In TXMS Real Estate Invs., Inc. v. Senior Care Ctrs., LLC

  (In re Senior Care Ctrs., LLC), 2020 Bankr. LEXIS 3205 (Bankr. N.D. Tex. Nov. 12, 2020), this

  Court held it had jurisdiction to hear a post-confirmation dispute concerning the ability of a

  liquidating trust, which had been formed pursuant to the plan, to liquidate the stock of the

  reorganized debtor it received under the plan which involved the issue of whether such action

  would effectuate a “change in control” that would constitute a default under a lease that had been

  assumed by the reorganized debtor pursuant to the plan. This Court held that (i) the liquidating

  trust had been formed for the purpose of liquidating the assets transferred to it pursuant to the

  plan and distributing the proceeds of those assets to creditors; (ii) the litigation at issue was an

  attempt to limit the ability of the liquidating trust to effectuate the very purpose for which it had

  been formed and had to be resolved prior to full consummation of the plan; (iii) resolution of the

  dispute would require the review of the plan, the confirmation order and possibly other orders of


                                                   48
  DOCS_SF:104855.7 36027/002

                                                                                        014299
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                55 of
                                                                                   56106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 124 of 246 PageID 17262




  the court; (iv) the litigation would impact compliance with, or completion of the plan; and (v) the

  litigation directly related to the plan’s implementation or execution. Id. at *21-23.

           92.      Just as in the TXMS Real Estate and Boston Regional cases, the Claimant Trust,

  Litigation Sub-Trust and Reorganized Debtor exist solely for the purpose of operating the

  Debtor’s business and properties to monetize its assets and pay creditors.              Any “post-

  confirmation operations” of the Reorganized Debtor will, therefore, be directed towards that

  monetization process and, furthermore, properly subject to the Court’s purview to ensure

  consummation of the Plan and creditor distributions pursuant to section 1142 of the Bankruptcy

  Code. Any prospective, but baseless, litigation over the acts taken by these entities in

  effectuating the Plan will have a significantly negative impact on the ability of the Claimant

  Trust, Litigation Sub-Trust and Reorganized Debtor to effectuate the Plan and will deplete the

  assets otherwise available for distribution to creditors. The Gatekeeper Provision simply ensures

  that any such prospective litigation is colorable before it can be filed.

           93.      The Fifth Circuit’s decision in EOP-Colonnade of Dallas Ltd. P’ship v. Faulkner

  (In re Stonebridge Techs., Inc.), 430 F.3d 260, 266-67 (5th Cir. 2005), is instructive.         In

  Stonebridge, the liquidating trustee under a confirmed chapter 11 plan sued a landlord in

  connection with the landlord’s draw on a letter of credit that had been provided as security in

  connection with a real property lease the debtor had rejected during its bankruptcy case, where

  the trustee was assigned the issuing bank’s claim against the landlord for alleged

  misrepresentation. Although the Fifth Circuit had concerns over jurisdiction of the bank’s

  assigned claim to the trustee, the court went on to opine that “[u]pon closer review, however,


                                                    49
  DOCS_SF:104855.7 36027/002

                                                                                          014300
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                56 of
                                                                                   57106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 125 of 246 PageID 17263




  additional effects on the estate are evident: a claim by the Bank against [the landlord] affects the

  need for the Bank to seek reimbursement from Stonebridge’s bankruptcy estate. [The landlord’s]

  draw on the Letter of Credit triggered [the debtor’s] contractual responsibility to reimburse the

  Bank for the draw on the Letter of Credit. . . . If the Bank is successful against [the landlord] on

  its negligent misrepresentation claims, the need for reimbursement from [the bankruptcy] estate

  is alleviated.” Id. at 266-267. Accordingly, the court held that the negligent misrepresentation

  claims of the bank against the landlord fell within bankruptcy jurisdiction. The court noted other

  cases that involved litigation between third parties that have been found to have an effect on the

  administration of the bankruptcy estate, including suits by creditors against guarantors and a suit

  by creditors of a debtor against defendants that allegedly perpetrated a fraud. Id. at 267 (citing 3

  Collier on Bankruptcy ¶ 3.01 (15th ed. rev. 2005)).

           94.      Based on the reasoning of Stonebridge, other courts, including this Court, have

  held that contingent indemnification rights trigger “related to” subject-matter jurisdiction of state

  law disputes between two non-debtors in the pre-confirmation context. See, e.g., Principal Life

  Ins. Co. v. JP Morgan Chase Bank, N.A. (In re Brook Mays Music Co.), 363 B.R. 801 (Bankr.

  N.D. Tex. 2007) (contingent right of indemnity in pre-confirmation litigation between two non-

  debtors triggers bankruptcy court’s pre-confirmation “related to” jurisdiction (citing

  Stonebridge)). In In re Farmland Industries, Inc., the Eighth Circuit has similarly held that it

  had post-confirmation subject-matter jurisdiction over state law claims between non-debtors

  where the liquidating trustee was paying the legal fees incurred to defend individuals (former

  officers and directors) in the dispute.


                                                   50
  DOCS_SF:104855.7 36027/002

                                                                                        014301
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                57 of
                                                                                   58106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 126 of 246 PageID 17264




             95.    In sum, in light of the proposed amendments to the Plan and under the

  circumstances here, Dondero’s objection to this Court’s jurisdiction to serve as a gatekeeper is

  not well-taken and should be overruled. The retention of the de minimis jurisdiction to perform

  the gatekeeper function is clearly supported by Fifth Circuit law.

             D.     The Gatekeeper Provision Is Consistent with the Barton Doctrine.

             96.    Support for the Gatekeeper Provision can be found in the Barton Doctrine, which

  by analogy, should be applied to many of the Protected Parties identified in the Gatekeeper

  Provision. The Barton Doctrine is based on the U.S. Supreme Court case, Barton v. Barbour,

  104 U.S. 126, 26 L. Ed. 672 (1881) dealing with receivers. As this Court has recognized, the

  Barton Doctrine:

             provides that, as a general rule, before a suit may be brought against a trustee,
             leave of the appointing court (i.e., the bankruptcy court) must be obtained.
             The Barton doctrine is not an immunity doctrine but – strange as this may sound
             – has been held to be a jurisdictional provision (in other words, a court will not
             have subject matter jurisdiction to adjudicate a suit against a trustee unless and
             until the bankruptcy court has granted leave for the lawsuit to be filed).

  Baron v. Sherman (In re Ondova Ltd. Co.), 2017 Bankr. LEXIS 325, *29 (Bankr. N.D. Tex.

  February 1, 2017); report and recommendation adopted, Baron v. Sherman (In re Ondova Co.),

  2018 U.S. Dist. LEXIS 13439 (N.D. Tex., Jan. 26, 2018), aff’d., In re Ondova Ltd., 2019 U.S.

  App. LEXIS 3493 (5th Cir. Tex., Feb. 4, 2019). The Barton Doctrine originated as a protection

  for federal receivers, but courts have applied the concept to various court-appointed and court-

  approved fiduciaries and their agents in bankruptcy cases, including trustees,44 debtors in




  44
       Id.

                                                    51
  DOCS_SF:104855.7 36027/002

                                                                                        014302
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                58 of
                                                                                   59106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 127 of 246 PageID 17265




  possession,45 officers and directors of a debtor,46 the general partner of the debtor,47 employees,48

  and attorneys retained by debtors and trustees.49 The Barton Doctrine has also been applied to

  non-court appointed agents who are retained by the trustee for purposes relating to the

  administration of the estate.50 The Barton Doctrine continues to protect those who are within

  its scope post-Confirmation and post-Effective Date.51

           97.      The Fifth Circuit has expressly recognized the continuing viability of the Barton

  Doctrine, notwithstanding the jurisdictional issues raised by Stern v. Marshall.52 Since the

  Barton Doctrine is jurisdictional only as to the ability of the prospective plaintiff to file the

  lawsuit, it does not implicate the issue of expansive post-effective date bankruptcy court

  jurisdiction as to the actual underlying lawsuit. Thus, the gatekeeper court can determine if a

  45
     Helmer v. Pogue, 212 U.S. Dist. LEXIS 151262 (N.D. Ala. Oct. 22, 2012) (applying Barton Doctrine to debtor in
  possession); see also, 11 U.S.C §§ 1107(a) of the Bankruptcy Code, providing that a debtor in possession has all
  the rights and duties of a trustee and serves in the same fiduciary capacity.
  46
     See Carter v. Rodgers, 220 F.3d 1249, 1252 and n.4 (11th Cir. 2000) (debtor must obtain leave of the bankruptcy
  court before initiating an action in district court when that action is against the trustee or other bankruptcy-court-
  appointed officer for acts done in the actor’s official capacity, and finding no distinction between a “bankruptcy-
  court-appointed officer” and officers who are “approved” by the court.); Hallock v. Key Fed. Sav. Bank (In re
  Silver Oak Homes), 167 B.R. 389 (Bankr. D. Md. 1994) (president of debtor).
  47
     Gordon v. Nick, 1998 U.S. App. LEXIS 21519 (4th Cir. 1998) (managing partner of debtor).
  48
     Lawrence v. Goldberg, 573 F.3d 1265, 1270 (11th Cir. 2009) (affirming dismissal of lawsuit under the Barton
  Doctrine due to the plaintiff’s failure to seek leave in the bankruptcy court to file an action against the trustee and
  other parties assisting the trustee in carrying out his official duties).
  49
     Lowenbraun v. Canary (In re Lowenbraun), 453 F.3d 314, 321 (6th Cir. 2006) (trustees' counsel).
  50
     See, e.g., Wells Fargo Fin. Leasing, Inc. v. Jones, 2015 WL 1393257, at *3-*5 (W.D. Ky. Mar. 25, 2015) (holding
  that because defendant acted as bankruptcy trustee's agent in performing duties at the direction of and in furtherance
  of the trustee's responsibilities, claims asserted against defendant were essentially clams against trustee, and court
  lacked jurisdiction over the claims under Barton Doctrine); Ariel Preferred Retail Group, LLC v. CWCapital Asset
  Mgmt., 883 F. Supp. 2d 797, 817 (E.D. Mo. 2012) (property management company engaged by receiver).
  51
     Helmer v. Pogue at *15, citing Carter, 220 F.3d at 1252-53. See also, Beck v. Fort James Corp. (In re Crown
  Vantage, Inc.), 421 F.3d 963, 972-73 (9th Cir. 2005) (Barton Doctrine applies to trustee of a post-confirmation
  liquidating trust formed pursuant to a plan of liquidation); Muratore v. Darr, 375 F.3d 140, 147 (1st Cir. 2004)
  (doctrine serves additional purposes even after the bankruptcy case has been closed and the assets are no longer in
  the trustee's hands; suit was for malfeasance of trustee in performing his duties filed after estate was closed.)
  52
     See Villegas v. Schmidt, 788 F.3d 156, 158-59 (5th Cir. 2015) (holding that a litigant must still seek authority from
  the bankruptcy court that appointed the trustee before filing suit even if the bankruptcy court might not have
  jurisdiction over the suit itself.)

                                                            52
  DOCS_SF:104855.7 36027/002

                                                                                                        014303
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                59 of
                                                                                   60106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 128 of 246 PageID 17266




  proposed lawsuit asserts colorable claims, and, if it does, the gatekeeper court can then turn to

  the separate issue of whether it has jurisdiction over the merits of the lawsuit.

           98.      The Barton Doctrine requires a litigant to obtain approval of the appointing or

  approving court before commencing a suit against court-appointed or court approved officers and

  their agents – which arguably encompasses most, if not all, of the Protected Parties. The

  Gatekeeper Provision preserves the integrity of the process, and prevents valuable estate

  resources from being spent on specious litigation, without impairing the rights of legitimate

  prospective litigants with potentially valid causes of action. The Gatekeeper Provision is not

  only a prudent use of the Court’s authority under section 105 and is within the spirit of the

  protections afforded fiduciaries and their agents under the Barton Doctrine – it is also critical to

  ensuring the success of the Plan.

           99.      The Gatekeeper Provision does not effectuate a non-consensual third-party

  release. It merely requires potential litigants to first vet their alleged causes of action with a

  single court – the bankruptcy court – before they can be prosecuted. If there has ever been a case

  where a Gatekeeper Provision is appropriate it is this case. As the Court is well aware, Dondero

  appears to thrive on litigation. This Court has remarked on many occasions during this case that

  prepetition, the Debtor operated under a culture of litigation under the control of Dondero. It

  was the years of sharp practices by the Debtor and an avalanche of litigation against it that

  resulted in the Debtor commencing a chapter 11 case and the ultimate appointment of the

  Independent Directors. Faced with impending confirmation and the loss of his company forever,

  Dondero has turned the tables and the Debtor and the Protected Parties have become his target


                                                   53
  DOCS_SF:104855.7 36027/002

                                                                                       014304
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                60 of
                                                                                   61106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 129 of 246 PageID 17267




  for litigation. Left unchecked, there is no doubt that Dondero will continue his litigation crusade

  after the Effective Date and attempt to thwart implementation of the Plan at every turn by

  commencing baseless lawsuits. Requiring this Court, which approved the appointment of the

  Independent Directors and has extensive familiarity with the Debtor and this case to first

  determine whether alleged claims are colorable is prudent and within this Court’s authority.

  Moreover, centralizing the gatekeeper function in one court puts that court in a unique position to

  ascertain whether there is a pattern of spurious litigation by certain entities and their related

  parties.

             E.     The Gatekeeper Provision Is a Necessary and Appropriate Shield against the
                    Actions of Dondero and his Related Entities.

             100.   The Fifth Circuit has recognized that in appropriate circumstances, a federal court

  can enjoin or issue other appropriate sanctions against vexatious litigants – persons who have a

  history of filing repetitive and spurious litigation for the purposes of harassment and

  intimidation. See All Writs Act, 28 U.S.C. §1651. In Caroll v. Abide (In re Carroll), 850 F.3d

  811 (5th Cir. 2017), the Fifth Circuit held that a bankruptcy court could properly sanction certain

  debtors as vexatious litigants when the debtors and their various family members continually

  filed litigation to prevent the bankruptcy trustee from performing his duties. When considering

  whether to enjoin future filings, the court must consider the circumstances of the case, including

  four factors:

             (1) the party's history of litigation, in particular whether he has filed vexatious,
             harassing, or duplicative lawsuits; (2) whether the party had a good faith basis for
             pursuing the litigation, or simply intended to harass; (3) the extent of the burden
             on the courts and other parties resulting from the party's filings; and (4) the
             adequacy of alternative sanctions.


                                                     54
  DOCS_SF:104855.7 36027/002

                                                                                          014305
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                61 of
                                                                                   62106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 130 of 246 PageID 17268




  Id. at 815, citing Baum v. Blue Moon Ventures, LLC, 513 F.3d 181, 189 (5th Cir. 2008) (quoting

  Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 818 (4th Cir. 2004)).

           101.     In some circumstances where courts feel that enjoining all future litigation by a

  vexatious litigant may be too difficult to articulate or have potential due process implications,

  courts essentially issue a gatekeeper injunction. See, e.g., Baum v. Blue Moon Ventures, LLC,

  513 F.3d at 189 (after the bankruptcy court and district court were able to piece together that the

  Baums interjected themselves in various bankruptcy proceedings by filing vexatious, abusive and

  harassing litigation, an injunction was entered preventing the Baums from filing litigation

  without the consent of the district court judge.); Safir v. United States Lines, Inc., 792 F.2d 19,

  25 (2d Cir. 1986) (Second Circuit agreed the litigant’s conduct warranted a pre-filing injunction,

  but narrowed the scope such that the litigant had to seek permission from the district court before

  filing certain types of additional actions.)

           102.     Dondero and his Related Entities are the quintessential vexatious litigants, and the

  Gatekeeper Provision is a legitimate tool for the Bankruptcy Court, properly within the

  jurisdiction of the Bankruptcy Court, and less burdensome on Dondero and his Related Entities

  than a full injunction – which the Debtor believes would be justified in seeking in this case.

  VIII. THE EXCEPTION TO DISCHARGE DOES NOT APPLY

           103.     The exception to discharge contained in 11 U.S.C. § 1141(d)(3) does not apply.

  Section 1141(d)(3) provides that:

           Confirmation of a plan does not discharge a debtor if --

                    (A) The plan provides for the liquidation of all or substantially all
                    of the property estate;


                                                      55
  DOCS_SF:104855.7 36027/002

                                                                                            014306
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                62 of
                                                                                   63106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 131 of 246 PageID 17269



                      (B) The debtor does not engage in business after consummation of
                      the plan; and

                      (C) The debtor would be denied a discharge under section 727(a)
                      of this title if the case were a case under Chapter 7 of this title.

  See 11 U.S.C. § 1141(d)(3).

             104.     Since the provisions of § 1141(d)(3) are in the conjunctive, if any one of the three

  prongs of the test is lacking, confirmation of a plan results in the discharge of debt. House Rep.

  No. 95-595, 95th Cong. 1st Sess. 418-19 (1977), reprinted in, 1978 U.S.C.C.A.N. 5963, 6374-75

  (“if all or substantially all of the distribution under the plan is of all or substantially all of the

  property of the estate or the proceeds of it, if the business, if any, of the debtor does not continue,

  and if the debtor would be denied a discharge under section 727 … then the Chapter 11

  discharge is not granted.”) (emphasis added); Financial Sec. Assur. v. T-H New Orleans Lt.

  Pshp. (In re T-H New Orleans Lt. Pshp.), 116 F.3d 790, 804 (5th Cir. 1997) (“[T]his section

  requires that all three requirements be present in order to deny the debtor a discharge.”); In re

  River Capital Corp., 155 B.R. 382, 387 (Bankr. E.D. Va. 1991) (the provisions of § 1141(d)(3)

  are in the conjunctive).

             105.     Here, only subpart C of § 1141(d)(3) clearly applies.53 With respect to the subpart

  A of § 1141(d)(3), here, the Plan clearly provides for a gradual liquidation of all or substantially

  all the estate’s assets. However, a discharge is nonetheless appropriate because an orderly wind

  down is anticipated to last for up to two years, and the Reorganized Debtor will continue to

  manage various funds during that period. Under similar circumstances, at least one court has

  suggested that the plan would fall outside the policies of § 1141(d)(3)(A). In re Enron Corp.,


  53
       As a corporate debtor, the Debtor would not receive a discharge under section 727(a) in a Chapter 7.

                                                             56
  DOCS_SF:104855.7 36027/002

                                                                                                        014307
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                63 of
                                                                                   64106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 132 of 246 PageID 17270




  2004 Bankr. LEXIS 2549, **215-17 (Bankr. S.D.N.Y. July 15, 2004) (“[T]the indeterminate

  period of retention of the assets after the Effective Date and the clear need for ongoing business

  operations to maximum value for all creditors in liquidating the assets necessitates the

  application of the section 1141 discharge to the Reorganized Debtors.”). Moreover, even if

  subpart A of § 1141(d)(3) is met, subpart B of § 1141(d)(3) – engaging in business – is

  lacking. T-H New Orleans Lt. Pshp., 116 F.3d at 804, n. 15 (holding that the reorganized entity’s

  likelihood of conducting business for two years following plan confirmation satisfies

  § 1141(d)(3)(B)); In re River Capital Corp., 155 B.R. at 387 (discharge warranted where current

  management stated its intention to continue to engage in business after consummation of the

  plan).

  IX.      THE SENIOR EMPLOYEE OBJECTION

           A.       The Senior Employee Objection Should Be Overruled

           106.     Scott Ellington, Isaac Leventon, Frank Waterhouse, and Thomas Surgent

  (collectively, the “Senior Employees”)54 filed the Senior Employee Objection. Subsequent to its

  filing, Mr. Waterhouse and Mr. Surgent executed a Senior Employee Stipulation (as discussed

  below) and will withdraw their support of the Senior Employee Objection. The only remaining

  Senior Employees objecting to the Plan are Mr. Ellington and Mr. Leventon. Mr. Ellington and

  Mr. Leventon argue, among other previously addressed objections, that the Plan is not

  confirmable because (1) the Plan violates section 1123(a)(4)’s requirement that claims in the

  same class be treated the same, and (2) the Debtor has prevented the Senior Employees from

  54
     Although Mr. Ellington and Mr. Leventon are included in the definition of Senior Employees, they were both
  terminated for cause and are no longer employees of the Debtor.

                                                       57
  DOCS_SF:104855.7 36027/002

                                                                                               014308
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                64 of
                                                                                   65106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 133 of 246 PageID 17271




  making the Convenience Class Election.                 These objections are meritless, and the Senior

  Employee Objection should be overruled.

           B.       Background Related to Senior Employees

           107.     The Debtor’s employees, including the four Senior Employees, were eligible to

  receive compensation under two separate bonus plans: an annual bonus plan and deferred

  compensation plan. Both of these plans required the employee to remain employed as of the

  applicable vesting date to receive the bonus. On December 4, 2019, the Debtor filed a motion

  seeking authorization to pay bonuses under these plans, to which the Committee objected to the

  inclusion of the Senior Employees. At a hearing on the motion, the Debtor agreed to remove the

  Senior Employees (see 1/21/2019 Hearing Tr., Docket No. 393 at 119:21-22), and the motion

  was granted as presented at the hearing [Docket No. 380]. Accordingly, the rank and file

  employees were paid on account of their bonuses that vested in 2020, with the exception of the

  Senior Employees who have vested bonus claims.

           108.     On May 26, 2020, each of the Senior Employees filed a single proof of claim

  against the Debtor in an unliquidated amount.55 See Proof of Claim Nos. 192 (claim of Ellington

  claiming “not less than $7,604,375”); 184 (claim of Leventon claiming “not less than

  $1,342,379.68”); (collectively, the “Proofs of Claim”). The Proofs of Claim did not provide any

  calculations or breakdown of amounts to support the minimum claimed.




  55
    An amended proof of claim was filed by Mr. Ellington on July 16, 2020. Each Senior Employee asserted that a
  portion thereof, in a liquidated amount pursuant to the statutory cap of section of section 507(a)(4), is entitled to
  priority under the Bankruptcy Code. In addition, the portion of the claim related to PTO was classified in Class 6
  under the Plan.

                                                           58
  DOCS_SF:104855.7 36027/002

                                                                                                      014309
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                65 of
                                                                                   66106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 134 of 246 PageID 17272




           109.     Each Proof of Claim sets forth the following with respect to “compensation”

  owed:

           Claimant is owed compensation for his services, including, without limitation, (i)
           all salaries and wages; benefits; (ii) bonuses (including performance bonuses,
           retention bonuses, and similar awards), (iii) vacation and paid time off, and (iv)
           retirement contributions, pensions and deferred compensation. The amount of the
           Claim for such compensation includes both liquidated and unliquidated amounts.

  See Claim Nos. 192, 182, 184, 183, each at Attachment ¶3.

           110.     The official claims register maintained by KCC lists the general unsecured claim

  amount for each Senior Employee as “UNLIQUIDATED.” The claim of each Senior Employee

  not requiring separate classification under the Plan (i.e., the priority and PTO portions), was

  classified as a General Unsecured Claim in Class 8 (each, a “GUC Claim”).

           111.     On October 27, 2020, during a hearing on the Debtor’s then-existing disclosure

  statement, this Court and the Committee were highly critical of the proposed plan provisions

  concerning employee releases and strongly suggested that the plan was unlikely to be confirmed

  as drafted. As a result, the Debtor began negotiating with the Committee concerning the terms

  on which Senior Employees would be permitted to obtain a release. Ultimately, the Debtor and

  the Committee agreed that the Senior Employee would be required to execute a stipulation with

  the Debtor providing for the resolution and payment of deferred compensation at reduced rates

  and other consideration in exchange for a Plan release. Specifically, the Senior Employee

  Stipulation, if approved by this Court and signed by the Senior Employee, would allow the

  “Earned Bonus” (as defined in the Senior Employee Stipulation) portion of the Senior

  Employees’ to be treated as a separate Convenience Claim (subject to reduction as set forth in



                                                   59
  DOCS_SF:104855.7 36027/002

                                                                                      014310
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                66 of
                                                                                   67106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 135 of 246 PageID 17273




  the Senior Employee Stipulation). In exchange for this reduction, and together with the Senior

  Employee’s agreement to (a) cooperate with the Claimant Trustee and Reorganized Debtor, (b)

  refrain from taking certain actions against those parties, and (c) support and vote in favor of the

  Plan, the Senior Employee would receive a Plan release and the treatment provided with respect

  to the “Earned Bonus” in the Plan and Senior Employee Stipulation.

             112.      As part of its settlement discussions with the Senior Employees, the Debtor

  provided the Senior Employees with a chart outlining how the reduction of the “Earned Bonus”

  would work if the Senior Employees executed the Senior Employee Stipulation. This chart was

  the same chart provided to the Committee in connection with the negotiation of the Senior

  Employee Stipulation. This chart was never publicly-filed and did not contain “representations”

  or promises. It was a chart provided to the Senior Employees to illustrate how a portion of the

  Senior Employees’ total claims would be treated if they signed the Senior Employee Stipulation

  and to describe the consideration that the Senior Employee would provide in exchange for the

  release contained in the Plan. Notably, the Disclosure Statement included the same calculation

  that was set forth in the chart provided to the Senior Employees.56

             113.      In no world was the chart – provided in settlement discussions and for substantive

  purposes – a promise to pay.

  56
       See Disclosure Statement, page 71, which states:
             In addition to the obligations set forth in Article IX.D. of the Plan, as additional consideration for
             the foregoing releases, the Senior Employees will waive their rights to certain deferred
             compensation owed to them by the Debtor. As of the date hereof, the total deferred compensation
             owed to the Senior Employees was approximately $3.9 million, which will be reduced by
             approximately $2.2 million to approximately $1.7 million. That reduction is composed of a
             reduction of (i) approximately $560,000 in the aggregate in order to qualify as Convenience
             Claims, (ii) approximately $510,000 in the aggregate to reflect the Convenience Claims treatment
             of 85% (and may be lower depending on the number of Convenience Claims), and (iii) of
             approximately $1.15 million in the aggregate to reflect an additional reduction of 40%.

                                                              60
  DOCS_SF:104855.7 36027/002

                                                                                                           014311
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                67 of
                                                                                   68106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 136 of 246 PageID 17274




           114.     Despite this, the Senior Employee Objection argues that such chart “shows the

  recovery to the Senior Employees if they do not sign the Senior Employee Stipulation but make

  the Convenience Class Election, and it separately shows the reduced recovery” if they sign the

  Senior Employee Stipulation. The Senior Employees further argue that the chart evidences the

  Debtor’s intent that the Senior Employees could elect Convenience Class treatment of their

  “Earned Bonus” whether or not they executed the Senior Employee Stipulation. As set forth

  above, nothing in the chart supports that argument. The chart was simply a illustration of how

  the Senior Employee Stipulation would work if executed and the consideration that would be

  given by each Senior Employee for the release.57

           115.     Finally, the Senior Employees’ comments were solicited on all but the economic

  terms of the Senior Employee Stipulation. The Senior Employees were also encouraged to raise

  any issues they had with the Senior Employee Stipulation to the Committee and/or this Court.

  The Senior Employees’ counsel at Winston & Straw provided comments on the Senior

  Employee Stipulation, which both the Debtor and the Committee accepted.                           The Senior

  Employees themselves, however, refused to comment despite having the opportunity to do so

  and instead demanded that the Debtor retract the Senior Employee Stipulation because it did not

  reflect an agreement between the Senior Employees and the Debtor. On information and belief,




  57
    As part of the Plan negotiations, Mr. Seery engaged in multiple conversations with all or some of the Senior
  Employees. Some of these conversations were with counsel; some were not. In each case, however, the
  conversations were part of a broader settlement discussion. During these discussions, the Senior Employees asked
  questions about how the Senior Employee Stipulation would work but also made blatant threats about how they
  would react if they were not treated in the manner they deemed appropriate. Mr. Seery made no promises to the
  Senior Employees during these conversations.

                                                        61
  DOCS_SF:104855.7 36027/002

                                                                                                  014312
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                68 of
                                                                                   69106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 137 of 246 PageID 17275




  the Senior Employees never approached the Committee to discuss the Senior Employee

  Stipulation. The only communication with this Court has been the Senior Employee Objection.

             116.    None of the Senior Employees elected to sign the Senior Employee Stipulation.

  Subsequent to the filing of the Senior Employee Objection, Mr. Seery discussed with Mr.

  Waterhouse and Mr. Surgent the possibility of signing the Senior Employee Stipulation, and Mr.

  Waterhouse and Mr. Surgent elected to sign the Senior Employee Stipulation (with certain

  revisions). However, as Mr. Ellington and Mr. Leventon are not currently employed by the

  Debtor, they are no longer eligible to sign the Senior Employee Stipulation.

             C.      Treatment of Senior Employee Claims Under Plan

             117.    The Plan provides the following treatment to the Class 8 GUC Claims of the

  Senior Employees:

             Treatment: On or as soon as reasonably practicable after the Effective Date, each
             Holder of an Allowed Class 8 Claim, in full satisfaction, settlement, discharge and
             release of, and in exchange for, such Claim shall receive (i) its Pro Rata share of
             the Claimant Trust Interests, (ii) such other less favorable treatment as to which
             such Holder and the Claimant Trustee shall have agreed upon in writing, or (iii)
             the treatment provided to Allowed Holders of Class 7 Convenience Claims if the
             Holder of such Class 8 General Unsecured Claim is eligible and makes a valid
             Convenience Class Election.

  Plan, III.H.8.

             118.    The Plan provides that a Holder of a General Unsecured Claim may make a

  “Convenience Class Election” as follows:

             “Convenience Class Election” means the option provided to each Holder of a
             General Unsecured Claim that is a liquidated Claim as of the Confirmation Date
             on their Ballot to elect to reduce their claim to $1,000,000 and receive the
             treatment provided to Convenience Claims.58

  58
       A “Convenience Claim” is defined as:

                                                     62
  DOCS_SF:104855.7 36027/002

                                                                                         014313
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                69 of
                                                                                   70106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 138 of 246 PageID 17276




  Plan, I.B.43 (emphasis added).

           119.     As discussed above, the Senior Employees’ claims are unliquidated and were

  disclosed as unliquidated on the official claims register maintained by KCC. As unliquidated and

  unsecured claims, the Senior Employees’ claims are, in each case, Class 8 (General Unsecured

  Claims), and, as holders of unliquidated GUC Claims, none of the Senior Employees were

  entitled to make the Convenience Class Election.

           120.     Irrespective of their claims, the Senior Employees are not entitled to a release

  under of the Plan unless they execute a Senior Employee Stipulation. See Article IX.D.

           D.       Plan Solicitation

           121.     Although each of the Senior Employee’s GUC Claim was classified in toto as

  Class 8 (General Unsecured Claims), the Senior Employees erroneously received both a Class 7

  (Convenience Class) and Class 8 (General Unsecured) Ballot. Except for Mr. Surgent, each of

  the Senior Employees voted their Class 8 (General Unsecured Claim) ballot to reject the Plan,

  and each of the Senior Employees voted their erroneously Class 7 (Convenience Class) ballot to

  reject the Plan. Mr. Surgent abstained from voting on the Plan.                    Because they have now

  executed the Senior Employee Stipulation, Mr. Waterhouse and Mr. Surgent’s votes will be cast

  to accept the Plan.




           any prepetition, liquidated, and unsecured Claim against the Debtor that as of the Confirmation
           Date is less than or equal to $1,000,000 or any General Unsecured Claim that makes the
           Convenience Class Election. For the avoidance of doubt, the Reduced Employee Claims will be
           Convenience Claims.
  Plan, I.B.41.

                                                        63
  DOCS_SF:104855.7 36027/002

                                                                                                  014314
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                70 of
                                                                                   71106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 139 of 246 PageID 17277



           E.       The Plan Does Not Violate Section 1123(a)(4)

           122.     Section 1123(a)(4) requires that the Plan “provide the same treatment for each

  claim or interest of a particular class, unless the holder of a particular claim or interest agrees to a

  less favorable treatment of such particular claim or interest.” 11 U.S.C. § 1123(a)(4).

           123.     The Senior Employees argue that the Plan does not treat them the same as other

  Employees in the same class because the Senior Employees are not automatically being granted a

  release under the Plan, whereas other Employees are being granted a release automatically upon

  confirmation.      However, the Senior Employees conflate treatment of their claims with the

  decision not to automatically provide them a release. The treatment of claims in either Class 7 or

  Class 8 solely consists of distributions on account of the allowed amounts of such claims, and

  there is no difference in treatment among members of either class in terms of the distribution

  scheme provided. The releases under the plan are not part of the “treatment” of Class 7 or Class

  8 claims.

           124.     Indeed, the releases granted under the Plan are part of an entirely different section

  of the Plan (Article IX). Debtors are not required to grant releases to anyone nor are they

  required to grant releases to all employees equally, especially here, where there are allegations of

  material misconduct against some, but not all, of the employees.59 Nonetheless, the Debtor, after

  extensive negotiations with the Committee (which did not want to provide any release to the

  Senior Employees) presented the Senior Employees with a mechanism by which the Senior

  Employees could obtain a release if they agreed to the conditions of the Senior Employee


  59
    Indeed, the grant of third party releases is heavily scrutinized and could not be granted to all general unsecured
  creditors across the board as part of the Plan’s treatment of general unsecured claims. See Bank of N.Y. Trust Co. v.
  Official Unsecured Creditors’ Comm. (In re Pac. Lumber Co.), 584 F.3d 229 (5th Cir. 2009).

                                                           64
  DOCS_SF:104855.7 36027/002

                                                                                                      014315
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                71 of
                                                                                   72106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 140 of 246 PageID 17278




  Stipulation.60 But just as the Senior Employees were not required to sign the stipulation,61 the

  Debtor cannot be forced to provide a release to each Senior Employee just because it has

  provided releases to other Employees. Nor would this Court or the Committee have allowed the

  Debtor to provide releases to the Senior Employees without those Senior Employees providing

  additional consideration to the Debtor’s estate. As the Court will recall, at the October 28, 2020,

  the Court specifically told the Debtor that it would be hard-pressed to approve releases to certain

  of the Debtor’s employees if such employees did not provide consideration for the releases.62

  The Senior Employee Stipulation was crafted to address the Court’s concerns by conditioning

  the release of certain of the Debtor’s employees on the provision of other consideration.

           125.     Finally, the Senior Employees devote considerable time arguing that the proposed

  Senior Employee Stipulation suffers from numerous defects and that the terms are too harsh. But


  60
     As Mr. Ellington and Mr. Leventon are no longer employed by the Debtor, they are not eligible to sign the Senior
  Employee Stipulation. Accordingly, they are not entitled to a release regardless of the Senior Employee
  Stipulation.
  61
     While voluntary agreement is expressly excepted from section 1123(a)(4) anyway, debtors are permitted to treat
  one set of claim holders more favorably than another so long as the treatment is not on account of the claim but for
  distinct, legitimate rights or contributions from the disparately-treated group separate from the claim. Ad Hoc
  Comm. of Non-Consenting Creditors v. Peabody Energy Corp. (In re Peabody Energy Corp.), 933 F.3d 918, 925
  (8th Cir. 2019). The Ninth Circuit, for instance, upheld a plan that provided preferential treatment to one of a
  debtor’s shareholders apparently because the preferential treatment was tied to the shareholder’s service to the
  debtor as a director and officer of the debtor, not to the shareholder’s ownership interest. See In re Acequia, Inc.,
  787 F.2d 1352, 1362-63 (9th Cir. 1986) (“[The shareholder’s] position as director and officer of the Debtor is
  separate from her position as an equity security holder.”); see also Mabey v. Sw. Elec. Power Co. (In re Cajun Elec.
  Power Coop., Inc.), 150 F.3d 503, 518-19 (5th Cir. 1998) (plan proponent’s payments to certain members of power
  cooperative did not violate § 1123(a)(4) because the payments were “reimbursement for plan and litigation
  expenses,” not payments “made in satisfaction of the [members’] claims against [the debtor]”). Here, too, the
  release consideration required from the Senior Employees solely in order for the Senior Employees’ to obtain a
  release relates to their positions as senior employees rather than their position as general unsecured creditors.
  62
     See Hearing Transcript, Oct. 28, 2020, at 30:17-22:
            So, and I'll just throw in one last bit of food for thought. . . the Debtor has had a year now, close to
            a year now, to knock some of these out, you know, maybe reach some compromises with some of
            the related Highland parties and officers, to maybe participate in the plan with some sort of
            contribution, and it’s just not happening. It’s not happening. . . . So, at this point, I would be hard-
            pressed to protect any nondebtor defendants who aren't ponying up something to the whole plan
            reorganization process.

                                                          65
  DOCS_SF:104855.7 36027/002

                                                                                                      014316
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                72 of
                                                                                   73106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 141 of 246 PageID 17279




  those objections are irrelevant to confirmation. If the Senior Employees believed that the cost of

  the release was too high, they had no obligation to sign the Senior Employee Stipulation.

           F.       The Senior Employees Are Not Permitted to Make Convenience Class
                    Election

           126.     The Senior Employees next argue that the Debtor has improperly prevented the

  Senior Employees from electing Convenience Class treatment for a portion of their Claims.

  Under applicable bankruptcy law, the Plan, and the Disclosure Statement Order, the Senior

  Employees are not entitled to split their claims to create a liquidated claim for which

  Convenience Class Election would even be possible.63 Further, even if the Senior Employees

  were entitled to elect a Convenience Class Election for a portion of their Class 8 Claims for

  distribution purposes, as discussed below, their Claims are only entitled to be voted in Class 8 for

  voting and numerosity purposes.

           G.       Convenience Class Election Is Unavailable Because Senior Employee’s GUC
                    Claims Cannot Be Split Under Applicable Bankruptcy Law

           127.     The Senior Employees argue that the “Earned Bonus” portion of each GUC Claim

  is “liquidated”64 and therefore eligible for the Convenience Class Election.65 The “Earned

  63
     The Senior Employees claim the Debtor’s statements contradict the plan; however, any purported contradiction
  stems from the Senior Employees’ misstatement of the Debtor’s position. Indeed, even if the Debtor had made
  contradictory statements, it is irrelevant. The Plan says what it says and the Debtor cannot unilaterally change the
  terms of the Plan with respect to a select group of creditors. While a Class 7 Ballot was mistakenly sent to the
  Senior Employees, the Senior Employees cannot make the Convenience Class Election under the Plan because they
  each hold a single, unliquidated Class 8 Claim.
  64
     The Plan did not need to define the term “liquidated.” Generally, a debt is liquidated if the amount due and the
  date on which it was due are fixed or certain, or when they are ascertainable by reference to (1) an agreement or (2)
  to a simple mathematical formula. In re Visser, 232 B.R. 362, 364-65 (Bankr. N.D. Tex. 1999). However, even if
  the Earned Bonus portion is liquidated in that the amount is capable of being ascertained, it is not considered
  liquidated for purposes of voting where the amount owed or formula for calculation are missing from the proof of
  claim. See In re Lindell Drop Forge Co., 111 B.R. 137, 142-43 (Bankr. W.D. Mich. 1990); see also Riemer &
  Braunstein LLP v. DeGiacomo (A & E 128 North Corp.), 528 B.R. 190, 199 (1st Cir. B.A.P. 2015) (court looks to
  proof of claim forms to determine if they sufficiently demonstrate liquidated claims).
  65
     None of the Senior Employees’ Proofs of Claim contains any liquidated amount with respect to any component of

                                                          66
  DOCS_SF:104855.7 36027/002

                                                                                                      014317
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                73 of
                                                                                   74106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 142 of 246 PageID 17280




  Bonus” portion, even if liquidated, is not a standalone claim entitled to make a Convenience

  Class Election, nor can the Senior Employees split their GUC Claim after filing a single proof of

  claim. The Senior Employees do not cite any law to support their contention that claims of a

  single creditor in a given class, set forth in a single proof of claim, may be split into multiple

  claims.66 Indeed, case law holds the opposite. Courts have found that where a claimant files a

  single proof of claim, even if it covers multiple debts, he is not entitled to split his claims. In re

  Jones, 2012 Bankr. LEXIS 1076, *7 (Bankr. M.D. Ga. 2012) (noting that the creditor could have

  filed multiple proofs of claim to avoid the issue); see also In re Latham Lithographic Corp., 107

  F.2d 749 (2d Cir. 1939) (claimant cannot split claim into multiple claims for the purpose of

  creating multiple creditors who could vote in a trustee election). The Senior Employees each

  filed a single proof of claim: they cannot split their GUC Claim in order to make the

  Convenience Class Election under the Plan and applicable bankruptcy law. And the Plan is clear

  on this; no other Holder of an unliquidated or partially liquidated Class 8 claim attempted to split

  its claim or make the Convenience Class Election.


  the GUC Claim, including the “Earned Bonus.” The Senior Employees appear to make the stunning assertion that
  the Debtors’ books and records establish whether a claim is liquidated and the amount of such claim, even when the
  proof of claim lists no such amounts. There is no proof of claim on file listing a liquidated amount, no executed
  stipulation agreeing on a liquidated amount, and no order of the Court setting a liquidated amount. The Senior
  Employees’ assertion that any portion of their GUC Claims is liquidated is untenable.
  66
     The cases the Senior Employees cite only support that separate claims, each covered by a separate proof of claim,
  purchased from other creditors, are entitled to be counted as separate claims. See Figter Ltd. v. Teachers Ins.
  Annuity Ass’n (In re Figter Ltd.), 118 F.3d 635, 640-641 (9th Cir. 1997) (claimant entitled to vote multiple claims
  where it “purchased a number of separately incurred and separately approved claims (each of which carried one
  vote) from different creditors”); Concord Square Apartments v. Ottawa Properties (In re Concord Square
  Apartments), 174 B.R. 71, 74 (Bankr. S.D. Ohio 1994) (“purchaser of claims is entitled to a vote for each separate
  claim it holds”); In re Gilbert, 104 B.R. 206, 211 (Bankr. W.D. Mo. 1989) (purchased claim arose out of a separate
  transaction, evidencing a separate obligation for which a separate proof of claim was filed). Notably, in each of
  these cases a separate proof of claim had been filed for each separate claim, evidencing an entirely separate
  obligation, and owed to a different party. Here in contrast, each single Senior Employee filed a single proof of
  claim, and the “Earned Bonus” is a mere component of an overall compensation claim stemming from obligations
  under an employment contract.

                                                          67
  DOCS_SF:104855.7 36027/002

                                                                                                     014318
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                74 of
                                                                                   75106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 143 of 246 PageID 17281



           H.       Convenience Class Election Is Unavailable Because Senior Employee’s GUC
                    Claims Cannot Be Split Under Disclosure Statement Order for Voting
                    Purposes

           128.     Even if splitting claims contained in a single proof of claim were allowed under

  applicable case law (which it is not) and the Senior Employees were entitled to make the

  Convenience Claim Election with respect to a portion of their GUC Claim, this Court’s

  Disclosure Statement Order prohibits the splitting of claims within a given class for voting

  purposes:

           Claims or interests shall not be split for purposes of voting; thus, each creditor
           and equity security interest holder shall be deemed to have voted the full amount
           of its claim and interest either to accept or reject the Plan;

  Disclosure Statement Order ¶ 25.b.

           129.     Similarly, paragraph 23 provides:

           For purposes of the numerosity requirement of section 1126(c), separate claims
           held by a single creditor in a particular Class shall be aggregated as if such
           creditor held one claim against the Debtor in such Class, and the votes related to
           such claims shall be treated as a single vote to accept or reject the Plan;

  Id. ¶ 23.h.

           130.     Read together, these provisions clearly establish that there can be no claim

  splitting within a class, and no claim splitting between Class 7 and Class 8. Accordingly, even if

  claims classified in a given class set forth in a single proof of claim could be split and the Senior

  Employee were entitled to make the Convenience Class Election, the Disclosure Statement Order

  precludes the Senior Employees from splitting their claims for voting purposes.




                                                   68
  DOCS_SF:104855.7 36027/002

                                                                                        014319
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                75 of
                                                                                   76106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 144 of 246 PageID 17282



           I.       Even if Convenience Claim Election Were Available, Convenience Claim
                    Election Does Not Impact Voting

           131.     Even if the Senior Employees were deemed to hold separate, liquidated claims on

  account of their “Earned Bonuses” that could be split from the remainder of their GUC Claims, a

  Convenience Class Election does not morph a Class 8 Claim into a Class 7 Claim for voting

  purposes.       Specifically, the Class 8 Ballot, approved by the Disclosure Statement Order,

  provides:

           If you check the box below and elect to have your Class 8 General Unsecured
           Claim treated as a Class 7 Convenience Claim; (i) your vote on this Ballot to
           accept or reject the Plan will still be tabulated as a vote in Class 8 with respect
           to the Plan, but your Claim (as reduced) will receive the treatment afforded to
           Class 7 Convenience Claims;

  Disclosure Statement Order, Exhibit A at 26 (emphasis added).67 Accordingly, at most, the

  Convenience Class Election only impacts the Senior Employees’ treatment for distribution

  purposes. Moreover, even if the Court finds that Mr. Leventon has a liquidated claim that was

  entitled to be classified in Class 7 and vote in that class, Mr. Ellington’s claim, which exceeds $1

  million could not vote in Class 7. Mr. Ellington would only be entitled to reduce his Class 8

  Claim and elect treatment in Class 7 but his claim would otherwise be included in Class 8 for

  voting purposes.

           132.     For each of the foregoing, independent reasons, each Senior Employee holds a

  single, unliquidated claim in Class 8. No Senior Employee is entitled to split his GUC Claim

  under applicable bankruptcy law, and such an action is further prohibited by the Disclosure

  Statement Order. Even if any GUC Claim could be split and the Convenience Class Election


  67
    The Plan itself is also clear that the Convenience Class Election only impacts treatment, and does not impact
  voting. See Plan, I.B.43; III.H.8.

                                                        69
  DOCS_SF:104855.7 36027/002

                                                                                                 014320
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                76 of
                                                                                   77106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 145 of 246 PageID 17283




  was made, the Convenience Class Election only impacts treatment but does not impact voting.

  Finally, the Senior Employees’ argument that their entitlement to make the Convenience Class

  Election stems from an erroneously mailed ballot is misplaced. As set forth above, the mailing

  of the Class 7 Ballot was an administrative error and cannot entitle the Senior Employees to

  rights that contradict the Plan and the Disclosure Statement Order.

  X.       THE HCMFA/NPA GATES OBJECTION

           133.     The Debtor manages fifteen collateralized loan obligations (“CLOs”) pursuant to

  certain agreements, which are referred to sometimes as portfolio management agreements and

  sometimes as servicer agreements (the “Management Agreements”). Each CLO is a Cayman-

  domiciled entity that owns a portfolio of loans. They are passive single purpose entities with no

  ability to self-manage. The CLOs have no employees; however, they do have Cayman-based

  boards of directors, which have limited duties under Cayman law and which do not actively

  manage the CLOs. Each CLO contracted with the Debtor as a third-party “Portfolio Manager” to

  manage the loan portfolio pursuant to the terms of the various Management Agreements. As

  discussed below, the only parties to the Management Agreements are the Debtor and the

  respective CLO.

           134.     To finance its acquisition of the loans, each CLO issued notes to third party

  investors. Those notes come in different tranches with different payment priorities. The lowest

  in priority are called “preference shares,” which receive the available residual cash flow after the

  CLO has made the required payments on the notes. Although called equity, the preference

  shares are not common equity. The CLOs themselves are purely creatures of contract, and


                                                   70
  DOCS_SF:104855.7 36027/002

                                                                                       014321
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                77 of
                                                                                   78106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 146 of 246 PageID 17284




  investor rights are governed by the terms of the indentures governing the CLOs (collectively, the

  “Indentures”), the preference share paying agency agreements, and in certain cases the

  Management Agreements.68 The Indentures define the procedures for buying, managing, and

  selling the CLOs’ assets.           See generally Indenture § 12.1; Management Agreement § 2.

  Fiduciary duties under the Investment Advisers Act of 1940 (the “Advisers Act”) are owed

  solely to the CLOs and not their investors.69               Nothing in the Indentures or the Management

  Agreements gives any investor in the CLOs the right to block, interfere with, influence, control,

  or otherwise direct the asset sale process. The Management Agreements set forth the Portfolio

  Manager’s duties and obligations and the requirements for removing the Portfolio Manager if

  investors are not satisfied.

           135.     By agreement with CLOs, which are the sole counterparties to the Management

  Agreements, the Debtor will assume the Management Agreements pursuant to the Plan. The

  Debtor and the CLOs have agreed, in summary, that in full satisfaction of the Debtor’s cure

  obligations under section 365(b)(1) of the Bankruptcy Code, the CLOs will receive a total of

  $525,000, comprising $200,000 within five days of the Effective Date and $325,000 in four

  equal quarterly payments of $81,250, and that the Debtor and the CLOs will exchange mutual

  releases. The Debtor and the CLOs agreed to seek approval of this compromise by adding


  68
     The Debtor’s role is referred to as either the Servicer or Portfolio Manager. All of the Management Agreements
  and Indentures are governed by New York law, and the relevant provisions of those agreements are identical in all
  material respects across the CLOs at issue.
  69
     The Debtor’s fiduciary duties under the Advisers Act are owed to the CLO, not to its investors. Goldstein v. SEC,
  451 F.3d 873, 881-82 (D.C. Cir. 2006) (under Section 206 of the Investment Advisers Act of 1940 and other
  provisions “[t]he adviser owes fiduciary duties only to the fund, not to the fund’s investors. . . If the investors are
  owed fiduciary duty and the entity is also owed a fiduciary duty, then the adviser will inevitably face conflicts of
  interest.”). The Debtor’s duties, as Portfolio Manager, to the underlying investors in the CLO, if any, are prescribed
  by contract.

                                                           71
  DOCS_SF:104855.7 36027/002

                                                                                                        014322
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                78 of
                                                                                   79106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 147 of 246 PageID 17285




  language to the Confirmation Order. A copy of that language is attached hereto as Exhibit C and

  will be included in the Confirmation Order.

           A.       The HMCFA/NPA Objection, the CLO Holdco Objection, and NREP
                    Joinder Should Be Overruled

           136.     As the Court is well aware, Highland Capital Management Fund Advisors, L.P.

  (“HCMFA”) and NexPoint Advisors, L.P. (“NPA” and, together with HCMFA, the “Advisors”),

  are controlled by Mr. James Dondero. Mr. Dondero is also the portfolio manager of each of the

  investment funds objecting to the Debtor’s assumption of the Management Agreements (the

  “Funds”).70 The Advisors and three of the Funds have actively interfered in the Debtor’s

  management of the CLOs and sought to exercise management authority over the CLOs. This

  Court ruled on these issues in connection with the Advisors and Funds’ Motion for Order

  Imposing Temporary Restrictions on Debtor’s Ability, as Portfolio Manager, to Initiate Sales by

  Non-Debtor CLO Vehicles [Docket No. 1528] (the “CLO Motion”).

           137.     Now, the Funds and Advisors have objected to confirmation of the Plan and are

  joined only in their objection by other Dondero-controlled entities –the NexPoint RE Partners

  and CLO Holdco, Ltd. (“CLO Holdco” and, together with the Funds and the Advisors, the “CLO

  Objectors”).      Although the NPA/HCMFA Objection makes different arguments than those

  contained in the CLO Motion, the goal of the NPA/HCMFA Objection is the same. It seeks to

  use this Court to transfer control of the CLOs away from the Debtor and back to Mr. Dondero.


  70
    The Funds are Highland Fixed Income Fund, Highland Funds I and its series, Highland Funds II and its series,
  Highland Global Allocation Fund, Highland Healthcare Opportunities Fund, Highland Income Fund, Highland
  Merger Arbitrate Fund, Highland Opportunistic Credit Fund, Highland Small-Cap Equity Fund, Highland Socially
  Responsible Equity Fund, Highland Total Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Capital, Inc.,
  NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund.

                                                       72
  DOCS_SF:104855.7 36027/002

                                                                                                014323
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                79 of
                                                                                   80106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 148 of 246 PageID 17286




           138.     The CLO Objectors contend that the Advisers Act prohibits assignment of the

  Management Agreements and/or that they are non-assignable personal service contracts. From

  this, the CLO Objectors argue that the Management Agreements may not be assumed by the

  Debtor under Section 365(c) because the “hypothetical test” applies in the Fifth Circuit. They

  also contend that there is inadequate assurance of future performance because of staff reductions

  and that the contracts are being modified and thus are being only partially (and so impermissibly)

  assumed. The CLO Objectors also speculate that they may be harmed by future investment

  decisions made by the Debtor because the time-frame contemplated by the Plan for disposition of

  assets may be shorter than what they believe is optimal to maximize the value of the preference

  shares. The objections should be overruled on several grounds:

           x        The contract counterparties – the CLOs – consent to assumption and will release
                    the Debtor from all claims.

           x        The CLO Objectors are non-contracting parties with no standing to object on
                    behalf of the CLOs and have pointed to no contractual basis for their assertion of
                    management authority over the CLOs.

           x        The CLO Objectors cannot create standing by asserting they are creditors of the
                    estate. Each CLO Objector agreed to the expungement of its claims or has no
                    claims.

           x        Even if the CLO Objectors were creditors, their standing to object to assumption
                    would be limited to whether it benefits the Estate, and they would still lack
                    standing to assert rights belonging to the contracting parties.

           x        Even if the CLO Objectors had the right to object to assignment, that does not
                    give them the standing to object to the Debtor’s assumption of the Management
                    Agreements.

           x        Even if the Management Agreements were non-assignable, the Debtor could still
                    assume the Management Agreements without consent because the actual test
                    applies in the Fifth Circuit.




                                                    73
  DOCS_SF:104855.7 36027/002

                                                                                        014324
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                80 of
                                                                                   81106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 149 of 246 PageID 17287



           x        Even if the hypothetical test applies, “applicable law” does not prevent
                    assignment of the Management Agreements.

           x        There is no detriment to the Estate in assuming the Management Agreements, and
                    there is no mismatch in investing timelines between the Debtor and the CLOs’
                    investors.

           B.       The CLO Objectors Cannot Override the CLOs’ Consent to Assumption

           139.     The Debtor and its counterparties (the CLOs) agreed to the assumption of the

  Management Agreements. Any objections were waived. Hence the CLO Objectors’ argument is

  not that there is no consent to assume the Management Agreements; it is that the correct party

  has not consented. In other words, the CLO Objectors are arguing that the CLO Objectors (and

  therefore Mr. Dondero) have the authority and prerogative to dictate the actions of the CLOs and

  whether the CLOs should consent to assumption. This has to be the CLO Objectors’ argument

  because unless the CLO Objectors have such right, they have no standing as non-contracting

  parties to object under section 365 to the assumption of the Management Agreements.

           140.     Only parties to contracts have standing to object to assumption, even when the

  objector claims that assumption will result in a breach of that contract or violate the law. See

  Hertz Corp. v. ANC Rental Corp. (In re ANC Rental Corp.), 278 B.R. 714, 718-19 (Bankr. D.

  Del. 2002), aff’d, 280 B.R. 808 (D. Del. 2002), 57 F. App’x 912 (3d Cir. 2003). As the district

  court explained:

           The language of section 365 is clearly intended to protect the rights of those
           persons or entities who share contractual relationships with the debtors. In other
           words, in order to invoke the protections provided in section 365, an entity must
           be a party to a contract with the debtor.

                                                * * *

           Although section 365 does confer the right to refuse assignment where excused by
           applicable law, that right is nevertheless conferred only upon parties to the


                                                  74
  DOCS_SF:104855.7 36027/002

                                                                                      014325
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                81 of
                                                                                   82106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 150 of 246 PageID 17288



           contracts at issue. It creates no separate right of enforcement for other creditors
           of the estate who are not parties to the contract. Therefore, even if the appellants
           feel that the alleged violation of the law may effect them, they have not
           demonstrated that they have the legal right to enjoin such a violation.

  Hertz Corp. v. ANC Rental Corp. (In Re ANC Rental Corp.), 280 B.R. 808, 817-18 (D. Del.

  2002); see also Cargill, Inc. v. Nelson (In re LGX, LLC), 2005 Bankr. LEXIS 2072 (10th Cir.

  Oct. 31, 2005) (creditor had standing on whether court should approve settlement between

  trustee and another creditor, but no standing under § 365 on whether quitclaim license from

  trustee to that creditor violated applicable patent law because it was not party to contract); In re

  Riverside Nursing Home, 43 B.R. 682, 685 (Bankr. S.D.N.Y. 1984) (assignee of rents is not

  “party to such contract or lease” so as to confer standing under section 365); In re Irwin Yacht

  Sales, Inc., 164 B.R. 678 (Bankr. M.D. Fla. 1994) (denying standing to co-owner

  notwithstanding her economic interest since she was not party to the lease); see also ANC Rental,

  57 F. App'x at 916 (citations omitted) (“Third-party standing is of special concern in the

  bankruptcy context where, as here, one constituency before the court seeks to disturb a plan of

  reorganization based on the rights of third parties who apparently favor the plan. In this context,

  the courts have been understandably skeptical of the litigant’s motives and have often denied

  standing as to any claim that asserts only third-party rights.”)

           141.     The only parties to the Management Agreements are the Debtor and the respective

  CLOs. Consequently, the CLO Objectors are effectively asking the Court to treat them as the

  contracting parties, so that they, rather than the CLOs, may decide whether to oppose

  assumption. But an adjudication of the CLO Objectors’ rights vis-à-vis the CLOs is not before

  the Court. Regardless, this assertion of management authority over the CLOs was already



                                                   75
  DOCS_SF:104855.7 36027/002

                                                                                        014326
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                82 of
                                                                                   83106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 151 of 246 PageID 17289




  rejected by Court as “almost Rule 11 frivolous.” In the CLO Motion, the movants sought to

  restrict sales of the CLOs’ assets on terms that they believed might be disadvantageous to the

  holders of preference shares, but they could not substantiate any contractual basis for the

  exercise of such management authority.71

           142.     The only acknowledgement of this Court’s ruling in the NPA/HCMFA Objection

  is offered in a footnote, in which the CLO Objectors suggest that the issues are different “in

  connection with confirmation of a plan containing proposed contract assumptions that simply are

  not contract assumptions, fairly construed.”72 In all honesty, the Debtor has no idea what the

  Objector’s statement means, but whatever it means, the underlying issue and rationale are the

  same here as in the CLO Motion. As before, the issue is who has the right to make business

  decisions for the CLOs, and in both the CLO Motion and here, the proffered justification is a

  nonspecific risk that investment decisions may be made with which the CLO Objectors disagree.

           C.       The CLO Objectors Lack Standing to Object to the Plan

                    1.         The CLO Objectors Rights Under the Management Agreements Are
                               Not Affected by the Plan




  71
     12/16/20 Tr. of Proceedings at 64:1-10.
           This is almost Rule 11 frivolous to me. You know, we're -- we didn't have a Rule 11 motion filed,
           and, you know, I guess, frankly, I'm glad that a week before the holidays begin we don't have that,
           but that's how bad I think it was, Mr. Wright [of K&L Gates] and Mr. Norris. This is a very, very
           frivolous motion. Again, no statutory basis for it. No contractual basis. You know, you didn't even
           walk me through the provisions of the contracts. I guess that would have been fruitless. But you
           haven’t even shown something equitable, some lack of reasonable business judgment.
  72
     The CLO Objectors state: “The Funds and Advisors are aware that the Court has heard and rejected a form of this
  argument in a different context. By raising the point here, we mean no disrespect to the Court or the prior ruling.
  However, we contend that the issue is appropriately joined in connection with confirmation of a plan containing
  proposed contract assumptions that simply are not contract assumptions, fairly construed. Moreover, at the time of
  the Motion that was denied, only the Funds and Advisors took a position on the issues; now, other parties, on
  information and belief, will object or have objected on a similar basis.” Obj. at 5, n. 4.

                                                          76
  DOCS_SF:104855.7 36027/002

                                                                                                    014327
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                83 of
                                                                                   84106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 152 of 246 PageID 17290




           143.     The CLO Objectors offer four bases for standing in the Objection. The first is

  that “in several of the Servicing Agreements, the CLO Objectors have the right to remove the

  Debtor or to control who the servicer under the agreements is. They have similar rights under

  the Indentures with respect to assignment or modification of the Servicing Agreements. Insofar

  as the Fifth Amended Plan purports to limit or to take those rights away from them, and to

  change their rights, the CLO Objectors have standing to object to their rights being limited or

  eliminated.” Obj. at 27. Elsewhere they state that the Management Agreements “generally

  allow the holders of preference shares to remove the portfolio manager for cause” and may

  provide for a certain percentage of holders of Preference Shares to remove a manager without

  cause. Obj. at 11.

           144.     As an initial matter, nowhere in the NREP Joinder do any of the NexPoint RE

  Partners allege or state that they have any interest in the CLOs. Without an interest in the CLOs,

  the NexPoint RE Partners cannot allege that any of their rights are affected. Further, nowhere in

  the NPA/HCMFA Objection is there any attempt to establish any basis on which the CLO

  Objectors are presently entitled to replace the Debtor as the Portfolio Manager or authorized to

  decide for the CLOs whether the CLOs should consent to the Debtor’s assumption of the

  Management Agreements. This is telling.

           145.     As set forth in the Management Agreements, the Debtor can only be removed as

  Portfolio Manager for cause by a majority of the preference shares that are not held by affiliates

  of the Debtor.       By the CLO Objectors own admission, they only hold a majority of the

  preference shares in eight of the fifteen CLOs at issue. That means that the CLO Objectors have


                                                  77
  DOCS_SF:104855.7 36027/002

                                                                                      014328
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                84 of
                                                                                   85106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 153 of 246 PageID 17291




  no right to remove the Portfolio Manager in approximately half of the Management Agreements.

  However, even with respect to the CLOs in which they hold a majority of the preference shares,

  the CLO Objectors cannot remove the Debtor unless cause exists – and cause does not exist.

  Moreover, the CLO Objectors, under the Management Agreements, are prohibited from

  replacing the Debtor because each of the CLO Objectors should be considered an affiliate of the

  Debtor for purposes of the Management Agreements and therefore be prohibited from exercising

  removal rights. Finally, on January 9, 2020, this Court entered an order (the “January Order”),

  which, in pertinent part, stated that “Mr. Dondero shall not cause any Related Entity to terminate

  any agreements with the Debtor.” [Docket No. 339] It is beyond dispute that each of the CLO

  Objectors is for all intents and purposes Mr. Dondero, and Mr. Dondero should not be allowed to

  do by proxy what he was prohibited by this Court from doing directly.

           146.     However, whether the CLO Objectors have the right to remove and replace the

  Debtor as Portfolio Manager is not a question that will be decided by the Plan nor will the CLO

  Objectors’ rights to remove the Debtor – whatever they are – be impacted by the Plan. On

  January 6, 2021, the Debtor filed that certain Debtor’s Memorandum of Law in Support of Its

  Motion for a Temporary Restraining Order and Preliminary Injunction Against Certain Entities

  Owned and/or Controlled by Mr. James Dondero, Adv. Proc. No. 20-03000-sgj, Docket No. 6]

  (the “Adversary Complaint”). In the Adversary Complaint, the Debtor seeks a declaratory

  judgment that the CLO Objectors have no right to replace the Debtor under the Management

  Agreements for the reasons set forth above, among others. The CLO Objectors should assert

  their rights, if any, at the hearing on the Adversary Complaint, not through an objection to


                                                 78
  DOCS_SF:104855.7 36027/002

                                                                                      014329
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                85 of
                                                                                   86106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 154 of 246 PageID 17292




  assumption. Consequently, the CLO Objectors’ rights, if any, under the Management Agreement

  will be determined by this Court in a separate hearing, and will not be impacted by the Plan.

                    2.         The CLO Objectors Lack Standing to Object to Assumption as
                               Creditors or Parties in Interest

           147.     Two of the CLO Objectors’ four claimed bases for standing are that they are

  creditors, or at least parties in interest, and as such have standing to object to assumption of the

  Management Agreements “especially because assumption of the Servicing Agreements and

  future performance thereunder affect the feasibility of the Plan as a whole,” and under sections

  1129(a)(1)-(3) because assumption of the Management Agreements purportedly violates the law.

  Obj. at 27. These arguments fail for numerous reasons.

           148.     First, these arguments for standing are circular. If a party lacks standing to object

  to assumption of a contract because it has no protected interest in the contract under section 365,

  it cannot argue that a plan should not be confirmed because of the assumption of such contract.

  A party cannot use an objection to a plan to create standing under section 365.

           149.     Second, the CLO Objectors are not creditors. As set forth in the Memorandum,

  each of the Advisors, the Funds, and CLO Holdco filed claims in this Case; however, each of

  those parties voluntarily agreed to have their Claims expunged or reduced to $0.00. None of the

  NexPoint RE Entities filed claims. As such, the CLO Objectors are barred from asserting that

  they have prepetition claims against the Debtor or its Estate. The CLO Objectors also cannot

  create claims by asserting that they will have claims arising from the rejection of the shared

  services agreements with the Debtor. None of the shared services agreements are being rejected.

  Each of the shared services agreements is freely terminable. In November 2020, the Debtor

                                                     79
  DOCS_SF:104855.7 36027/002

                                                                                          014330
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                86 of
                                                                                   87106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 155 of 246 PageID 17293




  provided notice that the shared services and other agreements were being terminated. Such

  agreements will terminate no later than January 31, 2021, which is prior to the anticipated

  Effective Date of the Plan. Because none of the shared services agreements are being rejected,

  none of the CLO Objectors will have a rejection damages claim.

           150.     Third, even if any of the CLO Objectors were creditors: “[E]ven creditors do not

  have standing to raise the rights of a landlord or contract party under section 365. . . While

  section 1109 allows a creditor to be heard on any issue in a bankruptcy case, it does not change

  the general principle of standing that a party may assert only its own legal interests and not the

  interests of another.”       In re ANC Rental, 278 B.R. at 718-19 (citations omitted).     As the

  bankruptcy court held in ANC Rental, the CLO Objectors cannot usurp the CLO’s standing to

  object to assumption.

           151.     Fourth, as set forth below, there is no “applicable law” prohibiting assumption

  and/or assignment for purposes of Section 365(c) and therefore no argument under section

  1129(a). Each of the Management Agreements can be assumed and could be assigned without

  the consent of any party (although the CLOs have consented to assignment). Therefore, there is

  no violation of law.

           152.     Finally, the CLO Objectors cannot boot strap into standing by arguing that the

  assumption of the Management Agreements will not benefit the estate. First, it is anticipated that

  the Debtor’s chief executive officer and chief restructuring officer will testify as to how

  assumption benefits the estate. Second, granting the relief requested by the CLO Objectors

  would be catastrophic to the Debtor’s estate. The Debtor’s inability to assume the Management


                                                   80
  DOCS_SF:104855.7 36027/002

                                                                                      014331
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                87 of
                                                                                   88106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 156 of 246 PageID 17294




  Agreements does not mean that the CLO Objectors will be magically installed as Portfolio

  Manager. It means that the Management Agreements will be rejected and that none of the CLOs

  will have a Portfolio Manager following the Confirmation Date. Any damage to the CLOs will

  presumably be part of the claims asserted by the CLOs against the Debtor in connection with that

  rejection. Those claims are currently incalculable. The Debtor also has exposure to each of the

  CLOs and any loss in value caused by having no Portfolio Manager would directly impact the

  Reorganized Debtor’s and Claimant Trust’s assets. Even assuming the CLO Objectors can

  appoint themselves Portfolio Manager in the CLOs in which they hold a majority of the

  preference shares (which is contested and which in no event would happen by the Confirmation

  Date), that still leaves approximately half of the CLOs without a manager.          It is beyond

  disingenuous for the CLO Objectors to argue that there is no benefit to the estate in assuming the

  Management Agreements while at the same time arguing that those same agreements should be

  rejected with the Debtor suffering the consequences.

                    3.         The Contractual Right to Object to Assignment of the Management
                               Agreements Does Not Create Standing to Object to Their Assumption

           153.     The fourth and final basis for standing is: “[I]n several of the Servicing

  Agreements, it is not just the CLO that must approve an assignment, but also the CLO Objectors.

  The CLO Objectors have similar rights under the Indentures. Insofar as the test under section

  365(c)(1) is a hypothetical assignment, and the CLO Objectors have the right to approve or not

  approve that assignment under applicable law and the agreements, that right should extend to

  consent under section 365(c)(1)(B) as well, as the CLOs’ consent is not possible without a

  concurring consent by the CLO Objectors.” Obj. at 28.

                                                    81
  DOCS_SF:104855.7 36027/002

                                                                                      014332
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                88 of
                                                                                   89106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 157 of 246 PageID 17295




           154.     For purposes of standing, the CLO Objectors asserted contractual right to object

  to assignment of the Management Agreements is irrelevant, for three reasons. First, there is no

  assignment here. The Debtor is assuming the Management Agreements with the consent of the

  CLOs. Second, even if it were correct that (a) the CLO Objectors have a contractual right to

  object to assignment, and (b) the hypothetical test applies, they still have no interest in the

  contract that would permit them to enforce section 365’s protections for their benefit in

  derogation of the rights of the actual contracting parties. Third, as discussed immediately below,

  the actual test applies in the Fifth Circuit, and thus the Management Agreements would be

  assumable even if they were not assignable.

           D.       Even if the CLO Objectors Had Standing and the Management Contracts
                    Were Not Assignable, the Debtor Could Assume Them Because the Actual
                    Test Applies in the Fifth Circuit

           155.     As the CLO Objectors recognize, there is a split of authority among the circuits

  regarding the appropriate test to apply to determine whether:

                    x          a contract that is otherwise non-assignable under applicable non-
                               bankruptcy law can be assumed by a debtor under Bankruptcy Code
                               section 365(c)(1); and

                    x          whether the same contract can be terminated if it contains an “ipso facto”
                               clause pursuant to Bankruptcy Code section 365(e)(2)(A).

  The Fifth Circuit has ordered lower courts to apply the so-called actual test in considering

  whether an ipso facto termination clause can be enforced under Bankruptcy Code section

  365(e)(2)(A). For the reasons set forth below, even though the Fifth Circuit has not ruled on the

  issue directly, the actual test has been applied by every bankruptcy court that has considered the

  issue in the Fifth Circuit to assumption of contracts under Bankruptcy Code section 365(c)(1).


                                                       82
  DOCS_SF:104855.7 36027/002

                                                                                           014333
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                89 of
                                                                                   90106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 158 of 246 PageID 17296




  Accordingly, the actual test should be applied in this Case to conclude that the Management

  Contracts can be assumed by the Reorganized Debtor without the consent of any party.

           156.     The Fifth Circuit’s decision in Bonneville Power Administration v. Mirant

  Corporation applied the actual test to a determination of whether a contract can be terminated as

  a result of the filing of a bankruptcy case under Bankruptcy Code section 365(e)(2). Bonneville

  Power Admin. v. Mirant Corp. (In re Mirant Corp.), 440 F.3d 238 (5th Cir. 2006). The

  reasoning in Mirant also supports application of the actual test to Bankruptcy Code section

  365(c)(1). Specifically, in Mirant, a non-debtor counterparty sought to terminate its executory

  contract with the chapter 11 debtor based on an ipso facto clause after the debtor filed for

  bankruptcy.       In support of its argument, the non-debtor counterparty relied on section

  365(e)(2)(A) and asserted that, under applicable law, the Anti-Assignment Act, 41 U.S.C. § 15

  (which generally prohibits the transfer of contracts to which the United States is a party), it was

  excused from accepting performance from or rendering performance to the trustee or an

  assignee. Critically, in reaching its conclusion that the actual test applied, the Fifth Circuit relied

  on cases analyzing section 365(c)(1).

           157.     While the CLO Objectors would like this Court to believe there is some risk that

  if faced with the direct question of whether the actual test also applies under section 365(c)(1),

  the Fifth Circuit would reach a different result, that argument strains credibility.

  Notwithstanding the technical language differences73 between the two statutes, the same test

  73
     Subsection (e)(2) provides that the invalidation of ipso facto clauses does not apply to an executory contract
  where “applicable law excuses a party, other than the debtor, to such contract or lease from accepting performance
  from or rendering performance to the trustee or to an assignee of such contract or lease, whether or not such contract
  or lease prohibits or restricts assignment of rights or delegation of duties[.]” 11 U.S.C. § 365(e)(2). This language
  is very similar—but not identical—to the language employed by subsection (c)(1), which speaks to excusing

                                                           83
  DOCS_SF:104855.7 36027/002

                                                                                                       014334
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                90 of
                                                                                   91106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 159 of 246 PageID 17297




  must apply to both the assumption of a contract under section 365(c)(1) and the termination of a

  contract under section 365(e)(2)(A). There is no logical reading of these two subsections that

  would support application of different tests. The language of section 365(e)(2)(A) is intended to

  allow the counterparty to a contract that cannot be assumed or assigned to enforce its remedy of

  termination so that it is not in limbo while the bankruptcy case proceeds. Section 365(c) cannot

  be read in isolation from the other subsections. It would make no sense for a court to hold that a

  contract cannot be assumed because the hypothetical test applies, but nonetheless cannot be

  terminated because the actual test applies. For this reason, every lower court in the Fifth Circuit

  that has considered the issue has held that the actual test applies to a debtor’s assumption of

  contracts under section 365(c). See In re Virgin Offshore USA, Inc., No. 13-79, 2013 U.S. Dist.

  LEXIS 128995, at *15 (E.D. La. Sep. 10, 2013):

           Though the Mirant court used the actual test in the context of § 365(e), which was
           not amended in the same way as § 365(c) and thus is not subject to the same
           circuit split, the Court nonetheless finds this decision to be an indicator of the way
           that the Fifth Circuit would undertake an analysis under § 365(c). Further, in In
           re O’Connor, the Fifth Circuit appears to have applied an actual test to determine
           that a partnership interest was strictly personal under Louisiana law, thus not
           assumable under § 365(c). The court did not expressly adopt the actual test
           because, regardless of the test applied, the partnership interest would have been
           unassumable under § 365(c); however, the language used in the opinion indicated
           a predilection for the actual test.

  See also In re Jacobsen, 465 B.R. 102, 105-06 (Bankr. N.D. Miss. 2011); Cajun Elec. Members

  Comm. v. Mabey (In re Cajun Elec. Power Coop., Inc.), 230 B.R. 693, 705 (Bankr. M.D. La.

  1999); In re Lil’ Things, Inc., 220 B.R. 583, 587 (Bankr. N.D. Tex. 1998); Texaco Inc. v.

  Louisiana Land & Exploration Co., 136 B.R. 658, 669 (Bankr. M.D. La.1992); In re Hartec


  performance from, or rendering performance to, “an entity other than the debtor or the debtor in possession” as
  opposed to just “the trustee or [] an assignee.” Compare id. § 365(c)(1) with § 365(e)(2).

                                                        84
  DOCS_SF:104855.7 36027/002

                                                                                                 014335
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                91 of
                                                                                   92106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 160 of 246 PageID 17298




  Enters., Inc., 117 B.R. 865, 871 (Bankr. W.D. Tex. 1990), vacated by settlement, 130 B.R. 929

  (W.D.Tex. 1991).

           158.     Moreover, other bankruptcy courts within the Fifth Circuit have expressly

  rejected the hypothetical test, concluding that:

           If the court were to adopt the [hypothetical test] and focus primarily upon
           assignability, a chapter [sic] 11 filing would have the virtual effect of rejecting
           executory contracts covered by section 365(f). As suggested by the court in
           Texaco, this analysis would extend section “365(c) beyond its fair meaning and
           intended purpose, contrary to the ultimate goal of rehabilitation of the debtor's
           enterprise.”

  Cajun Elec., 230 B.R.at 705 (Bankr. M.D. La. 1999) (quoting Texaco, 136 B.R. at 670).

           159.     The CLO Objectors prediction that the Fifth Circuit would apply a different test

  under subsection 365(c) than it does under 365(e) is based solely on the use of the word “or”

  rather than “and” in subsection 365(c). However, the language cited by the CLO Objectors in

  the statute is the same language that was considered by each of the lower courts in the Fifth

  Circuit; each of those courts nonetheless applied the actual test. The CLO Objectors reading is

  overly simplistic and imposes a literal reading that, as noted by the Cajun Electric Court above,

  is “beyond its fair meaning and intended purpose, contrary to the ultimate goal of rehabilitation

  of the debtor's enterprise.” Id. Accordingly, the argument that assumption of the Management

  Contracts must be evaluated using the hypothetical test is unavailing and contrary to this

  Circuit’s case law.




                                                     85
  DOCS_SF:104855.7 36027/002

                                                                                       014336
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                92 of
                                                                                   93106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 161 of 246 PageID 17299



           E.       Even if the CLO Objectors Have Standing and the Hypothetical Test Applies,
                    the Management Agreements Are Assignable

           160.     The CLO Objectors, assuming the hypothetical test applies, contend the

  Management Agreements cannot be assigned or assumed under section 365(c)(1) without the

  consent of the contracting party because they are non-assignable personal services contracts and

  because Section 205(a)(2) of the Advisers Act proscribes assignment of such contracts without

  consent. Under these circumstances, the CLO Objectors argue that “applicable law excuses a

  party, other than the debtor, to such contract . . . from accepting performance from . . . an entity

  other than the debtor. . . .” 11 U.S.C. § 365(c)(1)(A).

           161.     This Court has previously (and correctly) rejected both of these arguments – at

  that time made by the Debtor under the control of Mr. Dondero – in In re Acis Capital

  Management, L.P., et al, Case No. 18-30264-sgj, Docket No. 549 (Bankr. N.D. Tex. Aug. 30,

  2018) (the “Acis Order”). In the Acis Order, this Court held that: (a) the portfolio management

  agreements at issue were not personal services contracts; and (b) Section 205(a)(2) of the

  Advisers Act is not “applicable law” precluding assignment under section 365. Specifically, this

  Court ruled as follows:

           The court overrules any objection that there is some applicable law that excuses
           the counterparties to the PMAs [portfolio management agreements] (i.e., the CLO
           Issuers) from accepting performance from a party other than the debtor. First,
           these are not personal services contracts. . . . [I]n order to determine whether the
           PMAs are personal service contracts, the court must assess the particular
           circumstances in the case, the nature of the services provided by Acis under the
           PMAs, and whether such services are nondelegable. Highland contends that
           because the PMAs "depend on the skill and reputation of the performing party,"
           the PMAs are personal service contracts, and thus unassignable. If this were the
           standard, the exception would swallow the rule – any prudent party contracting
           for another's services considers the other party's skill, expertise, and reputation –
           and any contract for services premised on the skill and reputation of the party
           providing services would be a personal service contract. It is not whether the party

                                                    86
  DOCS_SF:104855.7 36027/002

                                                                                         014337
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                93 of
                                                                                   94106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 162 of 246 PageID 17300



           providing services is skilled and reputable – it is whether such services are unique
           in nature. See Compass Van & Storage Corp., 65 B.R. at 1011. . . . Here. . .
           [p]ursuant to the Shared Services Agreement and Sub-Advisory Agreement, Acis
           LP delegated certain of its responsibilities under the PMAs to Highland.
           Accordingly, the personal qualities of Acis LP were not essential to performance
           under the PMAs. While the expertise of Acis LP was relevant to its selection as
           portfolio manager, such expertise is not unique – as demonstrated by the expertise
           and reputation of Oaktree, Brigade, and others who act as CLO portfolio
           managers. Also, importantly, the PMAs themselves provide that Acis may
           delegate the performance of its duties under the PMAs to third parties: “In
           providing services hereunder, the Portfolio Manager may employ third parties,
           including its Affiliates, to render advice (including investment advice), to provide
           services to arrange for trade execution and otherwise provide assistance to the
           Issuer, and to perform any of the Portfolio Manager’s duties under this
           Agreement; provided that the Portfolio Manager shall not be relieved of any of its
           duties hereunder regardless of the performance of any services by third parties.”
           2014-3 PMA § 3(h)(iii). And although section 14 the PMAs requires consent for
           assignment, section 14 contemplates that an Affiliate assignee “has demonstrated
           ability, whether as an entity or by its personnel, to professionally and competently
           perform duties similar to those imposed upon the Portfolio Manager pursuant to
           this Agreement.” Id. § 14(a). Further, sections 14 and 32 of the PMAs provide
           for merger, consolidation, or amalgamation of Acis with another company, where
           the resulting entity succeeds “to all or substantially all of the collateral
           management business of the Portfolio Manager.” Pursuant to the terms of the
           PMAs themselves, the duties of Acis were not “so unique that the dut[ies were]
           thereby rendered nondelegable.” . . . As such, unlike personal service contracts,
           the PMAs do not “synthesize into those consensual agreements . . . distinctive
           characteristics that commit to a special knowledge, unique skill or talent, singular
           judgment and taste.” . . . Accordingly, because the duties of Acis LP under the
           PMAs are delegable (and were delegated) and are not unique, the PMAs cannot
           be personal service contracts that fall within the narrow exception of section
           365(c)(1).

           Additionally, Section 205(a)(2) of the Investment Advisors Act of 1940 (“IAA”)
           is not a nonbankruptcy law that precludes assumption and assignment of the
           PMAs. Section 205(a)(2) of the IAA provides that a registered investment adviser
           (such as Acis) cannot enter into an investment advisory contract unless such
           contract provides “that no assignment of such contract shall be made by the
           investment adviser without the consent of the other party to the contract[.]” 15
           U.S.C. § 80b-5(a)(2).

           Thus, this provision of the IAA merely requires that the PMAs contain an anti-
           assignment provision – the IAA is not “applicable law” that prohibits assumption
           or assignment without consent of the counterparties to the PMAs. Indeed, in the
           Southern District of New York, the court held:

                    “Section 205(a)(2) of the [IAA] . . . does not . . . prohibit an

                                                   87
  DOCS_SF:104855.7 36027/002

                                                                                        014338
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                94 of
                                                                                   95106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 163 of 246 PageID 17301



                    investment adviser's assignment of an investment advisory contract
                    without client consent. The section merely provides that the
                    contract must contain the specified provision.            Thus, the
                    assignment of a non-investment company advisory contract,
                    without obtaining client consent, could constitute a breach of the
                    advisory contract, but not a violation of Section 205(a)(2).”

  CWCapital Cobalt VR Ltd. v. CWCapital Invs. LLC, 2018 U.S. Dist. LEXIS 90174, at *12

  (S.D.N.Y. May 23, 2018). Assignment of the PMAs without consent of the counterparties simply

  constitutes breach of the PMAs, but the IAA is not “applicable law” that excuses the

  counterparties to the PMAs from accepting or rendering performance without such consent.

           162.     For the exact reasons found by this Court in the Acis Order, the CLO Objectors’

  argument that “applicable law” prevents assignment under 11 U.S.C. § 365(c) should be

  overruled. First, the Management Agreements are on all fours with the management agreements

  discussed in the Acis Order. The Management Agreements have the same delegation provisions,

  the same assignment provisions, and the same provisions on merger, consolidation, and

  amalgamation.74 The Court has already ruled on these exact agreements and found that they

  preclude a finding that the Management Agreements are personal services contracts.

  74
     See, e.g., Servicing Agreement, dated as of November 30, 2006, by and among Grayson CLO Ltd., and Highland
  Capital Management, L.P. (“Grayson Agreement”):
            In providing services hereunder the Servicer may employ third parties including its Affiliates to
            render advice including advice with respect to the servicing of the Collateral and assistance
            provided however that the Servicer shall not be relieved of any of its duties or liabilities hereunder
            regardless of the performance of any services by third parties.
  (Id., § 2(d))
            In addition any successor Servicer must be an established institution which has demonstrated an
            ability to professionally and competently perform duties similar to those imposed upon the
            Servicer hereunder
  (Id., § 12(e))
            Any corporation partnership or limited liability company into which the Servicer may be merged
            or converted or with which it may be consolidated or any corporation partnership or limited
            liability company resulting from any merger conversion or consolidation to which the Servicer
            shall be party or any corporation partnership or limited liability company succeeding to all or
            substantially all of the servicing and collateral management business of the Servicer shall be the
            successor to the Servicer without any further action by the Servicer the Co-Issuers the Trustee the

                                                        88
  DOCS_SF:104855.7 36027/002

                                                                                                  014339
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                95 of
                                                                                   96106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 164 of 246 PageID 17302




           163.     Second, as this Court ruled, the Advisers Act does not prohibit assignment

  without consent. It simply requires that an advisory agreement contain certain language and that

  any failure to obtain consent is a breach, not a nullification of the assignment. If the CLO

  Objectors had done their diligence, they would have realized that the Acis Order is not unique.

  The SEC has expressly stated that:

           Section 205(a)(2) does not prohibit an adviser’s assignment of an investment
           advisory contract without client consent. The section merely provides that the
           contract must contain the specified provision. Thus, the assignment of a non-
           investment company advisory contract, without obtaining client consent, could
           constitute a breach of the advisory contract, but not a violation of Section
           205(a)(2).

  American Century Companies, Inc./JP Morgan & Co. Incorporated, Staff No-Action Letter

  (12/23/1997);        see      also     Investment     Management   Staff   Issues   of    Interest,

  http://www.sec.gov/divisions/investment/issues-of-interest.shtml [June 5, 2012] (“In particular,

  the staff previously has clarified that Section 205(a)(2) does not prohibit an adviser’s assignment

  of an investment advisory contract without client consent. The section merely provides that the

  contract must contain the specified provision.”).

           164.     As such, there is no applicable law prohibiting the assignment – let alone the

  assumption – of the Management Agreements. “[F]or section 365(c)(1) to apply, the applicable

  law must specifically state that the contracting party is excused from accepting performance

  from a third party under circumstances where it is clear from the statute that the identity of the

  contracting party is crucial to the contract or public safety is at issue.” In re ANC Rental Corp.,

  277 B.R. 226, 236 (Bankr. D. Del. 2002).

            Noteholders or any other person or entity
  (Id., § 31)

                                                        89
  DOCS_SF:104855.7 36027/002

                                                                                      014340
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                96 of
                                                                                   97106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 165 of 246 PageID 17303



           F.       The Inadequate Assurance of Future Performance Objection is Meritless

           165.     The CLO Objectors contend that the reorganized Debtor will have inadequate

  resources to perform its obligations under the Management Agreements, and so has not given

  adequate assurance of future performance.             The CLO Objectors also allege that there is a

  mismatch between the Debtor’s investment timeline and the timeline expected by the investors in

  the CLOs. Both of those arguments fail. First, assurance of future performance is a protection

  conferred by section 365 on contracting parties, which the CLO Objectors are not. They lack

  standing to invoke it when the actual contracting parties – the CLOs – are satisfied. Second,

  even if they had standing, the objection is without merit. The CLO Objectors argue (i) because

  the Debtor is terminating all of its employees, it will not be able to manage the CLOs post-

  Effective Date and (ii) the Debtor cannot hire a Sub-Servicer to manage the CLOs without

  violating the Management Agreements. As an initial matter, the Debtor is not retaining a Sub-

  Servicer to manage the CLOs, and, although the Debtor will terminate a number of employees, it

  will retain sufficient and appropriate staff to manage the CLOs post-Effective Date. However,

  even if the Debtor were terminating all employees, the Management Agreements expressly allow

  the Debtor to retain a Sub-Servicer to manage the CLOs.75

           166.     Similarly, the CLO Objectors’ contention that the Debtor’s timeline for

  monetizing the assets in the CLOs is contrary to the timeline expected by the CLOs’ investors

  also ignores the facts. As disclosed in the CLOs’ offering memoranda, the notes and preference

  shares issued by the CLOs have come due or will, with two exceptions, come due shortly.

  75
     See Grayson Agreement, § 2(d) (“In providing services hereunder the Servicer may employ third parties
  including its Affiliates to render advice including advice with respect to the servicing of the Collateral and
  assistance provided however that the Servicer shall not be relieved of any of its duties or liabilities hereunder
  regardless of the performance of any services by third parties.”) (emphasis added).

                                                         90
  DOCS_SF:104855.7 36027/002

                                                                                                  014341
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                97 of
                                                                                   98106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 166 of 246 PageID 17304



                      CLO                  Note Maturity       Preference Share Redemption
                    Aberdeen               November 2018              November 2018
                   Brentwood               February 2022              February 2022
                    Eastwood                 May 2022                   May 2022
                   Gleneagles              November 2017              November 2017
                    Grayson                November 2021              November 2021
                   Greenbriar              November 2021              November 2021
            Highland Legacy Limited          June 2011                     N/A
           Highland Loan Funding V          August 2014                August 2014
              Highland Park CDO I          November 2051              November 2051
                      Jasper                August 2017                August 2017
                  Pam Capital                May 2010                      N/A
                     PamCo                  August 2009                    N/A
                    Red River                July 2018                  July 2018
                    Rockwall                August 2021                    N/A
                   Rockwall II              August 2021                    N/A
                    Southfork              February 2017              February 2017
                    Stratford              November 2021              November 2021
                    Valhalla                 April 2038                 April 2038
                  Westchester               August 2022                August 2022


  As such, there is no mismatch between the expectations of the CLOs’ investors and the Debtor.

  With the exception of the CLO Objectors who presumably want the CLOs to stay extant forever,

  the expectations of the CLOs’ investors are set by the offering memoranda, which clearly

  disclose the expected timeline for the CLOs.

           167.     Finally, the disingenuousness of the CLO Objectors’ arguments on future

  performance cannot be overstated. The CLO Objectors are arguing that the Debtor must reject

  the Management Agreements because – in their estimation – the Reorganized Debtor will not be

  able to satisfactorily manage the CLOs. The CLO Objectors’ argument is therefore that it is




                                                 91
  DOCS_SF:104855.7 36027/002

                                                                                     014342
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1807
                         1895-2
                             Filed
                                 Filed
                                    01/22/21
                                       02/04/21Entered
                                                  Entered
                                                       01/22/21
                                                          02/04/21
                                                                18:52:03
                                                                   13:25:35Page
                                                                             Page
                                                                                98 of
                                                                                   99106
                                                                                      of
Case 3:21-cv-00538-N Document 26-54 Filed  126 06/09/21 Page 167 of 246 PageID 17305




  better for the CLOs to have no manager at all. The CLO Objectors arguments are an abject

  danger to the Estate and could create potential liability in the millions of dollars.

           G.       The “Impermissible Partial Assignment” Objection is Meritless

           168.     The CLO Objectors contend that their rights are being modified by the Debtor’s

  assumption of the Management Agreements, effectively resulting in an impermissible “partial

  assumption” of the contracts. Once again, they are not contracting parties with standing to object

  on this basis. But even if they were, the factual predicate is missing.            The Management

  Agreements are being assumed in toto. There is no modification of any contract rights of the

  CLO Objectors. And, as set forth above, the Debtor filed the Adversary Complaint in which it

  sought a declaratory judgment on the CLO Objectors’ rights to replace the Debtor as Portfolio

  Manager under the Management Agreements. Regardless of whether the Plan is confirmed, the

  CLO Objectors will have their rights under the Management Agreements as those rights are

  determined by this Court in connection with the adjudication of the Adversary Complaint.

  XI.      STATE TAXING AUTHORITY OBJECTION

           169.     Following the filing of the State Taxing Authority Objection, the Debtor reached

  out to Dallas County, City of Allen, Allen ISD, City of Richardson, and Kaufman County

  (collectively, the “State Authorities”) to see whether the State Taxing Authority Objection could

  be resolved consensually. Although the Debtor and the State Taxing Authority have not yet

  reached resolution, the Debtor is optimistic that the State Taxing Authority Objection will be

  resolved and will continue working with the State Authorities.




                                                    92
  DOCS_SF:104855.7 36027/002

                                                                                          014343
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1807
                       1895-2
                            Filed
                               Filed
                                  01/22/21
                                     02/04/21Entered
                                               Entered
                                                     01/22/21
                                                       02/04/21
                                                              18:52:03
                                                                13:25:35Page
                                                                          Page
                                                                             99100
                                                                               of 106
                                                                                   of
Case 3:21-cv-00538-N Document 26-54 Filed126 06/09/21 Page 168 of 246 PageID 17306



  XII.     IRS OBJECTION

           170.     The Internal Revenue Service (“IRS”) raises three objections to the Plan in the

  IRS Objection, two of which are not controversial, and the Debtor has amended the plan to

  address these points.

           171.     First, in paragraph 1 of the IRS Objection, the IRS requests that the Debtor

  provide it with interest on account of its Allowed Claim as required under 11 U.S.C.

  1129(a)(9)(C). The Plan previously provided for payment of the full amount of the Allowed

  Priority Tax Claims (which would include any applicable interest on account of such Allowed

  Claim) on the Initial Distribution Date in order to fully satisfy these tax claims and avoid the

  incurrence of any unnecessary interest. To clarify this issue and resolve this first objection, the

  Debtor has amended the Plan to provide for an additional treatment mechanism that provides that

  Allowed Claims shall be treated in accordance with section 1129(a)(9)(C) of the Bankruptcy

  Code in the event the entirety of the IRS’s Allowed Claims (inclusive of any interest pursuant to

  which such claims are entitled to) are not paid on the Initial Distribution Date, as provided in

  section II.C of the Plan.

           172.     Second, in paragraph 3 of the IRS Objection, the IRS argues that its claims should

  not be “fixed” unless and until any required tax returns are filed. The Debtor does not dispute

  this contention and believes that the proposed language that was provided to the IRS and

  reprinted below addresses this concern because it provides that the IRS’s claims shall survive the

  bankruptcy as if the cases had not yet been filed, which is standard in chapter 11 confirmation

  orders. Further, the Debtor believes that it has filed all applicable returns but, in an effort to

  resolve the IRS Objection, proposes the language below.

                                                    93
  DOCS_SF:104855.7 36027/002

                                                                                        014344
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1895-2
                         1807 Filed
                               Filed01/22/21
                                     02/04/21 Entered
                                               Entered01/22/21
                                                       02/04/2118:52:03
                                                                13:25:35 Page
                                                                          Page100
                                                                               101ofof
Case 3:21-cv-00538-N Document 26-54 Filed106 06/09/21 Page 169 of 246 PageID 17307
                                         126




           173.     In paragraph 2 of the IRS Objection, the IRS asserts that it has no record of the

  Debtor having filed its Form 720 with respect to its self-insured health plan for the June 30,

  2014, June 30, 2016 and June 30, 2018 tax periods. Because of this alleged non-compliance, the

  IRS proposes certain default provisions detailed in the chart below (the “Default Provisions”).

  The Debtor asserts that the Default Provisions are not warranted because that Debtor has filed all

  applicable tax returns. Specifically, with respect to Form 720, on April 22, 2020, the Debtor

  responded to an IRS inquiry about the forms and provided an explanation about forms which

  were not required and provided the IRS with Form 720 for the 2015, 2016 and 2017 tax periods.

  Further the Default Provisions are not warranted because the IRS has adequate collection and

  enforcement remedies available through applicable law and should not be granted additional

  remedies through the Plan. Finally, the Default Provisions are vague and contain undefined

  terms which will result in confusion if enforcement is ever attempted. Certain examples of these

  problems are discussed below.

           174.     Default Provision (1) provides certain remedies to the IRS in the event of certain

  failures to pay taxes or timely file returns by the Debtor, the Reorganized Debtor or any

  successor in interest. The Debtor asserts that the Default Provisions are unnecessary since the

  Debtor has provided all applicable returns. Default Provisions (2) and (3) are not needed and are

  problematic because of their vagueness. The Debtor would agree to Default Provision (1)

  provided that it is clarified to state that nothing contained in the Plan or the Confirmation Order

  shall be deemed to be a waiver or relinquishment of any rights, claims, causes of action, rights of

  setoff or recoupment, rights to appeal tax assessments, or other legal or equitable defenses that


                                                    94
  DOCS_SF:104855.7 36027/002

                                                                                        014345
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1895-2
                         1807 Filed
                               Filed01/22/21
                                     02/04/21 Entered
                                               Entered01/22/21
                                                       02/04/2118:52:03
                                                                13:25:35 Page
                                                                          Page101
                                                                               102ofof
Case 3:21-cv-00538-N Document 26-54 Filed106 06/09/21 Page 170 of 246 PageID 17308
                                         126




  the Debtor or Reorganized Debtor have under non-bankruptcy law in connection with any claim,

  liability or cause of action of the United States.

           175.     Default Provision (2), presumably intended to provide remedies in addition to

  those provided under Default Provision (1), would allow the IRS to declare the Debtor to be in

  “default” if the certain failures were not cured within fourteen (14) days and then the “entire

  imposed liability, together with any unpaid current liabilities, shall become due and

  payable immediately upon written demand to the Debtor, Reorganized Debtor, an/or any

  successor in interest.” The term “entire imposed liability” is not defined in the proposed

  Default Provision. The ability of the IRS to unilaterally declare the Debtor to be in default and

  the imposition of a fourteen (14) day deadline is inappropriate and the IRS should rely on

  applicable law without imposing additional requirements through the confirmation process.

  Further, if this provision is intended to cut off the Debtor’s right to challenge any obligation that

  is asserted against it by the IRS, it goes beyond applicable law and would deprive the Debtor of

  valuable rights to legitimately challenge such asserted amounts, including applicable appeal

  rights. Further, to the extent that the Debtor may legitimately dispute certain tax obligations,

  acceleration of payment of other tax obligations is not appropriate and not in accordance with

  applicable law.

           176.     Default Provision (3) requires full payment of the entire imposed liability,

  together with an unpaid current liabilities within fourteen (14) days of demand and also purports

  to extend the collection statute expiration date again attempting to augment remedies available to

  the IRS. Such remedies are not warranted. Again, the IRS has adequate remedies available to it


                                                       95
  DOCS_SF:104855.7 36027/002

                                                                                        014346
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1895-2
                         1807 Filed
                               Filed01/22/21
                                     02/04/21 Entered
                                               Entered01/22/21
                                                       02/04/2118:52:03
                                                                13:25:35 Page
                                                                          Page102
                                                                               103ofof
Case 3:21-cv-00538-N Document 26-54 Filed106 06/09/21 Page 171 of 246 PageID 17309
                                         126




  under applicable law and should not seek to augment them through the bankruptcy plan

  confirmation process.

           177.     Aside from the fact that the pre-determination of the parties’ applicable rights and

  defenses under applicable non-bankruptcy law does not belong in a chapter 11 plan or

  confirmation order, the IRS’s language is problematic for another reason. By grafting these

  requirements to a chapter 11 plan and or a court order, the IRS is creating additional remedies

  that it would otherwise not be entitled to under non-bankruptcy law because it could then use the

  Confirmation Order to hold the Debtor in contempt, and potentially foreclose any applicable

  defenses or other substantive rights in a later proceeding that contravene the IRS’s Court-ordered

  default language.

           178.     The Debtor has proposed (and the IRS has rejected) the standard “neutrality”

  language that protects the parties’ respective rights and defenses and places them in the “the

  administrative or judicial tribunals in which such rights or claims would have been resolved or

  adjudicated if the bankruptcy case had not been commenced” which is where they belong.

           179.     The Debtor believes that the Court should not pre-adjudicate either the Debtor’s

  or the IRS’s applicable rights and remedies with respect to any unfiled tax returns or claims

  asserted by the IRS and these issues should be preserved for adjudication in the appropriate

  forums post-confirmation. The Debtor believes that its neutrality language initially proposed is

  consistent with language approved by this Court and in other cases without pre-adjudicating the

  parties’ substantive rights. While the Debtor does not believe that any of the proposed Default

  Provisions are warranted because it has complied with applicable filing requirements, the Debtor


                                                     96
  DOCS_SF:104855.7 36027/002

                                                                                         014347
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1895-2
                         1807 Filed
                               Filed01/22/21
                                     02/04/21 Entered
                                               Entered01/22/21
                                                       02/04/2118:52:03
                                                                13:25:35 Page
                                                                          Page103
                                                                               104ofof
Case 3:21-cv-00538-N Document 26-54 Filed106 06/09/21 Page 172 of 246 PageID 17310
                                         126




  would agree to include Default Provision (1) as modified below. The Debtor believes that the

  language proposed to the IRS for insertion to the Confirmation Order 76 preserves each party’s

  respective rights and defenses and adequately protects the IRS form enforcing any statutory

  claims or rights it may possess.

  Proposed Resolution of Objection of United States of          Default Provision - IRS. Notwithstanding any other
  America.                                                      provision or term of this Plan or Confirmation Order, the
  Default Provision - IRS. Notwithstanding any other            following Default Provision shall control as to the
  provision or term of this Plan or Confirmation Order, the     United States of America, Internal Revenue Service
  following Default Provision shall control as to the           (“IRS”) and all of its claims, including any
  United States of America, Internal Revenue Service            administrative claim (the IRS Claim):
  (“IRS”) and all of its claims, including any                       (1) Notwithstanding any other provision in the
  administrative claim (the IRS Claim):                              Plan, if the Debtor, the Reorganized Debtor, or any
       (1) Notwithstanding any other provision in the                successor in interest fails to pay when due any
       Plan, if the Debtor, the Reorganized Debtor, or any           payment required to be made on federal taxes, the
       successor in interest fails to pay when due any               IRS Claim, or other payment required to be made
       payment required to be made on federal taxes, the             to the IRS under the terms and provisions of this
       IRS Claim, or other payment required to be made               Plan, the Confirmation Order, or the Internal
       to the IRS under the terms and provisions of this             Revenue Code (26 U.S.C.), or fails to timely file
       Plan, the Confirmation Order, or the Internal                 any required federal tax return, or if any other
       Revenue Code (26 U.S.C.), or fails to timely file             event of default as set forth in the Plan occurs, the
       any required federal tax return, or if any other              IRS shall be entitled to give the Debtor, the
       event of default as set forth in the Plan occurs, the         Reorganized Debtor and/or any successor in
       IRS shall be entitled to give the Debtor, the                 interest and their counsel of record, by United
       Reorganized Debtor and/or any successor in                    States Certified Mail, written notice of the failure
       interest and their counsel of record, by United               and/or default with demand that it be cured, and if
       States Certified Mail, written notice of the failure          the failure and/or default is not cured within 14
       and/or default with demand that it be cured, and if           days of said notice and demand, then the following
       the failure and/or default is not cured within 14             shall apply to the IRS:
       days of said notice and demand, then the following                   (A) The administrative collection powers
       shall apply to the IRS:                                              and the rights of the IRS shall be reinstated
              (A) The administrative collection powers                      as they existed prior to the filing of the
              and the rights of the IRS shall be reinstated                 bankruptcy petition, including, but not
              as they existed prior to the filing of the                    limited to, the assessment of taxes, the filing
              bankruptcy petition, including, but not                       of a notice of Federal tax lien and the
              limited to, the assessment of taxes, the filing               powers of levy, seizure, and collection as
              of a notice of Federal tax lien and the                       provided under the Internal Revenue Code;
              powers of levy, seizure, and collection as                    (B) The automatic stay of 11 U.S.C. § 362
              provided under the Internal Revenue Code;                     and any injunction of this Plan or in the
              (B) The automatic stay of 11 U.S.C. § 362                     Confirmation Order shall, with regard to the
              and any injunction of this Plan or in the                     IRS only, lift or terminate without further
              Confirmation Order shall, with regard to the                  notice or hearing by the Court, and the entire
              IRS only, lift or terminate without further                   imposed liability owed to the IRS, together
              notice or hearing by the Court, and the entire                with any unpaid current liabilities, may

  76
    The Debtor discussed its concerns with IRS counsel provided it with certain neutrality language to resolve the IRS
  objection. The IRS responded that it could not agree to such language and would stand on its objection and its
  requested default language

                                                            97
  DOCS_SF:104855.7 36027/002

                                                                                                         014348
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1895-2
                         1807 Filed
                               Filed01/22/21
                                     02/04/21 Entered
                                               Entered01/22/21
                                                       02/04/2118:52:03
                                                                13:25:35 Page
                                                                          Page104
                                                                               105ofof
Case 3:21-cv-00538-N Document 26-54 Filed106 06/09/21 Page 173 of 246 PageID 17311
                                         126


               imposed liability owed to the IRS, together              become due and payable immediately; and
               with any unpaid current liabilities, may                 (C) The IRS shall have the right to proceed
               become due and payable immediately; and                  to collect from the Debtor, the Reorganized
               (C) The IRS shall have the right to proceed              Debtor or any successor in interest any of
               to collect from the Debtor, the Reorganized              the prepetition tax liabilities and related
               Debtor or any successor in interest any of               penalties and interest through administrative
               the prepetition tax liabilities and related              or judicial collection procedures available
               penalties and interest through administrative            under the United States Code as if no
               or judicial collection procedures available              bankruptcy petition had been filed and as if
               under the United States Code as if no                    no plan had been confirmed.
               bankruptcy petition had been filed and as if     (2) If the IRS declares the Debtor, the Reorganized
               no plan had been confirmed; and                  Debtor, or any successor in interest to be in default
       (3) The Internal Revenue Service shall not be            of the Debtor’s, the Reorganized Debtor’s and/or
       bound by any release provisions in the Plan that         any successor in interest’s obligations under the
       would release any liability of the responsible           Plan, then the entire imposed liability, together
       persons of the Debtor, the Reorganized Debtor,           with any unpaid current liabilities, shall become
       and/or any successor in interest to the IRS. The         due and payable immediately upon written
       Internal Revenue Service may take such actions as        demand to the Debtor, Reorganized Debtor,
       it deems necessary to assess any liability that may      and/or any successor in interest. Failure of the
       be due and owing by the responsible persons of the       IRS to declare a failure and/or default does not
       Debtor, the Reorganized Debtor and/or any                constitute a waiver by the United States or its
       successor in interest to the Internal Revenue            agency the IRS of the right to declare that the
       Service;                                                 Debtor, Reorganized Debtor, and/or any successor
       (4) Nothing contained in the Plan or the                 in interest is in default.
       Confirmation Order shall be deemed to be a waiver        (3) If full payment is not made within fourteen
       or relinquishment of any rights, claims, causes of       (14) days of such demand, then the Internal
       action, rights of setoff or recoupment, rights to        Revenue Service may collect any unpaid liabilities
       appeal tax assessments, or other legal or equitable      through the administrative collection provisions of
       defenses that the Debtor or Reorganized Debtor           the Internal Revenue Code. The IRS shall only be
       have under non-bankruptcy law in connection with         required to send two notices of failure and/or
       any claim, liability or cause of action of the United    default, and upon the third event of a failure
       States; and                                              and/or default the IRS shall be entitled to
       (5) The term “any payment required to be made on         proceed as set out in paragraphs (A), (B), and/or
       federal taxes,” as used herein above, is defined as:     (C) herein above without further notice to the
       any payment or deposit required by the Internal          Debtor, the Reorganized Debtor, or any
       Revenue Code to be made by the Debtor from and           successor in interest, or its counsel.           The
       after the Confirmation Date, or the Reorganized          collection statute expiration date will be
       Debtor and/or any successor in interest from and         extended from the Petition Date until
       after the Effective Date, to the date the IRS Claim      substantial default under the Plan.
       is together with interest paid in full. The term “any    (4) The Internal Revenue Service shall not be
       required tax return,” as used herein above, is           bound by any release provisions in the Plan that
       defined as: any tax return or report required by the     would release any liability of the responsible
       Internal Revenue Code to be made by the Debtor           persons of the Debtor, the Reorganized Debtor,
       from and after the Confirmation Date, or the             and/or any successor in interest to the IRS. The
       Reorganized Debtor and/or any successor in               Internal Revenue Service may take such actions as
       interest from and after the Effective Date, to the       it deems necessary to assess any liability that may
       date the IRS Claim is together with interest paid in     be due and owing by the responsible persons of the
       full.                                                    Debtor, the Reorganized Debtor and/or any
                                                                successor in interest to the Internal Revenue
                                                                Service.
                                                                (5) The term “any payment required to be made on
                                                                federal taxes,” as used herein above, is defined as:
                                                                any payment or deposit required by the Internal
                                                                Revenue Code to be made by the Debtor from and


                                                           98
  DOCS_SF:104855.7 36027/002

                                                                                                   014349
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1895-2
                         1807 Filed
                               Filed01/22/21
                                     02/04/21 Entered
                                               Entered01/22/21
                                                       02/04/2118:52:03
                                                                13:25:35 Page
                                                                          Page105
                                                                               106ofof
Case 3:21-cv-00538-N Document 26-54 Filed106 06/09/21 Page 174 of 246 PageID 17312
                                         126


                                                         after the Confirmation Date, or the Reorganized
                                                         Debtor and/or any successor in interest from and
                                                         after the Effective Date, to the date the IRS Claim
                                                         is together with interest paid in full. The term “any
                                                         required tax return,” as used herein above, is
                                                         defined as: any tax return or report required by the
                                                         Internal Revenue Code to be made by the Debtor
                                                         from and after the Confirmation Date, or the
                                                         Reorganized Debtor and/or any successor in
                                                         interest from and after the Effective Date, to the
                                                         date the IRS Claim is together with interest paid in
                                                         full.



                                           CONCLUSION

           For the reasons set forth herein and in the Memorandum, the Debtor respectfully requests

  that the Bankruptcy Court overrule the Objections for the reasons set forth herein and confirm

  the Plan as requested by the Debtor.




                                                  99
  DOCS_SF:104855.7 36027/002

                                                                                            014350
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1895-2
                         1807 Filed
                               Filed01/22/21
                                     02/04/21 Entered
                                               Entered01/22/21
                                                       02/04/2118:52:03
                                                                13:25:35 Page
                                                                          Page106
                                                                               107ofof
Case 3:21-cv-00538-N Document 26-54 Filed106 06/09/21 Page 175 of 246 PageID 17313
                                         126



  Dated: January 22, 2021           PACHULSKI STANG ZIEHL & JONES LLP
                                    Jeffrey N. Pomerantz (CA Bar No.143717)
                                    (admitted pro hac vice)
                                    Ira D. Kharasch (CA Bar No. 109084)
                                    (admitted pro hac vice)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    (admitted pro hac vice)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    E-mail:     jpomerantz@pszjlaw.com
                                                ikharasch@pszjlaw.com
                                                gdemo@pszjlaw.com

                                    -and-

                                    /s/ Zachery Z. Annable
                                    HAYWARD PLLC
                                    Melissa S. Hayward
                                    Texas Bar No. 24044908
                                    MHayward@HaywardFirm.com
                                    Zachery Z. Annable
                                    Texas Bar No. 24053075
                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Tel: (972) 755-7100
                                    Fax: (972) 755-7110

                                    Counsel for the Debtor and Debtor-in-Possession




                                            100
  DOCS_SF:104855.7 36027/002

                                                                           014351
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-2
                        1807-1 Filed
                               Filed 02/04/21
                                     01/22/21 Entered
                                                Entered 02/04/21
                                                        01/22/21 13:25:35
                                                                 18:52:03 Page
                                                                          Page 108
                                                                               1 of of
                                                                                    2
Case 3:21-cv-00538-N Document 26-54 Filed126 06/09/21 Page 176 of 246 PageID 17314



                                  EXHIBIT A




                                                                        014352
                                                                  Case
                                                                  Case 19-34054-sgj11
                                                                       19-34054-sgj11 Doc
                                                                                      Doc 1895-2
                                                                                          1807-1 Filed
                                                                                                 Filed 02/04/21
                                                                                                       01/22/21 Entered
                                                                                                                Entered 02/04/21
                                                                                                                        01/22/21 13:25:35
                                                                                                                                 18:52:03 Page
                                                                                                                                          Page 109
                                                                                                                                               2 of of
                                                                                                                                                    2
                                              126
              Plan Objections from Dondero-Related Entities: Organizational Charts

                Org Chart Key:
          Objecting Entity with No Claim or
           Fund Interests with the Estate                                                                                                                                                                                                  Highland Capital
                                                                                                                                                                                                                     0.25%                  Management,
                                                                                                                                                                                                                    Class A
            Objecting Entity with Debt or                                                                                                                                                                                                        L.P.
              Funds Owed to HCMLP                                                                                                                                                                                  LP Interest


         Objecting Entity with a Terminated                                                                             James Dondero                                           Strand Advisors, Inc.
            Shared Services Agreement
                                                                                                                                                                                                                                                           0.1866%
                                                                                                                                                                                                                                                           Class A
     Interests in Funds Managed by HCMLP                                                                                                                                                                                                                  LP Interest
                                                                                                                                                             Highland Multi
                                                                                                                                                              Strat Credit                    The Dugaboy Investment Trust
                                                                                                                                                             Fund Interests                       (Primary Beneficiary)




                   CLO Holdco, Ltd. [1]                      The Get Good Trust                              HCMFA                 NexBank Capital, Inc.             NexPoint Real Estate Partners, LLC                    NexPoint Advisors, L.P.
             (Director/Donor/Donor Advisor)                 (Primary Beneficiary)                        (Owner/President)          (Owner/Chairman)                        (Owner/Manager)                                 (Owner/President)




        1.0 CLO
                                                                                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




      Pref Shares                       Highland Fixed Income Fund                  Highland Socially Responsible Equity Fund          NexBank SSB                            NexPoint Real Estate Finance, Inc.                   NexPoint Real Estate Advisors, L.P.
       Interests
                                       Highland Funds I and its series                     Highland Total Return Fund               NexBank Title, Inc.                       NexPoint Real Estate Capital, LLC                   NexPoint Real Estate Advisors II, L.P.
    Highland Multi
   Strat Credit Fund
       Interests                      Highland Funds II and its series                   Highland/iBoxx Senior Loan ETF           NexBank Securities, Inc.                     NexPoint Residential Trust, Inc.                  NexPoint Real Estate Advisors III, L.P.
    Highland CLO
   Funding Interests                  Highland Global Allocation Fund               Highland Healthcare Opportunities Fund                                                        NexPoint Hospitality Trust                     NexPoint Real Estate Advisors IV, L.P.

        1.0 CLO                             Highland Income Fund                        Highland Merger Arbitrage Fund                                                        NexPoint Multifamily Capital Trust                 NexPoint Real Estate Advisors V, L.P.
      Pref Share
       Interests                                                                                                                         1.0 CLO
                                    Highland Opportunistic Credit Fund                  Highland Small-Cap Equity Fund                 Pref Share                                   NexPoint Capital, Inc.                       NexPoint Real Estate Advisors VI, L.P.
                                                                                                                                        Interests
                                                                                                                                                                          NexPoint Real Estate Strategies Fund                   NexPoint Real Estate Advisors VII, L.P.
                                                                                                                                         1.0 CLO
[1] CLO Holdco, Ltd., is a wholly-owned subsidiary of the Charitable Donor Advised Fund, L.P. (the “DAF”). HCMLP                       Pref Share                      NexPoint Strategic Opportunities Fund                     NexPoint Real Estate Advisors VIII, L.P.
has terminated its shared services agreement with the DAF. The DAF owes HCMLP past due fees and expenses.                               Interests
[2] Amounts owed as of November 30, 2020.
                                                                                                                                                                                                                                        014353
                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                     Page 177 of 246 PageID 17315
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1807-2
                        1895-2 Filed
                               Filed 01/22/21
                                     02/04/21 Entered
                                               Entered 01/22/21
                                                       02/04/21 18:52:03
                                                                13:25:35 Page
                                                                         Page 1110
                                                                                of 14
                                                                                   of
Case 3:21-cv-00538-N Document 26-54 Filed126 06/09/21 Page 178 of 246 PageID 17316



                                  EXHIBIT B




                                                                       014354
                     Case
                     Case 19-34054-sgj11
                          19-34054-sgj11 Doc
                                         Doc 1807-2
                                             1895-2 Filed
                                                    Filed 01/22/21
                                                          02/04/21 Entered
                                                                   Entered 01/22/21
                                                                           02/04/21 18:52:03
                                                                                    13:25:35 Page
                                                                                             Page 2111
                                                                                                    of 14
                                                                                                       of
                                                              126



                                                                 OBJECTION SUMMARY1

            Objecting Party                               Objection                                                       Response
       U.S. Trustee                   The release is overbroad and releases non-           The Debtor Release is not overly broad and only releases claims
                                      debtors in violation of Pacific Lumber               owned (either directly or derivatively) by the Debtor and the Estate
                                                                                           on behalf of the Debtor and its successors, which include the CT and
                                                                                           LST only in their capacity as successors. No third party is
                                                                                           implicated by the Debtor Release and Pacific Lumber is
                                                                                           inapplicable. Section 1123(b)(3) expressly permits a debtor to settle
                                                                                           and release its own claims.
                                      The exculpation is overbroad and releases non-       The 1/9/20 Settlement Order has already exculpated the Independent
                                      debtors in violation of Pacific Lumber               Directors and their agents. The exculpation provisions as to each
                                                                                           Protected Party are permissible under other sections of the
                                                                                           Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                           1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                           of estate fiduciaries and under the policy reasons set forth in the
                                                                                           Pacific Lumber case relating to committees and their members
                                                                                           because the Protected Parties in this case are more akin to committee
                                                                                           members and trustees.
       Internal Revenue Service       Plan does not state that the Debtor will pay IRS     The Plan provides that Allowed Priority Claims would be paid on
                                      priority tax claims on the Effective Date.           the Initial Distribution Date. In response to this objection, the Plan
                                                                                           has been amended to provide for treatment of priority claims in
                                                                                           accordance with 1129(a)(9)(C)
                                      The plan does not provide for statutory interest     Plan has been amended to provide for treatment of priority claims in
                                                                                                                                                                    Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                                      on the IRS claims under Section 511                  accordance with 1129(a)(9)(C)
                                      The IRS asserts that the Debtor failed to file tax   The Debtor has provided all applicable tax forms and the proposed
                                      Form 720 returns related to its self-insured         Default Provisions are unwarranted. The Debtor would agree,
                                      health plan for 2014, 2016, and 2017 and             however, to modified Default Provisions.
                                      requests that the Plan be amended to include
                                      certain “Default Provisions” that, among other       The IRS’ proposed Default Provisions graft the IRS’ potential non-
                                      things, allow the IRS to declare defaults,           bankruptcy and arguably additional rights and remedies into the
                                      demand that the “entire imposed liability”           Plan, including the IRS’ unilateral rights to declare defaults, impose
                                      become due and payable, and the ability to           successor liability, and to require payments of “entire imposed
                                      collect unpaid liabilities upon 14 days’ notice of   liabilities” upon 14 days’ notice of demand. The Debtor does not
                                      demand for payment                                   think it is appropriate for the Plan or Confirmation Order to dictate
                                                                                           these rights and they should be determined under applicable non
                                                                                           bankruptcy law.

1
    The following are summaries only. Parties should read the entirety of the Debtor’s Reply.
                                                                                                                                                                    Page 179 of 246 PageID 17317




DOCS_LA:335197.6 36027/002

                                                                                                                                                      014355
                  Case
                  Case 19-34054-sgj11
                       19-34054-sgj11 Doc
                                      Doc 1807-2
                                          1895-2 Filed
                                                 Filed 01/22/21
                                                       02/04/21 Entered
                                                                Entered 01/22/21
                                                                        02/04/21 18:52:03
                                                                                 13:25:35 Page
                                                                                          Page 3112
                                                                                                 of 14
                                                                                                    of
                                                           126


         Objecting Party                             Objection                                                        Response
    Dallas County, City of      Plan does not appropriately apply for treatment        The Debtor is currently negotiating language with these taxing
    Allen, Allen ISD, City of   of postpetition and effective date interest on tax     authorities to resolve the issues raised in their objection through
    Richardson, and Kaufman     claims, Plan does not provide for continued            insertion of language in the Confirmation Order in order to
    County                      security interest and Plan does not provide that       consensually resolve this objection.
                                failure to pay tax claims is a default under the
                                plan
    Jack Yang and Brad Borud    Subordinated Claims are defined overly broad as        The Plan has been amended to clarify that it does not provide for
                                not just claims subordinated under § 510 but           categorical subordination of claims relating to partnership interests
    (joined by Deadman,         also claims arising from Class A/B/C Limited           to address this objection
    Travers, Kauffman [D.I.     Partnership interests in a way that impermissibly
    1674; 1679])                broadens § 510(b)
    Patrick Daugherty           The Disputed Claims Reserve allows the Debtor          The Plan does not provide for disparate treatment of claims. The
                                to estimate claims for distribution, which             Plan provides for a mechanism for the Debtor or Mr. Daugherty (or
                                provides for impermissible disparate treatment         any creditor) to file a motion to estimate any Disputed Claim for
                                under § 1123(a)(4)                                     purposes of establishing the amount of the Disputed Claims Reserve
                                                                                       pending the allowance or disallowance of his claim. Neither
                                                                                       Daugherty or any other creditor is entitled to a reserve for the full
                                                                                       amount of a disputed claim. This procedure does not constitute
                                                                                       disparate treatment of claims under section 1123(a)(4)
    Dugaboy Investment Trust    Art. III.J allows for subordination under § 510        Section III.J of the Plan has been amended to clarify that
    and Get Good Investment     without the requirement for a hearing, which is        subordination will occur after notice and a hearing and any order by
    Trust                       impermissible                                          the Bankruptcy Court.
                                The Plan is not complete as it doesn't list final      Dugaboy’s reference to documents still under negotiation with the
                                documents governing the claimant                       Committee was a vestige from a prior draft. Three Plan
                                                                                                                                                                Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                                trust/litigation trust/reorg debtor, retained causes   Supplements have been filed that contain those documents. An
                                of action, executory contracts                         additional Plan Supplement is being filed concurrently herewith.
                                Plan violates 1129(a)(7) because it doesn't            The Liquidation Analysis provides that creditors will receive
                                provide the value that would be received in a          distributions under the Plan that are not less than the value they
                                chapter 7 liquidation because: (i) Reorg Debtor        would receive under a hypothetical distribution under chapter 7.
                                has no affirmative obligation to report to             This objection does not contest the conclusions set forth in the
                                holders of beneficial interests in the Claimant        Liquidation Analysis.
                                Trust, (ii) Claimant Trustee is only liable for
                                fraud, willful misconduct, or gross negligence         The Plan, consistent with other plans including ones confirmed in
                                and not breach of fiduciary duty; and (iii) a          this court, properly allows the Claimant Trustee and Reorganized
                                chapter 7 trustee would need to get court              Debtor to sell assets post-confirmation without the need for court
                                authority to sell assets and no such requirement       approval. The standard of liability is also appropriate and consistent
                                exists for Claimant Trustee                            with confirmed chapter 11 plans. Moreover, a chapter 7 trustee
                                                                                       would enjoy qualified immunity for its actions.
                                [
                                                                                                                                                                Page 180 of 246 PageID 17318




DOCS_LA:335197.6 36027/002                             2
                                                                                                                                                   014356
                  Case
                  Case 19-34054-sgj11
                       19-34054-sgj11 Doc
                                      Doc 1807-2
                                          1895-2 Filed
                                                 Filed 01/22/21
                                                       02/04/21 Entered
                                                                Entered 01/22/21
                                                                        02/04/21 18:52:03
                                                                                 13:25:35 Page
                                                                                          Page 4113
                                                                                                 of 14
                                                                                                    of
                                                           126


          Objecting Party                         Objection                                                       Response
                             Exculpation provisions are overbroad as (i) they      The 1/9/20 Settlement Order has already exculpated the Independent
                             do not relate to a specific time period (just apply   Directors and their agents. The exculpation provisions as to each
                             from Petition Date through implementation),           Protected Party are permissible under other sections of the
                             especially when read in connection with the           Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                             exculpation provision in the Claimant Trust           1106, 1107, 1123, and 1129), other applicable law on the immunity
                             Agreement, (ii) cover non-Debtors, and (iii)          of estate fiduciaries and under the policy reasons set forth in the
                             violates Pacific Lumber                               Pacific Lumber case relating to committees and their members
                                                                                   because the Protected Parties in this case are more akin to committee
                                                                                   members and trustees. The CTA includes standard language limiting
                                                                                   liability and is not an improper exculpation.
                             Release provision (i) is overbroad and releases       The Debtor Release is not overly broad and only releases claims
                             claims not related to the BK; (ii) waives future      owned (either directly or derivatively) by the Debtor and the Estate
                             claims of the Claimant Trust                          on behalf of the Debtor and its successors, which include the CT and
                                                                                   the LST only as successors to the Debtor, not any claims the CT or
                                                                                   LST might subsequently have of their own. No third party is
                                                                                   implicated by the Debtor Release and Pacific Lumber is
                                                                                   inapplicable. Section 1123(b)(3) expressly permits a debtor to settle
                                                                                   and release its own claims.
                             The injunction provisions in Article IX.F are         The Injunction Provisions have been modified to address these
                             overbroad and arguably violates Pacific Lumber        concerns. The Injunction Provision, as modified, merely implements
                             as an improper release and In re Zale and Thru,       the Plan’s discharge, release, and Exculpation Provisions by
                             which prevents a non-debtor injunction if it          enjoining the Enjoined Parties from commencing or maintaining any
                             effectively discharges a no debtor                    actions to interfere with the implementation or consummation of the
                                                                                   Plan. Implementation and consummation are words used in the
                                                                                                                                                             Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                                                                                   Code and have meanings known by practitioners and the Court. The
                                                                                   injunction is only applicable to the Debtor and its successors, the
                                                                                   Reorganized Debtor, the Claimant Trust and the Litigation Sub-
                                                                                   Trust, or against the property of the Debtor, and its successors, the
                                                                                   Reorganized Debtor, the Claimant Trust and the Litigation Sub-Trust
                                                                                   – none of whom are non-debtor third parties as the debtor has
                                                                                   eliminated the Independent Directors from these provisions.
                             The release provided to released parties does not     Section 1123(b)(3) expressly permits a debtor to settle and release its
                             meet the standards for a release as there is no       own claims. The consideration provided by the Released Parties will
                             meaningful contribution to the BK and is not          be presented. The Released Parties are only being released by the
                             necessary to protect non-debtor entities that are     Debtor and its successors.
                             essentially the debtor
                                                                                                                                                             Page 181 of 246 PageID 17319




DOCS_LA:335197.6 36027/002                         3
                                                                                                                                             014357
                  Case
                  Case 19-34054-sgj11
                       19-34054-sgj11 Doc
                                      Doc 1807-2
                                          1895-2 Filed
                                                 Filed 01/22/21
                                                       02/04/21 Entered
                                                                Entered 01/22/21
                                                                        02/04/21 18:52:03
                                                                                 13:25:35 Page
                                                                                          Page 5114
                                                                                                 of 14
                                                                                                    of
                                                           126


          Objecting Party                         Objection                                                        Response
                             The "channeling injunction" and retention of          The Gatekeeper Provision is a legitimate exercise of the Court’s
                             jurisdiction is improper because it expands the       jurisdiction, does not (as modified) implicate the Court’s post-
                             BK court's jurisdiction to actions not arising        effective date jurisdiction as the Court will initially, only be
                             under, related to, or arising in the BK. This is      determining if a claim is colorable. Furthermore, as a liquidating
                             especially so since there is no post-effective date   plan, the court has – under applicable law – jurisdiction because all
                             Reorganized Debtor                                    acts taken by the trust are related to implementing and effectuating
                                                                                   the Plan. Furthermore, the Gatekeeper Provision is supported by the
                                                                                   Barton Doctrine (which requires that claims against court-appointed
                                                                                   and court-approved fiduciaries be sanctioned by the approving or
                                                                                   appointing court) and by the All Writs Act, which permits courts to
                                                                                   place limits on the ability of vexatious litigants to continue to file
                                                                                   litigation.
                             The injunction prevents parties from enforcing        Art. IX.F starts with "Except as expressly provided in the Plan, the
                             the rights created by the plan post-effective date    Confirmation Order, or a separate order of the Bankruptcy Court. . . .
                                                                                   " It does not prevent enforcement of rights created under the Plan
                             The "channeling injunction" is not a proper           The Gatekeeper Provision has nothing to do with Section 524(j).
                             channeling injunction under Section 524(j) and        Although the Debtor will be engaging in a long term liquidation
                             even if it were, 524(j) only applies to debtors       given the nature of its assets, during that same time period the
                             that are eligible for a discharge under 1141 and      Debtor will be engaging in business to maximize such liquidation,
                             HCMLP is not eligible for a discharge because it      including by continuing to manage non-debtor funds
                             is a liquidation plan.
    James Dondero            The exculpation provision in IX.D is overbroad        The 1/9/20 Settlement Order has already exculpated the Independent
                             as it relates to non-debtors under Pacific Lumber     Directors and their agents. The exculpation provisions as to each
                                                                                                                                                            Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                                                                                   Protected Party are permissible under other sections of the
                                                                                   Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                   1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                   of estate fiduciaries and under the policy reasons set forth in the
                                                                                   Pacific Lumber case relating to committees and their members
                                                                                   because the Protected Parties in this case are more akin to committee
                                                                                   members and trustees.
                             The "channeling injunction" in Article IX.F           The Gatekeeper Provision is a legitimate exercise of the Court’s
                             includes post-confirmation conduct and non-           jurisdiction, does not (as modified) implicate the Court’s post-
                             debtors and is effectively a third party release      effective date jurisdiction as the court will initially, only be
                             prohibited under Dropbox.                             determining if a claim is colorable. Furthermore, as a liquidating
                                                                                   plan, the Court has – under applicable law – jurisdiction because all
                                                                                   acts taken by the trust are related to implementing and effectuating
                                                                                   the Plan. Furthermore, the Gatekeeper Provision is supported by the
                                                                                   Barton Doctrine (which requires that claims against court-appointed
                                                                                                                                                            Page 182 of 246 PageID 17320




DOCS_LA:335197.6 36027/002                         4
                                                                                                                                             014358
                  Case
                  Case 19-34054-sgj11
                       19-34054-sgj11 Doc
                                      Doc 1807-2
                                          1895-2 Filed
                                                 Filed 01/22/21
                                                       02/04/21 Entered
                                                                Entered 01/22/21
                                                                        02/04/21 18:52:03
                                                                                 13:25:35 Page
                                                                                          Page 6115
                                                                                                 of 14
                                                                                                    of
                                                           126


          Objecting Party                         Objection                                                       Response
                                                                                  and court-approved fiduciaries be sanctioned by the approving or
                                                                                  appointing court) and by the All Writs Act, which permits courts to
                                                                                  place limits on the ability of vexatious litigants to continue to file
                                                                                  litigation. There is no “release” in the Gatekeeper Provision as it
                                                                                  does not prevent claims from being brought – it merely requires that
                                                                                  the Bankruptcy Court determine the claim is colorable before it can
                                                                                  be brought.
                               The "channeling injunction" limits jurisdiction    The Gatekeeper Provision has been modified to eliminate the
                               to the Bankruptcy Court and ignores other courts   exclusive jurisdiction of the Bankruptcy Court to hear permitted
                               with exclusive jurisdiction and specialized        claims on the merits unless it determines it has jurisdiction to do so
                               jurisdiction                                       after determining if a claim is colorable.
                               The "channeling injunction" is impermissibly       The Gatekeeper Provision is not vague and, to the extent FRBP
                               vague under FRBP 3016(c)                           3016(c) is applicable, expressly complies with the rule in that the
                                                                                  Gatekeeper Provision describes in specific and conspicuous
                                                                                  language (bold, italic, or underlined text) all acts to be enjoined and
                                                                                  identifies the entities that would be subject to the injunction
                               The Plan does not provide appropriate              This is the same objection filed by other Dondero Entities to prevent
                               mechanisms for oversight of post-confirmation      the post-confirmation monetization of assets. The Plan, consistent
                               sales and would allow impermissible sales          with other plans including ones confirmed in this Court, properly
                               similar to that which occurred during the BK       allows the Claimant Trustee and Reorganized Debtor to sell assets
                                                                                  post-confirmation without the need for court approval. The standard
                                                                                  of liability is also appropriate and consistent with confirmed chapter
                                                                                  11 plans.
                               The jurisdictional provisions are overbroad and    The Gatekeeper Provision has been modified to eliminate the
                                                                                                                                                            Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                               would require all claims to be heard in the BK     exclusive jurisdiction of the Bankruptcy Court to hear permitted
                               without regard to whether they arise in            claims on the merits unless it determines it has jurisdiction to do so
                               connection with implementation of the plan or      after determining if a claim is colorable. The Bankruptcy Court has
                               otherwise                                          jurisdiction to determine if a claim is colorable
                               The elimination of vacant classes on the           The elimination of the only vacant class (Class 5 (Retained
                               effective date would impermissibly limited later   Employees)) is for voting tabulation purposes only. This provision
                               re-allocation of claims                            permissibly provides for the treatment of any claims that may arise
                                                                                  or become Allowed as a Class 5 Claim post-confirmation.
                               Art. III.J allows for subordination under § 510    Section III.J of the Plan has been amended to clarify that
                               without the requirement for a hearing, which is    subordination will occur after notice and a hearing and any order by
                               impermissible                                      the Bankruptcy Court.
    NexPoint Real Estate       Art. III.J allows for subordination under § 510    Section III.J of the Plan has been amended to clarify that
    Partners LLC, f/k/a HCRE   without the requirement for a hearing, which is    subordination will occur after notice and a hearing and any order by
    Partners, LLC              impermissible                                      the Bankruptcy Court.
                                                                                                                                                            Page 183 of 246 PageID 17321




DOCS_LA:335197.6 36027/002                          5
                                                                                                                                             014359
                  Case
                  Case 19-34054-sgj11
                       19-34054-sgj11 Doc
                                      Doc 1807-2
                                          1895-2 Filed
                                                 Filed 01/22/21
                                                       02/04/21 Entered
                                                                Entered 01/22/21
                                                                        02/04/21 18:52:03
                                                                                 13:25:35 Page
                                                                                          Page 7116
                                                                                                 of 14
                                                                                                    of
                                                           126


          Objecting Party                              Objection                                                    Response
                                  Plan allows Distribution Agent to setoff amounts    Creditors have the right to challenge set off in an appropriate
                                  owed to the Debtor against amounts owed to a        manner. The Plan has been amended to clarify this language.
                                  creditor in violation of s. 553 and impermissibly
                                  shifts burden of proving setoff was improper to
                                  the creditor
                                  The "channeling injunction" improperly              The Gatekeeper Provisions do not implicate section 524(e). There is
                                  insulates non-debtors under s. 524(e).              no insulation of any non-debtor. The Gatekeeper Provision simply
                                                                                      requires the Bankruptcy Court to determine if a claim is colorable
                                                                                      before it can be brought.
                                  The exculpation and release provision release       The 1/9/20 Settlement Order has already exculpated the Independent
                                  claims not related to the BK but also the           Directors and their agents. The exculpation provisions as to each
                                  administration and implementation of the plan       Protected Party are permissible under other sections of the
                                                                                      Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                      1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                      of estate fiduciaries and under the policy reasons set forth in the
                                                                                      Pacific Lumber case relating to committees and their members
                                                                                      because the Protected Parties in this case are more akin to committee
                                                                                      members and trustees.
                                  Period of time covered by the release and           The 1/9/20 Settlement Order has already exculpated the Independent
                                  exculpation provisions impermissibly extends        Directors and their agents. The exculpation provisions as to each
                                  post-effective date. Cf. Pacific Lumber             Protected Party are permissible under other sections of the
                                                                                      Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                      1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                      of estate fiduciaries and under the policy reasons set forth in the
                                                                                                                                                              Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                                                                                      Pacific Lumber case relating to committees and their members
                                                                                      because the Protected Parties in this case are more akin to committee
                                                                                      members and trustees.
    NexPoint Advisors,            Investment Advisers Act is "applicable law" that    As this Court has ruled in Acis, and as SEC No Action Letters
    Highland Capital              prohibits assumption/assignment of the Portfolio    advise, the Investment Advisers Act does not prohibit assignment.
    Management Fund               Management Agreements (“PMAs”) under                The “actual test” applies and thus even if the PMAs were
    Advisors, and related funds   365(c)                                              nonassignable, they would still be assumable.

    (joined by CLO Holdco)
                                  PMAs are "personal services contracts" and          As this Court ruled in Acis, the PMAs are not nonassignable
    (joined by NexPoint RE        cannot be assigned under 365(c)                     personal services contracts. Further, the counterparties have
    Entities [D.I. 1677]                                                              consented, and under the “actual test” the PMAs would be
                                                                                      assumable even if nonassignable.
                                                                                                                                                              Page 184 of 246 PageID 17322




DOCS_LA:335197.6 36027/002                             6
                                                                                                                                                014360
                  Case
                  Case 19-34054-sgj11
                       19-34054-sgj11 Doc
                                      Doc 1807-2
                                          1895-2 Filed
                                                 Filed 01/22/21
                                                       02/04/21 Entered
                                                                Entered 01/22/21
                                                                        02/04/21 18:52:03
                                                                                 13:25:35 Page
                                                                                          Page 8117
                                                                                                 of 14
                                                                                                    of
                                                           126


          Objecting Party                        Objection                                                       Response
                             Fifth Circuit applies the hypothetical test under    Fifth Circuit has applied the actual test under §365(e) and lower
                             Section 365(c), not the actual test                  courts within the Fifth Circuit have applied the actual test to §365(c).
                             Even if "actual" test applies, the Reorg Debtor is   The objectors lack standing to object. As this Court held in Acis,
                             not the Debtor because of slimmed down staff         services under the PMAs are delegable and the Debtor is entitled to
                             and use of subservicers                              use a servicer. However, the Reorganized Debtor will have
                                                                                  sufficient employees and resources to manage the CLOs post-
                                                                                  Confirmation Date. This is an adequate assurance issue, and the
                                                                                  contract counterparties have consented.
                             There is no consent to assumption under 365(c)       CLO issuers are the counterparties and they consent. The objectors
                                                                                  have no contract right to object to assumption.

                             The objectors have standing because they have        The Funds, Advisors and CLO Holdco are not creditors and will not
                             claims against the estate or will have large         be creditors. They agreed to expungement of their claims or
                             rejection claims under shared services               reduction to zero. There will be no rejection damages because the
                             agreements.                                          contracts are freely terminable upon notice and are being terminated,
                                                                                  not rejected. Even if objectors were creditors, that would give them
                                                                                  standing only as to whether assumption benefits the estate, not their
                                                                                  particular interests.
                             The objectors have standing because the plan         The objectors have no standing as creditors, they have no standing to
                             violates 1129 because it provides for assumption     object to assumption of contracts to which they are not parties and to
                             of contracts in violation of law.                    which the counterparties have consented, and assumption of the
                                                                                  PMAs does not violate any law.
                             The objectors have standing because the plan         The Plan does not limit their removal rights.
                                                                                                                                                             Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                             seeks to limit their right to remove the manager
                             Debtor should take direction from the majority       The objectors have no contractual right to control the management of
                             of the preference shareholders in the CLOs           the CLOs.
                             The injunction and release provisions are            The Debtor Release is not overly broad and only releases claims
                             overbroad because they do not appropriately          owned (either directly or derivatively) by the Debtor and the Estate
                             define their scope and prevent the movants from      on behalf of the Debtor and its successors, which include the CT
                             suing for future malfeasance                         and LST only in their capacity as successors. No third party is
                                                                                  implicated by the Debtor Release and Pacific Lumber is
                                                                                  inapplicable. Section 1123(b)(3) expressly permits a debtor to settle
                                                                                  and release its own claims. The Injunction, as amended, is clear in
                                                                                  scope and application, and only applies to acts to implementation
                                                                                  and consummation of the Plan and attempts to collect the claims and
                                                                                  interests dealt with by the Plan.
                             The injunction prevents the objectors and the        The Injunction, as amended, is clear in scope and application, and
                             CLOs from seeking relief against the                 only applies to acts to implementation and consummation of the Plan
                                                                                                                                                             Page 185 of 246 PageID 17323




DOCS_LA:335197.6 36027/002                         7
                                                                                                                                             014361
                  Case
                  Case 19-34054-sgj11
                       19-34054-sgj11 Doc
                                      Doc 1807-2
                                          1895-2 Filed
                                                 Filed 01/22/21
                                                       02/04/21 Entered
                                                                Entered 01/22/21
                                                                        02/04/21 18:52:03
                                                                                 13:25:35 Page
                                                                                          Page 9118
                                                                                                 of 14
                                                                                                    of
                                                           126


          Objecting Party                       Objection                                                       Response
                             debtor/reorg debtor from any present or future      and attempts to collect the claims and interests dealt with by the
                             actionable wrongs under the servicing               Plan.
                             agreements and advisers act
                             Injunction prevents set off or other damages        The Injunction, as amended, is clear in scope and application, and
                             under the servicing agreements and to seek legal    only applies to acts to implementation and consummation of the Plan
                             redress                                             and attempts to collect the claims and interests dealt with by the
                                                                                 Plan.
                             "Channeling Injunction" is defective with           The Gatekeeper Provision has been modified to eliminate the
                             respect to post-confirmation actions and is         exclusive jurisdiction of the Bankruptcy Court to hear permitted
                             overly broad                                        claims on the merits unless it determines it has jurisdiction to do so
                                                                                 after determining if a claim is colorable. The Bankruptcy Court has
                                                                                 jurisdiction to determine if a claim is colorable.
                             Plan does not disclose who will be operating the    The Plan Supplement discloses the identity of the Claimant Trustee,
                             reorganized debtor and claimant trust or their      Litigation Trustee and Oversight Committee members. The Debtor
                             comp as required under s 1123(a)(7) or insider      discloses in the Confirmation Brief the compensation of insiders
                             compensation under 1129(a)(5)                       pursuant 1129(a)(5) under the Plan who will serve post-confirmation
                                                                                 in their Confirmation Brief
                             The plan is not feasible because the treatment of   The Plan does not impact any party’s rights under the CLO
                             the CLO management agreements is illegal and        management agreements, and applicable law does not prohibit the
                             violates s. 365                                     Debtor’s assumption of the CLO management agreements.
                             The plan does not provide assurance of future       The objectors lack standing to object. As this Court held in Acis,
                             performance with respect to the assumption of       services under the PMAs are delegable and the Debtor is entitled to
                             the CLO management agreement as required by         use a servicer. However, the Reorganized Debtor will have
                             365(b)                                              sufficient employees and resources to manage the CLOs post-
                                                                                                                                                          Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                                                                                 Confirmation Date. This is an adequate assurance issue, and the
                                                                                 contract counterparties have consented.
                             Release and injunction provisions are overbroad     Neither the Release nor the Injunction Provisions release non-debtor
                             under Pacific Lumber because they release third     third parties.
                             parties
                             Exculpation provisions are overbroad under          The 1/9/20 Settlement Order has already exculpated the Independent
                             Thru                                                Directors and their agents. The exculpation provisions as to each
                                                                                 Protected Party are permissible under other sections of the
                                                                                 Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                 1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                 of estate fiduciaries and under the policy reasons set forth in the
                                                                                 Pacific Lumber case relating to committees and their members
                                                                                 because the Protected Parties in this case are more akin to committee
                                                                                 members and trustees.
                                                                                                                                                          Page 186 of 246 PageID 17324




DOCS_LA:335197.6 36027/002                         8
                                                                                                                                            014362
                   Case
                   Case19-34054-sgj11
                        19-34054-sgj11Doc
                                      Doc1895-2
                                          1807-2Filed
                                                Filed02/04/21
                                                      01/22/21 Entered
                                                               Entered02/04/21
                                                                       01/22/2113:25:35
                                                                                18:52:03 Page
                                                                                         Page119
                                                                                              10 of
                                                                                                 of
                                                          126
                                                           14


          Objecting Party                        Objection                                                       Response
                             The plan divests movants from their set off           Creditors have the right to challenge set off in an appropriate
                             rights                                                manner. The Plan has been amended to clarify this language.
                             The plan provides that contracts can be assumed       The Plan has been amended to address this objection.
                             until the Effective Date in violation of 365(d)(2)

                             Debtor is not entitled to a discharge under 1141      Although the Debtor will be engaging in a long term liquidation
                             because it's a liquidating plan                       given the nature of its assets, during that same time period the
                                                                                   Debtor will be engaging in business to maximize such liquidation,
                                                                                   including by continuing to manage non-debtor funds
                             The plan violates the absolute priority rule          This assertion is false. Equity Interests will not receive any property
                             because equity gets to keep assets while senior       on account of the their interests pursuant to the Plan unless and until
                             creditors may not be paid in full                     the claims of creditors are full paid, inclusive of interests, as
                                                                                   provided in the Plan.
    CLO Holdco Ltd.          CLO Holdco has standing to object because of          As set forth above, CLO Holdco has no standing to assert the rights
                             its interests in the CLOs                             of the contracting parties to the PMAs. It is also not a creditor,
                                                                                   having reduced its claim to zero and having no rejection claim.
                                                                                   Even if it was a creditor it would not have standing to object to
                                                                                   assumption on the basis of rights held by contracting parties.
                             Joined NPA/HCMFA objection                            NPA/HCMFA objection responses are set forth above.
                             Plan provides for impermissible “partial              For the reasons set forth above, CLO Holdco has no standing to
                             assumption” because it cherry picks provisions        assert objections to assumption held by the contracting parties, who
                             of the CLO management agreements that are             consent to assumption. Further, the Plan does not deprive preference
                             going to be assumed by preventing removal of          shareholders of removal rights.
                                                                                                                                                             Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                             the CLO manager by the preference shares
                             Injunction and exculpation prohibits creditors        The Injunction, as amended, is clear in scope and application, and
                             from interfering with implementation or               only applies to acts to implementation and consummation of the Plan
                             consummation of the plan and would prevent the        and attempts to collect the claims and interests dealt with by the
                             movants from removing the Debtor as the CLO           Plan.
                             manager
                             The plan impermissibly modifies the movants'          The Plan does not modify CLO Holdco’s rights under the PMAs
                             rights under the CLO management agreements
                             without their consent
                             Exculpation and indemnification provisions are        The Plan does not contain an” indemnification provision.” The
                             third party releases in violation of applicable law   1/9/20 Settlement Order has already exculpated the Independent
                             under Pacific Lumber                                  Directors and their agents. The exculpation provisions as to each
                                                                                   Protected Party are permissible under other sections of the
                                                                                   Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                   1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                                                                                             Page 187 of 246 PageID 17325




DOCS_LA:335197.6 36027/002                         9
                                                                                                                                              014363
                   Case
                   Case19-34054-sgj11
                        19-34054-sgj11Doc
                                      Doc1895-2
                                          1807-2Filed
                                                Filed02/04/21
                                                      01/22/21 Entered
                                                               Entered02/04/21
                                                                       01/22/2113:25:35
                                                                                18:52:03 Page
                                                                                         Page120
                                                                                              11 of
                                                                                                 of
                                                          126
                                                           14


          Objecting Party                          Objection                                                       Response
                                                                                     of estate fiduciaries and under the policy reasons set forth in the
                                                                                     Pacific Lumber case relating to committees and their members
                                                                                     because the Protected Parties in this case are more akin to committee
                                                                                     members and trustees.
    NexBank Capital, Inc.,      Art. III.J allows for subordination under § 510      The Debtor amended Plan section III.J of the Plan to provide for
    NexBank Securities, Inc.,   without the requirement for a hearing, which is      “notice and a hearing” with respect to any subordination proceeding
    NexBank Title, Inc., and    impermissible                                        and corresponding changes to the definition of “Subordinated
    NexBank                                                                          Claim” and the treatment of any claims that may, potentially, be
                                                                                     subordinated after notice and a hearing and any order by the
                                                                                     Bankruptcy Court.
                                Plan allows Distribution Agent to setoff amounts     Creditors have the right to challenge set off in an appropriate
                                owed to the Debtor against amounts owed to a         manner. The Plan has been amended to clarify this language.
                                creditor in violation of s. 553 and impermissibly
                                shifts burden of proving setoff was improper to
                                the creditor
                                The exculpation and release provision release
                                claims not related to the BK but also the
                                administration and implementation of the plan
                                The exculpation and release provisions violate       The 1/9/20 Settlement Order has already exculpated the Independent
                                Pacific Lumber                                       Directors and their agents. The exculpation provisions as to each
                                                                                     Protected Party are permissible under other sections of the
                                                                                     Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                     1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                                                                                               Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                                                                                     of estate fiduciaries and under the policy reasons set forth in the
                                                                                     Pacific Lumber case relating to committees and their members
                                                                                     because the Protected Parties in this case are more akin to committee
                                                                                     members and trustees. The Release is only a release of claims
                                                                                     owned by the Debtor and its estate and does not implicate Pacific
                                                                                     Lumber which had nothing to do with debtor released which are
                                                                                     permitted under section 1123(b)(3).
    Senior Employees            The Plan violates § 1123(a)(4) because it treats     The treatment of claims in either Class 7 or Class 8 solely consists of
                                the Senior Employees differently than similarly      distributions on account of the allowed amounts of such claims, and
                                situated employees by requiring the Senior           there is no difference in treatment among members of either class in
                                Employees to sign a Senior Employee                  terms of the distribution scheme provided. The potential Debtor
                                Stipulation and reduce a portion of their claim to   release of its own claims against employees or ex-employees under
                                obtain a release.                                    the Plan does not constitute “treatment” of Class 7 or Class 8 claims.
                                                                                                                                                               Page 188 of 246 PageID 17326




DOCS_LA:335197.6 36027/002                           10
                                                                                                                                                014364
                   Case
                   Case19-34054-sgj11
                        19-34054-sgj11Doc
                                      Doc1895-2
                                          1807-2Filed
                                                Filed02/04/21
                                                      01/22/21 Entered
                                                               Entered02/04/21
                                                                       01/22/2113:25:35
                                                                                18:52:03 Page
                                                                                         Page121
                                                                                              12 of
                                                                                                 of
                                                          126
                                                           14


          Objecting Party                       Objection                                                      Response
                             The Senior Employee Stipulation was not            Whether or not the Senior Employees voluntary elect to sign the
                             approved by the Senior Employees and contains      Senior Employee Stipulation does not constitute a valid basis to
                             material problems.                                 object to Plan confirmation. The voluntary decision to execute the
                                                                                Senior Employee Stipulation was at the option of the employee.
                                                                                Moreover, the Debtor has settled this objection with respect to Mr.
                                                                                Surgent and Mr. Waterhouse.
                             The Debtor has improperly prevented the Senior     Under applicable bankruptcy law, the Plan and the Disclosure
                             Employees from making the Convenience Class        Statement Order, the Senior Employees are not entitled to split their
                             Election because, as reflected in the chart        claims to create a liquidated claim for which Convenience Class
                             prepared by the Debtor, the Senior Employees       Election would even be possible.
                             have liquidated claims which are not in dispute.
                                                                                Each Senior Employee filed a single proof of claim and the Senior
                                                                                Employees have not cited any authority supporting the proposition
                                                                                that a claimant may split claims listed in a single proof of claim; to
                                                                                the contrary, courts have stated that claim splitting is impermissible
                                                                                when covered by a single proof of claim. Further, the Plan and
                                                                                Disclosure Statement Order prohibit claim splitting for voting
                                                                                purposes. Finally, as explicitly set forth on the ballots approved by
                                                                                the Disclosure Statement Order, even if a Senior Employee could
                                                                                split his claims in order to elect Convenience Class treatment, the
                                                                                Convenience Class Election only impacts treatment, and explicitly
                                                                                does not impact voting.
                             The Plan provides that a Class 8 Creditor can      As set forth directly above, each Senior Employee would have to
                             make the Convenience Class Election for a          split his claim in order to also retain the remainder of his Class 8
                                                                                                                                                         Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                             liquidated claim. Since a portion of each Senior   claim. This is impermissible under applicable case law and the Plan.
                             Employee’s claim is liquidated, the Senior
                             Employees have a right to make the                 The Debtor’s statements have been consistent with the Plan. In any
                             Convenience Class Election under the Plan.         event, the Plan governs. The Senior Employee’s receipt of two
                                                                                ballots was an administrative error and cannot override the express
                             The Debtor has contradicted the Plan in how in     terms of the Plan and Disclosure Statement Order.
                             its conversations with the Senior Employees.
                             Each Senior Employee received two ballots (one     As to the PTO Claims, those were separately classified by the Plan.
                             Class 7 and one Class 8) and this confusion        The Senior Employees seek to split claims within the same class. It
                             justifies the Senior Employees review of the       is splitting claims within the same class that is prohibited by
                             Plan.                                              applicable case law and the Plan and Disclosure Statement Order.

                             The fact that the Plan splits employee claims
                             into PTO claims and other claims is evidence
                             that the Plan allows Claim splitting. The
                                                                                                                                                         Page 189 of 246 PageID 17327




DOCS_LA:335197.6 36027/002                       11
                                                                                                                                          014365
                   Case
                   Case19-34054-sgj11
                        19-34054-sgj11Doc
                                      Doc1895-2
                                          1807-2Filed
                                                Filed02/04/21
                                                      01/22/21 Entered
                                                               Entered02/04/21
                                                                       01/22/2113:25:35
                                                                                18:52:03 Page
                                                                                         Page122
                                                                                              13 of
                                                                                                 of
                                                          126
                                                           14


          Objecting Party                        Objection                                                  Response
                             exhibit is a representation that the Senior
                             Employee claims have the right to a split claim
                             because it discusses a Convenience Class claim.




                             The Plan identifies no basis for disparate and    Debtors are not required to grant releases to anyone nor are their
                             unfair treatment of the Senior Employees.         required to grant releases to all employees equally, especially here,
                                                                               where there are allegations of material misconduct against some, but
                                                                               not all, of the employees.
                                                                                                                                                       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21




                             The Plan appears to impermissibly grant the       Section III.J of the Plan has been amended to provide for “notice and
                             Debtor, the Reorganized Debtor, and the           a hearing” with respect to any subordination proceeding and
                             Claimant Trustee the unfettered power to          corresponding changes to the definition of “Subordinated Claim”
                             “reclassify” any claim as a Subordinated Claim.   and the treatment of any claims that may, potentially, be
                                                                               subordinated after notice and a hearing and any order by the
                                                                               Bankruptcy Court.
                             The Plan allows the Debtor to make changes to     To the contrary, Article XII of the Plan explicitly requires that
                             the Plan without Court approval, including        modifications to the Plan be in compliance with section 1127.
                             changes to the plan supplement documents.
                                                                                                                                                       Page 190 of 246 PageID 17328




DOCS_LA:335197.6 36027/002                        12
                                                                                                                                        014366
                   Case
                   Case19-34054-sgj11
                        19-34054-sgj11Doc
                                      Doc1895-2
                                          1807-2Filed
                                                Filed02/04/21
                                                      01/22/21 Entered
                                                               Entered02/04/21
                                                                       01/22/2113:25:35
                                                                                18:52:03 Page
                                                                                         Page123
                                                                                              14 of
                                                                                                 of
                                                          126
                                                           14                                                  Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21
                                                                                                               Page 191 of 246 PageID 17329




DOCS_LA:335197.6 36027/002                 13
                                                                                                      014367
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-2
                        1807-3 Filed
                               Filed 02/04/21
                                     01/22/21 Entered
                                                Entered 02/04/21
                                                        01/22/21 13:25:35
                                                                 18:52:03 Page
                                                                          Page 124
                                                                               1 of of
                                                                                    3
Case 3:21-cv-00538-N Document 26-54 Filed126 06/09/21 Page 192 of 246 PageID 17330



                                  EXHIBIT C




                                                                        014368
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-2
                        1807-3 Filed
                               Filed 02/04/21
                                     01/22/21 Entered
                                                Entered 02/04/21
                                                        01/22/21 13:25:35
                                                                 18:52:03 Page
                                                                          Page 125
                                                                               2 of of
                                                                                    3
Case 3:21-cv-00538-N Document 26-54 Filed126 06/09/21 Page 193 of 246 PageID 17331



          On the Effective Date, the Debtor will assume the agreements set forth on Appendix [_]
  hereto (collectively, the “Issuer Executory Contracts”) pursuant to section 365 of the Bankruptcy
  Code and Article V of the Plan. In full and complete satisfaction of its obligation to cure
  outstanding defaults under section 365(b)(1) of the Bankruptcy Code, the Debtor or, as
  applicable, any successor manager under the Issuer Executory Contracts (collectively, the
  “Portfolio Manager”) will pay to the Issuers1 a cumulative amount of $525,000 (the “Cure
  Amount”) as follows:

              x     $200,000 in cash on the date that is five business days from the Effective Date,
                    with such payment paid directly to Schulte Roth & Zabel LLP (“SRZ”) in the
                    amount of $85,714.29, Jones Walker LLP (“JW”) in the amount of $72,380.95,
                    and Maples Group (“Maples” and collectively with SRZ and JW, the “Issuers’
                    Counsel”) in the amount of $41,904.76 as reimbursement for the attorney’s fees
                    and other legal expenses incurred by the Issuers in connection with the Debtor’s
                    bankruptcy case; and

              x     $325,000 in four equal quarterly payments of $81,250.00 (each, a “Payment”),
                    which amounts shall be paid to SRZ in the amount of $34,821.43, JW in the
                    amount of $29,404.76, and Maples in the amount of $17,023.81 as additional
                    reimbursement for the attorney’s fees and other legal expenses incurred by the
                    Issuers in connection with the Debtor’s bankruptcy case (i) from any management
                    fees actually paid to the Portfolio Manager under the Issuer Executory Contracts
                    (the “Management Fees”), and (ii) on the date(s) Management Fees are required
                    to be paid under the Issuer Executory Contracts (the “Payment Dates”), and such
                    obligation shall be considered an irrevocable direction from the Debtor and this
                    Court to the relevant CLO Trustee to pay, on each Payment Date, the Payment to
                    Issuers’ Counsel, allocated in the proportion set forth in such agreement;
                    SURYLGHGKRZHYHU that (x) if the Management Fees are insufficient to make any
                    Payment in full on a Payment Date, such shortfall, in addition to any other
                    amounts due hereunder, shall be paid out of the Management Fees owed on the
                    following Payment Date, and (y) nothing herein shall limit either Debtor’s
                    liability to pay the amounts set forth herein, nor the recourse of the Issuers or
                    Issuers’ Counsel to the Debtor, in the event of any failure to make any Payment.

          Effective as of the Effective Date, and to the maximum extent permitted by law, each
  Issuer on behalf of itself and each of its current and former advisors, trustees, directors, officers,
  managers, members, partners, employees, beneficiaries, shareholders, agents, participants,
  subsidiaries, parents, successors, designees, and assigns hereby forever, finally, fully,
  unconditionally, and completely releases, relieves, acquits, remises, and exonerates, and
  covenants never to sue, (i) the Debtor and (ii) the Professionals retained by the Debtor and the
  Committee in the Chapter 11 Case, the Independent Directors, the CEO/CRO, and with respect
  to the Persons listed in this subsection (ii), such Person’s Related Persons (collectively, the
  1
    The “Issuers” are: Brentwood CLO, Ltd., Gleneagles CLO, Ltd., Greenbriar CLO, Ltd., Highland CLO 2018-1,
  Ltd., Highland Legacy Limited, Highland Loan Funding V Ltd., Highland Park CDO I, Ltd., Pam Capital Funding
  LP, Rockwall CDO II Ltd., Rockwall CDO Ltd., Southfork CLO Ltd., Stratford CLO Ltd., Westchester CLO, Ltd.,
  Aberdeen Loan Funding, Ltd., Eastland CLO, Ltd., Grayson CLO, Ltd., Highland Credit Opportunities CDO Ltd.,
  Jasper CLO, Ltd., Liberty Cayman Holdings, Ltd., Liberty CLO, Ltd., Red River CLO, Ltd., Valhalla CLO, Ltd.

  {HD114362.3}
  DOCS_NY:41878.9

                                                                                             014369
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-2
                        1807-3 Filed
                               Filed 02/04/21
                                     01/22/21 Entered
                                                Entered 02/04/21
                                                        01/22/21 13:25:35
                                                                 18:52:03 Page
                                                                          Page 126
                                                                               3 of of
                                                                                    3
Case 3:21-cv-00538-N Document 26-54 Filed126 06/09/21 Page 194 of 246 PageID 17332



  “Debtor Released Parties”), for and from any and all claims, debts, liabilities, demands,
  obligations, promises, acts, agreements, liens, losses, costs and expenses (including, without
  limitation, attorney’s fees and related costs), damages, injuries, suits, actions, and causes of
  action of whatever kind or nature, whether known or unknown, suspected or unsuspected,
  matured or unmatured, liquidated or unliquidated, contingent or fixed, at law or in equity,
  statutory or otherwise, including, without limitation, any claims, defenses, and affirmative
  defenses, whether known or unknown, including, without limitation, those which were or could
  have been asserted in, in connection with, or with respect to the Bankruptcy Case (collectively,
  the “Issuer Released Claims”).

          Effective as of the Effective Date, and to the maximum extent permitted by law, the
  Debtor hereby forever, finally, fully, unconditionally, and completely releases, relieves, acquits,
  remises, and exonerates, and covenants never to sue (i) each Issuer and (ii) Wendy Ebanks, (iii)
  Yun Zheng, (iv) Laura Chisholm, (v) Mora Goddard, (vi) Stacy Bodden, (vii) Suzan Merren
  (viii) Scott Dakers, (ix) Samit Ghosh, (x) Inderjit Singh, (xi) Ellen Christian, (xii) Andrew Dean,
  (xiii) Betsy Mortel, (xiv) David Hogan, (xv) Cleveland Stewart, (xvi) Rachael Rankin, (xvii)
  Otelia Scott, (xviii) Martin Couch, (xx) Ferona Bartley-Davis, (xxi) Charlotte Cloete, (xxii)
  Christina McLean, (xxiii) Karen Ellerbe, (xxiv) Gennie Kay Bigord, (xxv) Evert Brunekreef,
  (xxvii) Evan Charles Burtton (collectively, the “Issuer Released Parties”), for and from any and
  all claims, debts, liabilities, demands, obligations, promises, acts, agreements, liens, losses, costs
  and expenses (including, without limitation, attorney’s fees and related costs), damages, injuries,
  suits, actions, and causes of action of whatever kind or nature, whether known or unknown,
  suspected or unsuspected, matured or unmatured, liquidated or unliquidated, contingent or fixed,
  at law or in equity, statutory or otherwise, including, without limitation, any claims, defenses,
  and affirmative defenses, whether known or unknown, which were or could have been asserted
  in, in connection with, or with respect to the Bankruptcy Case (collectively, the “Debtor
  Released Claims”); SURYLGHGKRZHYHU that notwithstanding anything herein to the contrary, the
  release contained herein will apply to the Issuer Released Parties set forth in subsection (ii)
  above only with respect to Debtor Released Claims arising from or relating to the Issuer
  Executory Contracts.

         Notwithstanding anything in this Order to the contrary, the releases set forth in
  paragraphs [__] hereof will not apply with respect to the duties, rights, or obligations of the
  Debtor or any Issuer hereunder.




  {HD114362.3}                                      2
  DOCS_NY:41878.9

                                                                                         014370
Case 19-34054-sgj11 Doc 1895-3 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 1 of 9
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 195 of 246 PageID 17333



                           EXHIBIT SSSSSSS




                                                                     014371
           Case 19-34054-sgj11 Doc 1895-3 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 2 of 9
           Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 196 of 246 PageID 17334




From: Gregory V. Demo
Sent: Friday, January 22, 2021 1:45 PM
To: 'Anderson, Amy'; Bain, Joseph
Cc: Jeff Pomerantz; Ira Kharasch; 'Jay Williams'; 'David J. Karp (david.karp@srz.com)'; Barber, Jeff; Joshua Fried
Subject: RE: [EXTERNAL] Re: HCM - Issuers

Amy,

Wearegoodwithyourchangesandwillfiletheattachedasanexhibittoourreply.Thankyouallverymuch.

Also,justtokeepyouintheloop,weareanticipatingthattheconfirmationhearingwillbeadjournedaweekbecauseofthe
volumeofpaper.Westillanticipatefilingeverythingtonight.Wewillkeepyouupdated.

Best,
Greg

GregoryV.Demo
PachulskiStangZiehl&JonesLLP
Tel:212.561.7730|Fax:212.561.7777
GDemo@pszjlaw.com
vCard|Bio|LinkedIn




LosAngeles|SanFrancisco|Wilmington,DE|NewYork|CostaMesa




From: Anderson, Amy [mailto:aanderson@joneswalker.com]
Sent: Friday, January 22, 2021 1:29 PM
To: Gregory V. Demo; Bain, Joseph
Cc: Jeff Pomerantz; Ira Kharasch; 'Jay Williams'; 'David J. Karp (david.karp@srz.com)'; Barber, Jeff; Joshua Fried
Subject: RE: [EXTERNAL] Re: HCM - Issuers

Greg,

IattachherewhatIexpectcanbeafinalagreedversionandaredlineagainstwhatyousentyesterday.Ourclientsconfirmed
        shouldnotbeincluded.

Also,therewereafewdirectorsleftoffofthepriorlist,whichI’venowincluded,asmentionedinourcallthismorning.

Thosearetheonlychanges.

JoeandIarehappytogetonacallifyouwouldliketodiscussanyoftherevisions.

Thanks,

                                                                       1

                                                                                                          014372
          Case 19-34054-sgj11 Doc 1895-3 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 3 of 9
          Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 197 of 246 PageID 17335

Amy

Amy K. Anderson | Partner
Jones Walker LLP
D: 713.437.1866 | M: 940.368.3589
aanderson@joneswalker.com
    
From:GregoryV.Demo<GDemo@pszjlaw.com>
Sent:Friday,January22,20219:27AM
To:Anderson,Amy<aanderson@joneswalker.com>;Bain,Joseph<jbain@joneswalker.com>
Cc:JeffPomerantz<jpomerantz@pszjlaw.com>;IraKharasch<ikharasch@pszjlaw.com>;'JayWilliams'
<jay.williams@srz.com>;'DavidJ.Karp(david.karp@srz.com)'<david.karp@srz.com>;Barber,Jeff
<jbarber@joneswalker.com>;JoshuaFried<jfried@pszjlaw.com>
Subject:RE:[EXTERNAL]Re:HCMͲIssuers
Importance:High

Amy,

Ispoketomyclientandwe’reagreedthatthe$525,000cureamountonlyappliestoattorneys’feesincurredbytheissuers
anddoesnotapplytootherfeesowedbytheCLOs.Wealsoconfirmedthat           isnotcurrentlyoperational.

Ibelievethattheonlyopenitemiswhetherweinclude         .

Ourfilingdeadlineis5:00CTtimetoday.We’reavailabletojumponaphonecallifnecessarytomakesurethatthisgetsdone
todaybutareequallyhappytodoitbyemail.

Pleaseletmeknow.

Best,
Greg

GregoryV.Demo
PachulskiStangZiehl&JonesLLP
Tel:212.561.7730|Fax:212.561.7777
GDemo@pszjlaw.com
vCard|Bio|LinkedIn





LosAngeles|SanFrancisco|Wilmington,DE|NewYork|CostaMesa



From: Gregory V. Demo
Sent: Thursday, January 21, 2021 12:01 PM
To: 'Anderson, Amy'; Bain, Joseph
Cc: Jeff Pomerantz; Ira Kharasch; Jay Williams; David J. Karp (david.karp@srz.com); Barber, Jeff; Joshua Fried
Subject: RE: [EXTERNAL] Re: HCM - Issuers


                                                                       2

                                                                                                       014373
          Case 19-34054-sgj11 Doc 1895-3 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 4 of 9
          Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 198 of 246 PageID 17336
Amy,

Ireceivedyourvoicemessage.We’dprefertokeepthereleasedpartieslimitedtotheenumeratedlistofdirectors.Iupdated
thatlanguageandhaveattachedaredlineagainstwhatyousentyesterday.

WestillneedtoreconcilethecurrentoutstandingCLOexpensesbuthopetohavethatdonebythisafternoon.Wearealso
workingtoconfirmthat         isnolongerinexistenceandwillwaitforyoutocomebacktouson    .

Withtheunderstandingthatweneedtoworkthroughtheforegoingissuesabovebeforewecanfinalizeeverything,Ido
believethattheinsertfortheconfirmationorderisotherwisecomplete.

Wewillbebacktoyoushortly.PleasegivemybesttoJoe.

Best,
Greg

GregoryV.Demo
PachulskiStangZiehl&JonesLLP
Tel:212.561.7730|Fax:212.561.7777
GDemo@pszjlaw.com
vCard|Bio|LinkedIn





LosAngeles|SanFrancisco|Wilmington,DE|NewYork|CostaMesa



From: Anderson, Amy [mailto:aanderson@joneswalker.com]
Sent: Wednesday, January 20, 2021 5:54 PM
To: Gregory V. Demo; Bain, Joseph
Cc: Jeff Pomerantz; Ira Kharasch; Jay Williams; David J. Karp (david.karp@srz.com); Barber, Jeff
Subject: RE: [EXTERNAL] Re: HCM - Issuers

Greg,

Followinguponourcallyesterdayafternoon,Iattachherearedlineandcleanversionoftheproposedriderlanguage.The
redlineisacomparisontotheversioncirculatedtothisgrouponJanuary16th.Pleaseletmeknowofanycommentsand
whetheritwouldbehelpfultogetonabriefcallforanyquestions.

Thanks,

Amy

Amy K. Anderson | Partner
Jones Walker LLP
D: 713.437.1866 | M: 940.368.3589
aanderson@joneswalker.com
    
From:GregoryV.Demo<GDemo@pszjlaw.com>
Sent:Tuesday,January19,202112:52PM
                                                                       3

                                                                                                      014374
        Case 19-34054-sgj11 Doc 1895-3 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 5 of 9
        Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 199 of 246 PageID 17337
To:Bain,Joseph<jbain@joneswalker.com>
Cc:Anderson,Amy<aanderson@joneswalker.com>;JeffPomerantz<jpomerantz@pszjlaw.com>;IraKharasch
<ikharasch@pszjlaw.com>;JayWilliams<jay.williams@srz.com>;DavidJ.Karp(david.karp@srz.com)<david.karp@srz.com>;
Barber,Jeff<jbarber@joneswalker.com>
Subject:Re:[EXTERNAL]Re:HCMͲIssuers

Thanks, Joe. Let me do some work on our side and I’ll get back to you ASAP.

Gregory V. Demo
(212) 561-7730

Sent from my iPad

On Jan 19, 2021, at 12:38 PM, Bain, Joseph <jbain@joneswalker.com> wrote:


Greg:

We just spoke to Schulte and understand that certain of the CLOs have hit their administrative expense cap which has
caused the lapse in the payment of fees in certain instances that are owed by the CLOs.

I understand that this is an issue that Highland should be aware of and that the information on these fees was included
in the regular reporting provided by the trustees to HCM. We, unfortunately, do not have visibility to the amounts but
HCM should be able to pull this information off of the trustee websites.

If more color would be helpful, Schulte and JW can jump on a call this afternoon (any time after 4 p.m. ET) to answer
any questions you have.

Joe

Joseph E. Bain | Partner
Jones Walker LLP
D: 713.437.1820 | M: 646.457.8169
JBain@joneswalker.com<mailto:JBain@joneswalker.com>

From: Gregory V. Demo <GDemo@pszjlaw.com>
Sent: Monday, January 18, 2021 5:12 PM
To: Bain, Joseph <jbain@joneswalker.com>
Cc: Anderson, Amy <aanderson@joneswalker.com>; Jeff Pomerantz <jpomerantz@pszjlaw.com>; Ira Kharasch
<ikharasch@pszjlaw.com>; Jay Williams <jay.williams@srz.com>; David J. Karp (david.karp@srz.com)
<david.karp@srz.com>; Barber, Jeff <jbarber@joneswalker.com>
Subject: RE: [EXTERNAL] Re: HCM - Issuers

Thank you

Gregory V. Demo
Pachulski Stang Ziehl & Jones LLP
Tel: 212.561.7730 | Fax: 212.561.7777
GDemo@pszjlaw.com<mailto:GDemo@pszjlaw.com>
www.pszjlaw.com<http://www.pszjlaw.com>

                                                           4

                                                                                               014375
       Case 19-34054-sgj11 Doc 1895-3 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 6 of 9
      Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 200 of 246 PageID 17338
Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa


-----Original Message-----
From: Bain, Joseph [mailto:jbain@joneswalker.com]
Sent: Monday, January 18, 2021 6:11 PM
To: Gregory V. Demo
Cc: Anderson, Amy; Jeff Pomerantz; Ira Kharasch; Jay Williams; David J. Karp
(david.karp@srz.com<mailto:david.karp@srz.com>); Barber, Jeff
Subject: Re: [EXTERNAL] Re: HCM - Issuers

Greg: We are tracking this down. To be sure, our understanding is that these fees are owed by the CLOs (under their
respective waterfalls).

Joseph E. Bain | Partner
D: 713.437.1820 | M: 646.457.8169
JBain@joneswalker.com<mailto:JBain@joneswalker.com>

Jones Walker LLP
811 Main St, Ste 2900
Houston, TX 77002
joneswalker.com




On Jan 18, 2021, at 7:17 AM, Gregory V. Demo <GDemo@pszjlaw.com<mailto:GDemo@pszjlaw.com>> wrote:

Amy,

Can you tell us the total amount of the fees that are owed that aren’t being covered by the Cure Amount?

Greg

Gregory V. Demo
(212) 561-7730

Sent from my iPad

On Jan 16, 2021, at 6:57 AM, Anderson, Amy
<aanderson@joneswalker.com<mailto:aanderson@joneswalker.com>> wrote:


Greg,

I am following up on our various phone calls over the last week.

As discussed, and pursuant to the agreement discussed in this email, the Issuers do not plan to object to confirmation.
The Issuers continue to request that HCM seek the releases discussed in the attached agreed-to rider language.
Although the Issuers do not plan to file a statement related to confirmation, the Issuers reserve the right to do so.

                                                           5

                                                                                               014376
        Case 19-34054-sgj11 Doc 1895-3 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 7 of 9
       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 201 of 246 PageID 17339
Second, under the current, proposed Plan, the Issuers accept the proposal as evidenced in the attached draft rider
language. The substance of the rider is agreed to, and I would appreciate HCM’s confirmation of that point via
responsive email.

As discussed on our call yesterday, the Cure Amount under this agreement is for attorney’s fees incurred by the
Issuers. The Cure Amount does not include various other fees that may be owed as it relates to CLOs, including
amounts owed to governments, third party service providers, or others.

Please note that the Issuers reserve all rights in the event that any material modifications are made to the Plan.


Third and finally, this email confirms the Issuers’ agreement to withdraw their claims (nos. 165, 168, and 169) as part
of the above-detailed agreement.



Thank you,



Amy


Amy K. Anderson | Partner
D: 713.437.1866 | M: 940.368.3589
aanderson@joneswalker.com<mailto:aanderson@joneswalker.com<mailto:aanderson@joneswalker.com%3cmailto:a
anderson@joneswalker.com>>

<http://www.joneswalker.com/professionals/amy-k-anderson.html<http://www.joneswalker.com/professionals/amy-
k-anderson.html><http://www.joneswalker.com/professionals/amy-k-
anderson.html<http://www.joneswalker.com/professionals/amy-k-anderson.html>>>
<image001.png>
<http://www.joneswalker.com/professionals/amy-k-
anderson/vcard.vcf<http://www.joneswalker.com/professionals/amy-k-
anderson/vcard.vcf><http://www.joneswalker.com/professionals/amy-k-
anderson/vcard.vcf<http://www.joneswalker.com/professionals/amy-k-anderson/vcard.vcf>>>
<image002.png>


<image003.png>


Jones Walker LLP
811 Main St, Ste 2900
Houston, TX 77002
joneswalker.com<http://www.joneswalker.com<http://www.joneswalker.com><http://www.joneswalker.com<http://
www.joneswalker.com>>>


<jw draft Highland - Insert to Confirmation Issuers Rider.docx>
<REDLINE jw draft Highland - Insert to Confirmation 2021.01.16.pdf>
                                                            6

                                                                                                 014377
           Case 19-34054-sgj11 Doc 1895-3 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 8 of 9
           Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 202 of 246 PageID 17340

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message,
you are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments
thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by
telephone and permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance
and effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any
attachments hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise
intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message,
you are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments
thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by
telephone and permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance
and effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any
attachments hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise
intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message,
you are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments
thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by
telephone and permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance
and effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any
attachments hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise
intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.


CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail message, and
any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and permanently delete the
original and any copies of this email and any prints thereof.

                                                                                       7

                                                                                                                                           014378
           Case 19-34054-sgj11 Doc 1895-3 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 9 of 9
           Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 203 of 246 PageID 17341
NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the contrary
hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract and are not
otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




                                                                                     8

                                                                                                                                         014379
Case 19-34054-sgj11 Doc 1895-4 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 1 of 43
Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 204 of 246 PageID 17342



                          EXHIBIT TTTTTTT




                                                                      014380
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-4 Filed12/13/19
                                248 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:34:17
                                                                       13:25:35 Page1 2ofof3443
                                                                      Docket #0248Page
                                                                                   Date Filed: 12/13/2019
       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 205       of 246 PageID     17343



 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-34054-SGJ
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                              04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue               Gross revenue
       which may be a calendar year                                                            Check all that apply             (before deductions and
                                                                                                                                exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                $28,431,156.97
       From 1/01/2019 to Filing Date
                                                                                                   Other    Exhibit A


       From the beginning of the fiscal year to filing date:                                       Operating a business               $125,310,540.63
       From 1/01/2019 to Filing Date                                                                     Exhibit A - Other
                                                                                                   Other Gain/(Loss)


       For prior year:                                                                             Operating a business                $50,365,069.40
       From 1/01/2018 to 12/31/2018
                                                                                                   Other    Exhibit A


       For prior year:                                                                             Operating a business               $-52,929,268.33
       From 1/01/2018 to 12/31/2018                                                                      Exhibit A - Other
                                                                                                   Other Gain/(Loss)


       For year before that:                                                                       Operating a business                $67,911,079.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other    Exhibit A


       For year before that:                                                                       Operating a business                $47,701,590.21
       From 1/01/2017 to 12/31/2017                                                                      Exhibit A - Other
                                                                                                   Other Gain/(Loss)




                                                                                                             ¨1¤}HV3,-                  'x«
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                                                                                                                               014381
                                                                                                                 1934054191213000000000007
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-4 Filed12/13/19
                                248 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:34:17
                                                                       13:25:35 Page
                                                                                 Page2 3ofof3443
       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 206 of 246 PageID 17344
 Debtor       Highland Capital Management, L.P.                                                         Case number (if known) 19-34054-SGJ



2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue               Gross revenue from
                                                                                                                                               each source
                                                                                                                                               (before deductions and
                                                                                                                                               exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Exhibit B                                                                               $23,255,006.86                 Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Exhibit C                                                                               $36,608,252.91


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                            014382
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-4 Filed12/13/19
                                248 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:34:17
                                                                       13:25:35 Page
                                                                                 Page3 4ofof3443
       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 207 of 246 PageID 17345
 Debtor       Highland Capital Management, L.P.                                                             Case number (if known) 19-34054-SGJ




           None.

               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.1.    Exhibit D                                                                                                                  Pending
                                                                                                                                          On appeal
                                                                                                                                          Concluded

       7.2.    Internal dispute resolution                       IRS Appeal                   Department of the Treasury                  Pending
               department within the IRS                                                      4050 Alpha Road                             On appeal
                                                                                              Suite 517, MC: 8000NDAL                     Concluded
                                                                                              Dallas, TX 75201-7849


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                                Value

       9.1.    Exhibit E                                         Debtor does not track recipient of gift or
                                                                 contribution.                                                                            $445,725.61

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                Dates of loss                Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy


                                                                                                                                            014383
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-4 Filed12/13/19
                                248 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:34:17
                                                                       13:25:35 Page
                                                                                 Page4 5ofof3443
       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 208 of 246 PageID 17346
 Debtor        Highland Capital Management, L.P.                                                         Case number (if known) 19-34054-SGJ



                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.    Development Specialists, Inc.
                10 South LaSalle
                Suite 3300
                Chicago, IL 60603                                                                                              10/07/2019        $250,000.00

                Email or website address
                dsiconsulting.com

                Who made the payment, if not debtor?




       11.2.    Pachulski Stang Ziehl &
                Jones LLP
                10100 Santa Monica Blvd.
                13th Floor
                Los Angeles, CA 90067                                                                                          10/02/2019        $500,000.00

                Email or website address
                http://www.pszjlaw.com/

                Who made the payment, if not debtor?




       11.3.    Kurtzman Carson
                Consultants LLC
                Dept CH 16639
                Palatine, IL 60055                                                                                             10/07/2019          $50,000.00

                Email or website address
                https://www.kccllc.com/

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers          Total amount or
                                                                                                                      were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy


                                                                                                                                        014384
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-4 Filed12/13/19
                                248 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:34:17
                                                                       13:25:35 Page
                                                                                 Page5 6ofof3443
       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 209 of 246 PageID 17347
 Debtor        Highland Capital Management, L.P.                                                        Case number (if known) 19-34054-SGJ



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1 Highland Select Equity Fund,
       .    L.P.
               300 Crescent Ct.                                  Transfer of 888,731 shares of public
               Dallas, TX 75201                                  security in exchange for LP interest.                   12/26/2018               $19,632,067.79

               Relationship to debtor
               Fund managed by the debtor.


       13.2 Highland Select Equity Fund,
       .    L.P.
               300 Crescent Ct.                                  Transfer of 214,000 shares of public
               Dallas, TX 75201                                  security in exchange for LP interest.                   3/12/2018                 $6,385,760.00

               Relationship to debtor
               Fund managed by the debtor


       13.3 Highland Select Equity Fund,
       .    L.P.
               300 Crescent Ct.
               Suite 700                                         Transfer of 250,000 shares of public
               Dallas, TX 75201                                  security for LP interest                                7/23/2019                $10,297,500.00

               Relationship to debtor
               Fund managed by the debtor


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    Parkway Bent Tree                                                                                          10/16/2016 – 8/30/2018
                17130 Dallas Parkway
                Suite 230
                Dallas, TX 75248

       14.2.    2200 Ross Avenue                                                                                           10/16/2016 – 12/31/2018
                Suite 4700E
                Storage Site
                Dallas, TX 75201

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


                                                                                                                                         014385
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-4 Filed12/13/19
                                248 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:34:17
                                                                       13:25:35 Page
                                                                                 Page6 7ofof3443
       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 210 of 246 PageID 17348
 Debtor      Highland Capital Management, L.P.                                                          Case number (if known) 19-34054-SGJ



 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Debtor has information including SS#, tax ID, mailing address, email
                  address, and limited KYC for fund investors.
                  Does the debtor have a privacy policy about that information?
                    No
                    Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                      No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Highland 401(K) Plan                                                                       EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes

                      No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Highland Capital Management, L.P. Retirement Plan and Trust                                EIN: XX-XXXXXXX
                    (Defined Benefit Plan)

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was            Last balance
               Address                                           account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


                                                                                                                                        014386
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-4 Filed12/13/19
                                248 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:34:17
                                                                       13:25:35 Page
                                                                                 Page7 8ofof3443
       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 211 of 246 PageID 17349
 Debtor      Highland Capital Management, L.P.                                                          Case number (if known) 19-34054-SGJ




          None

       Facility name and address                                     Names of anyone with                 Description of the contents         Do you still
                                                                     access to it                                                             have it?
       Iron Mountain                                                 Employee has login                   Firm-wide documents sent               No
       PO BOX 915004                                                 access to request                    off-site to retain documents           Yes
       Dallas, TX 75391                                              documents.                           per the firm's retention policy.

       Natural Disasters Site                                        Highland Capital                     Primary Data Center - Storage          No
       900 Venture Dr.                                               Management IT                                                               Yes
       Allen, TX 75013                                               Department

       Natural Disasters Site                                        Highland Capital                     Natural Disasters Site -               No
       3010 Waterview Parkway                                        Management IT                        Storage                                Yes
       Richardson, TX 75080                                          Department



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                           Value
       James Dondero                                                 300 Crescent Court                   Artwork                                   Unknown
                                                                     Suite 700
                                                                     Dallas, TX 75201


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                  Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known     Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy


                                                                                                                                        014387
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-4 Filed12/13/19
                                248 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:34:17
                                                                       13:25:35 Page
                                                                                 Page8 9ofof3443
       Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21 Page 212 of 246 PageID 17350
 Debtor      Highland Capital Management, L.P.                                                          Case number (if known) 19-34054-SGJ




             No.
             Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

            None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Exhibit F                                                                                         EIN:

                                                                                                               From-To


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Frank Waterhouse                                                                                                           10/23/06 - Current
                    300 Crescent Court
                    Suite 700
                    Dallas, TX 75201
       26a.2.       David Klos                                                                                                                 03/30/09 - Current
                    300 Crescent Court
                    Suite 700
                    Dallas, TX 75201
       26a.3.       Kristin Hendrix                                                                                                            12/16/04 - Current
                    300 Crescent Court
                    Suite 700
                    Dallas, TX 75201
       26a.4.       Sean Fox                                                                                                                   06/25/13 - Current
                    300 Crescent Court
                    Suite 700
                    Dallas, TX 75201
       26a.5.       Drew Wilson                                                                                                                02/06/12 - 09/14/18
                    300 Crescent Court
                    Suite 700
                    Dallas, TX 75201
       26a.6.       Hayley Eliason                                                                                                             11/26/18 - Current
                    300 Crescent Court
                    Suite 700
                    Dallas, TX 75201
       26a.7.       Blair Roeber                                                                                                               09/01/15 - Current
                    300 Crescent Court
                    Suite 700
                    Dallas, TX 75201

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy


                                                                                                                                            014388
        Case
         Case19-34054-sgj11
              19-34054-sgj11Doc
                            Doc1895-4  Filed
                                248 Filed    02/04/21Entered
                                          12/13/19     Entered 02/04/21
                                                             12/13/19   13:25:35Page
                                                                      22:34:17    Page  1034
                                                                                     9 of  of
        Case 3:21-cv-00538-N Document 26-54 Filed43 06/09/21 Page 213 of 246 PageID 17351
 Debtor      Highland Capital Management, L.P.                                                          Case number (if known) 19-34054-SGJ




                None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       PricewaterhouseCoopers LLP                                                                                          2003 - Current
                    2121 N Pearl St
                    Dallas, TX 75201

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Boyd Gosserand
                    300 Crescent Ct.
                    St 700
                    Dallas, TX 75201
       26c.2.       Deloitte - Tax
                    PO Box 844736
                    Dallas, TX 75284
       26c.3.       Centroid -Accounting Software Consultant
                    6860 Dallas Pkwy Suite 560
                    Dallas, TX 75204
       26c.4.       Oracle - Accounting Software
                    PO Box 203448
                    Dallas, TX 75320
       26c.5.       Wolters Kluwer - Tax
                    PO Box 71882
                    Chicago, IL 60694

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address
       26d.1.       AgeeFisherBarrett, LLC
                    750 Hammond Dr BLDG 17
                    Atlanta, GA 30328
       26d.2.       Bowman Law LLC
                    840 Tom Wheeler Lane
                    Mc Ewen, TN 37101
       26d.3.       CBIZ Valuation Group, Inc.
                    3030 LBJ Freeway, Ste 1650
                    Dallas, TX 75234
       26d.4.       Cole Schotz
                    Court Plaza North
                    25 Main Street, PO Box 800
                    Hackensack, NJ 07602
       26d.5.       Colorado FSC
                    188 Inverness Drive West
                    Ste. 100
                    Centennial, CO 80112


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


                                                                                                                                     014389
        Case
        Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-4  Filed
                                 248 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:34:17     Page  1134
                                                                                        10 of of
        Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 214 of 246 PageID 17352
 Debtor      Highland Capital Management, L.P.                                                          Case number (if known) 19-34054-SGJ



       Name and address
       26d.6.       Concordeis
                    1120 East Long Lake Road
                    Ste 207
                    Troy, MI 48085
       26d.7.       Courtland T Group
                    PO Box 11929
                    Newport Beach, CA 92658
       26d.8.       Crown Capital Securities
                    725 Town & Country Rd
                    Ste 530
                    Orange, CA 92868
       26d.9.       Deloitte Tax LLP
                    PO Box 844736
                    Dallas, TX 75284
       26d.10.      DFPG Investments, Inc.
                    9017 S. Riverside Dr.
                    Ste 210
                    Sandy, UT 84070
       26d.11.      Discipline Advisors
                    14135 G-100 Midway Rd.
                    Dallas, TX 75244
       26d.12.      Development Specialists, Inc.
                    10 S. LaSalle St.
                    Chicago, IL 60603
       26d.13.      Emerson Equity
                    155 Bovet Rd. #725
                    San Mateo, CA 94402
       26d.14.      Frontier Bank
                    5100 S I-35 Service Rd.
                    Oklahoma City, OK 73129
       26d.15.      Grant Thornton LLP
                    33570 Treasury Center
                    Chicago, IL 60694
       26d.16.      Great Southern Bank
                    8201 Preston Road
                    Suite 305
                    Dallas, TX 75225
       26d.17.      Key Bank
                    ATTN: KREC Loan Services
                    4910 Tiedman Road
                    3rd Floor
                    Cleveland, OH 44144
       26d.18.      KPMG
                    3 Chesnut Ridge Rd
                    Montvale, NJ 07645
       26d.19.      Maples & Calder
                    Ugland House PO Box 309
                    S. Church Street George Town
                    Grand Cayman, Cayman Island



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy


                                                                                                                                   014390
        Case
        Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-4  Filed
                                 248 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:34:17     Page  1234
                                                                                        11 of of
        Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 215 of 246 PageID 17353
 Debtor      Highland Capital Management, L.P.                                                          Case number (if known) 19-34054-SGJ



       Name and address
       26d.20.      Payne and Smith
                    5952 Royal Lane
                    Suite 158
                    Dallas, TX 75230
       26d.21.      PWC
                    PO Box 952282
                    Dallas, TX 75395
       26d.22.      Squire Patton Boggs
                    PO Box 643051
                    Cincinnati, OH 45264
       26d.23.      WC Capital Partners


       26d.24.      Western International Securities, Inc.
                    70 S. Lake Ave
                    Ste 700
                    Pasadena, CA 91101
       26d.25.      Jean Francois Lemay
                    52 Harold Street
                    Etobicoke M8Z 3R3

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Strand Advisors, Inc.                          300 Crescent Ct, Ste 700                            General Partner                       0.2508%
                                                      Dallas, TX 75201

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       The Dugaboy Investment                         300 Crescent Ct, Ste 700                            Voting Limited Partner                0.1866%
       Trust                                          Dallas, TX 75201

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark Okada                                     300 Crescent Ct, Ste 700                            Voting Limited Partner                0.0487%
                                                      Dallas, TX 75201

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark and Pamela Okada                          300 Crescent Ct, Ste 700                            Voting Limited Partner                0.0098%
       Family Trust                                   Dallas, TX 75201

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark and Pamela Okada                          300 Crescent Ct, Ste 700                            Voting Limited Partner                0.0042%
       Family Trust - #2                              Dallas, TX 75201



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


                                                                                                                                       014391
        Case
        Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-4  Filed
                                 248 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:34:17     Page  1334
                                                                                        12 of of
        Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 216 of 246 PageID 17354
 Debtor      Highland Capital Management, L.P.                                                          Case number (if known) 19-34054-SGJ



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Hunter Mountain                                1100 N Market St                                    Non-voting Limited Partner          99.50%
       Investment Trust                               Wilmington, DE 19890

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       James Dondero                                  300 Crescent Ct, Ste 700                            Sole Shareholder of General         100%
                                                      Dallas, TX 75201                                    Partner

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       James Dondero                                  300 Crescent Ct, Ste 700                            President of General Partner        100% of the
                                                      Dallas, TX 75201                                                                        General
                                                                                                                                              Partner
       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Scott Ellington                                300 Crescent Ct, Ste 700                            Secretary of General Partner        0.00%
                                                      Dallas, TX 75201

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Frank Waterhouse                               300 Crescent Ct, Ste 700                            Treasurer of General Partner        0.00%
                                                      Dallas, TX 75201



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any     Period during which
                                                                                                          interest                       position or interest
                                                                                                                                         was held
       Mark Okada                                     300 Crescent Ct, Ste 700                            Executive Vice President       Since inception to
                                                      Dallas, TX 75201                                                                   9/30/2019

       Name                                           Address                                             Position and nature of any     Period during which
                                                                                                          interest                       position or interest
                                                                                                                                         was held
       Trey Parker                                    300 Crescent Ct, Ste 700                            Assistant Secretary            8/21/2015 -
                                                      Dallas, TX 75201                                                                   4/15/2019


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates           Reason for
                                                                 property                                                                providing the value
       30.1 Exhibit G
       .                                                         8,722,414.86

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy


                                                                                                                                       014392
Case
Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1895-4  Filed
                         248 Filed     02/04/21Entered
                                    12/13/19      Entered 02/04/21
                                                       12/13/19    13:25:35Page
                                                                22:34:17     Page  1434
                                                                                13 of of
Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 217 of 246 PageID 17355




                                                                         014393
 Case
 Case 19-34054-sgj11
       19-34054-sgj11 Doc
                      Doc 1895-4  Filed
                          248 Filed     02/04/21Entered
                                     12/13/19      Entered 02/04/21
                                                        12/13/19    13:25:35Page
                                                                 22:34:17     Page  1534
                                                                                 14 of of
 Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 218 of 246 PageID 17356

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitAͲSOFA1




  RevenueAccount                                                  Year2019[1]                         Year2018                            Year2017
  OperatingRevenue
   Managementfees                                          $18,776,701.38       $35,264,426.88        $37,098,010.50
   Sharedservicesfees                                     6,002,769.24    9,187,200.55     9,445,221.98
   Incentivefees                                           150,925.36   18,465.92   10,042,499.76
   InterestandInvestmentIncome                           2,625,221.26    4,857,157.03     4,478,946.34
   MiscellaneousIncome                                     875,539.73   1,037,819.02     6,846,400.42
  TotalOperatingRevenue                                   $28,431,156.97 $50,365,069.40 $67,911,079.00

  OtherGain/(Loss)
   Interestincome                                          $5,765,215.32      $7,503,164.74       $7,049,038.53
   Otherincome/expense                                     838,191.46   658,514.02    3,723,833.60
   Netrealizedgainsonsalesofinvestmenttransactions   3,959,534.93    13,396,884.40       6,494,555.20
   Netchangeinunrealizedgains/(losses)ofinvestments   (6,692,741.56)    (56,529,224.39)      27,322,977.50
   Netearnings/(losses)fromequitymethodinvestees       121,440,340.48       (17,958,607.10)      3,111,185.38
  TotalOtherGain/(Loss)                                   $125,310,540.63 $(52,929,268.33) $47,701,590.21

[1]Daterangesfrom12/31/2018toendofbusiness10/15/2019.




                                                                                                                                       0143941of1
   Case
   Case 19-34054-sgj11
         19-34054-sgj11 Doc
                        Doc 1895-4  Filed
                            248 Filed     02/04/21Entered
                                       12/13/19      Entered 02/04/21
                                                          12/13/19    13:25:35Page
                                                                   22:34:17     Page  1634
                                                                                   15 of of
   Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 219 of 246 PageID 17357

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitBͲSOFA3[1]

TradingPartnerName                                        TradingPartnerAddress                                                                   PaymentDate PaymentAmount                  ReasonforTransfer
WilmerCutlerPickeringHaleandDorrLLP                   POBox7247Ͳ8760PhiladelphiaPA19170Ͳ8760                                                 7/18/2019 $20,275.50 ProfessionalServices
CanteenVendingServices                                    POBox417632BostonMA02241Ͳ7632                                                          7/18/2019 1,285.16 Suppliers/Vendors
PlatinumParking                                            300CrescentCourtLevelG1,LB#102DallasTX75201                                          7/18/2019 990.00 ProfessionalServices
AT&TMOBILITY                                               POBOX6463CAROLSTREAMIL60197Ͳ6463                                                      7/19/2019 8,789.14 ProfessionalServices
HighlandCapitalManagementKoreaLimited                   (SeoulFinanceCenter,TaepyeongroͲ1Ͳga)21F,136,SejongͲdaero,JungͲgu,Seoul,Korea       7/19/2019 630,000.00 IntercompanyFunding
AmericanAirlines                                           4255AmonCarterBlvdMD4106FortWorthTX76155                                            7/22/2019 30,000.00 ProfessionalServices
TRICORBUSINESSOUTSOURCING                                 80RobinsonRd,Singapore068898                                                             7/22/2019 28,122.16 IntercompanyFunding
MeisterSeelig&FeinLLP                                   125ParkAvenue7thFloorNewYorkNY10017                                                  7/22/2019 24,228.30 ProfessionalServices
FlagshipCruises&Events                                   POBox120751SanDiegoCA92112                                                            7/22/2019 16,103.26 Suppliers/Vendors
BlueCrossBlueShieldofTexas                             POBox731428DallasTX75373Ͳ1428                                                          7/23/2019 146,190.02 EmployeeBenefits
Abrams&BaylissLLP                                        20MontchaninRoad,Suite200WilmingtonDE19807                                           7/24/2019 53,237.45 ProfessionalServices
PricewaterhouseCoopers,LLP                                8CrossSt.#17Ͳ00PWCSingaporeBuildingSingapore048424                                  7/24/2019 14,461.66 ProfessionalServices
SiepeSoftware,LLC                                         5440HarvestHillRdSuite100,Dallas,TX75230                                             7/25/2019 36,084.06 ProfessionalServices
Consultant                                                  2620WhiteRockRd.DallasTX75214                                                         7/25/2019 6,754.00 ProfessionalServices
ReidCollins&TsaiLLP                                     4301WestbankDriveBuildingBSuite230AustinTX78746                                     7/30/2019 82,831.45 ProfessionalServices
PaxstoneCapitalLLP                                        483GreenLanes,London,GreaterLondon,N134BS                                             7/30/2019 46,063.81 ProfessionalServices
CharlesSchwab                                              POBox1270Tulsa,OK74101Ͳ1270                                                             7/31/2019 41,053.47 EmployeeBenefits
HIGHLANDCREDITOPPORTUNITIESFUND                          300CrescentCourt,Suite700Dallas,TX75201                                               7/31/2019 628,000.00 IntercompanyFunding
ArrisWesternCorp.                                         718NBuckner#316DallasTX75218                                                          7/31/2019 11,000.00 ProfessionalServices
ProfessionalSpeaker                                        KoaKai,LLCPOBox232307LeucadiaCA92023                                                 7/31/2019 15,000.00 Suppliers/Vendors
PershingLLC                                                OnePershingPlazaAttn:IBDͲ15thFloorJerseyCityNJ07399                                8/1/2019 500,000.00 Investing
Consultant                                                  300CrescentCourt,Suite700Dallas,TX75201                                                8/1/2019 39,586.07 ProfessionalServices
CrescentTCInvestorsLP                                    200CrescentCtSuite250DallasTX75201                                                     8/1/2019 155,361.38 RentPayment
BrasilinvestEmpreendimentoseParticipac?esS/A            Brazil                                                                                        8/1/2019 10,000.00 IntercompanyFunding
FrontierStateBank                                         5100SIͲ35ServiceRd,OklahomaCity,OK73129                                               8/1/2019 68,002.70 SecuredLoanPayment
MassandCapital,LLC                                        8140WalnutHillLane,Suite310Dallas,TX75231                                             8/1/2019 54,979.21 ProfessionalServices
PershingLLC                                                OnePershingPlazaAttn:IBDͲ15thFloorJerseyCityNJ07399                                8/2/2019 11,959.71 Investing
BloombergFinanceLP                                        POBox416604BostonMA02241Ͳ6604                                                           8/2/2019 252,041.98 ProfessionalServices
AT&T                                                        POBOX5019CAROLSTREAMIL60197                                                            8/2/2019 259.05 ProfessionalServices
BlueCrossBlueShieldofTexas                             POBox731428DallasTX75373Ͳ1428                                                           8/2/2019 86,126.71 EmployeeBenefits
Abrams&BaylissLLP                                        20MontchaninRoad,Suite200WilmingtonDE19807                                            8/7/2019 17,133.03 ProfessionalServices
HIGHLANDCREDITOPPORTUNITIESFUND                          300CrescentCourt,Suite700Dallas,TX75201                                                8/7/2019 441,000.00 IntercompanyFunding
StatusLabs.com                                             151South1stSuite100AustinTX78704                                                       8/7/2019 9,500.00 ProfessionalServices
PetroCapPartnersIII,L.P.                                 3333LeeParkwaySuite750DallasTX75219                                                    8/7/2019 510,350.41 Investing
HIGHLANDCAPITALMANAGEMENT,LP                             300CrescentCourt,Suite700Dallas,TX75201                                                8/8/2019 115,843.80 EmployeeBenefits
AT&T                                                        POBOX5019CAROLSTREAMIL60197                                                            8/8/2019 3,573.58 ProfessionalServices
FlexentialColoradoCorp.                                   POBox732368DallasTX75373Ͳ2368                                                           8/8/2019 12,056.49 ProfessionalServices
CanteenVendingServices                                    POBox417632BostonMA02241Ͳ7632                                                           8/8/2019 3,267.49 Suppliers/Vendors
BlueCrossBlueShieldofTexas                             POBox731428DallasTX75373Ͳ1428                                                           8/9/2019 157,850.27 EmployeeBenefits
LibertyLifeAssuranceCompanyofBostonͲGroupBenefits   POBox2658CarolStreamIL60132Ͳ2658                                                       8/9/2019 5,283.26 EmployeeBenefits
ICBI                                                        London                                                                                       8/13/2019 12,420.78 ProfessionalServices
EagleEquityAdvisors,LLC                                  300CrescentCourt,Suite700Dallas,TX75201                                               8/13/2019 155,000.00 IntercompanyFunding
ConnollyGallagherLLP                                      1201NorthMarketStreet20thFloorWilmingtonDE19801                                      8/13/2019 18,295.70 ProfessionalServices
CharlesSchwab                                              POBox1270Tulsa,OK74101Ͳ1270                                                             8/14/2019 41,300.58 EmployeeBenefits
CBIZValuationGroup,Inc.                                  3030LBJFreeway,Ste1650DallasTX75234                                                  8/14/2019 15,000.00 ProfessionalServices
Consultant                                                  2620WhiteRockRd.DallasTX75214                                                         8/14/2019 5,357.00 ProfessionalServices
SiepeServices,LLC                                         5440HarvestHillRoadSuite100DallasTX75230                                             8/14/2019 174,256.34 ProfessionalServices
IntexSolutions,Inc.                                       AccountsReceivable110AStNeedhamMA02494Ͳ2807                                           8/15/2019 35,200.00 ProfessionalServices
AT&T                                                        POBox9005CarolStreamIL60197Ͳ9005                                                      8/15/2019 927.16 ProfessionalServices
ABM                                                         POBox419860BostonMA02241Ͳ9860                                                          8/15/2019 5,884.76 Suppliers/Vendors
LinkedInCorporation                                        62228CollectionsCenterDriveChicagoIL60693Ͳ0622                                        8/15/2019 19,719.93 ProfessionalServices
PetroCapPartnersII,LP                                    300CrescentCourt,Suite700Dallas,TX75201                                               8/15/2019 1,244,586.77 Investing
HoulihanLokey                                              10250ConstellationBlvd,5thFloorAttn:AccountsReceivableLosAngelesCA90067Ͳ6802      8/15/2019 55,601.49 ProfessionalServices
DeloitteTaxLLP                                            POBox844736DallasTX75284Ͳ4736                                                          8/15/2019 137,396.00 ProfessionalServices
MacroMavens,LLC                                            180W.20thStreetSuite1700NewYorkNY10011                                              8/15/2019 18,816.84 ProfessionalServices
GRUBHUBforWork                                            POBox748570LosAngelesCA90074Ͳ8570                                                     8/15/2019 13,823.98 Suppliers/Vendors
ArrisWesternCorp.                                         718NBuckner#316DallasTX75218                                                          8/15/2019 1,420.63 ProfessionalServices
TRICORBUSINESSOUTSOURCING                                 80RobinsonRd,Singapore068898                                                             8/16/2019 36,135.64 IntercompanyFunding
ROWLETTHILL,LLP                                           25HighlandParkVillage,Suite100Ͳ448DallasTX75205                                     8/16/2019 30,187.50 ProfessionalServices
CDWDirect                                                  POBOX75723CHICAGOIL60675Ͳ5723                                                          8/16/2019 634.00 Suppliers/Vendors
BloombergFinanceLP                                        POBox416604BostonMA02241Ͳ6604                                                          8/16/2019 6,750.00 ProfessionalServices
BCAResearchInc                                            1002SherbrookeSt.WSuite1600MontrealQuebecH3A3L6                                     8/16/2019 19,996.94 ProfessionalServices
WillisofTexas,Inc.                                       POBox731739DallasTX75373Ͳ1739                                                          8/16/2019 5,754.18 Insurance
BlueCrossBlueShieldofTexas                             POBox731428DallasTX75373Ͳ1428                                                          8/16/2019 89,965.15 EmployeeBenefits
ThomsonWest                                                POBox6292CarolStreamIL60197Ͳ6292                                                      8/22/2019 21,339.33 Suppliers/Vendors
Duff&Phelps,LLC                                          DUFF&PHELPS,LLC12595CollectionCenterDriveChicagoIL60693                            8/23/2019 100,000.00 ProfessionalServices
TRICORBUSINESSOUTSOURCING                                 80RobinsonRd,Singapore068898                                                             8/23/2019 50,934.56 IntercompanyFunding
CDWDirect                                                  POBOX75723CHICAGOIL60675Ͳ5723                                                          8/23/2019 97.96 Suppliers/Vendors
ConcurTechnologies,Inc.                                   62157CollectionsCenterDriveChicagoIL60693                                             8/23/2019 4,104.85 ProfessionalServices
BlueCrossBlueShieldofTexas                             POBox731428DallasTX75373Ͳ1428                                                          8/23/2019 91,020.22 EmployeeBenefits
ThomsonWest                                                POBox6292CarolStreamIL60197Ͳ6292                                                      8/23/2019 3,153.32 Suppliers/Vendors
GRUBHUBforWork                                            POBox748570LosAngelesCA90074Ͳ8570                                                     8/23/2019 2,150.47 Suppliers/Vendors
HighlandCapitalManagementNewYork                        300CrescentCourt,Suite700Dallas,TX75201                                               8/26/2019 150,000.00 IntercompanyFunding
TWTelecomHoldings,llc                                    POBox910182DenverCO80291Ͳ0182                                                          8/26/2019 8,657.28 ProfessionalServices




                                                                                                                                                                                   014395                                1of4
   Case
   Case 19-34054-sgj11
         19-34054-sgj11 Doc
                        Doc 1895-4  Filed
                            248 Filed     02/04/21Entered
                                       12/13/19      Entered 02/04/21
                                                          12/13/19    13:25:35Page
                                                                   22:34:17     Page  1734
                                                                                   16 of of
   Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 220 of 246 PageID 17358

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitBͲSOFA3[1]

TradingPartnerName                               TradingPartnerAddress                                                    PaymentDate PaymentAmount                  ReasonforTransfer
TWTelecomHoldings,llc                           POBox910182DenverCO80291Ͳ0182                                           8/26/2019 9,065.13 ProfessionalServices
HIGHLANDCREDITOPPORTUNITIESFUND                 300CrescentCourt,Suite700Dallas,TX75201                                8/27/2019 300,000.00 IntercompanyFunding
AcisCapitalManagement                            Attn:RakheeV.Patel,WinsteadPC500WinsteadBuildingDallasTX75201      8/27/2019 12,249.65 ProfessionalServices
CanteenVendingServices                           POBox417632BostonMA02241Ͳ7632                                           8/27/2019 2,608.49 Suppliers/Vendors
GreenwoodOfficeOutfitters                        2951SuffolkDriveSuite640FortWorthTX76133Ͳ1149                         8/28/2019 12,877.82 Suppliers/Vendors
CharlesSchwab                                     POBox1270Tulsa,OK74101Ͳ1270                                              8/29/2019 95,443.51 EmployeeBenefits
BlueCrossBlueShieldofTexas                    POBox731428DallasTX75373Ͳ1428                                           8/29/2019 118,192.57 EmployeeBenefits
EagleEquityAdvisors,LLC                         300CrescentCourt,Suite700Dallas,TX75201                                8/29/2019 75,000.00 IntercompanyFunding
HighlandLatinAmericaConsulting,LTD             300CrescentCourt,Suite700Dallas,TX75201                                8/29/2019 55,000.00 IntercompanyFunding
CanteenVendingServices                           POBox417632BostonMA02241Ͳ7632                                           8/29/2019 697.89 Suppliers/Vendors
PlatinumParking                                   300CrescentCourtLevelG1,LB#102DallasTX75201                           8/29/2019 14,857.95 ProfessionalServices
Consultant                                         300CrescentCourt,Suite700Dallas,TX75201                                8/30/2019 111,212.19 ProfessionalServices
ArrisWesternCorp.                                718NBuckner#316DallasTX75218                                           8/30/2019 11,000.00 ProfessionalServices
BrasilinvestEmpreendimentoseParticipac?esS/A   Brazil                                                                         9/3/2019 10,000.00 IntercompanyFunding
CrescentTCInvestorsLP                           POBox841772DallasTX75284Ͳ1772                                            9/3/2019 156,958.51 RentPayment
AT&T                                               POBox9005CarolStreamIL60197Ͳ9005                                        9/3/2019 5,690.12 ProfessionalServices
FrontierStateBank                                5100SIͲ35ServiceRd,OklahomaCity,OK73129                                9/3/2019 404,238.30 SecuredLoanPayment
AT&T                                               POBOX5019CAROLSTREAMIL60197                                             9/3/2019 259.77 ProfessionalServices
AT&T                                               POBOX5019CAROLSTREAMIL60197                                             9/3/2019 295.76 ProfessionalServices
WillisofTexas,Inc.                              Dallas/Ft.WorthDivisionPOBox730310DallasTX75373Ͳ0310                   9/3/2019 21,133.38 Insurance
PershingLLC                                       OnePershingPlazaAttn:IBDͲ15thFloorJerseyCityNJ07399                 9/4/2019 500,000.00 Investing
HIGHLANDCREDITOPPORTUNITIESFUND                 300CrescentCourt,Suite700Dallas,TX75201                                 9/4/2019 500,000.00 IntercompanyFunding
Consultant                                         2620WhiteRockRd.DallasTX75214                                           9/4/2019 6,451.50 ProfessionalServices
SiepeSoftware,LLC                                5440HarvestHillRdSuite100,Dallas,TX75230                               9/5/2019 18,042.03 ProfessionalServices
HIGHLANDCAPITALMANAGEMENT,LP                    300CrescentCourt,Suite700Dallas,TX75201                                 9/5/2019 113,788.36 EmployeeBenefits
PershingLLC                                       OnePershingPlazaAttn:IBDͲ15thFloorJerseyCityNJ07399                 9/5/2019 11,286.83 Investing
CharlesSchwab                                     POBox1270Tulsa,OK74101Ͳ1270                                               9/5/2019 858,220.29 EmployeeBenefits
CharlesSchwab                                     POBox1270Tulsa,OK74101Ͳ1270                                               9/5/2019 854,278.60 EmployeeBenefits
DowJones&Company,Inc.                          WALLSTJRNLORBARRONSPOBox4137NewYorkNY10261Ͳ4137                     9/5/2019 16,621.23 ProfessionalServices
CDWDirect                                         POBOX75723CHICAGOIL60675Ͳ5723                                            9/5/2019 3,374.19 Suppliers/Vendors
IntexSolutions,Inc.                              AccountsReceivable110AStNeedhamMA02494Ͳ2807                             9/5/2019 35,200.00 ProfessionalServices
LasVegasFlamingoHoldco,LLC                     CollectionsAccountTEXAS                                                    9/5/2019 46,536.83 IntercompanyFunding
GRUBHUBforWork                                   POBox748570LosAngelesCA90074Ͳ8570                                       9/5/2019 15,518.67 Suppliers/Vendors
AT&T                                               POBOX5019CAROLSTREAMIL60197                                             9/6/2019 3,573.58 ProfessionalServices
TWTelecomHoldings,llc                           POBox910182DenverCO80291Ͳ0182                                            9/9/2019 9,138.32 ProfessionalServices
BlueCrossBlueShieldofTexas                    POBox731428DallasTX75373Ͳ1428                                            9/9/2019 142,884.07 EmployeeBenefits
EagleEquityAdvisors,LLC                         300CrescentCourt,Suite700Dallas,TX75201                                9/11/2019 40,000.00 IntercompanyFunding
CharlesSchwab                                     POBox1270Tulsa,OK74101Ͳ1270                                              9/12/2019 37,839.05 EmployeeBenefits
BlueCrossBlueShieldofTexas                    POBox731428DallasTX75373Ͳ1428                                           9/12/2019 59,111.49 EmployeeBenefits
LoewsCoronadoBayResort                          4000CoronadoBayRoadCoronadoCA92118                                     9/12/2019 77,340.18 Suppliers/Vendors
HarborYachtClubs,LLC                            1880HarborIslandDriveSanDiegoCA92101                                  9/12/2019 6,440.00 Suppliers/Vendors
NYSEMARKET,INC                                   Box#223695PittsburghPA15251Ͳ2695                                         9/13/2019 8,857.74 ProfessionalServices
TRICORBUSINESSOUTSOURCING                        80RobinsonRd,Singapore068898                                              9/13/2019 35,221.80 IntercompanyFunding
MarkitNorthAmericaInc.                          6208thAve35thfloorNewYorkNY10018                                      9/13/2019 91,676.00 ProfessionalServices
CDWDirect                                         POBOX75723CHICAGOIL60675Ͳ5723                                           9/13/2019 7,387.23 Suppliers/Vendors
BDOUSA,LLP                                       700NorthPearlSuite2000DallasTX75201                                    9/13/2019 8,700.00 ProfessionalServices
ABM                                                POBox419860BostonMA02241Ͳ9860                                           9/13/2019 5,884.76 Suppliers/Vendors
ConcurTechnologies,Inc.                          62157CollectionsCenterDriveChicagoIL60693                              9/13/2019 8,187.05 ProfessionalServices
WillisofTexas,Inc.                              POBox731739DallasTX75373Ͳ1739                                           9/13/2019 5,754.18 Insurance
ReorgResearch,Inc.                               1140BroadwaySte201NewYorkNY10001                                       9/13/2019 93,123.35 ProfessionalServices
SageSearchPartners                               3811TurtleCreekBlvdSuite850DallasTX75219                              9/13/2019 20,000.00 ProfessionalServices
AT&T                                               POBOX5019CAROLSTREAMIL60197                                            9/16/2019 927.16 ProfessionalServices
DLAPiperLLPUS                                   6225SmithAvenueBaltimoreMD21209                                         9/16/2019 200,000.00 ProfessionalServices
LynnPinkerCox&Hurst,L.L.P.                    2100RossAveSuite2700DallasTX75201                                      9/17/2019 185,576.00 ProfessionalServices
FlexentialColoradoCorp.                          POBox732368DallasTX75373Ͳ2368                                           9/17/2019 12,056.49 ProfessionalServices
CanteenVendingServices                           POBox417632BostonMA02241Ͳ7632                                           9/17/2019 327.61 Suppliers/Vendors
PlatinumParking                                   300CrescentCourt,Suite700Dallas,TX75201                                9/17/2019 15,210.80 ProfessionalServices
AT&TMOBILITY                                      POBOX6463CAROLSTREAMIL60197Ͳ6463                                       9/19/2019 1,769.17 ProfessionalServices
ROWLETTHILL,LLP                                  25HIGHLANDPARKVILLAGESTE100Ͳ448DALLASTX75205                          9/19/2019 23,718.75 ProfessionalServices
AffiliateLoan                                     300CrescentCourt,Suite700Dallas,TX75201                                9/19/2019 500,000.00 AffiliateLoan
SiepeServices,LLC                                5440HarvestHillRoadSuite100DallasTX75230                              9/19/2019 185,063.83 ProfessionalServices
GreylinePartners,LLC                             P.O.Box733976DallasTX75373Ͳ3976                                         9/19/2019 11,250.00 ProfessionalServices
BlueCrossBlueShieldofTexas                    POBox731428DallasTX75373Ͳ1428                                           9/20/2019 77,274.56 EmployeeBenefits
BlueCrossBlueShieldofTexas                    POBox731428DallasTX75373Ͳ1428                                           9/20/2019 67,658.40 EmployeeBenefits
AffiliateLoan                                     300CrescentCourt,Suite700Dallas,TX75201                                9/23/2019 1,000,000.00 AffiliateLoan
AttiaMedical,PC                                  5820OberlinDr.Suite205SanDiegoCA92121                                9/23/2019 12,500.00 ProfessionalServices
DLAPiperLLPUS                                   6225SmithAvenueBaltimoreMD21209                                         9/23/2019 200,000.00 ProfessionalServices
CDWDirect                                         POBOX75723CHICAGOIL60675Ͳ5723                                           9/24/2019 3,059.50 Suppliers/Vendors
HIGHLANDCREDITOPPORTUNITIESFUND                 300CrescentCourt,Suite700Dallas,TX75201                                9/25/2019 300,000.00 IntercompanyFunding
Consultant                                         2620WhiteRockRd.DallasTX75214                                          9/25/2019 8,109.75 ProfessionalServices
ColeSchotz                                        CourtPlazaNorth25MainStreetHackensackNJ07602Ͳ0800                     9/25/2019 100,000.00 ProfessionalServices
AffiliateLoan                                     300CrescentCourt,Suite700Dallas,TX75201                                9/25/2019 900,000.00 AffiliateLoan
S&PGlobalMarketIntelligence                     33356CollectionCenterDriveChicagoIL60693Ͳ0333                          9/25/2019 368,894.61 ProfessionalServices




                                                                                                                                                           014396                                2of4
   Case
   Case 19-34054-sgj11
         19-34054-sgj11 Doc
                        Doc 1895-4  Filed
                            248 Filed     02/04/21Entered
                                       12/13/19      Entered 02/04/21
                                                          12/13/19    13:25:35Page
                                                                   22:34:17     Page  1834
                                                                                   17 of of
   Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 221 of 246 PageID 17359

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitBͲSOFA3[1]

TradingPartnerName                                        TradingPartnerAddress                                                                   PaymentDate PaymentAmount                       ReasonforTransfer
ArrisWesternCorp.                                         718NBuckner#316DallasTX75218                                                          9/25/2019 1,325.29 ProfessionalServices
HarborYachtClubs,LLC                                     1880HarborIslandDriveSanDiegoCA92101                                                 9/25/2019 538.75 Suppliers/Vendors
ICEDataPricing&ReferenceData,LLC                      POBox98616ChicagoIL60693                                                               9/25/2019 8,819.61 ProfessionalServices
CharlesSchwab                                              POBox1270Tulsa,OK74101Ͳ1270                                                             9/26/2019 35,354.55 EmployeeBenefits
Duff&Phelps,LLC                                          2397PaysphereCircleChicagoIL60674                                                      9/30/2019 100,000.00 ProfessionalServices
HIGHLANDCREDITOPPORTUNITIESFUND                          300CrescentCourt,Suite700Dallas,TX75201                                               9/30/2019 200,000.00 IntercompanyFunding
FrontierStateBank                                         5100SIͲ35ServiceRd,OklahomaCity,OK73129                                              9/30/2019 98,707.96 SecuredLoanPayment
ArrisWesternCorp.                                         718NBuckner#316DallasTX75218                                                          9/30/2019 11,000.00 ProfessionalServices
ProfessionalSpeaker                                        KoaKai,LLCPOBox232307LeucadiaCA92023                                                 9/30/2019 15,000.00 Suppliers/Vendors
HighlandLatinAmericaConsulting,LTD                      300CrescentCourt,Suite700Dallas,TX75201                                               9/30/2019 105,000.00 IntercompanyFunding
AttiaMedical,PC                                           5820OberlinDr.Suite205SanDiegoCA92121                                               9/30/2019 12,500.00 ProfessionalServices
DLAPiperLLPUS                                            6225SmithAvenueBaltimoreMD21209                                                        9/30/2019 200,000.00 ProfessionalServices
AT&TMOBILITY                                               POBOX6463CAROLSTREAMIL60197Ͳ6463                                                      10/1/2019 Ͳ   ProfessionalServices
Employee                                                    300CrescentCourt,Suite700Dallas,TX75201                                               10/1/2019 13,059.43 Bonus
CrescentTCInvestorsLP                                    200CrescentCtSuite250DallasTX75201                                                    10/1/2019 192,588.09 RentPayment
FrontierStateBank                                         5100SIͲ35ServiceRd,OklahomaCity,OK73129                                              10/1/2019 128,793.00 SecuredLoanPayment
BloombergFinanceLP                                        POBox416604BostonMA02241Ͳ6604                                                          10/2/2019 113,095.54 ProfessionalServices
Consultant                                                  300CrescentCourt,Suite700Dallas,TX75201                                               10/2/2019 28,821.81 ProfessionalServices
PachulskiStangZiehl&JonesLLP                           10100SantaMonicaBlvd.13thFloorLosAngelesCA90067                                     10/2/2019 500,000.00 ProfessionalServices
HIGHLANDCAPITALMANAGEMENT,LP                             300CrescentCourt,Suite700Dallas,TX75201                                               10/3/2019 114,381.18 EmployeeBenefits
OKADAINSURANCERABBITRUST                                 300CrescentCourt,Suite700Dallas,TX75201                                               10/3/2019 14,875.00 Insurance
AT&T                                                        POBOX5019CAROLSTREAMIL60197                                                           10/3/2019 309.51 ProfessionalServices
Employee                                                    300CrescentCourt,Suite700Dallas,TX75201                                               10/4/2019 113,104.52 EmployeeReimbursement
SiepeSoftware,LLC                                         5440HarvestHillRdSuite100,Dallas,TX75230                                             10/4/2019 18,042.03 ProfessionalServices
SiepeSoftware,LLC                                         5440HarvestHillRdSuite100,Dallas,TX75230                                             10/4/2019 18,042.03 ProfessionalServices
TWTelecomHoldings,llc                                    POBox910182DenverCO80291Ͳ0182                                                          10/4/2019 7,710.33 ProfessionalServices
CDWDirect                                                  POBOX75723CHICAGOIL60675Ͳ5723                                                          10/4/2019 23,277.86 Suppliers/Vendors
CDWDirect                                                  POBOX75723CHICAGOIL60675Ͳ5723                                                          10/4/2019 23,788.47 Suppliers/Vendors
HIGHLANDCREDITOPPORTUNITIESFUND                          300CrescentCourt,Suite700Dallas,TX75201                                               10/4/2019 500,000.00 IntercompanyFunding
AT&T                                                        POBox9005CarolStreamIL60197Ͳ9005                                                      10/4/2019 2,845.06 ProfessionalServices
AT&T                                                        POBOX5019CAROLSTREAMIL60197                                                           10/4/2019 3,573.58 ProfessionalServices
AT&T                                                        POBOX5019CAROLSTREAMIL60197                                                           10/4/2019 146.78 ProfessionalServices
WillisofTexas,Inc.                                       Dallas/Ft.WorthDivisionPOBox730310DallasTX75373Ͳ0310                                 10/4/2019 5,754.18 Insurance
BlueCrossBlueShieldofTexas                             POBox731428DallasTX75373Ͳ1428                                                          10/4/2019 109,241.27 EmployeeBenefits
HoulihanLokey                                              10250ConstellationBlvd,5thFloorAttn:AccountsReceivableLosAngelesCA90067Ͳ6802      10/4/2019 55,667.91 ProfessionalServices
IpreoDataInc.                                             421FayettevilleStreetSuite900RaleighNC27601                                           10/4/2019 9,500.00 ProfessionalServices
SiepeServices,LLC                                         5440HarvestHillRoadSuite100DallasTX75230                                             10/4/2019 182,790.68 ProfessionalServices
HedgeyeRiskMgmt,LLC                                      1HighRidgePark3rdFloorStamfordCT06905                                                10/4/2019 25,265.10 ProfessionalServices
SpinͲOffAdvisors,LLC                                      1327W.WashingtonBlvdSte4ͲGChicagoIL60607                                             10/4/2019 15,000.00 ProfessionalServices
GRUBHUBforWork                                            POBox748570LosAngelesCA90074Ͳ8570                                                     10/4/2019 14,343.81 Suppliers/Vendors
FlexentialColoradoCorp.                                   POBox732368DallasTX75373Ͳ2368                                                          10/4/2019 24,031.79 ProfessionalServices
HighlandLatinAmericaConsulting,LTD                      300CrescentCourt,Suite700Dallas,TX75201                                               10/4/2019 75,000.00 IntercompanyFunding
DLAPiperLLPUS                                            6225SmithAvenueBaltimoreMD21209                                                        10/4/2019 200,000.00 ProfessionalServices
SiepeSoftware,LLC                                         5440HarvestHillRdSuite100,Dallas,TX75230                                             10/7/2019 18,042.03 ProfessionalServices
PricewaterhouseCoopers,LLP                                POBOX952282DALLASTX75395Ͳ2282                                                          10/7/2019 24,000.00 ProfessionalServices
LAFFERASSOCIATES                                           103MurphyCourtNASHVILLETN37203                                                         10/7/2019 28,188.37 ProfessionalServices
MARKITWSOCORPORATION                                      ThreeLincolnCentre5430LBJFrwy;STe800DALLASTX75240                                  10/7/2019 27,213.92 ProfessionalServices
StrategasSecuritiesLLC                                    52VanderbiltAve8thFlNewYorkNY10017                                                   10/7/2019 27,195.87 ProfessionalServices
BloombergFinanceLP                                        POBox416604BostonMA02241Ͳ6604                                                          10/7/2019 100,000.00 ProfessionalServices
IntexSolutions,Inc.                                       AccountsReceivable110AStNeedhamMA02494Ͳ2807                                           10/7/2019 35,200.00 ProfessionalServices
BCAResearchInc                                            1002SherbrookeSt.WSuite1600MontrealQuebecH3A3L6                                     10/7/2019 18,294.21 ProfessionalServices
Consultant                                                  2620WhiteRockRd.DallasTX75214                                                         10/7/2019 5,274.50 ProfessionalServices
Employee                                                    300CrescentCourt,Suite700Dallas,TX75201                                               10/7/2019 43,910.97 EmployeeReimbursement
VerityGroup                                                POBox940361PlanoTX75094Ͳ0361                                                           10/7/2019 8,940.84 Suppliers/Vendors
CanteenVendingServices                                    POBox417632BostonMA02241Ͳ7632                                                          10/7/2019 30,017.35 Suppliers/Vendors
ABM                                                         POBox419860BostonMA02241Ͳ9860                                                          10/7/2019 5,884.76 Suppliers/Vendors
GreenwoodOfficeOutfitters                                 2951SuffolkDriveSuite640FortWorthTX76133Ͳ1149                                        10/7/2019 4,628.62 Suppliers/Vendors
HoulihanLokey                                              10250ConstellationBlvd,5thFloorAttn:AccountsReceivableLosAngelesCA90067Ͳ6802      10/7/2019 113,092.79 ProfessionalServices
HoulihanLokey                                              10250ConstellationBlvd,5thFloorAttn:AccountsReceivableLosAngelesCA90067Ͳ6802      10/7/2019 112,000.00 ProfessionalServices
DeloitteTaxLLP                                            POBox844736DallasTX75284Ͳ4736                                                          10/7/2019 142,205.00 ProfessionalServices
DeloitteTaxLLP                                            POBox844736DallasTX75284Ͳ4736                                                          10/7/2019 104,905.00 ProfessionalServices
SiepeServices,LLC                                         5440HarvestHillRoadSuite100DallasTX75230                                             10/7/2019 185,000.00 ProfessionalServices
GRUBHUBforWork                                            POBox748570LosAngelesCA90074Ͳ8570                                                     10/7/2019 5,556.50 Suppliers/Vendors
ValueScope,Inc.                                            1400ThetfordCt.SouthlakeTX76092                                                        10/7/2019 25,000.00 ProfessionalServices
DevelopmentSpecialists,Inc.                               333SouthGrandAvenueSuite4070LosAngelesCA90071Ͳ1544                                  10/7/2019 250,000.00 ProfessionalServices
BragaloneConroyPC                                         ChaseTower2200RossAvenueDallasTX75201Ͳ7924                                            10/7/2019 10,000.00 ProfessionalServices
KurtzmanCarsonConsultantsLLC                             DeptCH16639PalatineIL60055Ͳ6639                                                        10/7/2019 50,000.00 ProfessionalServices
HuntonAndrewsKurth,LLP                                   1445RossAvenueSuite3700DallasTX75202Ͳ2799                                             10/7/2019 156,996.86 ProfessionalServices
LibertyLifeAssuranceCompanyofBostonͲGroupBenefits   POBox2658CarolStreamIL60132Ͳ2658                                                      10/7/2019 15,928.25 EmployeeBenefits
ICEDataPricing&ReferenceData,LLC                      POBox98616ChicagoIL60693                                                               10/7/2019 5,879.74 ProfessionalServices
RefinitivUSLLC                                            3TimesSquareNewYorkNY10036                                                            10/7/2019 12,823.98 ProfessionalServices
DeloitteTaxLLP                                            POBox844736DallasTX75284Ͳ4736                                                          10/8/2019 128,557.00 ProfessionalServices
AT&T                                                        POBOX5019CAROLSTREAMIL60197                                                          10/10/2019 3,573.58 ProfessionalServices




                                                                                                                                                                                         014397                             3of4
   Case
   Case 19-34054-sgj11
         19-34054-sgj11 Doc
                        Doc 1895-4  Filed
                            248 Filed     02/04/21Entered
                                       12/13/19      Entered 02/04/21
                                                          12/13/19    13:25:35Page
                                                                   22:34:17     Page  1934
                                                                                   18 of of
   Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 222 of 246 PageID 17360

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitBͲSOFA3[1]

TradingPartnerName                                   TradingPartnerAddress                                                                   PaymentDate PaymentAmount                  ReasonforTransfer
BlueCrossBlueShieldofTexas                        POBox731428DallasTX75373Ͳ1428                                                         10/10/2019 161,497.04 EmployeeBenefits
ColeSchotz                                            CourtPlazaNorth25MainStreetHackensackNJ07602Ͳ0800                                   10/10/2019 34,894.42 ProfessionalServices
HoulihanLokey                                         10250ConstellationBlvd,5thFloorAttn:AccountsReceivableLosAngelesCA90067Ͳ6802     10/10/2019 1,092.79 ProfessionalServices
Snell&WilmerLLP                                     OneArizonaCenter400E.VanBuren,Suite1900PhoenixAZ85004Ͳ2202                       10/10/2019 19,119.65 ProfessionalServices
DLAPiperLLPUS                                       6225SmithAvenueBaltimoreMD21209                                                       10/10/2019 1,115,000.00 ProfessionalServices
ASWLawLimited                                        CrawfordHouse50CedarAvenueHamiltonHM11                                               10/10/2019 10,845.00 ProfessionalServices
CareyOlsen                                            POBox10008WillowHouseGrandCaymanKY1Ͳ1001                                            10/10/2019 48,595.00 ProfessionalServices
CanteenVendingServices                               POBox417632BostonMA02241Ͳ7632                                                         10/10/2019 8,656.51 Suppliers/Vendors
PlatinumParking                                       300CrescentCourtLevelG1,LB#102DallasTX75201                                         10/10/2019 33,007.19 ProfessionalServices
CharlesSchwab                                         POBox1270Tulsa,OK74101Ͳ1270                                                            10/11/2019 34,454.43 EmployeeBenefits
ColeSchotz                                            CourtPlazaNorth25MainStreet,POBox800HackensackNJ07602Ͳ0800                       10/11/2019 25,000.00 ProfessionalServices
PershingLLC                                           OnePershingPlazaAttn:IBDͲ15thFloorJerseyCityNJ07399                              10/15/2019 17,745.66 Investing
CBIZValuationGroup,Inc.                             3030LBJFreeway,Ste1650DallasTX75234                                                 10/15/2019 12,400.00 ProfessionalServices
StatusLabs.com                                        151South1stSuite100AustinTX78704                                                     10/15/2019 18,000.00 ProfessionalServices
DiscoveryBenefits[2]                                 432120thAve.S.Fargo,ND58103                                                         Various         36,473.83 FSATransfers
ExpenseReimbursements[3]                             300CrescentCourt,Suite700Dallas,TX75201                                            Various         557,471.14 Expensereimbursements

Total                                                                                                                                                            $23,255,006.86


[1]DoesnotincludeactivityinJefferiesPrimeBrokeraccount.
[2]DiscoverybenefitsarethedailyFSAamountspaidforhealthcarerelatedcharges.
[3]ExpensereimbursementsarenottrackedinTheDebtor'saccountingsoftwareatdetailrequested




                                                                                                                                                                             014398                               4of4
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  2034
                                                                                  19 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 223 of 246 PageID 17361

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitCͲSOFA#4

TradingPartner                                   TradingPartnerAddress                                                    PaymentDate        PaymentAmount
AcisCapitalManagement                           Attn:RakheeV.Patel,WinsteadPC500WinsteadBuildingDallasTX75201       8/27/2019  12,249.65
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                10/26/2018  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                 11/1/2018  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                 12/3/2018  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                   1/2/2019  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                 1/25/2019  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                   2/1/2019  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                   3/1/2019  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                   4/3/2019  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                   5/1/2019  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                   6/3/2019  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                   7/1/2019  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                   8/1/2019  10,000.00
BrasilinvestEmpreendimentoseParticipacesS/A   300CrescentCourt,Suite700Dallas,TX75201                                   9/3/2019  10,000.00
DonderoInsuranceRabbiTrust                     300CrescentCourt,Suite700Dallas,TX75201                                   1/2/2019  36,580.00
DugaboyInvestmentTrust                          300CrescentCourt,Suite700Dallas,TX75201                                12/19/2018  9,246.96
                                                                                                                                                              
DugaboyInvestmentTrust                          300CrescentCourt,Suite700Dallas,TX75201                                 3/28/2019  6,960.38
                                                                                                                                                              
EagleEquityAdvisors,LLC                        300CrescentCourt,Suite700Dallas,TX75201                                 8/13/2019 155,000.00
EagleEquityAdvisors,LLC                        300CrescentCourt,Suite700Dallas,TX75201                                 8/29/2019  75,000.00
EagleEquityAdvisors,LLC                        300CrescentCourt,Suite700Dallas,TX75201                                 9/11/2019  40,000.00
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                10/31/2018  41.76
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                11/15/2018  70.73
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                11/30/2018  13.96
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                12/14/2018  50.74
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                12/31/2018  26.84
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 1/15/2019  56.68
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 1/31/2019  58.06
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 2/15/2019  183.46
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 2/28/2019  18.89
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 3/15/2019  28.88
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 3/29/2019  105.11
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 4/15/2019  23.70
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 4/30/2019  34.79
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 5/15/2019  110.76
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 5/31/2019  31.76
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 6/14/2019  43.23
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 6/28/2019  20.56
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 7/15/2019  87.13
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 7/31/2019  38.96
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 8/15/2019  19.48
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 8/30/2019  45.08
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 9/13/2019  66.22
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                 9/30/2019  10.82
FrankWaterhouseͲExpenseReimbursement          300CrescentCourt,Suite700Dallas,TX75201                                10/15/2019  115.75
GovernanceReLtd                                 WellesleyHouse;2ndFloor90PittsBayRoadPembrokeHM08                    6/14/2019 300,000.00
HCREPartners,LLC                                300CrescentCourt,Suite700Dallas,TX75201                                 9/25/2019 900,000.00
HighlandCapitalManagementFundAdvisors         300CrescentCourt,Suite700Dallas,TX75201                                   5/2/2019 2,400,000.00
HighlandCapitalManagementFundAdvisors         300CrescentCourt,Suite700Dallas,TX75201                                   5/3/2019 5,000,000.00
HighlandCapitalManagementKorea                 300CrescentCourt,Suite700Dallas,TX75201                                 12/6/2018 1,200,000.00
HighlandCapitalManagementKorea                 300CrescentCourt,Suite700Dallas,TX75201                                 4/17/2019 1,100,000.00
HighlandCapitalManagementKorea                 300CrescentCourt,Suite700Dallas,TX75201                                   7/8/2019 630,000.00
HighlandCapitalManagementKorea                 300CrescentCourt,Suite700Dallas,TX75201                                 7/19/2019 630,000.00
HighlandCapitalManagementLatinAmerica         300CrescentCourt,Suite700Dallas,TX75201                                   5/3/2019 1,350,000.00
HighlandCapitalManagementLatinAmerica         300CrescentCourt,Suite700Dallas,TX75201                                 6/28/2019  10,000.00




                                                                                                                                        014399 1of5
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  2134
                                                                                  20 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 224 of 246 PageID 17362

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitCͲSOFA#4

TradingPartner                          TradingPartnerAddress                          PaymentDate       PaymentAmount
HighlandCapitalManagementServices     300CrescentCourt,Suite700Dallas,TX75201       5/29/2019 400,000.00
HighlandCapitalManagementServices     300CrescentCourt,Suite700Dallas,TX75201       6/26/2019 150,000.00
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201      10/26/2018  65,000.00
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201      10/30/2018  5,864.10
                                                                                                                           
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201      11/13/2018  3,942.72
                                                                                                                           
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201      11/28/2018  3,848.70
                                                                                                                           
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201      12/12/2018  3,744.31
                                                                                                                           
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201      12/27/2018  4,176.47
                                                                                                                           
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201       1/11/2019  3,954.93
                                                                                                                           
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201       1/29/2019  4,703.71
                                                                                                                           
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201         2/5/2019  50,000.00
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201         3/5/2019 150,000.00
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201       3/26/2019  50,000.00
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201       6/11/2019  55,000.00
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201         7/1/2019  25,000.00
HighlandCapitalOfNewYork             300CrescentCourt,Suite700Dallas,TX75201       8/26/2019 150,000.00
HighlandLatinAmericaConsulting,LTD   300CrescentCourt,Suite700Dallas,TX75201       2/27/2019 100,000.00
HighlandLatinAmericaConsulting,LTD   300CrescentCourt,Suite700Dallas,TX75201       3/29/2019  25,000.00
HighlandLatinAmericaConsulting,LTD   300CrescentCourt,Suite700Dallas,TX75201         4/3/2019  15,000.00
HighlandLatinAmericaConsulting,LTD   300CrescentCourt,Suite700Dallas,TX75201       4/15/2019  50,000.00
HighlandLatinAmericaConsulting,LTD   300CrescentCourt,Suite700Dallas,TX75201       6/28/2019  90,000.00
HighlandLatinAmericaConsulting,LTD   300CrescentCourt,Suite700Dallas,TX75201       8/29/2019  55,000.00
HighlandLatinAmericaConsulting,LTD   300CrescentCourt,Suite700Dallas,TX75201       9/30/2019 105,000.00
HighlandLatinAmericaConsulting,LTD   300CrescentCourt,Suite700Dallas,TX75201       10/4/2019  75,000.00
HighlandSelectEquityFund              300CrescentCourt,Suite700Dallas,TX75201       12/5/2018 171,000.00
HighlandSelectEquityFund              300CrescentCourt,Suite700Dallas,TX75201       4/18/2019 3,000,000.00
HighlandSelectEquityFund              300CrescentCourt,Suite700Dallas,TX75201         5/2/2019 100,000.00
HighlandSelectEquityFund              300CrescentCourt,Suite700Dallas,TX75201       5/14/2019 255,000.00
HighlandSelectEquityFund              300CrescentCourt,Suite700Dallas,TX75201       5/22/2019 1,500,000.00
HighlandSelectEquityFund              300CrescentCourt,Suite700Dallas,TX75201       5/30/2019 350,000.00
HunterMountainInvestmentTrust         300CrescentCourt,Suite700Dallas,TX75201      12/19/2018 4,930,722.50
HunterMountainInvestmentTrust         300CrescentCourt,Suite700Dallas,TX75201       3/28/2019 3,711,456.47
JamesDondero                            300CrescentCourt,Suite700Dallas,TX75201       3/28/2019 3,750,000.00
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201      10/31/2018  8,986.25
                                                                                                                           
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201      11/15/2018  65,078.25
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201      12/14/2018 115,481.36
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201      12/31/2018  548.19
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       1/15/2019  96,786.37
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       1/31/2019  38,628.04
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       2/15/2019  42,434.77
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       2/28/2019  19,062.59
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       3/15/2019  50,771.13
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       3/29/2019  21,934.60
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       4/15/2019  60,190.72
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       4/30/2019  7,164.24
                                                                                                                           
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       5/15/2019  89,256.54
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       5/31/2019  38,804.42
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       6/14/2019  82,710.42
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       6/28/2019  7,604.98
                                                                                                                           
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       7/15/2019  47,005.97
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       7/31/2019  748.07
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       8/15/2019  85,058.51
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       8/30/2019  12,713.97
JamesDonderoͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201       9/13/2019  56,762.57




                                                                                                     014400 2of5
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  2234
                                                                                  21 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 225 of 246 PageID 17363

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitCͲSOFA#4

TradingPartner                         TradingPartnerAddress                                           PaymentDate         PaymentAmount
JamesDonderoͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201                         9/30/2019  24,497.96
JamesDonderoͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201                        10/15/2019  32,977.48
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                        10/31/2018  1,341.26
                                                                                                                                            
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                        11/15/2018  164.01
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                        11/30/2018  61.54
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                        12/31/2018  2,378.81
                                                                                                                                            
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         1/31/2019  285.54
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         2/28/2019  876.87
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         3/15/2019  267.99
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         3/29/2019  112.22
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         4/30/2019  160.50
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         5/15/2019  144.02
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         6/14/2019  688.48
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         6/28/2019  48.54
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         7/15/2019  74.95
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         7/31/2019  153.81
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         8/30/2019  217.72
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                         9/30/2019  3,615.11
                                                                                                                                            
LeeParkerͲExpenseReimbursement      300CrescentCourt,Suite700Dallas,TX75201                        10/15/2019  5,644.08
                                                                                                                                            
Maples&Calder                         UglandHousePoBox309Gt;SChurchStGeorgeTownGrandCayman        12/7/2018  6,780.65
                                                                                                                                            
Maples&Calder                         UglandHousePoBox309Gt;SChurchStGeorgeTownGrandCayman       12/12/2018  17,215.19
Maples&Calder                         UglandHousePoBox309Gt;SChurchStGeorgeTownGrandCayman          1/4/2019  95,798.38
Maples&Calder                         UglandHousePoBox309Gt;SChurchStGeorgeTownGrandCayman        1/10/2019  2,600.00
                                                                                                                                            
Maples&Calder                         UglandHousePoBox309Gt;SChurchStGeorgeTownGrandCayman          3/7/2019  2,453.66
                                                                                                                                             
Maples&Calder                         UglandHousePoBox309Gt;SChurchStGeorgeTownGrandCayman        9/16/2019  5,218.40
                                                                                                                                            
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/11              3,600.00
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/11              3,500.00
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/11              3,500.00
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/11              3,600.00
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/11              3,600.00
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/11              3,500.00
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/11              3,500.00
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/11              3,500.00
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/11              3,500.00
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/11              3,500.00
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              2,453.66
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              2,453.66
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              2,453.66
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              2,453.66
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              2,453.66
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              2,453.66
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              2,453.66
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              2,453.66
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              2,453.66
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              2,453.66
                                                                                                                                                 
MaplesFSServiceCompanyLimited        POBox1093BoundaryHallGrandCaymanKY1Ͳ1102                  2018/12              8,876.22
                                                                                                                                                 




                                                                                                                      014401 3of5
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  2334
                                                                                  22 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 226 of 246 PageID 17364

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitCͲSOFA#4

TradingPartner                           TradingPartnerAddress                            PaymentDate         PaymentAmount
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2018/12              2,453.66
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2018/12              8,876.22
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2018/12              2,453.66
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2018/12              2,453.66
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2019/01              1,300.00
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2019/04              3,450.68
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2019/04              3,450.68
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2019/05              1,777.77
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2019/05              1,777.77
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2019/05              1,777.77
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2019/05              1,777.77
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2019/05              1,777.77
                                                                                                                                    
MaplesFSServiceCompanyLimited          POBox1093BoundaryHallGrandCaymanKY1Ͳ1102   2019/05              1,777.77
                                                                                                                                    
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201         10/31/2018  68.12
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201         12/31/2018  2,793.63
                                                                                                                               
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          1/15/2019  28,862.62
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          2/15/2019  1,174.32
                                                                                                                               
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          3/15/2019  740.40
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          3/29/2019  10,809.37
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          4/15/2019  4,485.01
                                                                                                                               
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          5/15/2019  3,584.31
                                                                                                                               
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          6/14/2019  6,121.00
                                                                                                                               
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          7/15/2019  2,008.15
                                                                                                                               
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          8/15/2019  139.27
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          8/30/2019  675.80
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201          9/13/2019  10,961.53
MarkOkadaͲExpenseReimbursement        300CrescentCourt,Suite700Dallas,TX75201         10/15/2019  7,312.69
                                                                                                                               
NexPointAdvisors,LP                     300CrescentCourt,Suite700Dallas,TX75201          9/19/2019 500,000.00
NexPointAdvisors,LP                     300CrescentCourt,Suite700Dallas,TX75201          9/23/2019 1,000,000.00
OkadaInsuranceRabbiTrust               300CrescentCourt,Suite700Dallas,TX75201          10/3/2019  14,875.00
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201         11/15/2018  1,295.64
                                                                                                                               
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201         12/31/2018  5,149.90
                                                                                                                               
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201          1/15/2019  59.95
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201          2/15/2019  102.32
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201          3/29/2019  59.95
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201          4/30/2019  59.95
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201          5/15/2019  364.95
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201          6/28/2019  59.95
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201          7/15/2019  59.95
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201          8/30/2019 205,787.95
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201          9/30/2019  59.95
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201         10/15/2019  59.95
ScottEllingtonͲExpenseReimbursement   300CrescentCourt,Suite700Dallas,TX75201         10/15/2019 113,104.52
StrandAdvisors                           300CrescentCourt,Suite700Dallas,TX75201         12/19/2018  12,423.44
StrandAdvisors                           300CrescentCourt,Suite700Dallas,TX75201          3/28/2019  9,351.38
                                                                                                                               
ThomasSurgentͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201         10/31/2018  419.21
ThomasSurgentͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201         12/14/2018  5,024.00
                                                                                                                               
ThomasSurgentͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201          1/31/2019  355.30
ThomasSurgentͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201          4/15/2019  529.77
ThomasSurgentͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201          4/30/2019  4,185.33
                                                                                                                               
ThomasSurgentͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201          5/15/2019  589.52
ThomasSurgentͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201          5/31/2019  480.00
ThomasSurgentͲExpenseReimbursement    300CrescentCourt,Suite700Dallas,TX75201          6/28/2019  1,591.54
                                                                                                                               




                                                                                                         014402 4of5
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  2434
                                                                                  23 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 227 of 246 PageID 17365

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitCͲSOFA#4

TradingPartner                                       TradingPartnerAddress                          PaymentDate       PaymentAmount
ThomasSurgentͲExpenseReimbursement                300CrescentCourt,Suite700Dallas,TX75201       7/15/2019  125.00
ThomasSurgentͲExpenseReimbursement                300CrescentCourt,Suite700Dallas,TX75201       9/30/2019  28.00
ThomasSurgentͲExpenseReimbursement                300CrescentCourt,Suite700Dallas,TX75201      10/15/2019  2,232.89
                                                                                                                                        

Total                                                                                                                     36,608,252.91


RefertoSOFA30andExhibitGforothertransfers.




                                                                                                                  014403 5of5
    Case
    Case 19-34054-sgj11
          19-34054-sgj11 Doc
                         Doc 1895-4  Filed
                             248 Filed     02/04/21Entered
                                        12/13/19      Entered 02/04/21
                                                           12/13/19    13:25:35Page
                                                                    22:34:17     Page  2534
                                                                                    24 of of
    Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 228 of 246 PageID 17366

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitDͲSOFA7


                     Case Title                                  Case Number                           Nature of Case                                               Court Name                                    Court Address                  Status of case
Duff & Phelps, LLC v. Highland Capital Management, L.P. Index No. 653813/2019     Claim for breach of contract and unjust enrichment for failure to Supreme Court of the State of New York, County of    60 Centre St, New York, NY 10007       Concluded
                                                                                  pay pursuant to a Letter of Engagement and accompanying TermsNew York
                                                                                  and Conditions.



Hamilton Partners, L.P. v. Highland Capital Management, Cause No. 6547            Allegedly improper restructuring of American Home Patient        Court of Chancery of the State of Delaware            34 The Circle                          Concluded
L.P. and Joseph Furlong                                                                                                                                                                                  Georgetown, DE 19947




In re: Acis Capital Management, L.P. (Case No. 18-30264- Case No. 18-03212-SGJ    Chapter 11 Trustee, on behalf of Debtors, claimed violation of   United State Bankruptcy Court for the Northern        George Mahon Federal Building          Pending
SGJ-11), Acis Capital Management GP, LLC (Case No. 18-                            TRO, preliminary injunction, and fraudulent conveyance.          District of Texas, Dallas Division                    1205 Texas Ave., Rm 306
30265-SGJ-11) as Debtors. Robin Phelan, Chapter 11                                                                                                                                                       Lubbock, TX 79401-4002
Trustee v. Highland Capital Management, L.P., Highland
CLO Funding, Ltd. f/k/a Acis Loan Funding, Ltd., CLO
Holdco, Ltd., Neutra, Ltd., Acis CLO 2014-3 Ltd., Acis
CLO 2014-4 Ltd., Acis CLO 2014-5 Ltd., Acis CLO 2015-
6 Ltd., Acis CLO 2014-3 LLC, Acis CLO 2014-4 LLC,
Acis CLO 2014-5 LLC, and Acis CLO 2015-6 LLC




McKool Smith P.C. vs. Highland Capital Management, L.P. JAMS No.: 1310024517      Claim for breach of contract pursuant to Crusader Retention      N/A                                                   N/A                                    Pending
                                                                                  Agreement, Terry Retention Agreement, UBS Retention
                                                                                  Agreement, and payment plan.



NWCC, LLC v. Highland CLO Management, LLC;               Case No. 654195/2018     Claim for breach of contract for failure to pay pursuant to Master Supreme Court of the State of New York, County of   60 Centre St, New York, NY 10007       Pending
Highland Capital Management, L.P.; Acis CLO 2014-3                                Repurchase Agreement.                                              New York
Ltd.; Highland CLO 2014-3R Ltd.; Highland CLO 2014-3R
LLC; Highland HCF Advisor, Ltd., as Trustee for Highland
CLO Trust; Highland CLO Management Holdings, L.P.;
Highland CLO Management GP, LLC; and Highland HCF
Advisor, Ltd.


Patrick Daugherty v. Highland Capital Management, L.P., No. 2017-0488-SG          Claim for collection of judgment against Highland Employee       Court of Chancery of the State of Delaware            34 The Circle                          Pending
Highland Employee Retention Assets, LLC, Highland ERA                             Retention Assets, LLC ("HERA")and allegation of improper                                                               Georgetown, DE 19947
Management, LLC, and James Dondero                                                transfer of assets from HERA to other Defendants




Redeemer Committee of the Highland Crusader Fund         Cause 2019 No. 332       Motion to enforce Crusader Arbitration Award                     Supreme Court of Bermuda                              2nd floor, Government Administration   Pending
(acting through its members, (1) Grosvenor Capital                                                                                                                                                       Building
Management, L.P., (2) FRM Investment Management                                                                                                                                                          30 Parliament Street
Limited, (3) Concord Management, LLC, (4) Baylor                                                                                                                                                         Hamilton HM12
University, (5) FIX Asset Management, (6) The United                                                                                                                                                     Bermuda
States Army Air Force Exchange Services) vs. Highland
Capital Management, L.P.




Redeemer Committee of the Highland Crusader Fund         Cause 153 of 2019        Motion to enforce Crusader Arbitration Award                     Grant Court of the Cayman Islands Financial Services P.O. Box 495                            Pending
(acting through its members, (1) Grosvenor Capital                                                                                                 Division                                             Grand Cayman KY1-1106
Management, L.P., (2) FRM Investment Management                                                                                                                                                         Cayman Islands
Limited, (3) Concord Management, LLC, (4) Baylor
University, (5) FIX Asset Management, (6) The United
States Army Air Force Exchange Services) vs. Highland
Capital Management, L.P.




Redeemer Committee of the Highland Crusader Fund v.      No. 01-16-002-6927       Injunctive relief and damages sought related to wind down of     N/A                                                   N/A                                    Concluded
Highland Capital Management, L.P.                                                 legacy hedge fund from the 2008 financial crisis.




Redeemer Committee of the Highland Crusader Fund v.      No. 12533-VCG            Injunctive relief and declaratory judgment related to wind down oCourt of Chancery of the State of Delaware            34 The Circle                          Pending
Highland Capital Management, L.P.                                                 legacy hedge fund from the 2008 financial crisis.                                                                      Georgetown, DE 19947




UBS Securities LLC and UBS AG, London Branch v.            Case No. 650097/2009   Plaintiff alleges that HCMLP engaged in fraudulent transfers and Supreme Court of the State of New York, County of     60 Centre St, New York, NY 10007       Pending
Highland Capital Management, L.P., Highland Special                               breached its duty of good faith in fair dealing in managing the  New York
Opportunities Holding Company, Highland CDO                                       obligations of its funds.
Opportunity Master Fund, L.P. Highland Financial Partners,
L.P., Highland Credit Strategies Fund, Highland Crusader
Offshore Partners, L.P., Highland Credit Opportunities
CDO, L.P. and Strand Advisors, Inc.




Highland Capital Management, L.P. v. Joshua Terry        Case No. DC-16-11396     Employee Terry was terminated for cause. Highland filed suit for162nd District Court of Dallas County, Texas           00 Commerce Street, 7th Floor New      Pending
                                                                                  return of Highland's confidential information and other                                                                Tower, Dallas, TX 75202
                                                                                  counterclaims. Terry has filed counterclaims for conversion and
                                                                                  defamation.




                                                                                                                                                                                                                         014404                             1 of 1
 Case
 Case 19-34054-sgj11
       19-34054-sgj11 Doc
                      Doc 1895-4  Filed
                          248 Filed     02/04/21Entered
                                     12/13/19      Entered 02/04/21
                                                        12/13/19    13:25:35Page
                                                                 22:34:17     Page  2634
                                                                                 25 of of
 Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 229 of 246 PageID 17367

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitEͲSOFA#9

                                 Vendor                            Amount                           ExpenseType           Date
B&HPhoto                                            $7,000.00    BusinessGifts             Feb22,2019
CompetitiveCyclist                                                                5,000.00   BusinessGifts             Feb22,2019
REI                                                                                3,009.95   BusinessGifts             Feb22,2019
TheFamilyPlace                                                                   4,500.00   BusinessGifts              Jan11,2019
NeimanMarcus                                                                   10,000.00     BusinessGifts              Jan29,2019
Nordstrom                                                                          9,000.00   BusinessGifts              Jan29,2019
NeimanMarcus                                                                      2,800.00   BusinessGifts             Aug10,2018
Barney'sNewYork                                                                  3,015.00   BusinessGifts             Dec27,2017
EtroStore                                                                         1,710.35   BusinessGifts             Dec27,2017
Sutterfly                                                                          1,627.64   BusinessGifts             Jun26,2019
B&HVideo                                                                          5,015.00   BusinessGifts             Oct25,2017
CompetitiveCyclist                                                                5,000.00   BusinessGifts             Oct25,2017
Nordstrom                                                                          5,000.00   BusinessGifts             Oct25,2017
REI                                                                                5,000.00   BusinessGifts             Oct25,2017
JD                                                                                 5,000.00   BusinessGifts              Jan29,2019
AMEXGIFTCARD.COMͲBOLATLANTAGAXXXXXXXXXXXͲXXXͲ86                                 7,508.95   BusinessGifts             Dec12,2018
DallasChildrensAdvocacy                                                       17,500.00     CharitableContributions    Jan11,2019
PoliticalContribution                                                          20,000.00     CharitableContributions   May13,2019
PoliticalContribution                                                          30,000.00     CharitableContributions   May29,2019
NORTHPARKCENTER                                                                   1,230.00   Gift/Awards                Apr26,2019
Kroger                                                                             1,483.30   Gift/Awards                Apr26,2018
TotalWine                                                                         1,125.76   Gift/Awards                Feb13,2018
Costco                                                                             2,168.86   Gift/Awards                Feb13,2019
Apple                                                                              4,000.00   Gift/Awards                Feb26,2018
B&HPhoto                                                                          3,000.00   Gift/Awards                Feb26,2018
CompetetiveCyclist                                                                5,000.00   Gift/Awards                Feb26,2018
Nordstrom                                                                          1,350.00   Gift/Awards                Feb26,2018
Nordstrom                                                                          4,650.00   Gift/Awards                Feb26,2018
Nordstrom                                                                          1,250.00   Gift/Awards                Feb26,2018
Nordstrom                                                                          3,750.00   Gift/Awards                Mar13,2019
Nordstrom                                                                          7,010.00   Gift/Awards                Mar13,2019
REI                                                                                4,009.95   Gift/Awards                Mar13,2019
NeimanMarcus                                                                      2,075.00   Gift/Awards                Mar27,2018
AMAZON.COM*MB5OG1ZC1AMZN.COM/BI1T5SDTP0V6IMERCHA                                 1,000.00   Gift/Awards                Feb13,2019
AMERICANAIRLINESXXXXXͲXXXͲXXXXXXX0103AA.COM                                    1,000.00   Gift/Awards                Feb13,2019
BABY.COMEGIFTCRDXXXͲXXXͲ19779XXX9375PRCGIFTC                                 1,000.00   Gift/Awards                Feb13,2019
WALMART.COMXXXͲXXXͲ6546ARWMZVYLNO0YURETAIL                                     1,000.00   Gift/Awards                Feb13,2019
AMAZON.COM*M01N33JX2AMZN.COM/BI43WY9S9CUK8MERCHA                                 1,000.00   Gift/Awards                Dec12,2018
AMAZON.COM*MX1474TL1AMZN.COM/BI594WNOFOQ54MERCHA                                 1,000.00   Gift/Awards                Dec12,2018
AMEXGIFTCARD.COMͲBOLATLANTAGAXXXXXXXXXXXͲXXXͲ86                              68,280.95     Gift/Awards                Dec12,2018
WLLMSͲSONMACSTRGFTXXXͲXXXͲ1979XXX3699QOKGIFTC                                 1,000.00   Gift/Awards                Dec12,2018
AAAINNOVATIONSAAANORWOODNJXXXXXXX8353NONͲDUR                                 4,558.75   Gift/Awards                 Jan11,2019
AMEXGIFTCARD.COMͲBOLATLANTAGAXXXXXXXXXXXͲXXXͲ86                                 3,508.95   Gift/Awards                 Jan11,2019
HOTELS.COMGIFTCARDXXXͲXXXͲ1979XXX8780BOKGIFTC                                 1,000.00   Gift/Awards                 Jan11,2019
WLLMSͲSONMACSTRGFTXXXͲXXXͲ1979XXX6040GOKGIFTC                                 1,000.00   Gift/Awards                 Jan11,2019
AMEXHILTONGIFTCARXXXͲXXXͲ058XXXX4162BOLX0285                                 5,008.95   Gift/Awards                Feb13,2018
WLLMSͲSONMACSTRGFTXXXͲXXXͲ1974XXX2954P90GIFTC                                 1,000.00   Gift/Awards                Nov10,2017
CS_*BABIESRUSGIFTCARXXXͲXXXͲ1974XXX6083G9JGIFTC                                 1,000.00   Gift/Awards                Dec13,2017
FourSeasons8XX7828WILMINGTONXXXXXXXXXXXXXXXXX3                                 5,014.19   Gift/Awards                Dec13,2017
RITZCARLTONGIFTCAMIDVALEUTXXXXXXXXXXXXͲXXXͲ8                                 1,001.00   Gift/Awards                Dec13,2017
AMAZON.COMAMZN.COM/BILLWA4HQ4J0AKNMQMERCHANDIS                                 1,000.00   Gift/Awards                 Jan10,2018
AMEXGIFTCARDSXXXͲXXXͲ0582NYOPWBXXX0386BOLXX2                                 7,008.95   Gift/Awards                Mar13,2018
FourSeasons8XX7828WILMINGTONXXXXXXXXXXXXXXXXX3                                 1,014.93   Gift/Awards                Mar13,2018




                                                                                                                014405          1 of 2
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  2734
                                                                                  26 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 230 of 246 PageID 17368

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitEͲSOFA#9

                                 Vendor                         Amount                         ExpenseType     Date
AMEXGIFTCARDSXXXͲXXXͲ0582NYOPWBXXX3116BOLXX2                          3,520.80      Gift/Awards         Apr11,2018
FourSeasons8XX7828WILMINGTONXXXXXXXXXXXXXXXXX3                          1,014.93      Gift/Awards         Apr11,2018
MARRIOTTGIFTCARDSMIDVALEUTXXXXXXXXXXXXͲXXXͲ4                          5,010.95      Gift/Awards         May10,2018
AMAZON.COMAMZN.COM/BILLWA16B3JYYTOHXMERCHANDIS                          1,000.00      Gift/Awards         Jun12,2018
FourSeasons8XX7828WILMINGTONXXXXXXXXXXXXXXXXX3                          1,014.93      Gift/Awards         Jun12,2018
FourSeasons8XX7828WILMINGTONXXXXXXXXXXXXXXXXX3                          5,014.93      Gift/Awards         Jun12,2018
FourSeasons8XX7828WILMINGTONXXXXXXXXXXXXXXXXX3                          1,000.00      Gift/Awards         Jun12,2018
HOTELS.COMGIFTCARDXXXͲXXXͲ1974XXX5955KHGGIFTC                          1,000.00      Gift/Awards         Jun12,2018
AMAZON.COMAMZN.COM/BILLWA4C5DKHDW6TKMERCHANDIS                          1,000.00      Gift/Awards           Jul11,2018
AMAZON.COMAMZN.COM/BILLWA5AK74J5T9LCMERCHANDIS                          1,000.00      Gift/Awards           Jul11,2018
HOTELS.COMGIFTCARDXXXͲXXXͲ1974XXX5284CIMGIFTC                          1,000.00      Gift/Awards           Jul11,2018
MARRIOTTGIFTCARDSMIDVALEUTXXXXXXXXXXXXͲXXXͲ4                          1,001.00      Gift/Awards           Jul11,2018
WLLMSͲSONMACSTRGFTXXXͲXXXͲ1974XXX6255NHSGIFTC                          1,000.00      Gift/Awards           Jul11,2018
AMAZON.COMAMZN.COM/BILLWA3NRIPESL5H2MERCHANDIS                          1,000.00      Gift/Awards         Aug10,2018
AMEXGIFTCARD.COMͲBOLATLANTAGAXXXXXXXXXXXͲXXXͲ86                          3,522.85      Gift/Awards         Aug10,2018
HOTELS.COMGIFTCARDXXXͲXXXͲ1974XXXX8611J4GIFTC                          1,000.00      Gift/Awards         Aug10,2018
HOTELS.COMGIFTCARDXXXͲXXXͲ1978XXX5959YIWGIFTC                          1,000.00      Gift/Awards         Aug10,2018
MARRIOTTGIFTCARDSMIDVALEUTXXXXXXXXXXXXͲXXXͲ4                          5,001.00      Gift/Awards         Aug10,2018
AMAZON.COM*MT7OW87B1AMZN.COM/BI1XJ571A2WYAMERCHA                          1,000.00      Gift/Awards         Nov13,2018
WLLMSͲSONMACSTRGFTXXXͲXXXͲ1979XXX5657XMXGIFTC                          1,000.00      Gift/Awards         Nov13,2018
CS*HOTELS.COMGCXXXͲXXXͲ19774XXX3604JRQGIFTCA                          1,000.00      Gift/Awards         Mar13,2019
HILTONGCXXXXXXͲXXXXXͲXXXͲXXXXX0847GIFTCARDSF                          1,008.95      Gift/Awards         Mar13,2019
HOTELS.COMGIFTCARDXXXͲXXXͲ1974XXX1517JRHGIFTC                          1,000.00      Gift/Awards         Mar13,2019
AMAZON.COM*MW2NP75Y2AMZN.COM/BI1ZRLAH1KV0QMERCHA                          1,000.00      Gift/Awards         May13,2019
AMEXGIFTCARD.COMͲBOLATLANTAGAXXXXXXXXXXXͲXXXͲ86                          3,515.95      Gift/Awards         May13,2019
AMEXGIFTCARD.COMͲBOLATLANTAGAXXXXXXXXXXXͲXXXͲ86                          3,520.85      Gift/Awards         Jun12,2019
AMEXGIFTCARD.COMͲBOLATLANTAGAXXXXXXXXXXXͲXXXͲ86                          3,515.95      Gift/Awards           Jul11,2019
ANSECHASTANETͲRESSOUFRIERELCXXXXXXXXXXXXXͲXX                          5,000.00      Gift/Awards         Sep11,2018
FourSeasons8XX7828WILMINGTONXXXXXXXXXXXXXXXXX3                          5,014.93      Gift/Awards         Sep11,2018
MARRIOTTGIFTCARDSMIDVALEUTXXXXXXXXXXXXͲXXXͲ4                          1,010.95      Gift/Awards         Sep11,2018
RITZCARLTONGIFTCAMIDVALEUTXXXXXXXXXXXXͲXXXͲ8                          1,010.95      Gift/Awards         Sep11,2018
WLLMSͲSONMACSTRGFTXXXͲXXXͲ1974XXXX6218KGGIFTC                          1,000.00      Gift/Awards         Sep11,2018
AMAZON.COM*MT5FG6LG0AMZN.COM/BI2CWA16B0JP6MERCHA                          2,000.00      Gift/Awards         Oct11,2018
AMEXGIFTCARD.COMͲBOLATLANTAGAXXXXXXXXXXXͲXXXͲ86                          7,529.80      Gift/Awards         Oct11,2018
MARRIOTTGIFTCARDSMIDVALEUTXXXXXXXXXXXXͲXXXͲ4                          5,000.00      Gift/Awards            Oct4,2019
Hotels.com                                                                  1,000.00      Gift/Awards           Jul11,2019
BuyBuyBaby                                                                1,000.00      Gift/Awards         Aug13,2019
WilliamSonoma                                                              1,000.00      Gift/Awards         Aug13,2019
Amazon.com                                                                  1,000.00      Gift/Awards         Sep10,2019
AMAZON.COM*MA02T1UW2AMZN.COM/BI59I475TIIR3MERCHA                          1,000.00      Gift/Awards         Sep10,2019
CS*BUYBUYBABYEGTFCXXXͲXXXͲ1974XXX9435NZ1GIFTC                          1,000.00      Gift/Awards         Sep10,2019
CS*HOTELS.COMGCXXXͲXXXͲ19774XXX4055UYZGIFTCA                          1,000.00      Gift/Awards         Sep10,2019
MARRIOTTGIFTCARDSMIDVALEUTXXXXXXXXXXXXͲXXXͲ4                          1,000.00      Gift/Awards         Sep10,2019
MARRIOTTGIFTCARDSMIDVALEUTXXXXXXXXXXXXͲXXXͲ4                          1,000.00      Gift/Awards         Sep10,2019
CS*HOTELS.COMGCXXXͲXXXͲ19779XXX0073VU5GIFTCA                          2,000.00      Gift/Awards         May13,2019
CS*HOTELS.COMGCXXXͲXXXͲ19779XXX9190AU5GIFTCA                          1,000.00      Gift/Awards         May13,2019
CS*HOTELS.COMGCXXXͲXXXͲ19779XXXX7723U5GIFTCA                          2,000.00      Gift/Awards         May13,2019
CS*HOTELS.COMGCXXXͲXXXͲ19774XXXX2756TIGIFTCA                          1,000.00      Gift/Awards         Apr11,2019
BeardSupply                                                                1,623.75      Gift/Awards          Jan10,2018
Patagonia                                                                   2,685.71      Gift/Awards          Jan26,2018
PoliticalContribution                               25,000.00 Gift/Charity       Jun30,2018
PoliticalContribution                               25,000.00 Gift/Charity       Jun30,2019
Total                                                $445,725.61




                                                                                                          014406       2 of 2
                                                                                                 Case
                                                                                                 Case 19-34054-sgj11
                                                                                                      19-34054-sgj11 Doc
                                                                                                                     Doc 1895-4  Filed
                                                                                                                         248 Filed     02/04/21Entered
                                                                                                                                    12/13/19      Entered 02/04/21
                                                                                                                                                       12/13/19    13:25:35Page
                                                                                                                                                                22:34:17     Page  2834
                                                                                                                                                                                27 of of
                                                                                                                                           43



     Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21                                                                                                                                                Page 231 of 246 PageID 17369
Highland Capital Management LP
Case # 19-34054-SGJ
Exhibit F - SOFA 25


                        Name                                                      Relationship                           Address                                                      EIN          Description of Business                         Date of Creation   Date of Termination (if applicable)
Aberdeen Loan Funding, Ltd.                               IMA                                                            Intertrust Corporate Services (Cayman) Limited , 190 Elgin   N/A          CLO Fund                                        12/14/2006
                                                                                                                         Ave, George Town, Grand Cayman KY1-9005, Cayman
                                                                                                                         Islands
Brentwood CLO, Ltd.                                       IMA                                                            MaplesFS - PO Box 1093, Grand Cayman, KY1-1102,              XX-XXXXXXX CLO Fund                                          5/21/2006
                                                                                                                         Cayman Islands
Bristol Bay Funding Ltd.                                  IMA                                                            Intertrust Corporate Services (Cayman) Limited , 190 Elgin   XX-XXXXXXX CLO Fund                                          11/18/2003
                                                                                                                         Ave, George Town, Grand Cayman KY1-9005, Cayman
                                                                                                                         Islands
Eastland CLO, Ltd.                                        IMA                                                            Elian Fiduciary Services (Cayman) Limted - 190 Elgin Ave,    XX-XXXXXXX CLO Fund                                          3/31/2006
                                                                                                                         George Town, Grand Cayman KY1-9005, Cayman Islands

Gleneagles CLO, Ltd.                                      IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             N/A          CLO Fund                                        2/25/2005
                                                                                                                         Cayman KY1-1102, Cayman islands
Grayson CLO, Ltd.                                         IMA                                                            Elian Fiduciary Services (Cayman) Limted - 190 Elgin Ave,    XX-XXXXXXX CLO Fund                                          2/7/2006
                                                                                                                         George Town, Grand Cayman KY1-9005, Cayman Islands

Greenbriar CLO, Ltd.                                      IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             N/A          CLO Fund                                        10/24/2007
                                                                                                                         Cayman KY1-1102, Cayman islands
Highland CDO Holding Company                              IMA                                                            Intertrust Corporate Services (Cayman) Limited , 190 Elgin   XX-XXXXXXX HFP sub                                           1/24/2006
                                                                                                                         Ave, George Town, Grand Cayman KY1-9005, Cayman
                                                                                                                         Islands
Highland CDO Opportunity Fund, L.P.                       IMA                                                            The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund                                        11/3/2005          Terminated
                                                                                                                         Wilmington, DE 19801
Highland CDO Opportunity Fund, Ltd.                       IMA                                                            MQ Services Ltd, Victoria House, 31 Victoria Street,         N/A          Hedge fund                                      5/8/2002           Terminated
                                                                                                                         Hamilton HM10, Bermuda
Highland CDO Opportunity Master Fund, L.P.                IMA                                                            MQ Services Ltd, Victoria House, 31 Victoria Street,         XX-XXXXXXX Hedge fund                                        10/31/2005         Terminated
                                                                                                                         Hamilton HM10, Bermuda
Highland Credit Opportunities CDO, Ltd.                   IMA                                                            Intertrust Corporate Services (Cayman) Limited , 190 Elgin   XX-XXXXXXX Hedge fund                                        11/1/2005
                                                                                                                         Ave, George Town, Grand Cayman KY1-9005, Cayman
                                                                                                                         Islands
Highland Credit Opportunities Japanese Feeder Sub-Trust IMA                                                              Intertrust Corporate Services (Cayman) Limited , 190 Elgin   N/A          Hedge fund                                      8/22/2007
                                                                                                                         Ave, George Town, Grand Cayman KY1-9005, Cayman
                                                                                                                         Islands
Highland Credit Strategies Fund, L.P.                     IMA                                                            The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund                                        8/2/2005
                                                                                                                         Wilmington, DE 19801
Highland Credit Strategies Fund, Ltd.                     IMA                                                            MQ Services Ltd, Victoria House, 31 Victoria Street,         XX-XXXXXXX Hedge fund                                        8/8/2005
                                                                                                                         Hamilton HM10, Bermuda
Highland Credit Strategies Master Fund, L.P.              IMA                                                            MQ Services Ltd, Victoria House, 31 Victoria Street,         XX-XXXXXXX Hedge fund                                        8/19/2005
                                                                                                                         Hamilton HM10, Bermuda
Highland Dynamic Income Fund, L.P.                        IMA                                                            The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund                                        2/25/2013
(fka Highland Capital Loan Fund, L.P.)                                                                                   Wilmington, DE 19801
Highland Dynamic Income Fund, Ltd.                        IMA                                                            Maples Corporate Services Limited                            N/A          Hedge fund                                      2/26/2013
(fka Highland Loan Fund, Ltd.)                                                                                           PO Box 309, Ugland House
                                                                                                                         Grand Cayman KY1-1104, Cayman Islands
Highland Dynamic Income Master Fund, L.P. (fka Highland IMA                                                              Maples Corporate Services Limited                            XX-XXXXXXX Hedge fund                                        2/26/2013
Loan Master Fund, L.P.)                                                                                                  PO Box 309, Ugland House
                                                                                                                         Grand Cayman KY1-1104, Cayman Islands
Highland Financial Corp.                                  IMA - terminated                                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX HFP sub                                           2/28/2006
                                                                                                                         Wilmington, DE 19801
Highland Flexible Income UCITS Fund                       IMA                                                            23 St. Stephen's Green, Dblin 2, Ireland                     N/A          Separate account                                6/7/2018
Highland Legacy Limited                                   IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             N/A          CLO Fund                                        7/6/1999
                                                                                                                         Cayman KY1-1102, Cayman islands
Highland Loan Funding V, Ltd.                             IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             N/A          CLO Fund                                        2/5/2001
                                                                                                                         Cayman KY1-1102, Cayman islands
Highland Multi Strategy Credit Fund, L.P. (fka Highland   IMA                                                            The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund                                        12/1/2005
Credit Opportunities Fund, L.P., fka Highland Credit                                                                     Wilmington, DE 19801
Opportunities CDO, L.P.)
Highland Multi Strategy Credit Fund, Ltd. (fka Highland   IMA                                                            Maples Corporate Services Limited                            XX-XXXXXXX Hedge fund                                        12/29/2005
Credit Opportunities Fund, Ltd.)                                                                                         PO Box 309, Ugland House
                                                                                                                         Grand Cayman KY1-1104, Cayman Islands
Highland Park CDO 1, Ltd.                                 IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             XX-XXXXXXX CLO Fund                                          7/12/2006
                                                                                                                         Cayman KY1-1102, Cayman islands
Highland Prometheus Feeder Fund I, L.P.                   IMA                                                            Maples Corporate Services Limited                            XX-XXXXXXX Hedge fund                                        11/7/2016
                                                                                                                         PO Box 309, Ugland House
                                                                                                                         Grand Cayman KY1-1104, Cayman Islands
Highland Prometheus Feeder Fund II, L.P.                  IMA                                                            Maples Corporate Services Limited                            XX-XXXXXXX Hedge fund                                        2/17/2017
                                                                                                                         PO Box 309, Ugland House
                                                                                                                         Grand Cayman KY1-1104, Cayman Islands
Highland Prometheus Master Fund, L.P.                     IMA                                                            Maples Corporate Services Limited                            XX-XXXXXXX Hedge fund                                        11/7/2016
                                                                                                                         PO Box 309, Ugland House
                                                                                                                         Grand Cayman KY1-1104, Cayman Islands
Highland Restoration Capital Partners Master, L.P.        IMA                                                            The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Private equity fund                               11/14/2007
                                                                                                                         Wilmington, DE 19801
Highland Restoration Capital Partners Offshore, L.P.      IMA                                                            Maples Corporate Services Limited                            XX-XXXXXXX Private equity fund                               11/13/2007
                                                                                                                         PO Box 309, Ugland House
                                                                                                                         Grand Cayman KY1-1104, Cayman Islands
Highland Restoration Capital Partners, L.P.               IMA                                                            The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Private equity fund                               11/14/2007
                                                                                                                         Wilmington, DE 19801
Highland Select Equity Fund, L.P.                         IMA                                                            The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund                                        12/5/2001
                                                                                                                         Wilmington, DE 19801
Highland Select Equity Master Fund, L.P.                  IMA                                                            MQ Services Ltd, Victoria House, 31 Victoria Street,         XX-XXXXXXX Hedge fund                                        4/12/2007
                                                                                                                         Hamilton HM10, Bermuda
Highland Special Opportunities Holding Company            IMA                                                            Intertrust Corporate Services (Cayman) Limited , 190 Elgin   XX-XXXXXXX HFP sub                                           1/24/2006          Terminated
                                                                                                                         Ave, George Town, Grand Cayman KY1-9005, Cayman
                                                                                                                         Islands
Jasper CLO, Ltd.                                          IMA                                                            Elian Fiduciary Services (Cayman) Limted - 190 Elgin Ave,    XX-XXXXXXX CLO Fund                                          3/9/2005
                                                                                                                         George Town, Grand Cayman KY1-9005, Cayman Islands

Liberty CLO, Ltd.                                         IMA                                                            Intertrust Corporate Services (Cayman) Limited , 190 Elgin   XX-XXXXXXX CLO Fund                                          6/30/2005
                                                                                                                         Ave, George Town, Grand Cayman KY1-9005, Cayman
                                                                                                                         Islands
Longhorn Credit Funding, LLC                              IMA                                                            United Corporate Services, Inc., 874 Walker Rd, Ste C,       N/A          Separate account                                10/15/2007
                                                                                                                         Dover, DE 19904
ML CLO XIX Sterling (Cayman), Ltd.                        IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             N/A          CLO Fund                                        4/27/1998
                                                                                                                         Cayman KY1-1102, Cayman islands
Pam Capital Funding, L.P.                                 IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             XX-XXXXXXX CLO Fund                                          5/8/1998
                                                                                                                         Cayman KY1-1102, Cayman islands
PamCo Cayman Ltd.                                         IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             N/A          CLO Fund                                        1/18/1997
                                                                                                                         Cayman KY1-1102, Cayman islands
PensionDanmark Pensionsforsikringsaktieselskab            IMA                                                            Langelinie Allé 43, DK-2100 Copenhagen Ø                     N/A        Separate account                                  6/24/1992
Red River CLO, Ltd.                                       IMA                                                            Elian Fiduciary Services (Cayman) Limted - 190 Elgin Ave,    XX-XXXXXXX CLO Fund                                          1/24/2006
                                                                                                                         George Town, Grand Cayman KY1-9005, Cayman Islands

Rockwall CDO II Ltd.                                      IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             N/A          CLO Fund                                        4/12/2006
                                                                                                                         Cayman KY1-1102, Cayman islands
Rockwall CDO, Ltd.                                        IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             XX-XXXXXXX CLO Fund                                          6/7/2005
                                                                                                                         Cayman KY1-1102, Cayman islands
Southfork CLO, Ltd.                                       IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             N/A          CLO Fund                                        10/21/2004
                                                                                                                         Cayman KY1-1102, Cayman islands
Stratford CLO, Ltd.                                       IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             XX-XXXXXXX CLO Fund                                          10/17/2006
                                                                                                                         Cayman KY1-1102, Cayman islands
Valhalla CLO, Ltd.                                        IMA                                                            Intertrust Corporate Services (Cayman) Limited , 190 Elgin   XX-XXXXXXX CLO Fund                                          6/9/2004
                                                                                                                         Ave, George Town, Grand Cayman KY1-9005, Cayman
                                                                                                                         Islands
Westchester CLO, Ltd.                                     IMA                                                            MaplesFS Limted, PO Box 1093, George Town, Grand             XX-XXXXXXX CLO Fund                                          11/10/2006
                                                                                                                         Cayman KY1-1102, Cayman islands
Highland Latin America GP, Ltd.                           Highland Capital Management, L.P., as trustee of Highland      Maples Corporate Services Limited                            XX-XXXXXXX GP of the relying advisor to the Argentina fund   3/6/2017
                                                          Latin America Trust and nominiee for and on behalf of Highland PO Box 309, Ugland House
                                                          Latin America LP, Ltd.                                         Grand Cayman KY1-1104, Cayman Islands




                                                                                                                                                                                                                                                                                                            1 of 3


                                                                                                                                                                                                                                                                                                               014407
                                                                                                 Case
                                                                                                 Case 19-34054-sgj11
                                                                                                      19-34054-sgj11 Doc
                                                                                                                     Doc 1895-4  Filed
                                                                                                                         248 Filed     02/04/21Entered
                                                                                                                                    12/13/19      Entered 02/04/21
                                                                                                                                                       12/13/19    13:25:35Page
                                                                                                                                                                22:34:17     Page  2934
                                                                                                                                                                                28 of of
                                                                                                                                           43



     Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21                                                                                                                                                  Page 232 of 246 PageID 17370
Highland Capital Management LP
Case # 19-34054-SGJ
Exhibit F - SOFA 25


                              Name                                                Relationship                            Address                                                      EIN           Description of Business                             Date of Creation   Date of Termination (if applicable)
Highland Capital Management Latin America, L.P.           Highland Capital Management, L.P., as trustee of Highland       Maples Corporate Services Limited                            XX-XXXXXXX Relying advisor to the Argentina fund                  4/13/2017
                                                          Latin America Trust and nominee for and on behalf of Highland   PO Box 309, Ugland House
                                                          Latin America LP, Ltd.                                          Grand Cayman KY1-1104, Cayman Islands
Neutra, Ltd.                                              Highland Capital Management, L.P., as trustee of Acis CMOA      Maples Corporate Services Limited                            XX-XXXXXXX                                                        12/12/2012
                                                          Trust and nominiee for and on behalf of Highland CLO Assets     PO Box 309, Ugland House
                                                          Holdings Limited                                                Grand Cayman KY1-1104, Cayman Islands
Asbury Holdings, LLC (fka HCSLR Camelback Investors       Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               N/A           Holds HCMLP's Haygood interest                      2/14/2017
(Delaware), LLC)                                                                                                          Wilmington, DE 19801
De Kooning, Ltd.                                          Highland Capital Management, L.P.                               Maples Corporate Services Limited                            XX-XXXXXXX Formed to hold Select's interest in Barclays'          12/12/2012
                                                                                                                          PO Box 309, Ugland House                                                assignment
                                                                                                                          Grand Cayman KY1-1104, Cayman Islands
HCREF-I Holding Corp.                                     Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Holds HCMLP interest in HCREF                          12/13/2012
                                                                                                                          Wilmington, DE 19801
HCREF-XI Holding Corp.                                    Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Holds HCMLP's interest in HE Mezz KR, LLC              12/13/2012
                                                                                                                          Wilmington, DE 19801
HCREF-XII Holding Corp.                                   Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Holds HCMLP's interest in 2006 Milam East              12/13/2012
                                                                                                                          Wilmington, DE 19801                                                    Partners LP
HFP GP, LLC                                               Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX HFP GP                                                 1/20/2006
                                                                                                                          Wilmington, DE 19801
Highland Brasil, LLC                                      Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Managing member of BB Votorantim Highland In 1/28/2014
                                                                                                                          Wilmington, DE 19801
Highland Capital Management (Singapore) Pte Ltd           Highland Capital Management, L.P.                               Tricor, 80 Robinson Road #02-00, Singapore 068898            XX-XXXXXXX HCMLP's wholly owned sub in Singapore                  4/2/2008
Highland Capital Management Korea Limited                 Highland Capital Management, L.P.                               (Seoul Finance Center, Taepyeongro-1-ga) 21F, 136, Sejong-   XX-XXXXXXX Relying advisor to the Korea PEF                       8/2/2012
                                                                                                                          daero, Jung-gu, Seoul, Korea
Highland Capital Multi-Strategy Fund, LP                  Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Private fund                                           7/6/2006
                                                                                                                          Wilmington, DE 19801
Highland Capital Special Allocation, LLC                  Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Entity received the incentive allocation from          12/21/2006
                                                                                                                          Wilmington, DE 19801                                                    HFP.
Highland CDO Opportunity Fund GP, L.P.                    Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund                                             10/20/2005
                                                                                                                          Wilmington, DE 19801
Highland CDO Opportunity GP, LLC                          Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund GP                                          10/20/2005
                                                                                                                          Wilmington, DE 19801
Highland CLO Assets Holdings Limited                      Highland Capital Management, L.P.                               Maples Corporate Services (BVI) Limited                      XX-XXXXXXX                                                        12/19/2017
                                                                                                                          Kingston Chambers, PO Box 173, Road Town
                                                                                                                          Tortola, British Virgin Islands
Highland CLO Management Ltd.                              Highland Capital Management, L.P.                               Maples Corporate Services Limited                            XX-XXXXXXX                                                        10/27/2017
                                                                                                                          PO Box 309, Ugland House
                                                                                                                          Grand Cayman KY1-1104, Cayman Islands
Highland Dynamic Income Fund GP, LLC (fka Highland        Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund GP                                          2/25/2013
Capital Loan GP, LLC)                                                                                                     Wilmington, DE 19801
Highland Employee Retention Assets LLC                    Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX HERA                                                   6/23/2009
                                                                                                                          Wilmington, DE 19801
Highland ERA Management, LLC                              Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               N/A           HERA manager                                        2/1/2013
                                                                                                                          Wilmington, DE 19801
Highland Financial Partners, L.P.                         Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX HFP                                                    1/20/2006          Terminated
                                                                                                                          Wilmington, DE 19801
Highland Fund Holdings, LLC                               Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               N/A                                                               5/24/2016
                                                                                                                          Wilmington, DE 19801
Highland General Partner, LP                              Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund GP                                          7/26/2005
                                                                                                                          Wilmington, DE 19801
Highland GP Holdings, LLC                                 Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund GP                                          7/26/2005
                                                                                                                          Wilmington, DE 19801
Highland HCF Advisor Ltd.                                 Highland Capital Management, L.P.                               Maples Corporate Services Limited                            XX-XXXXXXX Advisor to Highland CLO Funding, Ltd.                  10/27/2017
                                                                                                                          PO Box 309, Ugland House
                                                                                                                          Grand Cayman KY1-1104, Cayman Islands
Highland Latin America LP, Ltd.                           Highland Capital Management, L.P.                               Maples Corporate Services Limited                            XX-XXXXXXX Argentina fund structure                               3/6/2017
                                                                                                                          PO Box 309, Ugland House
                                                                                                                          Grand Cayman KY1-1104, Cayman Islands
Highland Multi Strategy Credit Fund GP, L.P. (fka Highland Highland Capital Management, L.P.                              The Corporation Trust Company, 1209 Orange St,               N/A           Hedge fund GP                                       12/29/2005
Credit Opportunities CDO GP, L.P.)                                                                                        Wilmington, DE 19801
Highland Multi Strategy Credit GP, LLC (fka Highland       Highland Capital Management, L.P.                              The Corporation Trust Company, 1209 Orange St,               N/A           Hedge fund GP                                       12/29/2005
Credit Opportunities CDO GP, LLC)                                                                                         Wilmington, DE 19801
Highland Multi-Strategy Fund GP, LLC                       Highland Capital Management, L.P.                              The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Private fund GP                                        7/6/2006
                                                                                                                          Wilmington, DE 19801
Highland Multi-Strategy Fund GP, LP                       Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Private fund GP                                        7/6/2006
                                                                                                                          Wilmington, DE 19801
Highland Receivables Finance I, LLC                       Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Entity created in 2006 that purchased all of HCMLP's   12/28/2006
                                                                                                                          Wilmington, DE 19801                                                       receivables 100% owned by HCMLP.
Highland Restoration Capital Partners GP, LLC             Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Private equity fund GP                                 11/6/2007
                                                                                                                          Wilmington, DE 19801
Highland Select Equity Fund GP, L.P.                      Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund GP                                          10/20/2005
                                                                                                                          Wilmington, DE 19801
Highland Select Equity GP, LLC                            Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hedge fund GP                                          10/20/2005
                                                                                                                          Wilmington, DE 19801
Highland SunBridge GP, LLC                                Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               N/A           Hedge fund GP                                       12/15/2015
                                                                                                                          Wilmington, DE 19801
Hirst, Ltd.                                               Highland Capital Management, L.P.                               Maples Corporate Services Limited                            XX-XXXXXXX Formed to hold CDO Ltd's interest in Barclays          12/12/2012
                                                                                                                          PO Box 309, Ugland House                                                assignment
                                                                                                                          Grand Cayman KY1-1104, Cayman Islands
Hockney, Ltd.                                             Highland Capital Management, L.P.                               Maples Corporate Services Limited                            XX-XXXXXXX Formed to hold Crusader's interest in Barclays         12/12/2012
                                                                                                                          PO Box 309, Ugland House                                                assignment
                                                                                                                          Grand Cayman KY1-1104, Cayman Islands
Maple Avenue Holdings, LLC                                Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Holds Uchi loan                                        8/17/2016
                                                                                                                          Wilmington, DE 19801
NexPoint Hospitality Trust                                Highland Capital Management, L.P.                               333 Bay Street, Suite 3400, Toronto, Ontario M5H 2S7,        XX-XXXXXXX Hospitality REIT                                       12/12/2018
                                                                                                                          Canada
NexPoint Insurance Distributors, LLC                      Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Insurance broker                                       7/25/2019
                                                                                                                          Wilmington, DE 19801
NexPoint Insurance Solutions GP, LLC                      Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Insurance advisor GP                                   4/4/2019
(fka Highland Capital Insurance Solutions GP, LLC)                                                                        Wilmington, DE 19801
NexPoint Insurance Solutions, L.P.                        Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Insurance advisor                                      4/4/2019
(fka Highland Capital Insurance Solutions, L.P.)                                                                          Wilmington, DE 19801
NexPoint Multifamily Capital Trust, Inc.                  Highland Capital Management, L.P.                               The Corporation Trust, 2405 York Rd, Ste 201, Lutherville    XX-XXXXXXX NMCT REIT                                              11/12/2013
                                                                                                                          Timonium, MD 21093
NexPoint Real Estate Strategies Fund                      Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Retail fund                                            3/10/2006
                                                                                                                          Wilmington, DE 19801
NexPoint Residential Trust Inc.                           Highland Capital Management, L.P.                               The Corporation Trust, 2405 York Rd, Ste 201, Lutherville    XX-XXXXXXX NXRT REIT                                              9/19/2014
                                                                                                                          Timonium, MD 21093
NexPoint Strategic Opportunities Fund                     Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Retail fund                                            3/10/2006
(fka NexPoint Credit Strategies Fund)                                                                                     Wilmington, DE 19801
NHT Holdco, LLC                                           Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Hospitality REIT structure                             1/2/2019
                                                                                                                          Wilmington, DE 19801
Oldenburg, Ltd.                                           Highland Capital Management, L.P.                               Maples Corporate Services Limited                            XX-XXXXXXX Formed to hold CDO LP's interest in Barclays           12/12/2012
                                                                                                                          PO Box 309, Ugland House                                                assignment
                                                                                                                          Grand Cayman KY1-1104, Cayman Islands
Penant Management LP                                      Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Holds HCREF's interest in Barclays assignment          12/12/2012
                                                                                                                          Wilmington, DE 19801
PetroCap Incentive Partners III, LP                       Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               ?             Petrocap fund                                       11/16/2017
                                                                                                                          Wilmington, DE 19801
PetroCap Partners II, L.P.                                Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX Petrocap fund                                          10/7/2013
                                                                                                                          Wilmington, DE 19801
PetroCap Partners III, L.P.                               Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               ?             Petrocap fund                                       11/16/2017
                                                                                                                          Wilmington, DE 19801
Pollack, Ltd.                                             Highland Capital Management, L.P.                               Maples Corporate Services Limited                            XX-XXXXXXX                                                        12/12/2012
                                                                                                                          PO Box 309, Ugland House
                                                                                                                          Grand Cayman KY1-1104, Cayman Islands
SE Multifamily Holdings LLC                               Highland Capital Management, L.P.                               The Corporation Trust Company, 1209 Orange St,               XX-XXXXXXX RE investment holding                                  8/23/2018
                                                                                                                          Wilmington, DE 19801




                                                                                                                                                                                                                                                                                                                  2 of 3


                                                                                                                                                                                                                                                                                                                     014408
                                                                                   Case
                                                                                   Case 19-34054-sgj11
                                                                                        19-34054-sgj11 Doc
                                                                                                       Doc 1895-4  Filed
                                                                                                           248 Filed     02/04/21Entered
                                                                                                                      12/13/19      Entered 02/04/21
                                                                                                                                         12/13/19    13:25:35Page
                                                                                                                                                  22:34:17     Page  3034
                                                                                                                                                                  29 of of
                                                                                                                             43



     Case 3:21-cv-00538-N Document 26-54 Filed 06/09/21                                                                                                                          Page 233 of 246 PageID 17371
Highland Capital Management LP
Case # 19-34054-SGJ
Exhibit F - SOFA 25


                             Name                                   Relationship                     Address                                                    EIN          Description of Business                          Date of Creation   Date of Termination (if applicable)
The Dondero Insurance Rabbi Trust            Highland Capital Management, L.P.                       300 Crescent Ct, Ste 700, Dallas, TX 75201                 XX-XXXXXXX Holds Dondero's life insurance policies and the 5/27/2004
                                                                                                                                                                           proceeds to be used to fund HCM's obligation to
                                                                                                                                                                           purchase Dondero Interests from the Trust
                                                                                                                                                                           Beneficiearies per Buy-Sell Agreement

The Okada Insurance Rabbi Trust              Highland Capital Management, L.P.                       300 Crescent Ct, Ste 700, Dallas, TX 75201                 XX-XXXXXXX Holds Okada's life insurance policies and the   5/27/2004
                                                                                                                                                                           proceeds to be used to fund HCM's obligation to
                                                                                                                                                                           purchase Okada Interests from the Trust
                                                                                                                                                                           Beneficiaries per Buy-Sell Agreement

US Gaming SPV, LLC                           Highland Capital Management, L.P.                       The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX SPV of eSports investment in Korea                 5/14/2019
                                                                                                     Wilmington, DE 19801
Warhol, Ltd.                                 Highland Capital Management, L.P.                       Maples Corporate Services Limited                          XX-XXXXXXX Formed to hold Ops' interest in Barclays           12/12/2012
                                                                                                     PO Box 309, Ugland House                                              assignment
                                                                                                     Grand Cayman KY1-1104, Cayman Islands
HE Capital 232 Phase I, LLC                  HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX Underlying property is a 71.73 acre site           12/20/2007
                                                                                                     Wilmington, DE 19801                                                  consisting of 232 finished single family lots in
                                                                                                                                                                           the NW Phoenix development of Asante.
HE Capital Asante, LLC                       HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX Underlying project is a 843 acre multi-phase       7/5/2007
                                                                                                     Wilmington, DE 19801                                                  residential development in NW Phoenix, AZ
HE Capital Fox Trails, LLC                   HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             N/A        Underlying project is a 889.58 acre vacant         3/10/2008
                                                                                                     Wilmington, DE 19801                                                  parcel in NW Phoenix with PAD approval for
                                                                                                                                                                           2,320 single family units.
HE Capital KR, LLC                           HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             N/A        Underlying project is a 1,829.67 acre vacant       7/5/2007
                                                                                                     Wilmington, DE 19801                                                  parcel in SW Phoenix proposed for 4,250 single
                                                                                                                                                                           family lots of which 1,431 have final plat
                                                                                                                                                                           approval (Phase I) and 50.94 acres of
                                                                                                                                                                           commercial land.
HE Capital, LLC                              HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX Parent entity for joint venture between Ellman     3/22/2007
                                                                                                     Wilmington, DE 19801                                                  and Highland.
HE CLO Holdco, LLC                           HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX Blockers that used to hold Ellman interest         2/3/2011
                                                                                                     Wilmington, DE 19801
HE Mezz Fox Trails, LLC                      HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX Underlying project is a 889.58 acre vacant     3/10/2008
                                                                                                     Wilmington, DE 19801                                                  parcel in NW Phoenix with PAD approval for
                                                                                                                                                                           2,320 single family units.
HE Mezz KR, LLC                              HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX Underlying project is a 1,829.67 acre vacant   7/27/2007
                                                                                                     Wilmington, DE 19801                                                  parcel in SW Phoenix proposed for 4,250 single
                                                                                                                                                                           family lots of which 1,431 have final plat
                                                                                                                                                                           approval (Phase I) and 50.94 acres of
                                                                                                                                                                           commercial land.
HE Peoria Place Property, LLC                HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX Underlying project is a 127.39 acre vacant       12/10/2007
                                                                                                     Wilmington, DE 19801                                                  parcel in NW Phoenix being improved with
                                                                                                                                                                           interior roadways for ultimate development or
                                                                                                                                                                           sale under the PAD approving 11 acres of office,
                                                                                                                                                                           23 acres of retail, 50 acres of single family an
                                                                                                                                                                           d43 acres of multi family.
HE Peoria Place, LLC                         HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX Underlying project is a 127.39 acre vacant       11/14/2007
                                                                                                     Wilmington, DE 19801                                                  parcel in NW Phoenix being improved with
                                                                                                                                                                           interior roadways for ultimate development or
                                                                                                                                                                           sale under the PAD approving 11 acres of office,
                                                                                                                                                                           23 acres of retail, 50 acres of single family an
                                                                                                                                                                           d43 acres of multi family.
Hibiscus HoldCo, LLC                         HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX Blocker to hold Turtle Bay assets                  2/2/2010
                                                                                                     Wilmington, DE 19801
Highland CLO Gaming Holdings, LLC            HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX CLO blocker that used to hold Affility Gaming inte11/18/2010
                                                                                                     Wilmington, DE 19801
Highland TCI Holding Company, LLC            HCMLP-Manager                                           CT Corporation, 1999 Bryan St, Ste 900, Dallas, TX 75201   XX-XXXXXXX CLO blocker to hold TCI/Park West assets           6/21/2011

Highland’s Roads Land Holding Company, LLC   HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX CLO blocker to hold LLV reorg equity               3/30/2009
                                                                                                     Wilmington, DE 19801
Kuilima Montalban Holdings, LLC              HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX CLO blocker to hold Turtle Bay equity              2/19/2010
                                                                                                     Wilmington, DE 19801
Kuilima Resort Holdco, LLC                   HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX CLO blocker to hold Turtle Bay equity              3/18/2009
                                                                                                     Wilmington, DE 19801
Park West Holdco, LLC                        HCMLP-Manager                                           CT Corporation, 1999 Bryan St, Ste 900, Dallas, TX 75201   XX-XXXXXXX Holds TCI assets                                   4/4/2011

Park West Portfolio Holdco, LLC              HCMLP-Manager                                           CT Corporation, 1999 Bryan St, Ste 900, Dallas, TX 75201   XX-XXXXXXX Holds TCI assets                                   4/14/2011

PDK Toys Holdco, LLC                         HCMLP-Manager                                           The Corporation Trust Company, 1209 Orange St,             XX-XXXXXXX PDK blocker to hold Toys R'Us loan                 2/14/2019
                                                                                                     Wilmington, DE 19801
Acis CMOA Trust                              HCMLP - Trustee                                         Maples Corporate Services Limited                          N/A                                                           3/30/2018
                                                                                                     PO Box 309, Ugland House
                                                                                                     Grand Cayman KY1-1104, Cayman Islands
Highland Latin America Trust                 HCMLP - Trustee                                         Maples Corporate Services Limited                          N/A                                                           3/30/2018
                                                                                                     PO Box 309, Ugland House
                                                                                                     Grand Cayman KY1-1104, Cayman Islands




                                                                                                                                                                                                                                                                                       3 of 3


                                                                                                                                                                                                                                                                                          014409
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  3134
                                                                                  30 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 234 of 246 PageID 17372

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitGͲSOFA30


  Name                  Amounts                          Date         Reason
  Dondero,James       161.25    01/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       01/15/2019   RegularBasePay
  Dondero,James       161.25    01/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       01/31/2019   RegularBasePay
  Dondero,James       161.25    02/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       02/15/2019   RegularBasePay
  Dondero,James       161.25    02/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       02/28/2019   RegularBasePay
  Dondero,James       161.25    03/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       03/15/2019   RegularBasePay
  Dondero,James       161.25    03/29/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       03/29/2019   RegularBasePay
  Dondero,James       161.25    04/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       04/15/2019   RegularBasePay
  Dondero,James       161.25    04/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       04/30/2019   RegularBasePay
  Dondero,James       161.25    05/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       05/15/2019   RegularBasePay
  Dondero,James       161.25    05/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       05/31/2019   RegularBasePay
  Dondero,James       161.25    06/14/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       06/14/2019   RegularBasePay
  Dondero,James       161.25    06/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       06/28/2019   RegularBasePay
  Dondero,James       161.25    07/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       07/15/2019   RegularBasePay
  Dondero,James       161.25    07/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       07/31/2019   RegularBasePay
  Dondero,James       161.25    08/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       08/15/2019   RegularBasePay
  Dondero,James       161.25    08/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       08/30/2019   RegularBasePay
  Dondero,James       161.25    09/13/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       09/13/2019   RegularBasePay
  Dondero,James       161.25    09/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       09/30/2019   RegularBasePay
  Dondero,James       161.25    10/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       10/15/2019   RegularBasePay
  Dondero,James       161.25    10/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       10/31/2018   RegularBasePay
  Dondero,James       161.25    11/15/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       11/15/2018   RegularBasePay
  Dondero,James       161.25    11/30/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       11/30/2018   RegularBasePay
  Dondero,James       161.25    12/14/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       12/14/2018   RegularBasePay
  Dondero,James       161.25    12/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Dondero,James       23,437.51       12/31/2018   RegularBasePay
  Ellington,Scott     71.25   01/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       01/15/2019   RegularBasePay
  Ellington,Scott     71.25   01/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       01/31/2019   RegularBasePay
  Ellington,Scott     71.25   02/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       02/15/2019   RegularBasePay
  Ellington,Scott     300,000.00        02/28/2019   Bonus
  Ellington,Scott     71.25   02/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       02/28/2019   RegularBasePay
  Ellington,Scott     350,000.00        03/15/2019   Bonus
  Ellington,Scott     71.25   03/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       03/15/2019   RegularBasePay
  Ellington,Scott     71.25   03/29/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       03/29/2019   RegularBasePay




                                                                                                                                             014410   1of5
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  3234
                                                                                  31 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 235 of 246 PageID 17373

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitGͲSOFA30


  Name                  Amounts                          Date         Reason
  Ellington,Scott     71.25   04/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       04/15/2019   RegularBasePay
  Ellington,Scott     71.25   04/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       04/30/2019   RegularBasePay
  Ellington,Scott     71.25   05/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       05/15/2019   RegularBasePay
  Ellington,Scott     71.25   05/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       05/31/2019   RegularBasePay
  Ellington,Scott     71.25   06/14/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       06/14/2019   RegularBasePay
  Ellington,Scott     350,629.00        06/28/2019   Bonusand/orDeferredCompensation
  Ellington,Scott     71.25   06/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       06/28/2019   RegularBasePay
  Ellington,Scott     71.25   07/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       07/15/2019   RegularBasePay
  Ellington,Scott     71.25   07/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       07/31/2019   RegularBasePay
  Ellington,Scott     71.25   08/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       08/15/2019   RegularBasePay
  Ellington,Scott     650,000.00        08/30/2019   Bonus
  Ellington,Scott     71.25   08/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       08/30/2019   RegularBasePay
  Ellington,Scott     71.25   09/13/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       09/13/2019   RegularBasePay
  Ellington,Scott     71.25   09/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       09/30/2019   RegularBasePay
  Ellington,Scott     71.25   10/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       10/15/2019   RegularBasePay
  Ellington,Scott     71.25   10/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       10/31/2018   RegularBasePay
  Ellington,Scott     71.25   11/15/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       11/15/2018   RegularBasePay
  Ellington,Scott     71.25   11/30/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       11/30/2018   RegularBasePay
  Ellington,Scott     71.25   12/14/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       12/14/2018   RegularBasePay
  Ellington,Scott     604.78    12/31/2018   GrossupvaluefromDividendReinvestmentPlan
  Ellington,Scott     71.25   12/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Ellington,Scott     18,750.00       12/31/2018   RegularBasePay
  Okada,Mark          204.25    01/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       01/15/2019   RegularBasePay
  Okada,Mark          204.25    01/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       01/31/2019   RegularBasePay
  Okada,Mark          204.25    02/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       02/15/2019   RegularBasePay
  Okada,Mark          204.25    02/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       02/28/2019   RegularBasePay
  Okada,Mark          204.25    03/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       03/15/2019   RegularBasePay
  Okada,Mark          204.25    03/29/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       03/29/2019   RegularBasePay
  Okada,Mark          204.25    04/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       04/15/2019   RegularBasePay
  Okada,Mark          204.25    04/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       04/30/2019   RegularBasePay
  Okada,Mark          204.25    05/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       05/15/2019   RegularBasePay
  Okada,Mark          204.25    05/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       05/31/2019   RegularBasePay
  Okada,Mark          204.25    06/14/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       06/14/2019   RegularBasePay
  Okada,Mark          204.25    06/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)




                                                                                                                                             014411   2of5
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  3334
                                                                                  32 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 236 of 246 PageID 17374

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitGͲSOFA30


  Name                  Amounts                          Date         Reason
  Okada,Mark          32,552.09       06/28/2019   RegularBasePay
  Okada,Mark          204.25    07/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       07/15/2019   RegularBasePay
  Okada,Mark          204.25    07/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       07/31/2019   RegularBasePay
  Okada,Mark          204.25    08/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       08/15/2019   RegularBasePay
  Okada,Mark          204.25    08/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       08/30/2019   RegularBasePay
  Okada,Mark          204.25    09/13/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       09/13/2019   RegularBasePay
  Okada,Mark          204.25    09/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       09/30/2019   RegularBasePay
  Okada,Mark          204.25    10/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       10/31/2018   RegularBasePay
  Okada,Mark          204.25    11/15/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       11/15/2018   RegularBasePay
  Okada,Mark          204.25    11/30/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       11/30/2018   RegularBasePay
  Okada,Mark          204.25    12/14/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       12/14/2018   RegularBasePay
  Okada,Mark          272.64    12/31/2018   GrossupvaluefromDividendReinvestmentPlan
  Okada,Mark          204.25    12/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Okada,Mark          32,552.09       12/31/2018   RegularBasePay
  Parker,Lee          47.50   01/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       01/15/2019   RegularBasePay
  Parker,Lee          47.50   01/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       01/31/2019   RegularBasePay
  Parker,Lee          47.50   02/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       02/15/2019   RegularBasePay
  Parker,Lee          231,250.00        02/28/2019   Bonus
  Parker,Lee          47.50   02/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       02/28/2019   RegularBasePay
  Parker,Lee          47.50   03/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       03/15/2019   RegularBasePay
  Parker,Lee          150,000.00        03/29/2019   Bonus
  Parker,Lee          47.50   03/29/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       03/29/2019   RegularBasePay
  Parker,Lee          47.50   04/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       04/15/2019   RegularBasePay
  Parker,Lee          47.50   04/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       04/30/2019   RegularBasePay
  Parker,Lee          47.50   05/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       05/15/2019   RegularBasePay
  Parker,Lee          47.50   05/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       05/31/2019   RegularBasePay
  Parker,Lee          47.50   06/14/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       06/14/2019   RegularBasePay
  Parker,Lee          362,935.00        06/28/2019   Bonusand/orDeferredCompensation
  Parker,Lee          47.50   06/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       06/28/2019   RegularBasePay
  Parker,Lee          47.50   07/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       07/15/2019   RegularBasePay
  Parker,Lee          47.50   07/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       07/31/2019   RegularBasePay
  Parker,Lee          47.50   08/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       08/15/2019   RegularBasePay
  Parker,Lee          381,250.00        08/30/2019   Bonus
  Parker,Lee          47.50   08/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       08/30/2019   RegularBasePay
  Parker,Lee          47.50   09/13/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       09/13/2019   RegularBasePay




                                                                                                                                             014412   3of5
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  3434
                                                                                  33 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 237 of 246 PageID 17375

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitGͲSOFA30


  Name                  Amounts                          Date         Reason
  Parker,Lee          47.50   09/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       09/30/2019   RegularBasePay
  Parker,Lee          47.50   10/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       10/15/2019   RegularBasePay
  Parker,Lee          47.50   10/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       10/31/2018   RegularBasePay
  Parker,Lee          47.50   11/15/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       11/15/2018   RegularBasePay
  Parker,Lee          47.50   11/30/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       11/30/2018   RegularBasePay
  Parker,Lee          47.50   12/14/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       12/14/2018   RegularBasePay
  Parker,Lee          483.56    12/31/2018   GrossupvaluefromDividendReinvestmentPlan
  Parker,Lee          47.50   12/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Parker,Lee          14,583.33       12/31/2018   RegularBasePay
  Surgent,Thomas      56.25   01/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      15,625.00       01/15/2019   RegularBasePay
  Surgent,Thomas      56.25   01/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      15,625.00       01/31/2019   RegularBasePay
  Surgent,Thomas      56.25   02/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      15,625.00       02/15/2019   RegularBasePay
  Surgent,Thomas      300,000.00        02/28/2019   Bonus
  Surgent,Thomas      56.25   02/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      15,625.00       02/28/2019   RegularBasePay
  Surgent,Thomas      325,000.00        03/15/2019   Bonus
  Surgent,Thomas      56.25   03/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       03/15/2019   RegularBasePay
  Surgent,Thomas      56.25   03/29/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       03/29/2019   RegularBasePay
  Surgent,Thomas      56.25   04/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       04/15/2019   RegularBasePay
  Surgent,Thomas      56.25   04/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       04/30/2019   RegularBasePay
  Surgent,Thomas      56.25   05/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       05/15/2019   RegularBasePay
  Surgent,Thomas      100,000.00        05/31/2019   Bonusand/orDeferredCompensation
  Surgent,Thomas      56.25   05/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       05/31/2019   RegularBasePay
  Surgent,Thomas      56.25   06/14/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       06/14/2019   RegularBasePay
  Surgent,Thomas      482,115.00        06/28/2019   Bonusand/orDeferredCompensation
  Surgent,Thomas      56.25   06/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       06/28/2019   RegularBasePay
  Surgent,Thomas      56.25   07/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       07/15/2019   RegularBasePay
  Surgent,Thomas      56.25   07/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       07/31/2019   RegularBasePay
  Surgent,Thomas      56.25   08/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       08/15/2019   RegularBasePay
  Surgent,Thomas      625,000.00        08/30/2019   Bonus
  Surgent,Thomas      56.25   08/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       08/30/2019   RegularBasePay
  Surgent,Thomas      56.25   09/13/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       09/13/2019   RegularBasePay
  Surgent,Thomas      56.25   09/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       09/30/2019   RegularBasePay
  Surgent,Thomas      56.25   10/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      16,666.67       10/15/2019   RegularBasePay
  Surgent,Thomas      56.25   10/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      15,625.00       10/31/2018   RegularBasePay
  Surgent,Thomas      56.25   11/15/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      15,625.00       11/15/2018   RegularBasePay




                                                                                                                                             014413   4of5
  Case
  Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-4  Filed
                           248 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:34:17     Page  3534
                                                                                  34 of of
  Case 3:21-cv-00538-N Document 26-54 Filed  43 06/09/21 Page 238 of 246 PageID 17376

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitGͲSOFA30


  Name                  Amounts                          Date         Reason
  Surgent,Thomas      56.25   11/30/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      15,625.00       11/30/2018   RegularBasePay
  Surgent,Thomas      56.25   12/14/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      15,625.00       12/14/2018   RegularBasePay
  Surgent,Thomas      2,344.18
                                                        12/31/2018   GrossupvaluefromDividendReinvestmentPlan
  Surgent,Thomas      56.25   12/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Surgent,Thomas      15,625.00       12/31/2018   RegularBasePay
  Waterhouse,Frank    71.25   01/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       01/15/2019   RegularBasePay
  Waterhouse,Frank    71.25   01/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       01/31/2019   RegularBasePay
  Waterhouse,Frank    71.25   02/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       02/15/2019   RegularBasePay
  Waterhouse,Frank    206,250.00        02/28/2019   Bonus
  Waterhouse,Frank    71.25   02/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       02/28/2019   RegularBasePay
  Waterhouse,Frank    71.25   03/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       03/15/2019   RegularBasePay
  Waterhouse,Frank    71.25   03/29/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       03/29/2019   RegularBasePay
  Waterhouse,Frank    212,500.00        04/15/2019   Bonus
  Waterhouse,Frank    71.25   04/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       04/15/2019   RegularBasePay
  Waterhouse,Frank    71.25   04/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       04/30/2019   RegularBasePay
  Waterhouse,Frank    71.25   05/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       05/15/2019   RegularBasePay
  Waterhouse,Frank    100,000.00        05/31/2019   Bonusand/orDeferredCompensation
  Waterhouse,Frank    71.25   05/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       05/31/2019   RegularBasePay
  Waterhouse,Frank    71.25   06/14/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       06/14/2019   RegularBasePay
  Waterhouse,Frank    306,801.00        06/28/2019   Bonusand/orDeferredCompensation
  Waterhouse,Frank    71.25   06/28/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       06/28/2019   RegularBasePay
  Waterhouse,Frank    71.25   07/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       07/15/2019   RegularBasePay
  Waterhouse,Frank    71.25   07/31/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       07/31/2019   RegularBasePay
  Waterhouse,Frank    71.25   08/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       08/15/2019   RegularBasePay
  Waterhouse,Frank    418,750.00        08/30/2019   Bonus
  Waterhouse,Frank    14,583.33       08/30/2019   RegularBasePay
  Waterhouse,Frank    71.25   09/13/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       09/13/2019   RegularBasePay
  Waterhouse,Frank    71.25   09/30/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       09/30/2019   RegularBasePay
  Waterhouse,Frank    71.25   10/15/2019   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       10/15/2019   RegularBasePay
  Waterhouse,Frank    71.25   10/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       10/31/2018   RegularBasePay
  Waterhouse,Frank    71.25   11/15/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       11/15/2018   RegularBasePay
  Waterhouse,Frank    71.25   11/30/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       11/30/2018   RegularBasePay
  Waterhouse,Frank    71.25   12/14/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       12/14/2018   RegularBasePay
  Waterhouse,Frank    71.25   12/31/2018   GroupTermLifeInsurance(valueofpremiumforcoverageinexcessof$50K)
  Waterhouse,Frank    14,583.33       12/31/2018   RegularBasePay




                                                                                                                                             014414   5of5
Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1895-4 Filed12/13/19
                         248-1 Filed  02/04/21 Entered
                                                Entered12/13/19
                                                        02/04/2122:34:17
                                                                 13:25:35 Page
                                                                           Page136
                                                                                 of of
                                                                                    8
Case 3:21-cv-00538-N Document 26-54 Filed 43 06/09/21 Page 239 of 246 PageID 17377



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                                          §   Chapter 11
                                                                      §
      HIGHLAND CAPITAL MANAGEMENT, L.P.,1                             §   Case No. 19-34054-sgj11
                                                                      §
                                        Debtor.                       §
                                                                      §

           GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODS, AND
            DISCLAIMER REGARDING DEBTOR’S SCHEDULES OF ASSETS AND
                LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                 Highland Capital Management, L.P. (the “Debtor”) submits its Schedules of
  Assets and Liabilities (the “Schedules”) and Statement of Financial Affairs (the “SoFA”) in the
  United States Bankruptcy Court for the Northern District of Texas, Dallas Division (the
  “Bankruptcy Court”). The Debtor, with the assistance of its advisors and management, prepared
  the Schedules and SoFA in accordance with section 521 title 11 of the United States Code, 11
  U.S.C. §§ 101-1532 (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
  Procedure (the “Bankruptcy Rules”).
                These Global Notes and Statement of Limitations, Methods, and Disclaimer
  Regarding the Debtor’s Schedules and SoFA (collectively, the “Global Notes”) pertain to, are
  incorporated by reference in, and comprise an integral part of the Schedules and SoFA. These
  Global Notes should be referred to, and reviewed in connection with any review of the Schedules
  and SoFA.2
                  The Schedules and SoFA have been prepared by the Debtor with the assistance
  and under the direction of the Debtor’s proposed Chief Restructuring Officer and additional
  personnel at Development Specialists, Inc. (collectively, the “CRO”) and are unaudited and
  subject to further review and potential adjustment and amendment. In preparing the Schedules
  and SoFA, the CRO relied on financial data derived from the Debtor’s books and records that
  was available at the time of preparation. The CRO has made reasonable efforts to ensure the
  accuracy and completeness of such financial information, however, subsequent information or
  discovery of other relevant facts may result in material changes to the Schedules and SoFA and
  inadvertent errors, omissions, or inaccuracies may exist. The Debtor reserves all rights to amend
  or supplement its Schedules and SoFA.



  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
  2
    These Global Notes are in addition to any specific notes contained in the Debtor’s Schedules or SoFA. The fact
  that the Debtor has prepared a “general note” with respect to any of the Schedules and SoFA and not to others
  should not be interpreted as a decision by the Debtor to exclude the applicability of such general note to any of the
  Debtor’s remaining Schedules and SoFA, as appropriate.

                                                             1
  DOCS_DE:226892.2 36027/002

                                                                                                        014415
Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1895-4 Filed12/13/19
                         248-1 Filed  02/04/21 Entered
                                                Entered12/13/19
                                                        02/04/2122:34:17
                                                                 13:25:35 Page
                                                                           Page237
                                                                                 of of
                                                                                    8
Case 3:21-cv-00538-N Document 26-54 Filed 43 06/09/21 Page 240 of 246 PageID 17378



                  Reservation of Rights. The Debtor reserves all rights to amend the SoFA and
  Schedules in all respects, as may be necessary or appropriate, including, but not limited to, the
  right to dispute or to assert offsets or defenses to any claim reflected on the SoFA and Schedules
  as to amount, liability or classification of the claim, or to otherwise subsequently designate any
  claim as “disputed,” “contingent” or “unliquidated.” Furthermore, nothing contained in the
  SoFA and Schedules shall constitute a waiver of rights by the Debtor involving any present or
  future causes of action, contested matters or other issues under the provisions of the Bankruptcy
  Code or other applicable non-bankruptcy laws.
                  Description of the Case and “As Is” Information Date. On October 16, 2019
  (the “Petition Date”), the Debtor filed a voluntary petition for relief with the United States
  Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”) under Chapter
  11 of the Bankruptcy Code. The Debtor is managing its assets as a debtor in possession pursuant
  to sections 1107(a) and 1108 of the Bankruptcy Code. On December 4, 2019, the Delaware
  Bankruptcy Court entered an Order transferring this case to the Bankruptcy Court [Docket No.
  1].
                  Asset information in the Schedules reflects the Debtor’s best estimate of asset
  values as of the Petition Date, unless otherwise noted. No independent valuation has been
  obtained.
                  Basis of Presentation. The Schedules and SoFA do not purport to represent
  financial statements prepared in accordance with Generally Accepted Accounting Principles
  (“GAAP”), nor are they intended to fully reconcile to any financial statements otherwise
  prepared and/or distributed by the Debtor.
                    Although these Schedules and SoFA may, at times, incorporate information
  prepared in accordance with GAAP, the Schedules and SoFA neither purport to represent nor
  reconcile to financial statements prepared and/or distributed by the Debtor in accordance with
  GAAP or otherwise. Moreover, given, among other things, the valuation and nature of certain
  liabilities, to the extent that the Debtor shows more assets than liabilities, this is not a conclusion
  that the Debtor was solvent at the Petition Date. Likewise, to the extent that the Debtor shows
  more liabilities than assets, this is not a conclusion that the Debtor was insolvent at the Petition
  Date or any time prior to the Petition Date.
                 Estimates. To timely close the books and records of the Debtor, the CRO must
  make certain estimates and assumptions that affect the reported amounts of assets and liabilities
  and reported revenue and expenses. The Debtor reserves all rights to amend the reported
  amounts of assets, liabilities, revenue, and expenses to reflect changes in those estimates and
  assumptions.
                  Confidentiality. There may be instances within the Schedules and SoFA where
  names, addresses, or amounts have been left blank. Due to the nature of an agreement between
  the Debtor and the third party, concerns of confidentiality, or concerns for the privacy of an
  individual, the Debtor may have deemed it appropriate and necessary to avoid listing such
  names, addresses, and amounts.




                                                     2
  DOCS_DE:226892.2 36027/002

                                                                                           014416
Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1895-4 Filed12/13/19
                         248-1 Filed  02/04/21 Entered
                                                Entered12/13/19
                                                        02/04/2122:34:17
                                                                 13:25:35 Page
                                                                           Page338
                                                                                 of of
                                                                                    8
Case 3:21-cv-00538-N Document 26-54 Filed 43 06/09/21 Page 241 of 246 PageID 17379



                   Intercompany Claims. Any receivables and payables between the Debtor and
  affiliated or related entities in this case (each an “Intercompany Receivable” or “Intercompany
  Payable” and, collectively, the “Intercompany Claims”) are reported as assets on Schedule B or
  liabilities on Schedule E and Schedule F. These Intercompany Claims include the following
  components, among others: 1) loans to affiliates or related entities, 2) accounts payable and
  payroll disbursements made out of an affiliate’s or related entity’s bank accounts on behalf of the
  Debtor, 3) centrally billed expenses, 4) corporate expense allocations, and 5) accounting for trade
  and other intercompany transactions. These Intercompany Claims may or may not result in
  allowed or enforceable claims by or against the Debtor, and by listing these claims the Debtor is
  not indicating a conclusion that the Intercompany Claims are enforceable. Intercompany Claims
  may also be subject to set off, recoupment, and netting not reflected in the Schedules. In
  situations where there is not an enforceable claim, the assets and/or liabilities of the Debtor may
  be greater or lesser than the amounts stated herein. All rights to amend intercompany Claims in
  the Schedules and SoFA are reserved.
                 The Debtor has listed the intercompany payables as unsecured claims on Schedule
  F. The Debtor reserves its rights to later change the characterization, classification,
  categorization, or designation of such items.
                 Insiders. For purposes of the Schedules and SoFA, the Debtor defines “insider”
  pursuant to section 101(31) of the Bankruptcy Code. Payments to insiders are set forth on
  Question 3.c. of the SoFA.
                  Persons listed as “insiders” have been included for informational purposes only.
  The Debtor did not take any position with respect to whether such individual could successfully
  argue that he or she is not an “insider” under applicable law, including without limitation, the
  federal securities laws, or with respect to any theories of liability or for any other purpose.
  Inclusion of any party in the Schedules and SoFA as an insider does not constitute an admission
  that such party is an insider or a waiver of such party’s right to dispute insider status.
                   Excluded Accruals and GAAP Entries. The Debtor’s balance sheet reflects
  liabilities recognized in accordance with GAAP; however, not all such liabilities would result in
  a claim against the Debtor. Certain liabilities (including but not limited to certain reserves,
  deferred charges, and future contractual obligations) have not been included in the Debtor’s
  Schedules. Other immaterial assets and liabilities may also have been excluded.
                  Classification and Claim Descriptions. Any failure to designate a claim on the
  Schedules as “disputed,” “contingent” or “unliquidated” does not constitute an admission by the
  Debtor that such amount is not “disputed,” “contingent” or “unliquidated.” The Debtor reserves
  the right to dispute, or to assert offsets or defenses to, any claim reflected on its Schedules as to
  amount, liability or classification or to otherwise subsequently designate any claim as “disputed,”
  “contingent” or “unliquidated.”

                  Listing a claim (i) in Schedule D as “secured,” (ii) in Schedule E as “priority” or
  (iii) in Schedule F as “unsecured nonpriority,” or listing a contract in Schedule G as “executory”
  or “unexpired,” does not constitute an admission by the Debtor of the legal rights of the claimant
  or a waiver of the Debtor’s right to recharacterize or reclassify such claim or contract.


                                                   3
  DOCS_DE:226892.2 36027/002

                                                                                        014417
Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1895-4 Filed12/13/19
                         248-1 Filed  02/04/21 Entered
                                                Entered12/13/19
                                                        02/04/2122:34:17
                                                                 13:25:35 Page
                                                                           Page439
                                                                                 of of
                                                                                    8
Case 3:21-cv-00538-N Document 26-54 Filed 43 06/09/21 Page 242 of 246 PageID 17380



                   Moreover, the Debtor reserves all rights to amend the SoFA and Schedules, in all
  respects, as may be necessary or appropriate, including, but not limited to, the right to dispute or
  to assert offsets or defenses to any claim reflected on the SoFA and Schedules as to amount,
  liability or classification of the claim, or to otherwise subsequently designate any claim as
  “disputed,” “contingent” or “unliquidated.” Furthermore, nothing contained in the SoFA and
  Schedules shall constitute a waiver of rights by the Debtor involving any present or future causes
  of action, contested matters or other issues under the provisions of the Bankruptcy Code or other
  relevant non-bankruptcy laws.

                 Credits and Adjustments. The claims of individual creditors for, among other
  things, goods, products, services or taxes are listed as the amounts entered on the Debtor’s books
  and records and may not reflect credits, allowances or other adjustments due from such creditors
  to the Debtor. The Debtor reserves all of its rights respecting such credits, allowances or other
  adjustments.

                  Setoffs. The Debtor may incur setoffs from third parties in its business. Setoffs
  in the ordinary course can result from various routine transactions, including intercompany
  transactions, pricing discrepancies, warranty claims and other disputes between the Debtor and
  third parties. Certain of these constitute normal setoffs consistent with the ordinary course of
  business in the Debtor’s industry. In such instances, such ordinary course setoffs are excluded
  from the Debtor’s responses to Question 13 of the SoFA. The Debtor reserves all rights to
  enforce or challenge, as the case may be, any setoffs that have been or may be asserted.
                 Specific Notes. These general notes are in addition to the specific notes set forth
  below or in the related Statement and Schedules hereinafter.

                                          General Disclaimer

                  The Debtor has prepared the Schedules and the SoFA based on the information
  reflected in the Debtor’s books and records. However, inasmuch as the Debtor’s books and
  records have not been audited or formally closed and evaluated for proper cut-off on the Petition
  Date, the Debtor cannot warrant the absolute accuracy of these documents. The Debtor has
  made a diligent effort to complete these documents accurately and completely. To the extent
  additional information becomes available, the Debtor will amend and supplement the Schedules
  and SoFA.


                                    Specific Schedules Disclosures

          a.       Schedule A/B, Part 4 - Investments; Non-Publicly Traded Stock and Interests
                   in Incorporated and Unincorporated Businesses, including any Interest in an
                   LLC, Partnership, or Joint Venture. Certain ownership interests in subsidiaries
                   have been listed in Schedule A/B, Part 4, at their book value on account of the
                   fact that the fair market value of such ownership is dependent on numerous
                   variables and factors. Fair value of such interests may differ significantly from
                   their net book value. Further, for investments listed at fair value, many of the
                   Debtor’s assets are not exchange traded and are fair valued utilizing unobservable


                                                    4
  DOCS_DE:226892.2 36027/002

                                                                                        014418
Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1895-4 Filed12/13/19
                         248-1 Filed  02/04/21 Entered
                                                Entered12/13/19
                                                        02/04/2122:34:17
                                                                 13:25:35 Page
                                                                           Page540
                                                                                 of of
                                                                                    8
Case 3:21-cv-00538-N Document 26-54 Filed 43 06/09/21 Page 243 of 246 PageID 17381



                   inputs, historical information, and significant and/or subjective estimates. As a
                   result the liquidity and ultimately realized value of such investments may differ
                   materially from the fair value listed on the schedule.

          b.       Schedule A/B, Part 7 - Office Furniture, Fixtures, and Equipment; and
                   Collectibles. Dollar amounts are presented net of accumulated depreciation and
                   other adjustments.

          c.       Schedule A/B, Part 11 - All Other Assets. Dollar amounts are presented net of
                   impairments and other adjustments. Debtor has reflected “unknown” for value of
                   its interests in various other assets. While the face value of the notes receivable is
                   included, the current value of these as well as the other assets has not been
                   determined and may differ materially.

                   Additionally, the Debtor may receive refunds, income tax refunds or other sales
                   tax refunds at various times throughout its fiscal year. As of the Petition Date,
                   however, certain of these amounts are unknown to the Debtor, and accordingly,
                   may not be listed in Schedule A/B.

                   Other Contingent and Unliquidated Claims or Causes of Action of Every
                   Nature, including Counterclaims of the Debtor and Rights to Setoff Claims. In
                   the ordinary course of its business, the Debtor may have accrued, or may
                   subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, or
                   refunds with its customers and suppliers. Additionally, the Debtor may be party
                   to pending litigation in which the Debtor has asserted, or may assert, claims as a
                   plaintiff or counter-claims and/or cross-claims as a defendant. Because certain of
                   these claims are unknown to the Debtor and not quantifiable as of the Petition
                   Date, they may not be listed on Schedule A/B, Part 11.

          d.       Schedule D - Creditors Who Have Claims Secured by Property. The Debtor
                   reserves its rights to dispute or challenge the validity, perfection, or immunity
                   from avoidance of any lien purported to be granted or perfected in any specific
                   asset to a secured creditor listed on Schedule D. Moreover, although the Debtor
                   has scheduled claims of various creditors as secured claims, the Debtor reserves
                   all rights to dispute or challenge the secured nature of any such creditor’s claim or
                   the characterization of the structure of any such transaction or any document or
                   instrument related to such creditor’s claim.

                   The descriptions provided in Schedule D are intended only to be a summary.
                   Reference to the applicable agreements and other related relevant documents is
                   necessary for a complete description of the collateral and the nature, extent, and
                   priority of any liens.

                   The Debtor has not included on Schedule D parties that may believe their claims
                   are secured through setoff rights or inchoate statutory lien rights. Although there
                   are multiple parties that hold a portion of the debt included in the secured



                                                      5
  DOCS_DE:226892.2 36027/002

                                                                                           014419
Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1895-4 Filed12/13/19
                         248-1 Filed  02/04/21 Entered
                                                Entered12/13/19
                                                        02/04/2122:34:17
                                                                 13:25:35 Page
                                                                           Page641
                                                                                 of of
                                                                                    8
Case 3:21-cv-00538-N Document 26-54 Filed 43 06/09/21 Page 244 of 246 PageID 17382



                   facilities, only the administrative agents have been listed for purposes of Schedule
                   D.


          e.       Schedule E/F - Creditors Who Have Unsecured Claims.

                   Part 1 - Creditors with Priority Unsecured Claims. Pursuant to the Order (I)
                   Authorizing the Debtor to (A) Pay and Honor Prepetition Compensation,
                   Reimbursable Business Expenses, and Employee Benefit Obligations, and (B)
                   Maintain and Continue Certain Compensation and Benefit Programs
                   Postpetition; and (11) Granting Related Relief [Docket No. 39] (the “Wage
                   Order”), the Debtor received authority to pay certain prepetition obligations,
                   including to pay employee wages and other employee benefits, in the ordinary
                   course of business. The Debtor believes that any non-insider employee claims for
                   prepetition amounts related to ongoing payroll and benefits, whether allowable as
                   a priority or nonpriority claim, which were due and payable at the time of the
                   Petition Date have been or will be satisfied as permitted pursuant to the Wage
                   Order. The Debtor filed the Motion of the Debtor for Entry of an Order
                   Authorizing the Debtor to Pay and Honor Ordinary Course Obligations under
                   Employee Bonus Plans and Granting Related Relief [Docket No. 177] pursuant to
                   which the Debtor seeks authority to pay and honor certain prepetition bonus
                   programs. Employee claims related to these programs are shown in the aggregate
                   amounts in Schedule E/F for privacy reasons. Additional information is available
                   by appropriate request to the Debtor. The listing of a claim on Schedule E/F, Part
                   1, does not constitute an admission by the Debtor that such claim or any portion
                   thereof is entitled to priority status.

                   Part 2 - Creditors with Nonpriority Unsecured Claims. The liabilities identified
                   in Schedule E/F, Part 2, are derived from the Debtor’s books and records. The
                   Debtor made a reasonable attempt to set forth its unsecured obligations, although
                   the actual amount of claims against the Debtor may vary from those liabilities
                   represented on Schedule E/F, Part 2. The listed liabilities may not reflect the
                   correct amount of any unsecured creditor’s allowed claims or the correct amount
                   of all unsecured claims.

                   Schedule E/F, Part 2 reflects liabilities based on the Debtor’s books and records.

                   Schedule E/F, Part 2, contains information regarding threatened or pending
                   litigation involving the Debtor. The amounts for these potential claims are listed
                   as “unknown” and are marked as contingent, unliquidated, and disputed in the
                   Schedules and Statements. Additionally, the amounts of certain litigation claims
                   may be estimates based on the allegations asserted by the litigation counterparty,
                   and do not constitute an admission by the Debtor with respect to either liability
                   for, or the amount of, such claims.

                   Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
                   to executory contracts and unexpired leases. Such prepetition amounts, however,

                                                    6
  DOCS_DE:226892.2 36027/002

                                                                                         014420
Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1895-4 Filed12/13/19
                         248-1 Filed  02/04/21 Entered
                                                Entered12/13/19
                                                        02/04/2122:34:17
                                                                 13:25:35 Page
                                                                           Page742
                                                                                 of of
                                                                                    8
Case 3:21-cv-00538-N Document 26-54 Filed 43 06/09/21 Page 245 of 246 PageID 17383



                   may be paid in connection with the assumption or assumption and assignment of
                   an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
                   not include claims that may arise in connection with the rejection of any
                   executory contracts and unexpired leases, if any, that may be or have been
                   rejected.

                   As of the time of filing of the Schedules and Statements, the Debtor had not
                   received all invoices for payables, expenses, and other liabilities that may have
                   accrued prior to the Petition Date. Accordingly, the information contained in
                   Schedules D and E/F may be incomplete. The Debtor reserves its rights to amend
                   Schedules D and E/F if and as it receive such invoices.

          f.       Schedule G - Executory Contracts and Unexpired Leases. While reasonable
                   efforts have been made to ensure the accuracy of Schedule G, inadvertent errors
                   or omissions may have occurred.

                   Listing a contract or agreement on Schedule G does not constitute an admission
                   that such contract or agreement is an executory contract or unexpired lease or that
                   such contract or agreement was in effect on the Petition Date or is valid or
                   enforceable. The Debtor hereby reserves all of its rights to dispute the validity,
                   status, or enforceability of any contracts, agreements, or leases set forth in
                   Schedule G and to amend or supplement such Schedule as necessary. Certain of
                   the leases and contracts listed on Schedule G may contain renewal options,
                   guarantees of payment, indemnifications, options to purchase, rights of first
                   refusal and other miscellaneous rights. Such rights, powers, duties and
                   obligations are not set forth separately on Schedule G. In addition, the Debtor
                   may have entered into various other types of agreements in the ordinary course of
                   its business, such as supplemental agreements, amendments, and letter agreement,
                   which documents may not be set forth in Schedule G.

                   Certain of the agreements listed on Schedule G may have expired or terminated
                   pursuant to their terms, but are listed on Schedule G in an abundance of caution.

                   The Debtor reserves all rights to dispute or challenge the characterization of any
                   transaction or any document or instrument related to a creditor’s claim.

                   In some cases, the same supplier or provider may appear multiple times in
                   Schedule G. Multiple listings, if any, reflect distinct agreements between the
                   Debtor and such supplier or provider.

                   The listing of any contract on Schedule G does not constitute an admission by the
                   Debtor as to the validity of any such contract. The Debtor reserves the right to
                   dispute the effectiveness of any such contract listed on Schedule G or to amend
                   Schedule G at any time to remove any contract.

                   Omission of a contract or agreement from Schedule G does not constitute an
                   admission that such omitted contract or agreement is not an executory contract or


                                                    7
  DOCS_DE:226892.2 36027/002

                                                                                         014421
Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1895-4 Filed12/13/19
                         248-1 Filed  02/04/21 Entered
                                                Entered12/13/19
                                                        02/04/2122:34:17
                                                                 13:25:35 Page
                                                                           Page843
                                                                                 of of
                                                                                    8
Case 3:21-cv-00538-N Document 26-54 Filed 43 06/09/21 Page 246 of 246 PageID 17384



                   unexpired lease. The Debtor’s rights under the Bankruptcy Code with respect to
                   any such omitted contracts or agreements are not impaired by the omission.




                                                   8
  DOCS_DE:226892.2 36027/002

                                                                                     014422
